Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 1 of 327




                       Tab 1
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 2 of 327



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL L. NEWMAN
     Senior Assistant Attorney General
 3   CHEROKEE DM MELTON
     Supervising Deputy Attorney General
 4   JENNIFER C. BONILLA
     LISA CISNEROS
 5   JULIA HARUMI MASS
     ANITA GARCIA VELASCO
 6   BRENDA AYON VERDUZCO
     ANNA RICH, State Bar No. 230195
 7   Deputy Attorneys General
        1515 Clay Street, 20th Floor
 8      P.O. Box 70550
        Oakland, CA 94612-0550
 9      Telephone: 510-879-0296
        Fax: 510-622-2270
10      E-mail: Anna.Rich@doj.ca.gov
      Attorneys for Plaintiff State of California, by and
11    through Attorney General Xavier Becerra

12
                               IN THE UNITED STATES DISTRICT COURT
13
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
14

15

16     STATE OF CALIFORNIA, DISTRICT OF                     CASE NO. CASE NO. 3:19-cv-04975
       COLUMBIA, STATE OF MAINE,
17     COMMONWEALTH OF                                      DECLARATION OF JENNIFER VAN
       PENNSYLVANIA and STATE OF                            HOOK IN SUPPORT OF PLAINTIFF’S
18     OREGON,                                              MOTION FOR A PRELIMINARY
                                                            INJUNCTION
19                                            Plaintiffs,

20           v.

21
       U.S. DEPARTMENT OF HOMELAND
22     SECURITY; KEVIN MCALEENAN, in his
       official capacity as Acting Secretary of
23     Homeland Security; U.S. CITIZENSHIP
       AND IMMIGRATION SERVICES; and
24     KENNETH T. CUCCINELLI, in his official
       capacity as Acting Director of U.S. Citizenship
25     and Immigration Services,

26                                          Defendants.

27

28

           DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                         Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 3 of 327



 1          I, Jennifer L. Van Hook, declare as follows:

 2          1.      I am Roy C. Buck Professor of Sociology and Demography at the Pennsylvania

 3   State University. I served as director of the Population Research Institute at Penn State from

 4   2011 through 2016 and co-editor of Demography, the official journal of the Population

 5   Association of America, from 2016-2019. Currently, I am the director of graduate studies in

 6   Sociology at Penn State. I am also a non-resident fellow at the Migration Policy Institute.

 7          2.      The facts stated herein are of my own personal knowledge, and I could and would

 8   competently testify to them.

 9                                      EXPERT BACKGROUND

10          3.      I am trained as a sociologist and demographer. I obtained a PhD in Sociology in

11   1996 from the University of Texas at Austin. I have an M.S. in Sociology from the University of

12   Wisconsin at Madison and B.A. from Carleton College. After obtaining my PhD, I worked at the

13   Urban Institute on projects related to education and program participation among immigrants. In

14   1999, I joined the faculty at Bowling Green State University, and then moved to Penn State

15   University in 2007.

16          4.      I have over 20 years of research experience analyzing large demographic data

17   sources on topics related to immigration. My publications have appeared in major sociology and

18   demography journals, including Demography, Journal of Health and Social Behavior, Social

19   Science and Medicine, Sociology of Education, Social Forces, and American Sociological

20   Review, and I have received external funding for my work from the National Institutes of Health,

21   the National Science Foundation, the Foundation for Child Development, the Russell Sage

22   Foundation, and the U.S. Census Bureau. In recognition of my contributions to research, I was

23   awarded the Clifford C. Clogg Award for Mid-Career Achievement in 2016 by the Population

24   Association of America, and I was elected to the Sociological Research Association in 2019.

25          5.      My work uses demographic methods to estimate the size, characteristics, and

26   dynamics of the foreign-born population. Since the mid-1990s, my research has focused on the

27   socioeconomic incorporation of immigrants, particularly on public assistance use, poverty, food

28   insecurity, school segregation, and family-level strategies for managing these challenges. Across
                                                      1
          DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 4 of 327



 1   multiple journal articles and book chapters, my colleagues and I documented the patterns and

 2   trends in public benefit use among immigrant groups in the United States. One study found that

 3   Mexican immigrant women who receive welfare tend to have shorter welfare spells and are more

 4   likely to exit welfare for work than their U.S.-born counterparts (Van Hook and Bean 2009). This

 5   study was published in American Sociology Review, the flagship journal of the American

 6   Sociological Association. I have attached a true and complete list of all of my publications over

 7   the past ten years as Exhibit B to this Declaration (those referenced here are bolded entries in my

 8   publication list).

 9           6.      My colleagues and I have also evaluated and improved estimates of the

10   unauthorized foreign-born population. This line of research resulted in several high-profile

11   publications, including new estimates of the size and heterogeneity of the unauthorized Mexican-

12   born population (Bean et al. 2001); the development of a new method and estimates of foreign-

13   born emigration (Van Hook et al. 2006; Van Hook & Zhang 2011) and coverage error (Van Hook

14   et al. 2014); new assessments of the quality of self-reported data on citizenship and legal status

15   (Van Hook and Bachmeier 2013; Bachmeier, Van Hook and Bean 2014); and monte carlo

16   simulations that tested a variety of legal status imputation approaches (Van Hook et al. 2015).

17   The work on legal status led to important innovations that have enabled researchers at the

18   Migration Policy Institute and elsewhere to produce estimates of the characteristics and

19   geographic distribution of the unauthorized population in greater detail than possible with earlier

20   methods. Attached is a true and correct copy of my curriculum vitae as Exhibit C to this

21   Declaration, which includes a complete list of my professional publications.

22           7.      I served as a member of the Census Advisory Committee of Professional

23   Organizations, PAA, from 2008 to 2011. I also served as an expert for the 2010 Census

24   Demographic Analysis Program (Net International Migration Team) and am currently serving on

25   the 2020 Census Demographic Analysis Program (Net International Migration Team). In such

26   capacities, I advise the Census Bureau on various issues related to the measurement of population

27   trends and immigrant characteristics.

28
                                                      2
          DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 5 of 327



 1          8.         I have also served as an expert witness in State of New York v. United States

 2   Department of Commerce at the Federal District Court for the Southern District of New York,

 3   November 5, 2018. I provided a written report and live testimony regarding the impact the

 4   addition of a question on citizenship will have on the accuracy of the 2020 U.S. Census.

 5          9.         I was asked by Counsel to bring my scientific expertise and experience to bear on

 6   the question of the disparate impacts of the Public Charge Rule issued by the Department of

 7   Homeland Security on August 14, 2019 (the “Public Charge Rule” or “Rule”). 84 Fed. Reg.

 8   41,292. Based on my experience, training, knowledge, and education, I offer expert opinions on

 9   the disparate impact of the Public Charge Rule. I hold my opinions in this case to a strong degree

10   of professional certainty.

11                                        SUMMARY OF OPINIONS

12          10.       My analyses of the disparate impact of the public charge Rule focuses primarily on

13   the aspects of the Rule related to the Totality of Circumstances (TOC) test, omitting any public

14   benefit use as a factor. I use recently-adjusted Lawful permanent residents (LPRs) and legal

15   nonimmigrants (LNI) as a proxy for assessing what their risk level would be were they to adjust

16   under the new public charge Rule. My analyses point to a number of key findings regarding these

17   noncitizen groups:

18                                          THE UNITED STATES

19                    Latinos are more likely to be at risk of being deemed inadmissible by the TOC test
                       than Asians and Whites. Blacks are also more likely to be at risk but to a lesser
20                     degree than Latinos.
21
                      Mexicans/Central Americans and, to a lesser degree, those from the Caribbean are
22                     much more likely to be at high risk of being deemed inadmissible by the TOC test
                       than those of European origin. Other groups (South Americans, Middle
23                     Easterners/Central Asians, sub-Saharan Africans, and South/East Asians) are also
                       at significantly higher risk than those of European origin, but lower risk than
24                     Mexicans/Central Americans and those from the Caribbean.
25                                         STATE OF CALIFORNIA
26
                      Latinos are more likely to be at risk of being deemed inadmissible by the TOC test
27                     than Whites. Blacks and Asians also are more likely to be at risk than Whites, but
                       to a lesser degree than Latinos.
28
                                                        3
          DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 6 of 327


                   Mexicans/Central Americans are much more likely to be at risk of being deemed
 1                  inadmissible by the TOC test than those of European origin. Other groups (South
                    Americans, Middle Easterners/Central Asians, sub-Saharan Africans, and
 2
                    South/East Asians) are also significantly more likely to be at risk than those of
 3                  European origin, but less likely than Mexicans/Central Americans.

 4                 Members of vulnerable groups (namely the working poor, the disabled, those with
                    limited English proficiency, those living in large households, and the elderly)
 5                  would face very high risks of being deemed inadmissible by the TOC test. By
                    definition, nearly all would be at least some risk and two out of five or more may
 6
                    be at high risk because they often have multiple negative factors and few positive
 7                  factors. The DACA-eligible population is also more likely to be at risk of being
                    deemed inadmissible than the average applicant, but to lesser degree than the
 8                  groups listed above.
 9
            11. I conducted several sensitivity analyses and found that my findings were robust to
10
     alternative measures and specifications. First, I found that the findings about the disparate
11
     impacts of the Rule were consistent regardless of whether or not I included public benefit use as a
12
     negative factor in the TOC test. This suggests that even if potential applicants use public benefits
13
     prior to admission (which is unlikely due to non-LPR’s ineligibility for most federally funded
14
     public benefits), my conclusions are unlikely to be different.
15
            12. Second, I found that the conclusions regarding the disparate impacts of the Rule are
16
     consistent across measures of the risk of inadmissibility. The share of potential applicants
17
     defined to be at “high” risk does vary across measures due to the ambiguousness of the Rule
18
     regarding the precise number and combination of factors required for a public charge designation.
19
     It is precisely because of this ambiguity that I do not attempt to predict the precise share of
20
     individuals who would be deemed inadmissible. Instead, I confine my opinion to comparisons of
21
     the relative risks of inadmissibility designations between groups, and my conclusions about
22
     relative risks are consistent regardless of how I measured risk.
23
            13. Third, I found that the conclusions are robust to the inclusion of other foreign-born
24
     groups such as new arrivals LPRs and unauthorized immigrants, in the analysis. While I found
25
     that the share with high, medium, and low risk of inadmissibility differs somewhat depending on
26
     which groups are in the analysis, the key findings reported here concerning Latino-White
27
     disparities in risk of inadmissibility are consistent regardless of whether I included or excluded
28
                                                       4
          DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 7 of 327



 1   the other foreign-born groups in the analysis. In fact, the Latino-White disparities reported here

 2   are conservative relative to the disparities that would be observed had I included the other

 3   foreign-born groups in the analysis.

 4              14. Overall, I have a high degree of confidence in the conclusions that Latinos,

 5   Mexicans/Central Americans, and to a lesser degree other non-White and non-European origin

 6   groups, are more likely to experience risk of being deemed inadmissible by the TOC test than are

 7   Whites and applicants of European origin. This finding holds for the entire United States and for

 8   California. Vulnerable groups in California—the working poor, the disabled, those with limited

 9   English proficiency, those living in large families, the elderly—also face an elevated risk of

10   inadmissibility determinations (I did not provide estimates for these groups for the entire United

11   States).

12                                       OVERVIEW OF ANALYSIS

13              15.    Under the Immigration and Nationality Act (INA) Section 212(a)(4),

14   inadmissibility based on public charge grounds is currently determined by the statute’s “totality of

15   the circumstances” test (TOC), which includes, at minimum, consideration of the following

16   factors: (1) age; (2) health; (3) family status; (4) assets, resources, and financial status; and (5)

17   education and skills. 8 U.S.C. § 1182(a)(4)(B). The public charge inadmissibility grounds

18   applies when noncitizens are applying for admission to the United States or to adjust to a LPR

19   status. In addition, DHS currently considers public benefits in public charge determinations that

20   include cash benefits for income maintenance or institutionalization for long-term care, such as

21   General Assistance, Temporary Assistance for Needy Families (TANF), and Social Security

22   Income (SSI).1

23              16.    On October 10, 2018, the U.S. Department of Homeland Security (DHS) issued a

24   Notice of Proposed Rulemaking that proposed to expand the definition of public charge.2

25              17.    On August 14, 2019, the Department for Homeland Security issued the final Rule.3

26              1
              Field Guidance on Deportability and Inadmissibility on Public Charge Grounds, 64 Fed.
27   Reg. 28,689 (May 26, 1999).
            2
              83 Fed. Reg. 51,114.
28          3
              84 Fed. Reg. 41,292.
                                                    5
          DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 8 of 327


     I.    THE RULE’S ENUMERATED PUBLIC BENEFITS AND FACTORS
 1
            18.      The Rule, among other things, establishes a list of new enumerated public benefit
 2
     programs (in addition to the previously considered cash benefits) and a set of positive and
 3
     negative factors that are considered when determining a noncitizen’s inadmissibility on public
 4
     charge grounds. The Rule is forward-looking and seeks to determine, through the TOC test, not
 5
     only whether an applicant used an expanded set of public benefits, but also whether they are more
 6
     likely than not to use public benefits in the future.
 7
           A.     Federally-funded Programs
 8
            19.      New federally-funded programs include: (1) Medicaid, with certain exceptions; (2)
 9
     Supplemental Nutrition Assistance Program (SNAP); (3) Section 8 housing; (4) Section 8
10
     Housing Assistance under the Housing Choice Voucher Program; (5) Section 8 Project-Based
11
     Rental Assistance; and (6) Federal Public Housing.
12
           B.     Heavily-weighted negative factors
13
                  (1) Economic Inactivity: The noncitizen is “not a full-time student and is authorized
14                    to work, but is unable to demonstrate current employment, recent employment
                      history, or a reasonable prospect of future employment;”4
15

16                (2) Public Benefit Use: The noncitizen has “received or has been certified or
                      approved to receive one or more public benefits, as defined in § 212.21(b)
17                    [including Medicaid, Supplemental Nutrition Assistance Program (SNAP), Section
                      8 housing, Section 8 Project-Based rental assistance, Federal public housing, SSI,
18                    and TANF or other state income-support means-tested programs] for more than 12
                      months in the aggregate within any 36 month period prior to the…application;”5
19
                  (3) Health Condition: The noncitizen “has been diagnosed with a medical condition
20
                      that is likely to require extensive medical treatment or institutionalization or that
21                    will interfere with the alien’s ability to provide for himself or herself, attend
                      school, or work; and…is uninsured and has neither the prospect of obtaining
22                    private health insurance, or the financial resources to pay for reasonably
                      foreseeable medical costs;”6 and
23
                  (4) Previous Public Charge Finding: The noncitizen “was previously found
24                    inadmissible or deportable on public charge grounds.”7
25
            4
26            8 C.F.R. §212.22(c)(1)(i).
            5
              8 C.F.R. §212.22(c)(1)(ii).
            6
27            8 C.F.R. §212.22(c)(1)(iii).
            7
              8 C.F.R. §212.22(c)(1)(iv).
28
                                                         6
          DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 9 of 327


           C.     Heavily-weighted positive factors
 1
                  (1) Household Income: The noncitizen has a “household income, assets, or resources,
 2                    and support…of at least 250 percent of the Federal Poverty Guidelines [(FPG)];”8
 3                (2) Employment Income: The noncitizen is authorized to work and is currently
 4                    employed in a legal industry with an annual income…250 percent of the Federal
                      Poverty Guidelines [(FPG)] for the [applicant’s] household size;”;9 and
 5
                  (3) Private Insurance: The noncitizen “has private health insurance…private health
 6                    must be appropriate for the expected period of admission, and does not include
                      health insurance for which the [applicant] receives subsidies in the form of
 7                    premium tax credits under the [ACA].”Coverage by private health insurance, not
                      purchased with ACA subsidies like premium tax credits.10
 8
           D.     Additional Factors & Considerations
 9
            20.      Additionally, pursuant to the statute, age, health, family status, assets, resources,
10
     and financial status, and education and skills must also be considered when determining whether
11
     an applicant is “more likely than not” to become a public charge in the future.11 The weight given
12
     to these factors when compared to the new list of heavily weighted negative/positive factors is
13
     unclear.
14
            21.      The Rule is ambiguous about the precise number or combination of positive and
15
     negative factors that will lead to an applicant being deemed inadmissible, or the degree to which
16
     heavily weighted factors are likely to override several other negative or positive factors. It states:
17
     “The presence of a single positive or negative factor, or heavily weighted negative or positive
18
     factor, will never, on its own, create a presumption that an applicant is inadmissible as likely to
19
     become a public charge or determine the outcome of the public charge inadmissibility
20
     determination. Rather, a public charge inadmissibility determination must be based on the totality
21
     of the circumstances presented in an applicant’s case.” 84 Fed. Reg. 41,295.
22
           E.     Factors Exempted from Consideration Under Rule12
23
                  (1) Public benefits received by family members
24

25          8
              8 C.F.R. §212.22(c)(2)(i).
            9
26            8 C.F.R. §212.22(c)(2)(ii).
            10
               8 C.F.R. §212.22(c)(2)(iii).
            11
27             8 C.F.R. §212.22(b).
            12
               The final Rule exempts from consideration the following public benefit programs and
28
                                                        7
          DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 10 of 327



 1                (2) Medicaid use by Children under 21 or Pregnant women, including 60 days after13

 2                (3) Children’s Health Insurance Program (CHIP)

 3                (4) Women, Infants, and Children (WIC) Program

 4                (5) Medicare Part D Low Income Subsidy

 5                (6) ACA Marketplace coverage subsidies14

 6          22.      Finally, pursuant to §§207(c)(3) and 209(c) of the Act, 8 U.S.C. §§1157(c)(3),

 7   1159(c), certain categories of noncitizens are exempt from the public charge test, such as refugees

 8   and asylees. The complete list of noncitizens who are not affected by the public charge test is

 9   included and attached to this Declaration as Exhibit D.

10   II.   STRUCTURE OF ANALYSIS

11          23.      I was asked by Counsel to bring my scientific expertise and experience to bear on

12   the question of the disparate impacts of the new Rule, particularly its impact on the share of

13   applicants for LPR status who would be at risk of being denied admission (i.e. adjustment) due to

14   the Rule’s expanded definition of the meaning of public charge, by race/ethnicity and nationality,

15   for the entire United States and separately for the State of California. I was also asked to assess

16   the impact on certain vulnerable groups in California: the elderly, working poor, disabled, limited

17   English proficient, those with large household size, and the DACA-eligible population.

18   III. METHODOLOGY

19          24.      To assess the likely impact of the Rule on the number of immigrants granted LPR

20   status, I followed the approach taken by Capps and his colleagues at the Migration Policy

21   Institute (2018) (hereafter the “Capps study”).15 They analyzed recently-arrived LPRs in the

22
     receipt thereof. Some of these benefits were to be considered in the Department’s proposed
23   rulemaking issued on October 10, 2018. In the final Rule, the Department determined that these
     benefits would not in fact be considered.
24           13
                8 C.F.R. §212.21(b)(5)(iv). Additionally, Emergency Medicaid, Medicaid services
     provided under the Individuals with Disabilities Education Act (IDEA) and school-based services
25
     are also exempt.
             14
26              With respect to purchase of private insurance as a heavily weighted positive factor, the
     Rule requires this not be purchased with any ACA premium tax credits. See 84 Fed. Reg. 41,506;
27   8 C.F.R. §213.1(c)(2).
             15
                Capps, Randy, Mark Greenberg, Michael Fix, and Jie Zong. 2018. “Gauging the
28
                                                       8
           DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                         Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 11 of 327



 1   American Community Survey (ACS) to answer this question. When they conducted their study,

 2   the final Rule had not yet been made public, so they evaluated the likely impacts of the draft of

 3   the proposed public charge rule that was leaked in January and March 2018 by Vox.16 They

 4   found that the leaked public charge rule could dramatically change the national origin make-up of

 5   immigrants who are granted LPR status. This would happen because the application of negative

 6   and positive factors according to the leaked rule could lead to Latinos being deemed inadmissible

 7   more often than other groups.

 8         A.     Test Group: Potential Applicants

 9          25.     Counsel asked me to analyze the share of LPR applicants who may be deemed

10   inadmissible due to the application of the Rule. To do this, I examined the characteristics of those

11   who adjusted as LPRs (“adjustees”) over the last five years. I also included legal nonimmigrants

12   (LNI) in my analysis, which includes temporary visas holders, such as student or special skilled

13   worker visas. Under the new Rule, LNIs must demonstrate a new condition—that they have not

14   accepted public benefits since their initial admission into the country—when they are seeking to

15   extend their visa status or change their visa category. Under the old rule, when extending or

16   changing their visas, LNI members were not subject to any public charge determination or

17   condition. I estimated the percentage of these noncitizens who would be vulnerable to being

18   deemed inadmissible if their case were evaluated under the expanded criteria of the Public Charge

19   Rule, specifically focusing on the TOC test and its several factors, regardless of any public

20   benefits use. This percentage represents the additional impact of the Public Charge Rule above

21   and beyond any pre-existing admission criteria before 2019.

22

23

24   Impact of DHS’ Proposed Public-Charge Rule on U.S. Immigration.” Migration Policy Institute:
     Washington, DC. https://www.migrationpolicy.org/research/impact-dhs-public-charge-rule-
25
     immigration.
             16
26              https://docs.google.com/viewerng/viewer?url=https://cdn.vox-
     cdn.com/uploads/chorus_asset/file/10188201/DRAFT_NPRM_public_charge.0.pdf and
27   https://apps.washingtonpost.com/g/documents/world/read-the-trump-administrations-draft-
     proposal-penalizing-immigrants-who-accept-almost-any-public-benefit/2841/
28
                                                      9
          DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 12 of 327


           B.       American Community Survey Dataset
 1
            26.       I rely primarily on data obtained from the 2013-2017 years of the ACS17. The
 2
     ACS is a very large survey that is continuously conducted by the U.S. Census Bureau across all
 3
     communities in the United States. An important strength of the ACS is that it has a very large
 4
     sample size and therefore supports analyses of recently-adjusted LPRs for the nation as well as
 5
     for California for small-sized national origin groups. The Capps study also relied on the ACS for
 6
     this reason.
 7
            27.       I limit my analysis to adults age 18 years and older, who compose 90 percent of
 8
     the sample of adjustees and LNIs18. I also limited my analysis to those adjustees who adjusted
 9
     status in the last five years and had lived in the country no more than ten years, or in the case of
10
     LNIs, arrived in the country in the previous five years. In addition, I exclude from my analysis
11
     foreign-born persons who are unlikely to be LPR applicants (i.e., unauthorized immigrants,
12
     although there may exist pathways to adjustment for this group under family-based petitions), and
13
     those who are exempt from the Public Charge Rule (refugees, asylees, parolees, those admitted
14
     under a Special Immigrant Visa, Cuban and Haitian entrants and asylum seekers, TPS,
15
     NACARA, American Indians born in Canada, and qualified aliens who had worked in the U.S.
16
     for 40 or more quarters). I was unable to remove other exempt categories (e.g., VAWA,
17
     Amerasians, Special Immigrant Juveniles) because the ACS lacks the information necessary to
18
     identify them. I use the same methodology and computer algorithms as the Migration Policy
19
     Institute developed and uses for identifying these groups.19 These methods are well documented
20
            17
                I downloaded the ACS data from the IPUMS-USA archive (Steven Ruggles, Sarah
21
     Flood, Ronald Goeken, Josiah Grover, Erin Meyer, Jose Pacas and Matthew Sobek. IPUMS
22   USA: Version 9.0 [dataset]. Minneapolis, MN: IPUMS, 2019.
     https://doi.org/10.18128/D010.V9.0).
             18
23              Sensitivity analyses show no substantive differences in the results for adults versus both
     children and adults (see Figure 11)
24           19
                Many of the exempt categories are dropped from my analysis by virtue of the fact that I
     include only recently-arrived immigrants in my analysis; by definition, this means that most TPS,
25
     NACARA, Ameriasians, and qualified aliens are excluded from my sample. Refugees and
26   asylees are identified as individuals who were born in countries and arrived in years during which
     over 40% of the immigrants from those country-year combinations were admitted as refugees or
27   over 20% are admitted as asylees, special immigrant visa holders, and Cuban and Haitian entrants
     (prior to 2017). Non-immigrants are identified as noncitizens who arrived in the last six years
28
                                                      10
          DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 13 of 327



 1   and validated. I assessed how sensitive the results are to the decision to exclude these groups in

 2   supplementary analyses by comparing the results with results that do not exclude the likely

 3   unauthorized and exempted groups from the sample. These analyses show that analyses that

 4   exclude these individuals produces conservative estimates of Latino-White disparate impacts of

 5   the Rule.

 6          28.      After excluding the aforementioned groups, the sample includes a large number of

 7   LPRs who adjusted status in the last five years, or in the case of LNI adults, arrived in the United

 8   States in the past five years: 106,572 in the entire United States and 26,815 in California. For

 9   brevity, I refer to this group as “potential applicants” as they constitute the pool of people who are

10   likely to have recently adjusted status or who could seek to adjust their status in the near future

11   (such as LNIs). The large sample sizes make it possible to examine the impact of the Rule with

12   precision by race/ethnicity and national origin for the nation as a whole and for California

13   separately.

14         C.      Public Charge Factors Identified

15          29.      I created measures that indicate whether potential applicants would be at risk of

16   being classified as having negative and positive factors according to the 2019 Public Charge Rule

17   if they were to apply for LPR status.

18

19
     whose occupations and family/household characteristics are congruent with the eligibility criteria
20   for specific nonimmigrant visa categories, such as foreign-student, diplomat, au pair, and high-
     tech worker. For example, foreign students must be enrolled in post-secondary school, not
21
     working, not on public assistance, and if married, their spouse must not be employed. Adjustees,
22   new arrivals, and other (residual) foreign-born are identified using a unique imputation
     methodology as developed and validated by myself and James D. Bachmeier and used by the
23   Migration Policy Institute for their estimates (Van Hook et al. 2015; Capps, Bachmeier, and Van
     Hook 2018). This methodology assigns noncitizens in the ACS an immigration status (adjustee,
24   new arrival, other) by linking the ACS data to the Survey of Income and Program Participation,
     which includes a question on immigrants’ legal status, using multiple imputation methods. For a
25
     more detailed description of this methodology, see Batalova, Jeanne, Sarah Hooker, and Randy
26   Capps. 2014. “DACA at the Two-Year Mark: A National and State Profile of Youth Eligible and
     Applying for Deferred Action.” Migration Policy Institute: Washington, DC, available online at
27   https://www.migrationpolicy.org/research/daca-two-year-mark-national-and-state-profile-youth-
     eligible-and-applying-deferred-action.
28
                                                      11
          DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 14 of 327



 1          30.        Using the ACS data, I am able to measure the following factors.20 It is important

 2   to note that ACS survey data is limited by how the questions have been posed or categorized. I

 3   note these parameters below.

 4                1.     Heavily-weighted negative factors

 5                (1) The ACS included measures of means-tested public assistance receipt in the past
                      year (TANF or other means-tested income assistance,21 SSI, and current receipt of
 6                    Medicaid, or other means-tested health benefits22). Women who gave birth in the
 7                    past year are not counted as having a negative factor if they receive Medicaid;23 I
                      did not include food assistance (e.g, SNAP) because the ACS measures food
 8                    assistance at the household level rather than individual level24 and the Public
                      Charge Rule specifies that individual receipt—not receipt of benefits by family
 9                    members—is to be considered. Because most noncitizen applicants are ineligible
                      for all of the federally funded public benefits programs listed in the Rule, and the
10                    limitations of the ACS measures of public assistance that I describe further below,
11                    I exclude public benefit use from my main assessment of risk but I do consider SSI,

12

13          20
                  I exclude the heavily weighted negative factor of having been previously found to be
14   inadmissible or deportable on public charge grounds, as these individuals are not identified in the
     data sample.
15
              21
                 Individuals were asked whether they received “Any public assistance or welfare
     payments from the state or local welfare office.”
16            22
                 The ACS questionnaire asks respondents, whether they received “Medicaid, Medical
     Assistance, or any kind of government- assistance plan for those with low incomes or a
17   disability.” The ACS data does not provide a breakdown of federally funded Medicaid coverage
18   alone, only whether respondents answered yes or no to that question (subpart d.). NOTE: The
     public charge Rule does not consider state-funded Medicaid receipt or emergency Medicaid as a
19   negative factor, only federally-funded Medicaid. In addition, Medicaid programs vary across
     states, and individuals may not be aware of what type of coverage program they are enrolled in—
20   whether it is a state-only or federally-funded program—when responding to this question. For
     example, in California, all Medicaid is known as “Medi-Cal,” both federally funded Medicaid and
21
     state-funded Medicaid. State-funded Medicaid is made available for undocumented noncitizens
22   under Medi-Cal.
              23
                  ACS available data does not capture women’s pregnancy term or length of coverage
23   during pregnancy. Data indicate whether a woman gave birth in past year and the age of the child
     only in years, not months.
24            24
                  The ACS questionnaire asks: “did you or any member of this household receive benefits
     from the Food Stamp Program or SNAP”? In contrast, the TANF, SSI, and Medicaid measures
25
     are more clearly ascribed to the individual rather than to the individual’s family, asking: When
26   reporting SSI and TANF income, individuals are instructed to report only the share of income that
     they personally received. With regard to Medicaid, ACS respondents are asked “is this person
27   CURRENTLY covered by…Medicaid, Medical Assistance, or any kind of government-assistance
     plan for those with low incomes or a disability” (italics added).
28
                                                       12
          DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 15 of 327


                      TANF, and Medicaid benefit use in my sensitivity analyses below. The Capps study
 1                    omitted public benefit use in their analysis for the same reason.
 2               (2) Health condition (having at least one chronic condition or functional limitation25
 3                   and not having private health insurance or an income that is 250% of FPG or
                     greater, not counting public assistance income); and
 4
                 (3) Economic inactivity (not attending school and not employed or in the armed forces
 5                   among adults age 16+, excluding persons age 18+ who are the parent of a pre-
                     school child or who live with a parent with one or more functional limitations
 6                   (primary care givers under the Rule)).
 7               2.     Other negative factors:
 8               (1) Low income (<125% of FPG; <100% of FPG for active armed forces personnel
 9                   and their spouse and children; this measure excludes public assistance income).
                     The Rule indicates that assets for low income applicants would be considered, so I
10                   excluded low-income immigrants with assets that could possibly be liquidated in
                     times of need, namely those who own a home free and clear and those who
11                   reported more than $2,500 income from investments (at a 4% interest rate, this
                     implies a principle greater than $60,000, which is more than 250% of the FPG for
12                   a family of four);
13
                 (2) Low skills (having less than a high school degree);
14
                 (3) Low English proficiency (speaking English “not well” or “not at all”)26; the Rule is
15                   unclear about the definition of low English proficiency; I used the definition used
                     in the Capps study;
16
                 (4) Age-related criteria (being 62 or older and having an income that is less than 125%
17                   of the FPG, not counting public assistance income; 100% FPG is used as cut-off
18                   for armed services personnel and their spouse and children); and

19               (5) Large household size (the Rule is unclear about the meaning of large household. I
                     defined large household size as 6 or more persons, which is more than twice the
20                   average U.S. household size in 2017, 2.54).

21

22

23          25
                These conditions include whether individuals have serious difficulty “concentrating,
     remembering, or making decisions” (cognitive difficulty), “walking or climbing stairs”
24   (ambulatory difficulty), “doing errands alone such as visiting a doctor's office or shopping”
     (independent living difficulty), “dressing or bathing” (self-care difficulty), “seeing even when
25
     wearing glasses” (vision difficulty), and being deaf or having a hearing difficulty.
             26
26              ACS measures limited English proficiency by asking respondents who report speaking a
     language other than English at home to indicate how well they speak English: “very well,”
27   “well,” “not well” or “not at all.” Based on these responses, I consider “not well” or “not at all”
     to indicate low English proficiency.
28
                                                      13
          DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 16 of 327


                  3.     Heavily weighted positive factors:
 1
                  (1) High household income (250% of FPG or higher, excluding public assistance
 2                    income);
 3                (2) Currently working with individual earnings greater than 250% of FPG for a single
 4                    adult; and

 5                (3) Private health insurance coverage27.

 6                4.     Three-Tier Inadmissibility Risk Scale

 7          31.        Because the Rule is ambiguous about the number or combination of factors that

 8   would lead to an inadmissibility designation, I provide variety of estimates to gauge the disparate

 9   impact of the Rule. First, I present the percentage of each group that would be classified as

10   having each of the negative and positive factors separately. Second, I developed a three-tiered

11   risk scale (high, medium, low) to summarize the number and weight of positive and negative

12   factors. This scale gives greater weight to strongly-weighted negative and positive factors than

13   the other negative factors. It also takes into consideration how positive factors may offset

14   negative factors, and it accounts for the statement in the Rule that a single negative factor would

15   be insufficient for a public charge designation. The high-risk group is defined as having a

16   combination of at least one heavily weighted negative factor or two more other negative factors,

17   and having no positive factors at all. As shown in Supplemental Table S1, 10.7 percent of the

18   potential applicants in the high-risk group have a health condition, 31.3 percent are economically

19   inactive, 63.5% are low income, 64.3% are low skilled, and 78.5% have low English proficiency.

20   The medium risk group is defined as having a combination of negative and positive factors or

21   having only one non-heavily-weighted negative factor. It is unclear whether their positive factors

22   are enough to outweigh their negative factors, so their risk level is uncertain. This group is less

23   likely to have heavily-weighted negative factors and other negative factors than the high-risk

24   group and has at least one positive factor (38.5% have high household income, 3.9% are working

25   with high earnings, and 70.6% have private health insurance). Finally, the low-risk group is

26   defined as having no negative factors at all. This group is also the most likely to have positive
            27
27            With regard to private insurance, ACS data provides when respondent is covered by
     “Insurance purchased directly from an insurance company (by this person or another family
28   member).”
                                                   14
          DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 17 of 327



 1   factors (77.7% high household income, 49.0% working with high earnings, and 88.2% have

 2   private health insurance).

 3          32.     This three-tiered risk scale has broad categories that are simply intended to

 4   differentiate low, medium, and high risk. Due to the ambiguity of the Rule, it is difficult to

 5   predict the share of individuals within each risk category that would be deemed inadmissible by

 6   the TOC test. Because the Rule is unclear about the ways in which negative and positive factors

 7   would be considered in combination, however, I also tested alternative measures in sensitivity

 8   analyses.

 9   IV.   ANALYSIS LIMITATIONS

10          33.     It is important to note the limitations of the ACS measures. I was unable to

11   examine credit scores, whether the applicant received a fee waiver, or their relationship to their

12   sponsor, or their sponsor’s financial information, because this information was not collected in

13   the ACS. The ACS also does not contain measures of public benefit use that are consistent with

14   those used by Rule for making a public charge determination. I was also unable to measure

15   participation in SNAP because, as noted in ¶ 30 above, ACS measures food assistance at the

16   household level rather than individual level. Additionally, I was unable to measure participation

17   in public housing or rental assistance because the ACS does not collect data on these programs.

18          34.     Notably important, is that the public assistance/benefits measures do not capture

19   participation in these programs during the 36-month period prior to when noncitizens applied for

20   LPR status. Instead, the TANF and SSI measures pertain to the 12 months prior to the interview,

21   and the Medicaid measure reflects current health insurance coverage (and is further limited by its

22   grouping with other public health insurance benefits). This distinction is important because very

23   few adjustees or LNIs would have been eligible to receive federal public assistance prior to their

24   adjustment to LPRs, or under a LNI status. In fact, it is highly likely that federal public benefit

25   use for the potential applicants in my sample was very low in the 36 months prior to their

26   application. Apart from refugees and asylees (whom I exclude from my analysis), this group is

27   ineligible for most federally public assistance programs newly listed in the Rule, including all

28   federally funded cash assistance programs (SSI, TANF, General Assistance), SNAP, and
                                                    15
           DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                         Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 18 of 327



 1   Medicaid (although non-LPRs may receive emergency medical services), and federal public

 2   housing assistance. In short, and as noted in the Rule, most potential applicants become eligible

 3   for these federal programs enumerated in the Rule only after obtaining LPR status, and even then,

 4   many must wait several years before becoming eligible (the specific rules vary by program and

 5   state).

 6         A.        Survey of Income and Program Participation

 7             35.     I conducted supplementary analyses of the 2008 Survey of Income and Program

 8   Participation (SIPP) to help illustrate this point. The SIPP is a small-sized Census survey28

 9   designed in part to measure public assistance trends for the U.S. population. I rely on the ACS

10   rather than the SIPP for my main analysis because of ACS’s greater sample size. Nevertheless,

11   the SIPP can provide useful insights about immigrants’ welfare history. One unique feature of

12   the SIPP is that it collects data on when an individual started receiving SNAP, TANF/AFDC, and

13   SSI. Additionally, the 2008 SIPP included information on whether and when LPRs adjusted

14   status. I examined the 2008 SIPP to see what percentage of adjustees reported having received

15   any of these types of assistance prior to their year of adjustment to LPR status. The results

16   confirm that very few adjustees received cash assistance prior to the time of adjustment (0.6

17   percent AFDC/TANF and 0.9 percent SSI, and neither estimate is significantly different from

18   zero). A small but statistically significant share reported receiving SNAP (4 percent), which may

19   reflect receipt by eligible household members rather than receipt by the LPR applicant.

20         B.        Sensitivity Analysis

21             36.     I evaluated the sensitivity of the results to the inclusion of public benefit use as a

22   negative factor. On the one hand, public benefit use is weighted heavily in the Rule, and the Rule

23   will consider whether immigrants have not just received but also “applied for, [or] been certified

24   to receive” public benefits as evidence suggesting a likelihood of future receipt, as well as utilize

25
               28
26            For example, the 2008 SIPP interviewed 10,501 individuals in its first wave. While this
     sample size is typical among social science surveys (and large compared with most public
27   opinion polls), it is small relative to the ACS, which samples about 1 percent of the U.S.
     population, over 3 million individuals, every year. The large sample size of the ACS is the
28   primary reason I use it for my primary analyses.
                                                       16
           DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                         Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 19 of 327



 1   this as a negative evaluation of their financial status, 8 C.F.R. § 212.22(b)(4)(i)(E); 8 C.F.R. §

 2   212.21(e). On the other hand, the ACS does not adequately capture public benefit receipt in the

 3   precise time period specified by the Rule and is therefore not a good data source to evaluate the

 4   share of applicants who would be found to have used public benefits for 12 months of the last 36

 5   months prior to application. It is for this reason that I confine my analysis to the disparate

 6   impacts of the forward-looking TOC portion of the Rule. Moreover, my analysis of the SIPP data

 7   suggests that immigrants’ use of federal public benefits prior to their adjustment, was very rare,

 8   and future immigrants are likely to avoid using all public benefits in response to the Rule,

 9   including food assistance, public health insurance, and housing assistance, which should drive

10   public benefit use down further still.

11          37.     Considering the flaws of the ACS public benefits measures, the fact that

12   immigrants are ineligible for public benefits prior to adjustment, and that their use of public

13   benefits during the most relevant time period is likely to be very low, I decided to exclude public

14   benefits use as one of the negative factors in my main assessment of risk. The Capps study

15   omitted public benefits from their analysis for the same reason. My estimates therefore represent

16   conservative estimates of risk. However, in supplemental analyses, I provide some estimates of

17   risk that account for immigrants’ current use Medicaid and use of TANF and SSI in the previous

18   year in order to test how different the results would be if I were incorrect in my assumption that

19   immigrants do not use public programs prior to their adjustment as LPRs. These estimates

20   represent upper-bound estimates of the impact of the Rule.

21          38.     As noted above, I also tested the sensitivity of the results to the inclusion of

22   different immigrant status groups in the analysis, and I assessed the sensitivity of the results

23   across different measures of risk of inadmissibility.

24         C.     Groups Identified

25          39.     Among the noncitizen population sample identified, I distinguish among the

26   following racial-ethnic groups: Latino, and non-Latino White, Black, and Asian, based on

27   Census racial and ethnic classifications (which does not currently include a category for Middle

28   Eastern/North African). I also distinguish among the following national origin groups based on
                                                    17
          DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 20 of 327



 1   the respondent’s place of birth: Mexicans and Central Americans, Caribbeans, South Americans,

 2   those from Middle East and Central Asia29, sub-Saharan Africans, South/East Asians, and those

 3   from Europe or countries that were predominately settled by Europeans (Canada and Oceania–

 4   i.e., mostly Australia and New Zealand), whom I refer to as “European-origin.” It should be

 5   understood that my analysis pertains to groups of noncitizens, as I have identified them above.

 6            40.     Counsel also requested estimates for the following vulnerable groups: working

 7   poor (defined as those in families with at least one fulltime worker yet a family income less than

 8   125% FPG), the disabled (having at least one functional limitation), those with limited English

 9   proficiency (speaking English “not very well” or “not at all”), those living in large households

10   (>=6 persons), the elderly (age 65+), and DACA-eligible persons (I used the same definition as

11   used by MPI in their report on the DACA-eligible population30).

12         D.       Data Sampling

13            41.     All estimates generated from randomly-selected samples such as the ACS are

14   subject to uncertainty due to sampling variability. This means that if we were to draw another

15   independent sample of equal size, there is a chance that we would obtain different results.

16   However, we can quantify how much the estimates are likely to vary by calculating standard

17   errors (SE). Larger standard errors signal more uncertainty about the estimates than smaller

18   standard errors. I provide standard errors for all of the estimates in a set of appendix tables (A1-

19   A9).31

20
              29
                Afghanistan, Armenia, Azerbaijan, Bahrain, Cyprus, Iran, Iraq, Israel, Jordan, Kuwait,
21   Lebanon, Oman, Palestine, Gaza Strip, West Bank, Qatar, Saudi Arabia, Syria, Turkey, United
22   Arab Emirates, Yemen, Pakistan, Republic of Georgia, Kazakhstan, Kirghizia, Tadzhik,
     Turkmenistan, Uzbekistan, Algeria, Egypt, Libya, Morocco, Sudan, Tunisia, and Western Sahara.
23
             30
                Batalova, Jeanne, Sarah Hooker, and Randy Capps. 2014. “DACA at the Two-Year
     Mark: A National and State Profile of Youth Eligible and Applying for Deferred Action.”
24   Migration Policy Institute: Washington, DC, available online at
     https://www.migrationpolicy.org/research/daca-two-year-mark-national-and-state-profile-youth-
25   eligible-and-applying-deferred-action.
             31
26              I estimated the standard errors using the 80 replicate weights as recommended by the
     U.S. Census Bureau for the ACS (https://usa.ipums.org/usa/repwt.shtml). I also adjust for
27   uncertainty related to the multiple imputation of immigrants’ LPR status using Reuben’s Rules
     (Rubin, D. B. 1987. Multiple imputation for nonresponse in surveys. New York, NY: John Wiley
28   and Sons).
                                                       18
          DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 21 of 327



 1          42.       I use the standard errors to estimate 95 percent confidence intervals, which provide

 2   a more intuitive indicator of how much the estimates are likely to vary. 95% confidence intervals

 3   can be interpreted as the range within which we are 95% confident that the true value falls. If we

 4   were to draw 100 equal-sized samples, the true value would fall within the 95% confidence

 5   interval about 95 times. I indicate the 95% confidence intervals with error bars for all the

 6   estimates shown in Figures 1-9.

 7          43.       I also use the standard errors to compare the characteristics of two groups by

 8   conducting “t-tests.” These tests assess the likelihood that two groups are significantly different

 9   from one another on a given characteristic and that the difference observed between the groups is

10   not due to sampling variability. A difference between two groups is considered to be statistically

11   significant if the absolute difference in the estimate is greater than 1.96 times the standard error of
                                       2          2
12   the difference, where 𝑆𝐸𝑑𝑖𝑓𝑓 = √𝑆𝐸𝑔𝑟𝑜𝑢𝑝 1 +𝑆𝐸𝑔𝑟𝑜𝑢𝑝 1 . I denote with asterisks (*) in the tables

13   the results of t-tests to signify the instances whereby groups are significantly different from a

14   reference group (i.e., Whites in analyses of racial/ethnic differences, and European-origin in

15   analyses of national origin differences). In analyses of the vulnerable groups (e.g., working poor,

16   disabled, elderly, etc.), I tested whether each group was significantly different from the average

17   applicant given that the different groups overlapped in their membership and there was therefore

18   no common reference group for those analyses.

19                                                RESULTS

20   I.    RESULTS FOR THE ENTIRE UNITED STATES POPULATION

21          44.       Excluding refugees, asylees, and parolees, an average of 383 thousand people

22   adjusted to LPR status each year,32 cumulating to 1.9 million, over the last five years. Two-thirds

23   of these adjustees qualified under family-sponsored or immediate relatives of U.S. citizens

24   preferences. About 37% come from Asia, 19% from Mexico, 22% from other Latin American

25   countries, 15% from Europe, Canada, or Oceania, and 6% from Africa. Additionally, as of

26   FY2016, there were about 2.3 million legal nonimmigrants living in the country.33 In what
            32
27               Office of Immigration Statistics, Immigration Yearbook (various years), Table 6.
            33
                 Baker, Bryan. 2018. Nonimmigrants residing in the United States: Fiscal Year 2016.
28
                                                       19
          DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 22 of 327



 1   follows, I provide an assessment of disparate risk posed to these groups of noncitizens posed by

 2   the implementation of the Rule.

 3          45.     I first present estimates of the percentage with negative and positive factors by

 4   race/ethnicity for potential applicants in Table 1 and Figure 1a. Recall that the term “potential

 5   applicants” here refers to recently-arrived adjustees and LNIs. Looking first at the heavily

 6   weighted negative factors, we see only small racial/ethnic differences. Latino and Black potential

 7   applicants are significantly more likely to have a health condition although the share with a health

 8   condition is low for all groups (3.4%, 2.2%, and 1.1% for Latino, Blacks, and Whites,

 9   respectively). Also, Asians are significantly less likely than Whites to be economically inactive,

10   but again, the differences are substantively small.

11          46.     Turning next to the other negative factors, Latino, Black, and Asian potential

12   applicants are significantly more likely to have low income, be low skilled, low English

13   proficiency, and a large household size compared with Whites. Latinos are the most likely of the

14   four groups to have these negative factors: 35.7% are low income, 42.3% are low skilled, 53.7%

15   have low English proficiency, and 20.5% have large households; comparable estimates for

16   Whites are, respectively: 21.2%, 4.9%, 10.6%, and 5.1%. The only negative factor for which

17   racial/ethnic minorities have a significant advantage relative to Whites is that Asians are less

18   likely to be 62 or older, but the share with this age-related negative factor is very low—1.6% or

19   less—for all groups.

20          47.     With respect to the heavily-weighted positive factors, Latino and Black potential

21   applicants are significantly less likely than Whites to have a household income greater than 250%

22   of FPG (28.6%, 40.6% for Latino and Blacks, respectively, compared with 61.1% among

23   Whites), to work and have earnings above 250% FPG (7.6%, 12.5%, and 33.2% for Latino,

24   Blacks, and Whites, respectively), and to have private health insurance (33.2%, 57.7%, and

25   80.3% for Latino, Blacks, and Whites, respectively). Asians are much more similar to Whites on

26   these characteristics than are Latinos and Blacks, and are even significantly more likely than

27   Whites to have private health insurance.

28   Office of Immigration Statistics, Department of Homeland Security.
                                                    20
          DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 23 of 327



 1          48.     Looking next at the three-tiered inadmissibility risk scale at the bottom of Table 1

 2   and in Figure 1a, 40% of Latino potential applicants are in the high-risk category, meaning that

 3   they have no positive factors combined with at least one heavily-weighted negative factor or at

 4   least two other negative factors. This is over three times as high as among Blacks (13%), and

 5   about eight times higher as among Asians (5%) and Whites (6%). Only 22% of Latino potential

 6   applicants are in the low-risk category (having no negative factors), compared with 47% among

 7   Blacks, 52% among Asians, and 59% among Whites. This means that about four out of five

 8   Latinos would experience at least some risk of being deemed inadmissible, and about two out of

 9   five would face high risk.

10          49.     To summarize, the data presented in Table 1 and Figure 1a suggests that, even

11   without considering public benefits use, Latino potential applicants would experience the greatest

12   risk of being deemed inadmissible due the implementation of the Rule. Latino’s higher risk is

13   due to their higher likelihood of having other negative factors such as low income, low skills, and

14   low English proficiency, and less often having positive factors to offset the negative factors.

15   Black potential applicants would experience the next highest risk. Compared with Latino

16   applicants, they are less likely to be low-skilled and to have low English proficiency, and more

17   often have high incomes and private health insurance. Finally, Asian and White applicants would

18   experience the lowest risks due to a combination of less often having negative factors and more

19   often having positive factors.

20          50.     I next present estimates of risk by national origin for the entire United States in

21   Table 2 and Figure 2a. The patterns are similar to the results for racial-ethnic groups because of

22   the way that racial/ethnic categories tend to overlap with world regions. One benefit of breaking

23   out the results by national origin, however, is that it permits a separate evaluation of Middle

24   Eastern and South Asian potential applicants, many of whom are classified as “White” in the

25   ACS’s racial-ethnic classification.

26          51.     With regard to the heavily-weighted negative factors, and like the results in Table

27   1, very few potential applicants have health conditions, and all non-European groups, except

28   those from the Caribbean, are either less likely than European-origin applicants to be economic
                                                       21
          DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 24 of 327



 1   inactive or are no different from them. Those from the Caribbean are more likely than European-

 2   origin applicants to be economically inactive by about five percentage points. Additionally, all

 3   non-European groups are significantly more likely to have low income, low skills, low English

 4   proficiency (except sub-Saharan Africans, many of whom come from English-speaking

 5   countries), and a large household size compared with applicants of European origin. Applicants

 6   from Mexico/Central America stand out as particularly low income (38.2%), low skilled (49.5%),

 7   low English proficient (58.1%), and likely to live in large households (23.0%). For European-

 8   origin applicants, these figures are, respectively: 16.2%, 4.2%, 7.5%, and 4.9%. Middle

 9   Eastern/Central Asian applicants also are likely to have low household income (36.3%).

10          52.     Non-European-origin groups are also significantly less likely than potential

11   applicants of European origins to have heavily-weighted positive factors. Applicants from

12   Mexico/Central America and the Caribbean stand out as among the least likely to have a

13   household income greater than 250% of FPG, to work with earnings above 250% FPG, and to

14   have private health insurance. South/East Asians are the most advantaged among the non-

15   European groups (for example, their rate of private health insurance coverage is not statistically

16   different from European-origin applicants), but they are still significantly less likely to have high

17   household income and earnings than European-origin applicants.

18          53.     Considering the three-tiered risk scale (Figure 2a), all of the non-European-origin

19   groups are significantly more likely to be at the high-risk categories of being deemed

20   inadmissible, and significantly less likely to be in the low-risk category, compared with

21   European-origin applicants. Mexicans/Central Americans would face the highest risks under the

22   Rule. 45% are in the high-risk category and only 17% are in the low-risk category. Caribbean

23   applicants also experience high risk of being deemed inadmissible; 26% are in the high-risk

24   category, and only 31% are in the low-risk category. Applicants from South/East Asia experience

25   lower risk (5% are high-risk and 53% are low-risk). Finally, European-origin applicants face the

26   lowest risk (4% are high-risk and 64% are low-risk).

27          54.     Overall, the results in Table 2 and Figure 2a suggest that potential applicants from

28   Europe, Canada, or Oceania (i.e., Australia and New Zealand) would experience the least risk of
                                                     22
          DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 25 of 327



 1   being deemed inadmissible due the implementation of the Rule due to the TOC test. In contrast,

 2   Mexicans and Central Americans would experience the greatest risk.

 3          55.     To summarize, my analysis finds that in the United States, even without

 4   accounting for public benefit use, Latinos and Mexican/Central Americans are at substantially

 5   higher risk for being deemed inadmissible under the Rule compared with Whites and European-

 6   origin applicants. They are at higher risk not so much because they are more likely to have

 7   heavily-weighted negative factors, but rather because they are more likely to have multiple

 8   “other” negative factors and they have few heavily-weighted positive factors to offset these

 9   negative factors. Other groups would also be impacted by the Rule, but to a lesser degree,

10   including Blacks, Asians, Caribbeans, South Americans, sub-Saharan Africans, and Middle

11   Easterners and Central Asians. The risks faced by these groups may be even higher than depicted

12   here because the ACS does not permit me to measure all of the positive and negative factors.

13   II.   RESULTS FOR CALIFORNIA

14          56.     Over the past five years, about 432 thousand Californians adjusted to LPR status,

15   not counting refugees and asylees.34 About 52% come from Latin America and 37% from Asia.

16   Additionally, as of FY2016, there were about 410 thousand legal nonimmigrants living in the

17   state.35 Below, I provide an assessment of disparate risk posed to these groups by the Rule.

18          57.     Table 4 and Figure 4a shows the percentages of potential applicants in California

19   with negative and positive factors by race/ethnicity. There are small racial/ethnic differences on

20   the heavily weighted negative factors that I was able to measure. Latinos potential applicants are

21   significantly more likely to have a health condition although the share with a health condition is

22   4% or less for all groups. Also, Latinos and Asians are significantly more likely than Whites to

23   be economically inactive, but the differences (about 3 percentage points in each case) are

24   substantively small.

25

26          34
               Office of Immigration Statistics. Profiles on Legal Permanent Residents: State (2013-
27   2014, 2015, 2016, and 2017)
            35
               Baker, Bryan. 2018. Nonimmigrants residing in the United States: Fiscal Year 2016.
28   Office of Immigration Statistics, Department of Homeland Security.
                                                      23
           DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                         Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 26 of 327



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19          58.     Turning next to the other negative factors, Latino, Black, and Asian potential

20   applicants tend to be more likely to have other negative factors compared with Whites, including

21   low income (Latinos and Blacks), low skills (Latinos, Blacks, and Asians), low English

22   proficiency (Latinos and Asians), and large households (Latinos, Blacks, and Asians). Latinos

23   are the most likely of the four groups to have these negative factors: 40.5% are low income,

24   52.4% are low skilled, 61.6% have low English proficiency, and 28.0% have large households;

25   comparable estimates for Whites are, respectively: 21.8%, 3.9%, 9.0%, and 4.8%. There were no

26   significant racial/ethnic differences in the share with the age-related negative factor.

27          59.     Of all four racial/ethnic groups, Latinos are also the least likely to have heavily-

28   weighted positive factors. They are significantly less likely than Whites to have a household
                                                     24
          DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 27 of 327



 1   income greater than 250% of FPG (23.4% versus 64.2% among Whites), to work and have

 2   earnings above 250% FPG (3.9% versus 36.9% among Whites), and to have private health

 3   insurance (26.0% versus 80.0% among Whites). Blacks are the second-most disadvantaged group

 4   and Asians are more similar Whites on these characteristics, although they too show significant

 5   disadvantages relative to Whites on all three positive factors.

 6          60.     Looking next at the three-tiered risk scale (Figure 4a), 48% of Latino potential

 7   applicants are in the high-risk category, meaning that they have no positive factors combined with

 8   at least one heavily-weighted negative factor or at least two other negative factors. This is over

 9   four times as high as among Blacks (11%), Asians (8%) and Whites (6%). Only 15% of Latino

10   potential applicants are in the low-risk category (having no negative factors), compared with 50%

11   among Blacks, 49% among Asians, and 61% among Whites. This means that about 85% of

12   Latinos would experience at least some risk of being deemed inadmissible, and about half would

13   face high risk due to the application of the TOC test.

14          61.     To summarize, the data presented in Table 4 and Figure 4a suggests that in

15   California, Latino potential applicants would experience the greatest risk of being deemed

16   inadmissible due the implementation of the Rule. Latino’s higher risk is due not because they are

17   more likely to have heavily-weighted negative factors, but rather because they are more likely to

18   have multiple other negative factors such as low income, low skills, and low English proficiency,

19   and they less often have positive factors to offset the negative factors.

20          62.     I next present estimates of risk by national origin for California in Table 5 and

21   Figure 5a. With regard to the heavily-weighted negative factors, Mexican/Central American and

22   Middle Eastern/Central Asian and South/East Asian applications are more likely to have health

23   conditions than European-origin potential applicants (4.1%, 4.6%, and 1.2% versus 0.6%,

24   respectively), although these differences are substantive small. Also, Mexicans/Central

25   Americans, Middle Eastern/Central Asian, and South/East Asians are more likely—by about four

26   to five percentage points – to be economic inactive than European-origin potential applicants.

27

28
                                                       25
          DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 28 of 327



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19          63.     All non-European groups are also significantly more likely to have low income,

20   low skills, low English proficiency (except sub-Saharan Africans, many of whom come from

21   English-speaking countries). Applicants from Mexico/Central America stand out as particularly

22   low income (41.7%), low skilled (54.8%), low English proficient (63.6%), and likely to live in

23   large households (29.0%). For European-origin applicants, these figures are quite a bit lower,

24   17.1%, 2.8%, 4.7%, and 4.8%, respectively. Middle Eastern/Central Asian applicants also are the

25   most likely to have low household income (33.9%, versus 17.1% among European-origin

26   applicants).

27          64.     The non-European-origin groups are also significantly less likely than European-

28   origin potential applicants to have heavily-weighted positive factors. Applicants from
                                                     26
          DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 29 of 327



 1   Mexico/Central America and Middle East/Central Asia are among the least likely to have a

 2   household income greater than 250% of FPG, to work with earnings above 250% FPG, and to

 3   have private health insurance.

 4          65.     Considering the three-tiered risk scale, all of the non-European-origin groups are

 5   significantly more likely to be at the high-risk category of being deemed inadmissible, and

 6   significantly less likely to be in the low-risk category, compared with European-origin applicants.

 7   Mexicans/Central Americans would face the highest risks under the Rule. Half are in the high-

 8   risk category and only 13% are in the low-risk category. European-origin applicants face the

 9   lowest risk (only 3% are high-risk and 67% are low-risk).

10          66.     Overall, the results in Table 5 and Figure 5a suggest that in California, European-

11   origin potential applicants would experience the least risk of being deemed inadmissible due the

12   implementation of the TOC portion of the Rule, and Mexicans and Central Americans would

13   experience the largest impact.

14          67.     Finally, I present results for vulnerable groups in California, as requested by

15   Counsel in Table 6 and Figure 6a, namely the working poor, the disabled, those with limited

16   English proficiency, those living in large households, the elderly, and DACA-eligible. I also

17   included estimates for all potential applicants for comparison purposes. With respect to the

18   heavily-weighted negative factors, the disabled are very likely to have a health condition

19   combined with the lack of health insurance or low income (53.3%), and both the disabled (59.5%)

20   and elderly (87.9%) have very high rates of economic inactivity.

21

22

23

24

25

26   ///

27   ///

28   ///
                                                     27
           DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                         Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 30 of 327



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19          68.     These groups are also likely to have other negative factors, sometimes by

20   definition. For example, 95.7% working poor have low income (the figure is not 100% because

21   certain groups with household incomes less than 125% FPG are not treated as having a negative

22   factor, such as those in the armed forces and those with assets), 100% of limited English

23   proficient have a “limited English proficiency” negative factor, and 100% of those in a large

24   household have a “large household” negative factor. Yet many people in these groups have other

25   negative factors too, which further compounds their risk. For example, 61.6% of the working

26   poor, 66.3% of the disabled, and 56.3% of those in large households, and 70.6% of the elderly

27   also have low English proficiency.

28
                                                     28
          DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 31 of 327



 1          69.     These groups are also less likely to have a positive factor relative to the average

 2   applicant, which makes it more difficult to offset their negative factors. Among the working

 3   poor, for example, only 23.2% have private health insurance. The other groups tend to be

 4   somewhat more likely to have high household income, especially the elderly (52.7%, which is

 5   higher than the average applicant at 48.3%), but the share who have private health insurance is

 6   31% or less in all cases, compared with 58.9% for the average applicant.

 7          70.     Considering the three-tiered risk scale, members of all of the vulnerable groups are

 8   significantly more likely to be in the high-risk category of being deemed inadmissible, and

 9   significantly less likely to be in the low-risk category, compared with the average applicant. The

10   working poor would face the highest risks under the Rule. Two-thirds are in the high-risk

11   category and virtually none are in the low-risk category. The disabled, the limited English

12   proficient, those in large families, and the elderly also face high risks, with the share in the high-

13   risk category ranging from 41% to 53%. DACA-eligible persons are slightly less likely to be in

14   the high-risk category (28%) and much more likely to be in the low-risk category (30%).

15          71.     To summarize, my analysis finds that in California, Latinos, Mexicans/Central

16   Americans, the working poor, disabled, limited English proficient, those with large families, and

17   the elderly are all at significantly higher risk for being deemed inadmissible under the Rule than

18   other groups, particularly Whites and European-origin applicants. These disadvantages are

19   largely due to the fact that many of these groups are more likely to have multiple other negative

20   factors such as low income, low skills, low English proficiency and large families, and are less

21   likely to have positive factors such as high household income, high earnings, and private health

22   insurance to offset the negative factors. Of all the racial/ethnic and national origin groups

23   examined, Latinos and Mexicans/Central Americans would be most impacted by the Rule.

24   III. SENSITIVITY ANALYSIS

25          72.     The proceeding analyses assessed the risk of being deemed inadmissible due to the

26   Rule posed to recently-adjusted LPRs and legal nonimmigrants because they represent the pool of

27   people who are most likely to be impacted by the Rule. How would the assessment change if

28   other groups were included the assessment, namely new arrivals—who could face similar scrutiny
                                                   29
          DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 32 of 327



 1   when they apply for admission at a foreign consulate—and the unauthorized—some of whom

 2   could also seek to adjust their status? Supplemental Table S2 shows the share in each risk

 3   category (excluding public benefit use) by race/ethnicity for three groups:

 4          Group 1: recently-adjusted LPRs and legal nonimmigrants (just as used in the analyses
                     presented above);
 5

 6          Group 2: recently-adjusted LPRs, legal nonimmigrants, and new arrivals; and

 7          Group 3: all recently-arrived foreign-born except for those exempt from the Rule (e.g.,
                     refugees and asylees).
 8
            73.        Results show some variations across the groups. Among Latinos, the group for
 9
     whom I observe the greatest levels of risk, the share in the high-risk category increases as the
10
     analysis expands to include new arrivals and other (likely unauthorized) foreign born (39.7%,
11
     41.1%, and 45.0% in Groups 1, 2, and 3, respectively). Additionally, the difference between
12
     Latinos and Whites in the share in the high-risk group increases across groups (24.9%, 31.5%,
13
     and 33.3% for Groups 1, 2, and 3, respectively). This suggests that the results presented in Tables
14
     1-9 and Figures 1-9 represent conservative estimates of the disparate impacts of the Rule. Had I
15
     expanded the analysis to include other potentially-impacted groups rather than focus only on
16
     adjustees and LNIs, I would have found even larger shares of Latinos in the high-risk category
17
     and even larger disparities between Latinos and Whites in the level of risk.
18
            74. I also evaluated the sensitivity of the results to the way that risk of inadmissibility is
19
     measured, that is, whether current public benefit use is considered and how the positive and
20
     negative factors are summarized. I tested four different measures in Figure 10. The measures I
21
     tested include:
22
           Measure 1: Number of negative factors (e.g., 1, 2, 3 or more). This is a simple count of the
23
                      number of negative factors and is similar to the risk measure in the Capps
24                    study.

25         Measure 2: Number of negative factors while having no positive factors. This measure is
                      an elaboration of the first risk measure. It considers whether the applicant has
26                    a positive factor, which could balance out a negative factor. Persons are coded
                      as having no heavily weighted positive factors while having 1, 2, or 3 or more
27
                      negative factors.
28
                                                      30
          DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 33 of 327


           Measure 3 No positive factors and at least one heavily negative factor. This measure
 1                   focuses only on the heavily weighted factors and ignores the other factors in
                     the TOC test.
 2

 3         Measure 4 Three-tiered risk scale (high, medium, low). This is the scale developed and
                     used in my analysis.
 4

 5          75. I constructed two versions of each risk measure, one that includes current public

 6   benefit use as a heavily-weighted negative factor, and another that excludes it. As shown in

 7   Figure 10 and Supplemental Table S3, the share of individuals designated as being at risk differs

 8   depending on which risk measure is used. The measures that account for the number of negative

 9   factors (measures 1, 2, and 4) tend to show more gradations and higher levels of risk than the

10   dichotomous measure that focuses only on the heavily-weighted factors (Risk Measure 3a and

11   3b). Additionally, the measures that account for current public benefit use tend to show higher

12   shares in the high-risk category. For example, 39.7% of Latinos are classified as being at high

13   risk when public program use is not considered, and this increases to 42.1% when it is.

14          76. Nevertheless, all measures – whether they account for public program use or not –

15   show statistically significantly higher levels of risk among Latinos than Whites. Additionally,

16   Blacks are consistently shown to face moderate levels of risk (more than Whites but less than

17   Latinos), regardless of which measure is used. Notably, the difference between Whites and

18   Latinos in the share in the high-risk group is nearly identical when public programs are excluded

19   and when they are included. For example, the Latino-White gap in the high-risk category of the

20   three-tiered risk scale is 34.8 percentage points when public benefits are considered, and 34.1

21   percentage points when they are not.

22   IV.   CONCLUSIONS
23          77. My analyses of the disparate impact of the public charge Rule, focusing on the TOC

24   test, on recently-adjusted LPRs and legal nonimmigrants point to a number of key findings:

25          The United States:

26                 Latinos are more likely to be at risk of being deemed inadmissible by the TOC test
                    than Asians and Whites. Blacks are also more likely to be at risk but to a lesser
27
                    degree than Latinos.
28
                                                     31
           DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                         Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 34 of 327


                   Mexicans/Central Americans and, to a lesser degree, those from the Caribbean, are
 1                  much more likely to be at high risk of being deemed inadmissible by the TOC test
                    than those of European origin. Other groups (South Americans, Middle
 2
                    Easterners/Central Asians, sub-Saharan Africans, and South/East Asians) are also
 3                  at significantly higher risk than those of European origin, but lower risk than
                    Mexicans/Central Americans and those from the Caribbean.
 4

 5          State of California:

 6                 Latinos are more likely to be at risk of being deemed inadmissible by the TOC test
                    than Whites. Blacks and Asians also are more likely to be at risk than Whites, but
 7                  to a lesser degree than Latinos.
 8
                   Mexicans/Central Americans are much more likely to be at risk of being deemed
 9                  inadmissible by the TOC test than those of European origin. Other groups (South
                    Americans, Middle Easterners/Central Asians, sub-Saharan Africans, and
10                  South/East Asians) are also significantly more likely to be at risk than those of
                    European origin, but less likely than Mexicans/Central Americans.
11
                   Members of vulnerable groups (namely the working poor, the disabled, those with
12
                    limited English proficiency, those living in large households, the elderly) would
13                  face very high risks of being deemed inadmissible by the TOC test. By definition,
                    nearly all would be at least some risk and two out of five or more may be at high
14                  risk because they often have multiple negative factors and few positive factors.
                    The DACA-eligible population is also more likely to be at risk of being deemed
15                  inadmissible than the average applicant, but to lesser degree than the groups listed
16                  above.

17          78. I conducted several sensitivity analyses and found that my findings were robust to
18   alternative measures and specifications. First, I found that the conclusions are robust to the
19   inclusion of other foreign-born groups such as new arrivals LPRs and unauthorized immigrants,
20   in the analysis. In fact, the Latino-White disparities reported here are conservative relative to the
21   disparities that would be observed had I included the other foreign-born groups in the analysis.
22   Second, I found that the findings about the disparate impacts of the Rule were consistent
23   regardless of whether or not I included public benefit use as a negative factor. This suggests that
24   even if potential applicants use public benefits prior to LPR adjustment (an unlikely possibility
25   given their ineligibility for most federally funded public benefits), the share in the high-risk group
26   would be slightly larger for most groups and large disparities in inadmissibility would still occur.
27   This also suggests that my assessments of the risk of inadmissibility—which omit public benefit
28
                                                      32
          DECL. OF JENNIFER VAN HOOK IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 35 of 327
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 36 of 327




             EXHIBIT A
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 37 of 327



                             LIST OF FIGURES AND TABLES

Figures

Figure 1a. Estimated Risk of Being Deemed Inadmissible by the Public Charge Rule, By
           Race/Ethnicity

Figure 2a. Estimated Risk of Being Deemed Inadmissible by the Public Charge Rule, By
           National Origin

Figure 4a. Estimated Risk of Being Deemed Inadmissible by the Public Charge Rule By
           Race/Ethnicity, California

Figure 5a. Estimated Risk of Being Deemed Inadmissible by the Public Charge Rule By
           National Origin, California

Figure 6a. Estimated Risk of Being Deemed Inadmissible by the Public Charge Rule, For
           Designated Groups, California

Figure 10. Sensitivity Analysis of Risk Measures

Figure 11. Sensitivity Analysis of the Inclusion of Children in the Analysis

Tables

Table 1.   Percentage With Negative and Positive Factors by Race/Ethnicity, Recent Adjustees
           & Legal Nonimmigrants

Table 2.   Percentage With Negative and Positive Factors by National Origin, Recent Adjustees
           & Legal Nonimmigrants

Table 4.   Percentage With Negative and Positive Factors by Race/Ethnicity, Recent Adjustees
           & Legal Nonimmigrants in California

Table 5.   Percentage With Negative and Positive Factors by National Origin, Recent Adjustees
           & Legal Nonimmigrants in California

Table 6.   Percentage With Negative and Positive Factors for Designated Groups in California

Supplemental Tables

Tables A1 through A9 contain the same information as Tables 1-9, except that they include
standard errors for all estimates.

Supplemental Table S1: Risk profiles among Recent Adjustees & Legal Nonimmigrants

Supplemental Table S2: Estimated Risk By Race/ethnicity For Different Immigrant Status
                       Groups
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 38 of 327



Supplemental Table S3: Sensitivity Analysis of Risk Measures by Race/Ethnicity

Table A1. Percentage With Negative and Positive Factors by Race/Ethnicity, Recent Adjustees
          & Legal Nonimmigrants

Table A2. Percentage With Negative and Positive Factors by National Origin, Recent Adjustees
          & Legal Nonimmigrants

Table A4. Percentage With Negative and Positive Factors by Race/Ethnicity, Recent Adjustees
          & Legal Nonimmigrants in California

Table A5. Percentage With Negative and Positive Factors by National Origin, Recent Adjustees
          & Legal Nonimmigrants in California

Table A6. Percentage With Negative and Positive Factors for Designated Groups in California
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 39 of 327
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 40 of 327
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 41 of 327
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 42 of 327
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 43 of 327
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 44 of 327
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 45 of 327
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 46 of 327
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 47 of 327
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 48 of 327
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 49 of 327
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 50 of 327
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 51 of 327
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 52 of 327
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 53 of 327
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 54 of 327
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 55 of 327
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 56 of 327
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 57 of 327
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 58 of 327
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 59 of 327




             EXHIBIT B
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 60 of 327



                                        EXHIBIT B


                      PUBLICATIONS OF JENNIFER L. VAN HOOK

      1.     Van Hook, Jennifer. Forthcoming. “Nominal versus Variable Approaches for
Understanding Group Differences.” Ethnic and Racial Studies Review.
       2.     Bélanger, Alain, Patrick Sabourin, Guillaume Marois, and Jennifer Van Hook,
and Samuel Vézina. 2019. “A Framework for the Prospective Analysis of Ethno-Cultural Super-
Diversity.” Demographic Research.
       3.      Frisco, Michelle L., Jennifer Van Hook, and Robert Hummer. 2019. “Would the
Elimination of Obesity and Smoking Reduce U.S. Racial/Ethnic/Nativity Disparities in Total and
Healthy Life Expectancy?” Social Science and Medicine: Population Health.
       4.     Frisco, Michelle L., Molly A. Martin, and Jennifer Van Hook. 2019.
“Socioeconomic Status and Acculturation: Why Mexican-Americans are Heavier than Mexican
Immigrants and Whites.” Advances in Medical Sociology, “Immigration and Health”. Emerald
Publishing Limited, pp. 71-96.
       5.      Frisco, Michelle L, Jennifer Van Hook, and Erin Baumgartner. 2019. “The weight
of school entry: Weight gain among Latino children of immigrants during the early elementary
school years.” Demographic Research 40 (article 5): 95-120.
         6.    Van Hook, Jennifer. 2019. “Counting 11 Million Undocumented Immigrants is
Easier Than Trump Thinks.” The Conversation, July 18, 2019.
https://theconversation.com/counting-11-million-undocumented-immigrants-is-easier-than-
trump-thinks-120459.
      7.     Van Hook, Jennifer, Susan McHale, and Valarie King. (Eds.). 2018. Families and
Technology. New York: Springer.
       8.     Dondero, Molly, Jennifer Van Hook, Michelle Frisco and Molly Martin. 2018.
“Dietary Assimilation among Mexican Children in Immigrant Households: Code-switching and
Healthy Eating across Social Institutions.” Journal of Health and Social Behavior 59(4): 601-
624. (PMCID: PMC6495556)
       9.   Capps, Randy, Julia Gelatt, Jennifer Van Hook, and Michael Fix. 2018.
“Commentary on ‘The Number of Undocumented Immigrants in the United States: Estimates
Based on Demographic Modeling with Data from 1990-2016.’” PLOS-ONE 13(9), e0204199.
(PMCID: PMC6150498)
       10.     Gelatt, Julia, Michael Fix, and Jennifer Van Hook. 2018. “People Leave
Footprints: Millions More Unauthorized Immigrants Cannot Be ‘Hidden’ in Data Estimates.”
Migration Policy Institute, September 20, 2018. https://www.migrationpolicy.org/news/people-
leave-footprints-millions-more-unauthorized-immigrants-cannot-be-hidden
       11.     Van Hook, Jennifer. 2018. “Why the 2020 Census Shouldn’t Ask About Your
Citizenship Status.” The Conversation, February 22, 2018. https://theconversation.com/why-the-
2020-census-shouldnt-ask-about-your-citizenship-status-91036
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 61 of 327



       12.    Van Hook, Jennifer, Susana Quiros, Molly Dondero, and Claire Altman. 2018.
“Healthy Eating Among Mexican Immigrants: Migration in Childhood and Time in the U.S.”
Journal of Health and Social Behavior 59(3): 391-410. (PMCID: PMC6416786).
       13.     Randy Capps, James D. Bachmeier, and Jennifer Van Hook. 2018. “Estimating
the Characteristics of Unauthorized Immigrants using US Census Data: Combined Sample
Multiple Imputation.” The Annals of the American Academy of Political and Social Science
677(1), 165-179.
       14.     Burton, Linda, Damian Burton, Susan McHale, Valarie King, and Jennifer Van
Hook. (Eds.). 2017. Boys and Men in African American Families. New York: Springer.
         15.   Van Hook, Jennifer and Barrett Lee. 2017. “Diversity is on the Rise in Urban and
Rural Communities, and it’s Here to Stay.” The Conversation, February 20, 2017.
https://theconversation.com/diversity-is-on-the-rise-in-urban-and-rural-communities-and-its-
here-to-stay-69095
      16.     Altman, Claire E., Jennifer Van Hook, and Jonathan Gonzalez. 2017. “Becoming
Overweight Without Gaining a Pound: Weight Evaluations and the Social Integration of
Mexicans in the United States.” International Migration Review 51(1): 3-36.
       17.    McHale, Susan M., Valarie King, Jennifer Van Hook, and Alan Booth. (Eds.).
2016. Gender and Couple Relationships. New York: Springer.
         18.   Van Hook, Jennifer. 2016. “Counting 11 Million Undocumented Immigrants is
Easier Than You Think.” The Conversation, November 1, 2016.
https://theconversation.com/counting-11-million-undocumented-immigrants-is-easier-than-you-
think-67921
        19.    Frisco, Michelle L., Susana Quiros, and Jennifer Van Hook. 2016. “One Size May
Not Fit All: How Obesity among Mexican-Origin Youth Varies by Generation, Gender, and
Age.” Demography 53(6): 2031–2043. (PMCID: PMC5138860)
       20.   Van Hook, Jennifer, Susana Quiros, Michelle Frisco, and Emnet Fikru. 2016. “It is
Hard to Swim Upstream: Dietary Acculturation among Mexican-origin Children.” Population
Research and Policy Review 35(2): 177-196. (PMCID: PMC4852553)
       21.     Dondero, Molly and Jennifer Van Hook. 2016. “Generational Status,
Neighborhood Context, and Mother-Child Resemblance in Dietary Quality in Mexican-origin
Families.” Social Science and Medicine 150: 212-220. (PMCID: PMC4733591)
       22.      Altman, Claire E., Jennifer Van Hook, and Marianne Hillemeier. 2016. “What
does self-rated health mean? Changes and variations in the association of obesity with objective
and subjective components of self-rated health.” Journal of Health and Social Behavior 57(1):
39-58.
          23.    Amato, Paul R., Booth, Alan, McHale, Susan M., & Van Hook, Jennifer (Eds.).
    2015. Families in an Era of Increasing Inequality: Diverging Destinies. New York: Springer.
        24.    Zhou, Nan, Charrisa Cheah, Jennifer Van Hook, Darcy A. Thompson, Shelby S.
Jones. 2015. “A Cultural Understanding of Chinese Immigrant Mothers' Feeding Practices: A
Qualitative Study.” Appetite 87: 160-167.
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 62 of 327



       25.    Martin, Molly A., Jennifer Van Hook, and Susana Quiros. 2015. “Is
Socioeconomic Incorporation Associated with a Healthier Diet? Dietary Patterns among
Mexican-origin Children in the United States.” Social Science and Medicine 147: 20-29
(PMCID: PMC4689621).
       26.  Van Hook, Jennifer, James D. Bachmeier, Donna Coffman, and Ofer Harel.
2015. “Can We Spin Straw Into Gold? An Evaluation of Immigrant Legal Status
Imputation Approaches”. Demography 52(1): 329-354. (PMCID: PMC4318768)
       27.     Van Hook, Jennifer, Susana Quiros, and Michelle Frisco. 2015. “The Food
Similarity Index: A Dimension of Dietary Acculturation Based on Dietary Recall Data”. Journal
of Immigrant and Minority Health 17(2): 441-449 (PMCID: PMC4378569)
       28.   Bachmeier, James D., Jennifer Van Hook, and Frank D. Bean. 2014. “Can
We Measure Immigrants’ Legal Status? Lessons from Two U.S. Surveys.” International
Migration Review 48(2), 538-566. (PMCID:PMC4267286)
       29.    Van Hook, Jennifer, Frank D. Bean, James D. Bachmeier, and Catherine
Tucker. 2014. “Recent Trends in Coverage of the Mexican-Born Population of the United
States: Results from Applying Multiple Methods Across Time.” Demography 51(2): 699-
726. (PMCID: PMC24570373)
       30.    Gubernskaya, Zoya, Frank D. Bean, and Jennifer Van Hook. 2013. “(Un)Healthy
Immigrant Citizens: Naturalization and Activity Limitations in Older Age” Journal of Health
and Social Behavior 54(4): 427-443. (PMCID: PMC3969823)
        31. Van Hook, Jennifer, and James D. Bachmeier. 2013. “How Well Does the
American Community Survey Count Naturalized Citizens?” Demographic Research 29(1),
1-32. (PMCID: PMC3783022)
       32.      Van Hook, Jennifer and Claire E. Altman. 2013. “Using Discrete-time Event
History Fertility Models to Simulate Total Fertility Rates and Other Fertility Measures.”
Population Research and Policy Review 32(4), 585-610. (PMCID: PMC3734869)
      33.    Tucker, Catherine, and Jennifer Van Hook. 2013. “Surplus Chinese Men:
Demographic Determinants of the Sex Ratio at Marriageable Ages in China.” Population and
Development Review 39(2): 209-230. (PMCID: PMC3734869)
        34.    Van Hook, Jennifer, Claire Altman, and Kelly Balistreri. 2013. “Global Patterns
in Overweight Among Children and Mothers in Less Developed Countries.” Public Health
Nutrition 16(4): 573-581. (PMCID: PMC3422412)
       35.     Capps, Randy, Bachmeier, James D., Fix, Michael, & Van Hook, Jennifer. 2013.
A demographic, socioeconomic, and health coverage profile of unauthorized immigrants in the
United States. Washington, DC: Migration Policy Institute.
       36.    Bean, Frank D., Susan K. Brown, Mark A. Leach, James D. Bachmeier, and
Jennifer Van Hook. 2013. "Unauthorized Mexican migration and the socioeconomic integration
of Mexican Americans." Pp 341-374 in Diversity and disparities: America enters a new century
(John Logan, Editor). New York: Russell Sage Foundation.
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 63 of 327



       37.     Van Hook, Jennifer, Nancy S. Landale, and Marianne M. Hillemeier. 2013. Is the
United States Bad for Children’s Health? Risk and Resilience Among Young Children of
Immigrants. Washington, DC: Migration Policy Institute.
       38.    Bean, Frank D, Brown, Susan K, Leach, Mark A, Bachmeier, James D, & Van
Hook, Jennifer. 2013. Unauthorized Mexican Migration and the Socioeconomic Integration of
Mexican Americans: research report, US2010: Discover America in a New Century, Russell
Sage Foundation.
       39.    Cheah, Charissa and Jennifer Van Hook. 2012. “Chinese and Korean Immigrants'
Early Life Deprivation: An Important Factor for Child Feeding Practices and Children's Body
Weight in the United States.” Social Science and Medicine 74(5): 744–752. (PMCID:
PMC22265872)
        40.    Van Hook, Jennifer, Elizabeth Baker, Claire E. Altman, and Michelle Frisco.
2012. “Canaries in a Coalmine: Immigration and Obesity among Mexican-origin Children.”
Social Science and Medicine 74(2): 125–134. (PMCID: PMC3259272)
      41.    Van Hook, Jennifer and Claire Altman. 2012. “Competitive Food Sales in Schools
and Childhood Obesity: A Longitudinal Study.” Sociology of Education 85(1): 23-39. (PMCID:
PMC3352595)
        42.   Glick, Jennifer E. and Jennifer Van Hook. 2011. “Does a house divided stand?
Kinship and continuity of shared living arrangements.” Journal of Marriage and the Family
73(5): 1149–1164. (PMCID: PMC3258516)
       43.    Scheitle, Chris, Jenn Buher-Kane, and Jennifer Van Hook. 2011. “Demographic
Imperatives and Religious Markets: Considering the Individual and Interactive Roles of Fertility
and Switching in Group Growth.” Journal for the Scientific Study of Religion 50(3): 470-482.
(PMCID: PMC3267579)
      44.    Balistreri, Kelly Stamper and Jennifer Van Hook. 2011. “Trajectories of
Overweight among US School Children: A focus on social and economic characteristics.”
Maternal and Child Health Journal 15(5): 610-619. (PMCID: PMC3193986)
       45.    Landale, Nancy S., Kevin J. A. Thomas, and Jennifer Van Hook. 2011. “The
Living Arrangements of Children of Immigrants.” The Future of Children 21(1): 43-70.
(PMCID: PMC3241619)
        46.    Van Hook, Jennifer and Weiwei Zhang. 2011. “Who Stays? Who Goes?
Selective Emigration Among the Foreign Born.” Population Research and Policy Review
30(1): 1-24. (PMCID: PMC3367327)
        47.   Van Hook, Jennifer and Michael Fix. 2011. “The Demographic Impacts of
Repealing Birthright Citizenship.” Pp. 173-186 in Legal Briefs on Immigration Reform from 25
of the Top Legal Minds in the Country, Volume 1, edited by Deborah Robinson and Mona Parsa.
Robinson Omnimedia Publishing & Studios.
       48.     Van Hook, Jennifer and Elizabeth Baker. 2010. “Big Boys, Little Girls: Gender,
Acculturation, and Weight among Young Children of Immigrants.” Journal of Health and Social
Behavior 51: 200-214. (PMCID: PMC3245318)
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 64 of 327



        49.    Van Hook, Jennifer. 2010. "Structure and Acculturation: Explaining Outcomes
for Children in Mexican American Families " pp. 145-154 in Growing up Latino: Health and
Development of Children of Immigrants, edited by Nancy S. Landale, Susan M. McHale, and
Alan Booth. Washington, DC: Urban Institute Press.
       50.    Balistreri, Kelly S. and Jennifer Van Hook. 2009. “Socioeconomic Status and
Body Mass Index Among Latino Children of Immigrants and Children of Natives.” American
Journal of Public Health 99(12): 2238-2246. (PMCID: PMC2775779)
        51.    Zhang, Yuanting and Jennifer Van Hook. 2009. “Marital Dissolution among
Interracial Couples.” Journal of Marriage and the Family 71: 95-107. (PMCID: PMC4183451)
       52.    Van Hook, Jennifer and Frank D. Bean. 2009. “Explaining Mexican-Immigrant
Welfare Behaviors: The Importance of Employment Related Cultural Repertoires.” American
Sociological Review 74(3): 423-444. (PMCID: PMC3906684)
       53.    Bean, Frank D., Cynthia Feliciano, Jennifer Lee, and Jennifer Van Hook. 2009.
“The New U.S. Immigrants: How do they affect our Understanding of the African-American
Experience?” The Annals 621: 202 – 220. (PMCID: PMC3244721)
       54.    Baker, Elizabeth, Kelly S. Balistreri, and Jennifer Van Hook. 2009. “Maternal
Employment and Overweight among Latino Children of Immigrants and Children of Natives.”
Journal of Immigrant and Minority Health 11(3): 158-167 (PMCID: PMC3305809).
       55.    Van Hook, Jennifer, Elizabeth Baker, and Claire Altman. 2009. “Does it begin at
school or home? The institutional origins of overweight among young children of immigrants.”
Pp. 205-224 in Immigration, Diversity, and Education, edited by Elena L. Grigorenko and Ruby
Takanishi. New York: Routledge/Taylor and Francis Group.
       56.     Van Hook, Jennifer and Frank D. Bean. 2009. “Immigrant Welfare Receipt:
Implications for Immigrant Settlement and Integration.” Pp. 93-122 in Immigrants and Welfare:
The Impact of Welfare Reform on America’s Newcomers, Michael Fix and Kirin Kalia (eds.).
Russell Sage Foundation: New York.
       57.  Buelow, Victoria and Jennifer Van Hook. 2008. “Timely Immunization Series
Completion Among Children of Immigrants.” Journal of Immigrant and Minority Health 10(1):
37-44 (PMCID: PMC3298969).
        58.    Brown, Susan L., Jennifer Van Hook, and Jennifer E. Glick. 2008. "Generational
Differences in Cohabitation and Marriage in the U.S." Population Research and Policy Review
27(5): 531-550. (PMCID: PMC3242441)
       59.     Glick, Jennifer E. and Jennifer Van Hook. 2008. “Through Children’s Eyes:
Families and Households of Latino Children in the United States,” pp. 72-86 in Latinos/as in the
United States: Changing the Face of América, edited by Havidán Rodríguez and Cecilia
Menjivar. New York: Springer.
      60.    Van Hook, Jennifer, and Jennifer E. Glick. 2007. “Immigration and Living
Arrangements: Moving Beyond Economic Need Versus Acculturation.” Demography 44(2):
225-249.
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 65 of 327



       61.    Van Hook, Jennifer, and Jason Snyder. 2007. “Immigration, Ethnicity, and the
Loss of White Students From California Public Schools, 1990-2000.” Population Research and
Policy Review 26: 259-277.
       62.   Van Hook, Jennifer and Kelly S. Balistreri. 2007. “Immigrant Generation,
Socioeconomic Status, and Economic Development of Countries of Origin: A Longitudinal
Study of BMI among Children.” Social Science and Medicine 65: 976-989.
      63.   Ryabov, Igor K. and Jennifer Van Hook. 2007. “School Segregation and
Academic Achievement among Latino Adolescents.” Social Science Research 36(2): 767-788.
      64.    Van Hook, Jennifer, Weiwei Zhang, Frank D. Bean, and Jeffrey Passel. 2006.
“Foreign-born Emigration: A New Approach and Estimates Based on Matched CPS Files.”
Demography 43(2): 361-382.
     65.    Van Hook, Jennifer, Susan K. Brown, and Frank D. Bean. 2006. “For Love or
Money? Welfare Reform and Immigrant Naturalization.” Social Forces 85(2): 643-666.
        66.    Van Hook, Jennifer and Kelly Stamper Balistreri. 2006. “Ineligible Parents,
Eligible Children: Food Stamps Receipt, Allotments and Food Insecurity among Children of
Immigrants.” Social Science Research 35(1): 228-251.
     67.     Van Hook, Jennifer, Susan L. Brown, and Maxwell Kwenda. 2004. “A
Decomposition of Trends in Poverty Among Children of Immigrants.” Demography 41(4): 649-
670.
        68.     Balistreri, Kelly and Jennifer Van Hook. 2004. “The more things change the more
they stay the same: Mexican Naturalization Before and After Welfare Reform.” International
Migration Review 38(Spring): 113-130.
        69.   Van Hook, Jennifer. 2003. “Welfare Reform’s Chilling Effects on Non-citizens:
Changes in Non-citizen Recipiency or Shifts in Citizenship Status?” Social Science Quarterly
84(3): 613-631.
       70.    Van Hook, Jennifer. 2003. “Easier Said Than Done: A Review of Migration
Theory: Talking Across Disciplines.” Journal of American Ethnic History 22(3): 92-93.
       71.     Bean, Frank D., Gillian Stevens, and Jennifer Van Hook. 2003. “Immigration and
Immigrant Welfare Receipt.” In Frank D. Bean and Gillian Stevens, Americas Newcomers and
the Dynamics of Diversity. New York: Russell Sage and ASA Arnold Rose Monograph Series.
(winner of the American Sociological Association’s 2003 Otis Dudley Duncan book award)
      72.     Van Hook, Jennifer. 2002. “Immigration and African American Educational
Opportunity: The Transformation of Minority Schools” Sociology of Education 75(2): 169-189.
         73.    Van Hook, Jennifer, and Kelly Balistreri. 2002. “Diversity and Change in the
Institutional Context of Immigrant Adaptation: California Schools 1985-2000.” Demography
39(4): 639-654.
       74.    Glick, Jennifer E. and Jennifer Van Hook. 2002. “Parents’ Coresidence with
Adult Children: Can Immigration Explain Racial and Ethnic Variation?” Journal of Marriage
and the Family 64: 240-253.
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 66 of 327



        75.    Bean, Frank D., Rodolfo Corona, Rodolfo Tuiran, Karen Woodrow-Lafield,
and Jennifer Van Hook. 2001. “Circular, Invisible, and Ambiguous Migrants: Components
of Difference in Estimates of the Number of Unauthorized Mexican Migrants in the United
States.” Demography 38(3): 411-422.
       76.     Van Hook, Jennifer. 2000. “SSI Eligibility and Participation Among Elderly
Naturalized Citizens and Noncitizens,” Social Science Research 29: 51-69.
        77.     Van Hook, Jennifer and Michael Fix. 2000. “A Profile of the Immigrant Student
Population.” Pp. 9-33 in Jorge Ruiz DeVelasco, Michael Fix and Toni Clewell (eds.),
Overlooked and Underserved: Immigrant Children in U.S. Secondary Schools. The Urban
Institute Press: Washington, D.C.
       78.    Van Hook, Jennifer, Jennifer E. Glick, and Frank D. Bean. 1999. “Public
Assistance Receipt among Immigrants and Natives: How the Unit of Analysis Affects Research
Findings,” Demography 36(1): 111-120.
          a. 2007. Reprinted in Diane Kholos Wysocki (ed.), Readings in Social Research
             Methods, third edition. Stamford, CT: Wadsworth Group.
          b. 2001. Reprinted pp. 84-98 in Diane Kholos Wysocki (ed.), Readings in Social
             Research Methods. Stamford, CT: Wadsworth Group.
       79.     Van Hook, Jennifer and Frank D. Bean. 1999. “The Growth in Noncitizen SSI
Caseloads 1979-1996: Aging Versus New Immigrant Effects,” Journal of Gerontology: Social
Sciences 54(1): S16-S23.
        80.    Bean, Frank D., Jennifer Van Hook and Mark Fossett. 1999. “Immigration,
Spatial and Economic Change, and African American Employment,” pp. 31-63 in Frank D. Bean
and Stephanie Bell-Rose (eds.), Immigration and Opportunity: Race, Ethnicity, and Employment
in the United States. New York: Russell Sage Foundation.
        81.    Glick, Jennifer E. and Jennifer Van Hook. 1998. “The Mexican Origin Population
of the United States in the Twentieth Century,” pp. 571-586 in Migration Between Mexico and
the United States, Research Reports and Background Materials, Mexico City and Washington,
D.C.: Mexican Ministry of Foreign Affairs and U.S. Commission on Immigration Reform.
       82.     Van Hook, Jennifer and Frank D. Bean. 1998. “Estimating Unauthorized
Migration to the United States: Issues and Results,” pp. 511-550 in Migration Between Mexico
and the United States, Research Reports and Background Materials, Mexico City and
Washington, D.C.: Mexican Ministry of Foreign Affairs and U.S. Commission on Immigration
Reform.
        83.    Van Hook, Jennifer and Frank D. Bean. 1998. “Estimating Underenumeration
among Unauthorized Mexican Migrants to the United States: Applications of Mortality
Analyses,” pp. 551-570 in Migration Between Mexico and the United States, Research Reports
and Background Materials, Mexico City and Washington, D.C.: Mexican Ministry of Foreign
Affairs and U.S. Commission on Immigration Reform.
       84.   Van Hook, Jennifer V. W. and Frank D. Bean. 1998. “Welfare Reform and SSI
Receipt among Immigrants in the United States,” pp. 139-158 in H. Kurthen, J. Fijalkowski, and
G. Wagner (eds.), Immigration, Citizenship, and the Welfare State. Greenwich, CT: JAI Press.
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 67 of 327



        85.   Glick, Jennifer E., Frank D. Bean, and Jennifer V.W. Van Hook. 1997.
“Immigration and Changing Patterns of Extended Family Household Structure in the United
Status: 1970-1990,” Journal of Marriage and the Family 59 (February): 177-191.
       86.    Bean, Frank D., Robert G. Cushing, Charles Haynes, and Jennifer V.W. Van
Hook. 1997. “Immigration and the Social Contract,” Social Science Quarterly 78(2): 249-268.
          a. 1999. Reprinted in C. Zelinsky (ed.), Readings: Racial and Ethnic Groups in
             America. Dubuque, Iowa: Kendall Hunt Publishing.
          b. 1999. Reprinted in C. Ellison and A. Martin (eds.), Race and Ethnic Relations in
             the United States: Readings for the 21st Century. Los Angeles: Roxbury
             Publishing Company.
       87.    Bean, Frank D., Jennifer V.W. Van Hook and Jennifer E. Glick. 1997. “Country
of Origin, Type of Public Assistance and Patterns of Welfare Recipiency Among U.S.
Immigrants and Natives,” Social Science Quarterly 78(2): 432-451.
       88.    Van Hook, Jennifer V.W., Frank D. Bean and Jennifer E. Glick. 1996. “The
Development and Assessment of Census-Based Measures of AFDC and SSI Recipiency,”
Journal of Economic and Social Measurement 22(1): 1-23.
       89.   Bean, Frank D., Ruth R. Berg, and Jennifer V. W. Van Hook. 1996.
“Socioeconomic and Cultural Incorporation and Marital Disruption Among Mexican
Americans,” Social Forces 75(2): 593-617.
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 68 of 327




             EXHIBIT C
       Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 69 of 327




                                         CURRICULUM VITAE
                                           Jennifer Van Hook

         Department of Sociology                           690 Tanager Drive
         Pennsylvania State University                     State College, PA 16803
         University Park, PA 16802                         Phone: 814-237-1691
         Phone: 814-867-2276
         jxv21@psu.edu

EDUCATION
1996 Ph.D. Sociology, The University of Texas at Austin.
1991 M.S. Sociology, The University of Wisconsin at Madison.
1990 B.A. Sociology and Anthropology, Carleton College, Northfield, Minnesota.

POSITIONS
2017-           Director of Graduate Studies, Sociology, Pennsylvania State University
2016-2018       Co-editor, Demography
2011-2016       Director, Population Research Institute, Pennsylvania State University
2017-           Roy C. Buck Professor of Sociology and Demography, Pennsylvania State University
2016-2017       Liberal Arts Research Professor of Sociology and Demography, Pennsylvania State
                University
2010-           Non-resident Fellow, Migration Policy Institute
2007-2016       Associate to Full Professor of Sociology and Demography, Pennsylvania State
                University
1999-2007       Assistant to Associate Professor, Department of Sociology, Bowling Green State
                University.
1998-1999       Research Associate, Center for Population Research, The Urban Institute, Washington,
                D.C.
HONORS
Clifford C. Clogg Award for Mid-Career Achievement, 2016
Raymond Lombra Award for Distinction in the Social or Life Sciences, 2016
Sociological Research Association, 2019-present

RESEARCH INTERESTS
International immigration, health and well-being of children of immigrants, unauthorized migration,
immigrant incorporation, welfare and poverty

TEACHING INTERESTS
Migration, Population and Society, Demographic Techniques, Research Methods, Secondary Data
Analysis, Race and Ethnicity

GRANT ACTIVITY
2018-2019  Russell Sage Foundation. “Summer Institute in Migration Methods”, Pennsylvania State
           University, Jennifer Van Hook and Irene Bloemraad, co-PIs.
2018-2019  Russell Sage Foundation. “Educational Integration Across Generations Among Mexicans
           and Other National Origin Groups”, Pennsylvania State University, Jennifer Van Hook,
           P.I.



Last Updated 8/26/2019                             1
       Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 70 of 327



2013-2015       National Science Foundation. “Pennsylvania State University Census Research Data
                Center”, Pennsylvania State University, Jennifer Van Hook, P.I.
2011-2016       National Institutes of Health. 2 R24 HD041025. “Population Research Institute
                Infrastructure Support”, Pennsylvania State University, Jennifer Van Hook, P.I.
2010-2014       National Institutes of Health. 1 P01 HD062498. PI of a project (“Obesity among Mexican
                Children of Immigrants ") in a larger P01 (“The Mexican Children of Immigrants
                Program Project”), Pennsylvania State University, Nancy Landale, P.I.
2009-2011       National Institutes of Health. RC2 HD064497. “Generating Linked NCHS and OIS Data
                for Immigrant Health and Mortality Research,” Pennsylvania State University, Jennifer
                Van Hook and Frank D. Bean, co-P.I.s.
2009-2011       National Institutes of Health. R21 HD058142. “A Demographic Analysis of
                Socioeconomic Instability and Well-being Among Children of Immigrants", Bowling
                Green State University, (Jennifer Van Hook and Kelly Balistreri, co-P.I.s.)
2008-2011       Department of Homeland Security. “Improving estimates of unauthorized migration,”
                University of Arizona, UC-Irvine, and Penn State University. Co-investigator with Frank
                D. Bean, $840,000.
2006-2007       U.S. Census Bureau (research contract) “Estimates of the foreign-born emigration and
                internal migration”, Bowling Green State University, Jennifer Van Hook, Principal
                Investigator, $153,000.
2005-2008       Foundation for Child Development. “Obesity Among Young Children of Immigrants”,
                Bowling Green State University, Jennifer Van Hook, Principal Investigator, $233,633.
2006            Center for Family and Demographic Research. “Extended Family Living Arrangements
                and Adult Health,” Bowling Green State University, Jennifer Van Hook, P-I, $5,000.
2004-2006       National Institutes of Health. R03 HD44700-01A1: “Stability of Extended Family Living
                Arrangements Among Mexican Immigrants,” Bowling Green State University. Jennifer
                Van Hook, Principal Investigator, with Jennifer E. Glick, Arizona State University,
                $100,000.
2003-2006       U.S. Census Bureau (research contract) “Estimates of the foreign-born Population of the
                United States by Migration Status and Geography,” Bowling Green State University.
                Jennifer Van Hook, Principal Investigator, $176,000.
2002-2003       Joint Center for Poverty Research, USDA-funded Research Development Grant.
                “Welfare Reform and Long-term Stability in Food Security among Children of
                Immigrants,” Bowling Green State University. Jennifer Van Hook, Principal Investigator,
                $40,000.
1999-2002       National Institutes of Health. R01 HD-39075-1 “Naturalization and Immigrant Public
                Assistance Receipt,” The University of California at Irvine. Co- investigator, with Frank
                D. Bean as Principal Investigator, $750,000.
1997-1998       National Institute of Aging. R03 “Patterns of SSI Receipt among Elderly Immigrants”,
                The University of Texas at Austin. Co-Investigator with Frank D. Bean as Principal
                Investigator, $50,000.

PUBLICATIONS

Books
Van Hook, Jennifer, Susan McHale, and Valarie King. (Eds.). 2018. Families and Technology. New
        York: Springer.
Burton, Linda, Damian Burton, Susan McHale, Valarie King, and Jennifer Van Hook. (Eds.). 2017. Boys
        and Men in African American Families. New York: Springer.
McHale, Susan M., Valarie King, Jennifer Van Hook, and Alan Booth. (Eds.). 2016. Gender and Couple
        Relationships. New York: Springer.



Last Updated 8/26/2019                             2
       Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 71 of 327



Amato, Paul R., Booth, Alan, McHale, Susan M., & Van Hook, Jennifer (Eds.). 2015. Families in an Era
       of Increasing Inequality: Diverging Destinies. New York: Springer.

Referred Journal Articles
Van Hook, Jennifer, Bélanger, Alain, Patrick Sabourin, and Anne Morse. “Immigration Selection and the
        Educational Composition of the U.S. Labor Force: A Microsimulation Approach.” Conditionally
        accepted in Population and Development Review.
Van Hook, Jennifer. Forthcoming. “Nominal versus Variable Approaches for Understanding Group
        Differences.” Ethnic and Racial Studies Review.
Bélanger, Alain, Patrick Sabourin, Guillaume Marois, and Jennifer Van Hook, and Samuel Vézina. 2019.
        “A Framework for the Prospective Analysis of Ethno-Cultural Super-Diversity.” Demographic
        Research.
Frisco, Michelle L., Jennifer Van Hook, and Robert Hummer. 2019. “Would the Elimination of Obesity
        and Smoking Reduce U.S. Racial/Ethnic/Nativity Disparities in Total and Healthy Life
        Expectancy?” Social Science and Medicine: Population Health.
Frisco, Michelle L., Molly A. Martin, and Jennifer Van Hook. 2019. “Socioeconomic Status and
        Acculturation: Why Mexican-Americans are Heavier than Mexican Immigrants and Whites.”
        Advances in Medical Sociology, “Immigration and Health”. Emerald Publishing Limited, pp. 71-
        96.
Frisco, Michelle L, Jennifer Van Hook, and Erin Baumgartner. 2019. “The weight of school entry:
        Weight gain among Hispanic children of immigrants during the early elementary school years.”
        Demographic Research 40 (article 5): 95-120.
Dondero, Molly, Jennifer Van Hook, Michelle Frisco and Molly Martin. 2018. “Dietary Assimilation
        among Mexican Children in Immigrant Households: Code-switching and Healthy Eating across
        Social Institutions.” Journal of Health and Social Behavior 59(4): 601-624. (PMCID:
        PMC6495556)
Capps, Randy, Julia Gelatt, Jennifer Van Hook, and Michael Fix. 2018. “Commentary on ‘The Number of
        Undocumented Immigrants in the United States: Estimates Based on Demographic Modeling
        with Data from 1990-2016.’” PLOS-ONE 13(9), e0204199. (PMCID: PMC6150498)
Van Hook, Jennifer, Susana Quiros, Molly Dondero, and Claire Altman. 2018. “Healthy Eating Among
        Mexican Immigrants: Migration in Childhood and Time in the U.S.” Journal of Health and Social
        Behavior 59(3): 391-410. (PMCID: PMC6416786).
Randy Capps, James D. Bachmeier, and Jennifer Van Hook. 2018. “Estimating the Characteristics of
        Unauthorized Immigrants using US Census Data: Combined Sample Multiple Imputation.” The
        Annals of the American Academy of Political and Social Science 677(1), 165-179.
Altman, Claire E., Jennifer Van Hook, and Jonathan Gonzalez. 2017. “Becoming Overweight Without
        Gaining a Pound: Weight Evaluations and the Social Integration of Mexicans in the United
        States.” International Migration Review 51(1): 3-36.
Frisco, Michelle L., Susana Quiros, and Jennifer Van Hook. 2016. “One Size May Not Fit All: How
        Obesity among Mexican-Origin Youth Varies by Generation, Gender, and Age.” Demography
        53(6): 2031–2043. (PMCID: PMC5138860)
Van Hook, Jennifer, Susana Quiros, Michelle Frisco, and Emnet Fikru. 2016. “It is Hard to Swim
        Upstream: Dietary Acculturation among Mexican-origin Children.” Population Research and
        Policy Review 35(2): 177-196. (PMCID: PMC4852553)
Dondero, Molly and Jennifer Van Hook. 2016. “Generational Status, Neighborhood Context, and Mother-
        Child Resemblance in Dietary Quality in Mexican-origin Families.” Social Science and Medicine
        150: 212-220. (PMCID: PMC4733591)
Altman, Claire E., Jennifer Van Hook, and Marianne Hillemeier. 2016. “What does self-rated health
        mean? Changes and variations in the association of obesity with objective and subjective
        components of self-rated health.” Journal of Health and Social Behavior 57(1): 39-58.



Last Updated 8/26/2019                           3
       Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 72 of 327



Zhou, Nan, Charrisa Cheah, Jennifer Van Hook, Darcy A. Thompson, Shelby S. Jones. 2015. “A Cultural
        Understanding of Chinese Immigrant Mothers' Feeding Practices: A Qualitative Study.” Appetite
        87: 160-167.
Martin, Molly A., Jennifer Van Hook, and Susana Quiros. 2015. “Is Socioeconomic Incorporation
        Associated with a Healthier Diet? Dietary Patterns among Mexican-origin Children in the United
        States.” Social Science and Medicine 147: 20-29 (PMCID: PMC4689621).
Van Hook, Jennifer, James D. Bachmeier, Donna Coffman, and Ofer Harel. 2015. “Can We Spin Straw
        Into Gold? An Evaluation of Immigrant Legal Status Imputation Approaches”. Demography
        52(1): 329-354. (PMCID: PMC4318768)
Van Hook, Jennifer, Susana Quiros, and Michelle Frisco. 2015. “The Food Similarity Index: A
        Dimension of Dietary Acculturation Based on Dietary Recall Data”. Journal of Immigrant and
        Minority Health 17(2): 441-449 (PMCID: PMC4378569)
Bachmeier, James D., Jennifer Van Hook, and Frank D. Bean. 2014. “Can We Measure Immigrants’
        Legal Status? Lessons from Two U.S. Surveys.” International Migration Review 48(2), 538-566.
        (PMCID:PMC4267286)
Van Hook, Jennifer, Frank D. Bean, James D. Bachmeier, and Catherine Tucker. 2014. “Recent Trends in
        Coverage of the Mexican-Born Population of the United States: Results from Applying Multiple
        Methods Across Time.” Demography 51(2): 699-726. (PMCID: PMC24570373)
Gubernskaya, Zoya, Frank D. Bean, and Jennifer Van Hook. 2013. “(Un)Healthy Immigrant Citizens:
        Naturalization and Activity Limitations in Older Age” Journal of Health and Social Behavior
        54(4): 427-443. (PMCID: PMC3969823)
Van Hook, Jennifer, and James D. Bachmeier. 2013. “How Well Does the American Community Survey
        Count Naturalized Citizens?” Demographic Research 29(1), 1-32. (PMCID: PMC3783022)
Van Hook, Jennifer and Claire E. Altman. 2013. “Using Discrete-time Event History Fertility Models to
        Simulate Total Fertility Rates and Other Fertility Measures.” Population Research and Policy
        Review 32(4), 585-610. (PMCID: PMC3734869)
Tucker, Catherine, and Jennifer Van Hook. 2013. “Surplus Chinese Men: Demographic Determinants of
        the Sex Ratio at Marriageable Ages in China.” Population and Development Review 39(2): 209-
        230. (PMCID: PMC3734869)
Van Hook, Jennifer, Claire Altman, and Kelly Balistreri. 2013. “Global Patterns in Overweight Among
        Children and Mothers in Less Developed Countries.” Public Health Nutrition 16(4): 573-581.
        (PMCID: PMC3422412)
Cheah, Charissa and Jennifer Van Hook. 2012. “Chinese and Korean Immigrants' Early Life Deprivation:
        An Important Factor for Child Feeding Practices and Children's Body Weight in the United
        States.” Social Science and Medicine 74(5): 744–752. (PMCID: PMC22265872)
Van Hook, Jennifer, Elizabeth Baker, Claire E. Altman, and Michelle Frisco. 2012. “Canaries in a
        Coalmine: Immigration and Obesity among Mexican-origin Children.” Social Science and
        Medicine 74(2): 125–134. (PMCID: PMC3259272)
Van Hook, Jennifer and Claire Altman. 2012. “Competitive Food Sales in Schools and Childhood
        Obesity: A Longitudinal Study.” Sociology of Education 85(1): 23-39. (PMCID: PMC3352595)
Glick, Jennifer E. and Jennifer Van Hook. 2011. “Does a house divided stand? Kinship and continuity of
        shared living arrangements.” Journal of Marriage and the Family 73(5): 1149–1164. (PMCID:
        PMC3258516)
Scheitle, Chris, Jenn Buher-Kane, and Jennifer Van Hook. 2011. “Demographic Imperatives and
        Religious Markets: Considering the Individual and Interactive Roles of Fertility and Switching in
        Group Growth.” Journal for the Scientific Study of Religion 50(3): 470-482. (PMCID:
        PMC3267579)
Balistreri, Kelly Stamper and Jennifer Van Hook. 2011. “Trajectories of Overweight among US School
        Children: A focus on social and economic characteristics.” Maternal and Child Health Journal
        15(5): 610-619. (PMCID: PMC3193986)



Last Updated 8/26/2019                             4
       Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 73 of 327



Landale, Nancy S., Kevin J. A. Thomas, and Jennifer Van Hook. 2011. “The Living Arrangements of
        Children of Immigrants.” The Future of Children 21(1): 43-70. (PMCID: PMC3241619)
Van Hook, Jennifer and Weiwei Zhang. 2011. “Who Stays? Who Goes? Selective Emigration Among the
        Foreign Born.” Population Research and Policy Review 30(1): 1-24. (PMCID: PMC3367327)
Van Hook, Jennifer and Elizabeth Baker. 2010. “Big Boys, Little Girls: Gender, Acculturation, and
        Weight among Young Children of Immigrants.” Journal of Health and Social Behavior 51: 200-
        214. (PMCID: PMC3245318)
Balistreri, Kelly S. and Jennifer Van Hook. 2009. “Socioeconomic Status and Body Mass Index Among
        Hispanic Children of Immigrants and Children of Natives.” American Journal of Public Health
        99(12): 2238-2246. (PMCID: PMC2775779)
Zhang, Yuanting and Jennifer Van Hook. 2009. “Marital Dissolution among Interracial Couples.” Journal
        of Marriage and the Family 71: 95-107. (PMCID: PMC4183451)
Van Hook, Jennifer and Frank D. Bean. 2009. “Explaining Mexican-Immigrant Welfare Behaviors: The
        Importance of Employment Related Cultural Repertoires.” American Sociological Review 74(3):
        423-444. (PMCID: PMC3906684)
Bean, Frank D., Cynthia Feliciano, Jennifer Lee, and Jennifer Van Hook. 2009. “The New U.S.
        Immigrants: How do they affect our Understanding of the African-American Experience?” The
        Annals 621: 202 – 220. (PMCID: PMC3244721)
Baker, Elizabeth, Kelly S. Balistreri, and Jennifer Van Hook. 2009. “Maternal Employment and
        Overweight among Hispanic Children of Immigrants and Children of Natives.” Journal of
        Immigrant and Minority Health 11(3): 158-167 (PMCID: PMC3305809).
Buelow, Victoria and Jennifer Van Hook. 2008. “Timely Immunization Series Completion Among
        Children of Immigrants.” Journal of Immigrant and Minority Health 10(1): 37-44 (PMCID:
        PMC3298969).
Brown, Susan L., Jennifer Van Hook, and Jennifer E. Glick. 2008. "Generational Differences in
        Cohabitation and Marriage in the U.S." Population Research and Policy Review 27(5): 531-550.
        (PMCID: PMC3242441)
Van Hook, Jennifer, and Jennifer E. Glick. 2007. “Immigration and Living Arrangements: Moving
        Beyond Economic Need Versus Acculturation.” Demography 44(2): 225-249.
Van Hook, Jennifer, and Jason Snyder. 2007. “Immigration, Ethnicity, and the Loss of White Students
        From California Public Schools, 1990-2000.” Population Research and Policy Review 26: 259-
        277.
Van Hook, Jennifer and Kelly S. Balistreri. 2007. “Immigrant Generation, Socioeconomic Status, and
        Economic Development of Countries of Origin: A Longitudinal Study of BMI among Children.”
        Social Science and Medicine 65: 976-989.
Ryabov, Igor K. and Jennifer Van Hook. 2007. “School Segregation and Academic Achievement among
        Hispanic Adolescents.” Social Science Research 36(2): 767-788.
Van Hook, Jennifer, Weiwei Zhang, Frank D. Bean, and Jeffrey Passel. 2006. “Foreign-born Emigration:
        A New Approach and Estimates Based on Matched CPS Files.” Demography 43(2): 361-382.
Van Hook, Jennifer, Susan K. Brown, and Frank D. Bean. 2006. “For Love or Money? Welfare Reform
        and Immigrant Naturalization.” Social Forces 85(2): 643-666.
Van Hook, Jennifer and Kelly Stamper Balistreri. 2006. “Ineligible Parents, Eligible Children: Food
        Stamps Receipt, Allotments and Food Insecurity among Children of Immigrants.” Social Science
        Research 35(1): 228-251.
Van Hook, Jennifer, Susan L. Brown, and Maxwell Kwenda. 2004. “A Decomposition of Trends in
        Poverty Among Children of Immigrants.” Demography 41(4): 649-670.
Balistreri, Kelly and Jennifer Van Hook. 2004. “The more things change the more they stay the same:
        Mexican Naturalization Before and After Welfare Reform.” International Migration Review
        38(Spring): 113-130.
Van Hook, Jennifer. 2003. “Welfare Reform’s Chilling Effects on Non-citizens: Changes in Non-citizen
        Recipiency or Shifts in Citizenship Status?” Social Science Quarterly 84(3): 613-631.


Last Updated 8/26/2019                           5
       Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 74 of 327



Van Hook, Jennifer. 2002. “Immigration and African American Educational Opportunity: The
        Transformation of Minority Schools” Sociology of Education 75(2): 169-189.
Van Hook, Jennifer, and Kelly Balistreri. 2002. “Diversity and Change in the Institutional Context of
        Immigrant Adaptation: California Schools 1985-2000.” Demography 39(4): 639-654.
Glick, Jennifer E. and Jennifer Van Hook. 2002. “Parents’ Coresidence with Adult Children: Can
        Immigration Explain Racial and Ethnic Variation?” Journal of Marriage and the Family 64: 240-
        253.
Bean, Frank D., Rodolfo Corona, Rodolfo Tuiran, Karen Woodrow-Lafield, and Jennifer Van Hook.
        2001. “Circular, Invisible, and Ambiguous Migrants: Components of Difference in Estimates of
        the Number of Unauthorized Mexican Migrants in the United States.” Demography 38(3): 411-
        422.
Van Hook, Jennifer. 2000. “SSI Eligibility and Participation Among Elderly Naturalized Citizens and
        Noncitizens,” Social Science Research 29: 51-69.
Van Hook, Jennifer, Jennifer E. Glick, and Frank D. Bean. 1999. “Public Assistance Receipt among
        Immigrants and Natives: How the Unit of Analysis Affects Research Findings,” Demography
        36(1): 111-120.
        2007. Reprinted in Diane Kholos Wysocki (ed.), Readings in Social Research Methods, third
                 edition. Stamford, CT: Wadsworth Group.
        2001. Reprinted pp. 84-98 in Diane Kholos Wysocki (ed.), Readings in Social Research
                 Methods. Stamford, CT: Wadsworth Group.
Van Hook, Jennifer and Frank D. Bean. 1999. “The Growth in Noncitizen SSI Caseloads 1979-1996:
        Aging Versus New Immigrant Effects,” Journal of Gerontology: Social Sciences 54(1): S16-S23.
Glick, Jennifer E., Frank D. Bean, and Jennifer V.W. Van Hook. 1997. “Immigration and Changing
        Patterns of Extended Family Household Structure in the United Status: 1970-1990,” Journal of
        Marriage and the Family 59 (February): 177-191.
Bean, Frank D., Robert G. Cushing, Charles Haynes, and Jennifer V.W. Van Hook. 1997. “Immigration
        and the Social Contract,” Social Science Quarterly 78(2): 249-268.
        1999. Reprinted in C. Zelinsky (ed.), Readings: Racial and Ethnic Groups in America.
                 Dubuque, Iowa: Kendall Hunt Publishing.
        1999. Reprinted in C. Ellison and A. Martin (eds.), Race and Ethnic Relations in the United
                 States: Readings for the 21st Century. Los Angeles: Roxbury Publishing Company.
Bean, Frank D., Jennifer V.W. Van Hook and Jennifer E. Glick. 1997. “Country of Origin, Type of Public
        Assistance and Patterns of Welfare Recipiency Among U.S. Immigrants and Natives,” Social
        Science Quarterly 78(2): 432-451.
Van Hook, Jennifer V.W., Frank D. Bean and Jennifer E. Glick. 1996. “The Development and
        Assessment of Census-Based Measures of AFDC and SSI Recipiency,” Journal of Economic and
        Social Measurement 22(1): 1-23.
Bean, Frank D., Ruth R. Berg, and Jennifer V. W. Van Hook. 1996. “Socioeconomic and Cultural
        Incorporation and Marital Disruption Among Mexican Americans,” Social Forces 75(2): 593-
        617.

Book Chapters and Other Publications
Van Hook, Jennifer. 2019. “Counting 11 Million Undocumented Immigrants is Easier Than Trump
         Thinks.” The Conversation, July 18, 2019. https://theconversation.com/counting-11-million-
         undocumented-immigrants-is-easier-than-trump-thinks-120459.
Gelatt, Julia, Michael Fix, and Jennifer Van Hook. 2018. “People Leave Footprints: Millions More
         Unauthorized Immigrants Cannot Be ‘Hidden’ in Data Estimates.” Migration Policy Institute,




Last Updated 8/26/2019                             6
       Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 75 of 327



        September 20, 2018. https://www.migrationpolicy.org/news/people-leave-footprints-millions-
        more-unauthorized-immigrants-cannot-be-hidden.
Van Hook, Jennifer. 2018. “Why the 2020 Census Shouldn’t Ask About Your Citizenship Status.” The
        Conversation, February 22, 2018. https://theconversation.com/why-the-2020-census-shouldnt-
        ask-about-your-citizenship-status-91036
Van Hook, Jennifer and Barrett Lee. 2017. “Diversity is on the Rise in Urban and Rural Communities,
        and it’s Here to Stay.” The Conversation, February 20, 2017.
        https://theconversation.com/diversity-is-on-the-rise-in-urban-and-rural-communities-and-its-here-
        to-stay-69095
Van Hook, Jennifer. 2016. “Counting 11 Million Undocumented Immigrants is Easier Than You Think.”
        The Conversation, November 1, 2016. https://theconversation.com/counting-11-million-
        undocumented-immigrants-is-easier-than-you-think-67921.
Capps, Randy, Bachmeier, James D., Fix, Michael, & Van Hook, Jennifer. 2013. A demographic,
        socioeconomic, and health coverage profile of unauthorized immigrants in the United States.
        Washington, DC: Migration Policy Institute.
Bean, Frank D., Susan K. Brown, Mark A. Leach, James D. Bachmeier, and Jennifer Van Hook. 2013.
        "Unauthorized Mexican migration and the socioeconomic integration of Mexican Americans." Pp
        341-374 in Diversity and disparities: America enters a new century (John Logan, Editor). New
        York: Russell Sage Foundation.
Van Hook, Jennifer, Nancy S. Landale, and Marianne M. Hillemeier. 2013. Is the United States Bad for
        Children’s Health? Risk and Resilience Among Young Children of Immigrants. Washington, DC:
        Migration Policy Institute.
Bean, Frank D, Brown, Susan K, Leach, Mark A, Bachmeier, James D, & Van Hook, Jennifer. 2013.
        Unauthorized Mexican Migration and the Socioeconomic Integration of Mexican Americans:
        research report, US2010: Discover America in a New Century, Russell Sage Foundation.
Van Hook, Jennifer and Michael Fix. 2011. “The Demographic Impacts of Repealing Birthright
        Citizenship.” Pp. 173-186 in Legal Briefs on Immigration Reform from 25 of the Top Legal Minds
        in the Country, Volume 1, edited by Deborah Robinson and Mona Parsa. Robinson Omnimedia
        Publishing & Studios.
Van Hook, Jennifer. 2010. "Structure and Acculturation: Explaining Outcomes for Children in Mexican
        American Families " pp. 145-154 in Growing up Hispanic: Health and Development of Children
        of Immigrants, edited by Nancy S. Landale, Susan M. McHale, and Alan Booth. Washington,
        DC: Urban Institute Press.
Van Hook, Jennifer, Elizabeth Baker, and Claire Altman. 2009. “Does it begin at school or home? The
        institutional origins of overweight among young children of immigrants.” Pp. 205-224 in
        Immigration, Diversity, and Education, edited by Elena L. Grigorenko and Ruby Takanishi. New
        York: Routledge/Taylor and Francis Group.
Van Hook, Jennifer and Frank D. Bean. 2009. “Immigrant Welfare Receipt: Implications for Immigrant
        Settlement and Integration.” Pp. 93-122 in Immigrants and Welfare: The Impact of Welfare
        Reform on America’s Newcomers, Michael Fix and Kirin Kalia (eds.). Russell Sage Foundation:
        New York.
Glick, Jennifer E. and Jennifer Van Hook. 2008. “Through Children’s Eyes: Families and Households of
        Latino Children in the United States,” pp. 72-86 in Latinos/as in the United States: Changing the
        Face of América, edited by Havidán Rodríguez and Cecilia Menjivar. New York: Springer.
Van Hook, Jennifer. 2003. “Easier Said Than Done: A Review of Migration Theory: Talking Across
        Disciplines.” Journal of American Ethnic History 22(3): 92-93.
Bean, Frank D., Gillian Stevens, and Jennifer Van Hook. 2003. “Immigration and Immigrant Welfare
        Receipt.” In Frank D. Bean and Gillian Stevens, Americas Newcomers and the Dynamics of
        Diversity. New York: Russell Sage and ASA Arnold Rose Monograph Series. (winner of the
        American Sociological Association’s 2003 Otis Dudley Duncan book award)



Last Updated 8/26/2019                             7
       Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 76 of 327



Van Hook, Jennifer and Michael Fix. 2000. “A Profile of the Immigrant Student Population.” Pp. 9-33 in
        Jorge Ruiz DeVelasco, Michael Fix and Toni Clewell (eds.), Overlooked and Underserved:
        Immigrant Children in U.S. Secondary Schools. The Urban Institute Press: Washington, D.C.
Bean, Frank D., Jennifer Van Hook and Mark Fossett. 1999. “Immigration, Spatial and Economic
        Change, and African American Employment,” pp. 31-63 in Frank D. Bean and Stephanie Bell-
        Rose (eds.), Immigration and Opportunity: Race, Ethnicity, and Employment in the United States.
        New York: Russell Sage Foundation.
Glick, Jennifer E. and Jennifer Van Hook. 1998. “The Mexican Origin Population of the United States in
        the Twentieth Century,” pp. 571-586 in Migration Between Mexico and the United States,
        Research Reports and Background Materials, Mexico City and Washington, D.C.: Mexican
        Ministry of Foreign Affairs and U.S. Commission on Immigration Reform.
Van Hook, Jennifer and Frank D. Bean. 1998. “Estimating Unauthorized Migration to the United States:
        Issues and Results,” pp. 511-550 in Migration Between Mexico and the United States, Research
        Reports and Background Materials, Mexico City and Washington, D.C.: Mexican Ministry of
        Foreign Affairs and U.S. Commission on Immigration Reform.
Van Hook, Jennifer and Frank D. Bean. 1998. “Estimating Underenumeration among Unauthorized
        Mexican Migrants to the United States: Applications of Mortality Analyses,” pp. 551-570 in
        Migration Between Mexico and the United States, Research Reports and Background Materials,
        Mexico City and Washington, D.C.: Mexican Ministry of Foreign Affairs and U.S. Commission
        on Immigration Reform.
Van Hook, Jennifer V. W. and Frank D. Bean. 1998. “Welfare Reform and SSI Receipt among
        Immigrants in the United States,” pp. 139-158 in H. Kurthen, J. Fijalkowski, and G. Wagner
        (eds.), Immigration, Citizenship, and the Welfare State. Greenwich, CT: JAI Press.

TEACHING

Undergraduate Courses
Introduction to Demographic Methods, 2 semesters, The University of Texas
Population and Society (Sociology 312), 2 semesters, BGSU
Principles of Sociology (Sociology 101), 1 semester, BGSU
Population and Policy, 1 semester, PSU
Sociology of Immigration, 1 semester, PSU

Graduate Courses
Event History Analysis (Sociology 577), 2 semesters, PSU
Introduction to Demographic Techniques, 6 semesters, PSU
Applied Demography (Sociology 627), 3 semesters, BGSU
Market Demography (Sociology 629), 1 semester, BGSU
Techniques of Demographic Analysis I (Sociology 520), 2 semesters, BGSU
Techniques of Demographic Analysis II (Sociology 726), 2 semesters, BGSU
W. Wilson: Race and Urban Poverty (Sociology 680), 1 semester, BGSU

Supervision of graduate dissertations and theses
   Candidate’s Name         Degree       Year          University
   Kelly Balistreri          MA           2000         BGSU (Chair)
   Katrina Wengert           MA           2003         BGSU (Chair)
   Jason Snyder              MA           2004         BGSU (Chair)
   Amy Wenmoth               MA           2004         BGSU (Chair)
   Maxwell Kwenda            PhD          2004         BGSU (Chair)
   Dana Haddox               MA           2005         BGSU (Chair)
   Victoria Buelow           MA           2005         BGSU (Chair)


Last Updated 8/26/2019                             8
       Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 77 of 327



    Kelly Jeffreys             MA           2005         BGSU (Chair)
    Igor Ryabov                PhD          2005         BGSU (Co-Chair)
    Weiwei Zhang               MA           2006         BGSU (Chair)
    Kelly Balistreri           PhD          2006         BGSU (Chair)
    Yuanting Zhang             PhD          2007         BGSU (Chair)
    Stefan Jonsson             PhD          2008         PSU (Co-Chair)
    Elizabeth Baker            PhD          2010         PSU (Chair)
    Jonathon Gonzalez          MA           2012         PSU (Chair)
    Claire Altman              PhD          2013         PSU (Chair)
    Catherine Tucker           PhD          2014         PSU (Chair)
    Emnet Fikru                MA           2015         PSU (Chair)
    Anne Morse                 MA           2017         PSU (Chair)
    Susana Quiros              PhD          2018         PSU (Chair)
    Anne Morse                 PhD                       PSU (Chair)
    Kendal Lowrey              MA                        PSU (Chair)
    Juliana Levchenko          MA                        PSU (Chair)

Other Experience and Professional Memberships
-             Member, PAA
-             Member, ASA
2007 - 2009   Reengineering the SIPP, National Academy of Sciences Panel Member
2008 - 2011   Census Advisory Committee of Professional Organizations, PAA
2010 - 2013   Board of Directors, Population Association of America
2010 - 2013   Population Section Council Member, American Sociological Association
2010          Summer at the Census, International Migration Branch, U.S. Census Bureau (May 17-21,
              2010)
2010            Expert for the 2010 Demographic Analysis Program (Net International Migration Team)
2013 - 2016     Editorial Board Member, Demography
2014 - 2016     Treasurer, Association of Population Centers
2014            Summer at the Census, International Migration Branch, U.S. Census Bureau (June 22-25,
                2014)
2015 - 2016     Associate Editor, Population Research and Policy Review
2015 - 2016     Nominations Committee Member, PAA
2016 -          Editorial Board Member, Journal of Health and Social Behavior
2016            Summer at the Census, Center for Administrative Records and Applications, U.S. Census
                Bureau (September 18-23, 2016)
2016 - 2018     Co-editor, Demography
2017 -          IPUMS-USA Advisory Board Member
2018            Expert for the 2020 Demographic Analysis Program (Net International Migration Team)
2018            State of New York v. United States Department of Commerce. Federal District Court for
                the Southern District of New York, (November 5, 2018). I provided a written report and
                live testimony regarding the impact the addition of a question on citizenship will have on
                accuracy of the 2020 U.S. Census.




Last Updated 8/26/2019                              9
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 78 of 327




                       Tab 2
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 79 of 327



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL L. NEWMAN
     Senior Assistant Attorney General
 3   CHEROKEE DM MELTON
     Supervising Deputy Attorney General
 4   JENNIFER C. BONILLA
     LISA CISNEROS
 5   JULIA HARUMI MASS
     ANITA GARCIA VELASCO
 6   BRENDA AYON VERDUZCOS
     ANNA RICH, State Bar No. 230195
 7   Deputy Attorneys General
       1515 Clay Street, 20th Floor
 8     P.O. Box 70550
       Oakland, CA 94612-0550
 9     Telephone: 510-879-0296
       Fax: 510-622-2270
10     E-mail: Anna.Rich@doj.ca.gov
      Attorneys for Plaintiff State of California
11

12                             IN THE UNITED STATES DISTRICT COURT

13                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

14

15

16
      STATE OF CALIFORNIA, DISTRICT OF                     CASE NO. 3:19-cv-04975
17    COLUMBIA, STATE OF MAINE,
      COMMONWEALTH OF                                      DECLARATION OF NINEZ PONCE IN
18    PENNSYLVANIA and STATE OF                            SUPPORT OF PLAINTIFFS’ MOTION
      OREGON,                                              FOR PRELIMINARY INJUNCTION
19
                                             Plaintiffs,
20
            v.
21

22    U.S. DEPARTMENT OF HOMELAND
      SECURITY; KEVIN MCALEENAN, in his
23    official capacity as Acting Secretary of
      Homeland Security; U.S. CITIZENSHIP
24    AND IMMIGRATION SERVICES; and
      KENNETH T. CUCCINELLI, in his official
25    capacity as Acting Director of U.S. Citizenship
      and Immigration Services,
26
                                           Defendants.
27

28

        DECL. OF NINEZ PONCE IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 80 of 327



 1            I, Ninez Ponce, declare as follows:

 2            1.   I have personal knowledge of the facts set forth in this declaration. If called as a

 3   witness, I could and would testify competently to the matters set forth below.

 4            2.   I am the Director at the UCLA Center for Health Policy Research, the Principal

 5   Investigator of the California Health Interview Survey (“CHIS”), and a Professor in the

 6   Department of Health Policy and Management in the UCLA Fielding School of Public Health. I

 7   received my Bachelor’s Degree of Science in Nutrition and Food Sciences from UC Berkeley in

 8   1984, my Master’s Degree in public policy in International Development from Harvard

 9   University in 1988, and a Ph.D. in Health Services from UCLA in 1998.

10            3.   My research is focused on immigrant and global health, survey-based research, social

11   determinants of health, and health disparities. I helped develop the first CHIS in 2001 and have

12   led numerous pioneering efforts in multicultural survey research, including measures of

13   racial/ethnic identity, acculturation, generational status and discrimination.

14            4.   I have served as the deputy director of the Asian and Pacific Islander American

15   Health Forum, a national advocacy organization promoting the health of Asian, Native Hawaiian,

16   and Pacific Islander communities in the United States and U.S. territories.

17            5.   I have contributed extensively to professional societies and committees focused on

18   racial/ethnic disparities research, such as the National Academy of Medicine Subcommittee on

19   the Standardized Collection of Race, Ethnicity, and Language Data. I was also previously a

20   board member of the California Pan-Ethnic Health Network, and board vice-chair of the National

21   Health Law Program. I have co-chaired the National Quality Forum Disparities Standing

22   Committee, and served on the Multicultural External Advisory Council of the Nielsen Company

23   (U.S.). I currently serve on the Board of Scientific Counselors of the National Center for Health

24   Statistics, which conducts most major federal health surveys in the United States.

25            6.   I have attached a true and complete copy of my curriculum vitae as Exhibit A to this

26   Declaration, which includes a list of all of my publications over the past 17 years.

27            7.   All of the opinions expressed here are my own.

28   //
                                                        1
          DECL. OF NINEZ PONCE IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                          Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 81 of 327



 1                                     Public Charge Inadmissibility

 2           8.   I am familiar with the Public Charge Rule, “Inadmissibility on Public Charge

 3   Grounds,” (hereinafter “the Rule”) issued on August 14, 2019 by the Department of Homeland

 4   Security (DHS).

 5           9.   I understand the Rule will expand the universe of public benefits that are considered

 6   for purposes of the “public charge” test (which currently only includes cash assistance and long-

 7   term institutional care) to include certain healthcare, housing and nutrition assistance benefits.

 8                                           The Chilling Effect

 9           10. Empirical research shows that a significant number of immigrants disenrolled from

10   public benefits after the enactment of the Personal Responsibility and Work Opportunity

11   Reconciliation Act (PRWORA) due to fear and confusion among the immigrant community. See

12   Michael Fix, et al., “Trends in Noncitizens’ and Citizens’ Use of Public Benefits Following

13   Welfare Reform: 1994-1997,” (1999) (finding significant disenrollment in public benefits by

14   immigrants who actually had no change in eligibility for these benefits), a true and correct copy is

15   attached hereto as Exhibit B; see also Michael Fix and Jeffrey Passel, “The Scope and Impact of

16   Welfare Reform’s Immigrant Provisions” (Jan. 2002) (showed Medicaid disenrollment rate of up

17   to 58 percent among low-income refugees, as opposed to citizen disenrollment rate of 8 percent),

18   a true and correct copy is attached hereto as Exhibit C. This phenomenon is known as the

19   “chilling effect.”

20           11. My estimates are evidence based and conservative, due to the uncertainty of how the

21   Rule will be perceived by the immigrant community, implemented and enforced. I provide a

22   range of estimates, 15 percent, 25 percent and 35 percent—to provide decision makers and the

23   public a low, mid and high point for assessing the impact a “chilling effect” could have on the

24   economy and public benefit systems. To estimate the effects of the “chilling effect” I use the Fix

25   Study’s estimation that there was a 22 percent decline in use of Medicaid among all noncitizen

26   households and a 19 percent decline of Medicaid use in households below 200 percent of the

27   Federal Poverty Level to draw a conservative estimate of 15 percent at the lowest level. Since the

28   Fix Study, Exhibit C, also showed that there was a 35 percent disenrollment rate among all public
                                                     2
       DECL. OF NINEZ PONCE IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                       Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 82 of 327



 1   benefits in all categories of noncitizens, and because there is evidence in another study of a higher

 2   SNAP disenrollment, 54 percent1, the 35 percent as a high range estimate is justifiable. I set a

 3   midpoint of 25 percent, in order to give a midpoint estimation for a full analysis of the “chilling

 4   effect” impacts.

 5             12. Recent research relating to the Rule itself also shows a strong chilling effect. One

 6   study used national internet-based survey results to find that the chilling effect was twice for

 7   Latino adults, with the following percentages of respondents reporting that they avoided public

 8   benefit programs due to fear about the Rule:
              20.6 percent of Latino adults in immigrant families;
 9            8.5 percent of non-Latino white adults in immigrant families; and
10            6 percent of adults from other minority groups in immigrant families.
     See Bernstein, et al. “One in Seven Adults in Immigrant Families Reported Avoiding Public
11
     Benefit Programs in 2018” (“One in Seven Study”), Urban Institute (May 22, 2019), a true and
12
     correct copy is attached hereto as Exhibit D.
13
               13. The One in Seven Study also found that, although the Rule would not actually impact
14
     them, individuals with LPR and citizenship status exhibited chilling effects, including:
15
             7 percent of adults in families where all noncitizen members had LPR status; and
16           9 percent of adults in families where all members were naturalized citizens.
17             14. Additionally, the One in Seven Study found that adults in immigrant families living

18   with children under age 19 were almost twice as likely to be subject to chilling effects, meaning

19   that families with children are more likely to be impacted. Specifically, the Study found 17.4

20   percent of adults with children in the household reporting this as opposed to only 8.9 percent of

21   adults without children in the household.

22             15. Almost two out of three adults in immigrant families reported an awareness of the

23   proposed Public Charge Rule, at 62.9 percent.

24             16. Adults who heard “a lot” about the proposed rule were highly likely (31 percent) to

25   report chilling effects in their families.

26
           1
27            Jenny Genser, (1999). Who is leaving the Food Stamps Program: An analysis of Caseload Changes from 1994 to 1997. Washington, D.C.: U.S.
           Department of Agriculture, Food and Nutrition Service, Office of Analysis, Nutrition, and Evaluation. Available at
           https://www.fns.usda.gov/snap/who-leaving-food-stamp-program-analysis-caseload-changes-1994-1997
28
                                                                           3
       DECL. OF NINEZ PONCE IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                       Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 83 of 327



 1             17. Significant numbers of adults in immigrant families nationally are avoiding routine

 2   activities—including visits to their healthcare professionals—due to fear of being asked about

 3   their immigration status. Bernstein, et al., “Adults in Immigrant Families Report Avoiding

 4   Routine Activities Because of Immigration Concerns” (July 2019) (“Avoiding Routine Activities

 5   Survey”) (finding that 17 percent of adults in immigrant families reported that they or a family

 6   member avoided routine activities in which they might be asked about their citizenship, with 6

 7   percent avoiding visiting a doctor or a clinic), a true and correct copy is attached hereto as Exhibit

 8   E.

 9             18. The same survey found a higher rate among individuals in families with less secure

10   immigration status, with 32.8 percent of adults in families with one or more relatives who are not

11   permanent residents or citizens reporting that they have avoided routine activities (and 7.8 percent

12   avoiding healthcare visits) as opposed to 11.7 percent of adults in families where all members

13   have LPR or citizenship status (with 5.6 percent avoiding healthcare visits).

14                                       Chilling Effect in California

15             19. I analyzed the above data (particularly the almost 33 percent figure in the paragraph

16   immediately preceding this one) to establish a high-end estimate of the potential chilling effect in

17   California of 35 percent. California has a higher proportion of families potentially subject to a

18   chilling effect figure because of the state’s high proportion of households with mixed immigrant

19   status.

20             20. In December 2018, I published a study entitled “Proposed Changes to Immigration

21   Rules Would Cost California Jobs, Harm Public Health” in collaboration with Laurel Lucia and

22   Tia Shimada, a true and correct copy is attached hereto as Exhibit F (hereinafter referred to as

23   “December 2018 Study”). In this study, we estimated the population of Californians affected by

24   the Rule.

25             21.    We focused our analysis on the size of the population potentially subject to a

26   "chilling effect," i.e, those who may disenroll or forego enrollment due to fear, worry and

27   confusion about the implication of receiving benefits on their legal status.

28
                                                        4
          DECL. OF NINEZ PONCE IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                          Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 84 of 327



 1          22. Our December 2018 study is still valid based on the finalized Rule. The final Rule

 2   excludes Medicare, and our December 2018 study did not include this. Although CHIP is

 3   excluded in the final rule, the chilling effects for this group is still valid given CHIP’s integration

 4   into the Medi-Cal program. Additional exclusion for certain categories of Medi-Cal such as for

 5   pregnant women are still subject to the chilling effect.

 6          23. In the study, my co-authors and I defined the chilling effect population as non-

 7   citizens who may be indirectly affected because of fear, confusion or worry over the regulation,

 8   including:

 9                      a. Non-citizens in California who are eligible for and enrolled in CalFresh

10                          and/or full-scope Medi-Cal with federal funding, including:
                                 i. LPR adults over the 5-year bar;
11                              ii. LPR children and pregnant women under the 5-year bar, because
                                    California gets federal funding for these groups;
12
                               iii. Other non-citizens eligible for full benefits; and
13                             iv. Refugees and asylees who are exempt from the proposed Rule, but
                                    who are also likely to experience a chilling effect.
14
                        b. This chilling effect population also includes citizen children with at least
15
                            one non-citizen parent.
16
            24. Approximately 2.2 million Californians in immigrant families fit into the categories
17
     described in the preceeding paragraph, and are potentially subject to a chilling effect.
18
            25. Based on the Fix study and other factors discussed above, we project that
19
     disenrollment rates from benefits programs due to the “chilling effect” could reach as high as 35
20
     percent. We also analyzed the potential impact based on lower projected disenrollment rates of 15
21
     and 25 percent.
22
            26. Based on the results of our December 2018 study that the “chilling effect” could
23
     impact up to 2.2 million Californians in immigrant families.
24
            27. California has intentionally been more inclusive in its safety net programs than the
25
     federal government, extending eligibility to noncitizens, including children and the young adult
26
     population up to age 26 regardless of immigration status.
27

28
                                                        5
       DECL. OF NINEZ PONCE IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                       Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 85 of 327



 1          28. Our December 2018 study focused on how Californians enrolled in federally-financed

 2   programs for full-scope Medi-Cal would be affected by the Rule. Our analysis included an

 3   estimate of the lost federal dollars to California and the economic impact of those losses, as

 4   discussed in the Declaration of Laurel Lucia also submitted in support of this motion. The actual

 5   population potentially subject to the chilling effect, however, is broader, because it includes

 6   individuals who receive state-only financed healthcare services.

 7          29. Based upon CHIS data, I estimate that an additional 228,000 Californians enrolled in

 8   Medi-Cal through state-only financing might be chilled from accessing health insurance by the

 9   Rule, bringing the total to 2.34 million Californians.

10          30. Based on a total of 2.34 million Californian, the following disenrollment scenarios

11   would apply:
                        c. At a 15 percent rate, 351,000 people;
12                      d. At a 25 percent rate, nearly 585,000 people; and
                        e. At a 35 percent rate, over 819,000 people.
13
            31. Other important findings of the December 2018 study were:
14
                       f. Nearly 70 percent of the California residents projected to disenroll from
15                        healthcare and nutrition assistance benefits would be children.
                       g. Across California, disenrollment from CalFresh and Medi-Cal due to a
16                        chilling effect would most significantly impact Latinos, up to 88 percent,
                          and Asians, up to 8 percent.
17
            32. The loss of benefits caused by the Rule will make it harder for low-income immigrant
18
     families to achieve food security and healthcare.
19
            33. Food insecurity means having limited, uncertain, or inconsistent access to the quality
20
     and quantity of food that is necessary to live a healthy life. Having sustained access to enough
21
     food is tied to positive social, physical, and mental health outcomes. Id.
22
            34.     Disenrollment from Medicaid is likely to result in adults and children lapsing into
23
     the financially vulnerable state of not having insurance, making it much harder to obtain health
24
     care. Medi-Cal enrollees are 1.8 times more likely to have a usual place to get health care and 1.5
25
     times more likely to have had a preventive care visit in the past year, compared with people who
26
     were uninsured. An individual’s having a usual source of care and gaining access to a preventive
27
     visit is strongly associated with better health outcomes and reduced costs to the health system.
28
                                                         6
       DECL. OF NINEZ PONCE IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                       Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 86 of 327



 1          35. Lack of health insurance does not affect all immigrants equally. Latino and low-

 2   income families are more likely to be uninsured.

 3               Children’s Health Insurance Program Will Be Impacted by the Rule

 4          36. The Children’s Health Insurance Program (“CHIP”) is a federal and state partnership

 5   to expand health insurance coverage to uninsured low-income children.

 6          37. Over 4 million U.S. citizen children in California have at least one immigrant parent,

 7   and 2 million of these children are enrolled in Medi-Cal and CHIP. “State Immigration Data

 8   Profiles: California”, Migration Policy Institute, https://www.migrationpolicy.org/data/state-

 9   profiles/state/demographics/CA, (last visited Aug. 23, 2019). Together, they represent 25 percent

10   of all CHIP enrollees in the country. 61 percent of these children are Latino.

11          38. Although CHIP is not included in the Rule, eligible beneficiaries will still likely be

12   chilled from accessing it, because California has integrated CHIP with Medi-Cal. Thus, enrollees

13   in CHIP may disenroll out of fear of an adverse public charge determination, although they would

14   not actually be considered public charges on the basis of CHIP usage alone. Accordingly, our

15   December 2018 study includes CHIP in our analysis of disenrollment scenarios.

16          39. Currently in California, the federal government pays 88 percent of the costs for

17   children enrolled in CHIP, Petek, G., “The 2019-20 Budget: Analysis of the Medi-Cal Budget”,

18   California Legislative Analyst Office, (February 13, 2019), at 4. This would leave the state with

19   fewer resources with which to ensure that its children specifically and its residents more broadly

20   have access to healthcare.

21          I declare under penalty of perjury that the foregoing is true and correct and of my own

22   personal knowledge and expert opinion.

23          Executed on August 26, 2019, in Los Angeles, California.

24

25

26
                                                 _____________________
27
                                                     Ninez A. Ponce
28
                                                      7
       DECL. OF NINEZ PONCE IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                       Case No. 3:19-cv-04975
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 87 of 327




         Exhibit A
          Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 88 of 327



                                                CURRICULUM VITAE

                                                Ninez Alafriz PONCE


Professor                                                                 Director
Department of Health Policy and Management                                UCLA Center for Health Policy Research
650 Charles E. Young Drive, room 31-236C                                  10960 Wilshire Boulevard, suite 1550
Fielding School of Public Health                                          Fielding School of Public Health
University of California, Los Angeles,                                    University of California, Los Angeles
Los Angeles, CA 90095                                                     Los Angeles, CA 90024
USA                                                                       USA



I.        EDUCATION
Bachelor of Science Nutrition and Food Sciences (1984), University of California, Berkeley, CA
Master in Public Policy      International Development (1988), Harvard University, Cambridge, MA
Doctor of Philosophy         Health Services (1998), University of California, Los Angeles, CA
                             Field in Labor Economics
Training
AHRQ Pre-Doctoral Fellow, Health Services, University of California, Los Angeles, CA 1992-1995
Research Assistant, National Bureau of Economic Research, Cambridge, MA, 1995
AHRQ Post-Doctoral Fellow, Health Policy and Management, University of California, Berkeley, CA, 1998-
  1999

II.        PROFESSIONAL EXPERIENCE
1999 to present             University of California                                  Los Angeles, CA
  Faculty Appointments:
  Professor, Department of Health Policy & Management (2013-present)
  Associate Professor, Department of Health Services (2008-2013) (tenured)
  Associate Professor-In Residence, Department of Health Services (2007-2008)
  Assistant Professor-In Residence, Department of Health Services (1999-2007)

      Administrative Appointments:
      Director, UCLA Center for Health Policy Research (2018-present)
      Director, Center for Global and Immigrant Health, UCLA (2014-2018)
      Vice-Chair, Department of Health Policy and Management (2016-2018)
      Associate Center Director, UCLA Center for Health Policy Research (2014-2018)
      Senior Research Scientist, UCLA Center for Health Policy Research (1999-2013)
      Associate Director, Asian American Studies Center (2011-2012)




                                                                                                        Page 1 of 30
                                                                                                        Ninez PONCE
                                                                                                            June 2019
       Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 89 of 327



   Research Affiliations:
   Associate Director, UCLA Bridging Research, Training, and Education in Minority Health Disparities Solutions,
      NIH/NIMHD Center (2013-2015)
   Faculty Associate, Division of Cancer Control and Prevention Research, Jonsson Comprehensive Cancer Center (2002-
   2014)
   Faculty Associate, UCLA Asian American Studies Center (2000-2018)
   Faculty Executive Committee, UCLA Asia Pacific Center (2016-2018)
   Faculty Associate, UCLA Department of Women’s Studies (2008-2014)
   Faculty Associate, UCLA Department of Southeast Asian Studies (2005-2018)


1999 - 2005                Community Voices-Oakland/ La Clinica de la Raza & Asian Health Services
Research Consultant
  Conduct program evaluation, survey research and public policy analysis for a W.K. Kellogg Foundation
  national initiative on improving health care for the underserved. Community Voices-Oakland focuses on
  developing affordable health insurance products for low-income Latino and Asian immigrant groups in
  Alameda County.

1996 - 1998               RAND                                                       Skopje, MACEDONIA
Policy Adviser
   Advised the Ministry of Health, Republic of Macedonia on national health insurance reforms, including
   developing a minimum benefits package, setting cost-sharing policies, and introducing capitation in
   primary care. Wrote the proposal with the principal investigator to supplement original grant with
   $575,000 to continue technical assistance and to conduct a social experiment testing the effect of
   capitation on access, utilization, provider behavior and cost of services.
1988 - 1992                Asian & Pacific Islander American Health Forum                    San Francisco, California
Deputy Director
  Co-directed a national advocacy and policy research non-profit organization whose mission is to advance
  the health of all Asians and Pacific Islanders in the U.S. and Trust Territories. Developed the strategy for
  improving health statistics for Asians and Pacific Islanders, wrote grant proposals for program
  development and policy papers for legislative education. Prepared the primary text for the Asian American
  Health Care Act of 1992 that mandated the collection of Asian American subgroup ethnicities in all federal
  data collection efforts.

III.     TEACHING
HPM= (Health Policy and Management)

1. HPM 249-1                         Health Economics: Low- and Middle-Income Country Perspectives
                                     MPH-level elective hybrid online course, synchronous with University
                                     of the Philippines, Manila, College of Public Health, Department of
                                     Health Policy and Administration (Winter/Spring 2018, 2019)
2. HPM 249-2                         Global Health: Frameworks, Policy and Practice
                                     MPH-level elective hybrid online course, synchronous with University
                                     of the Philippines, Manila, College of Public Health, Department of
                                     Health Policy and Administration (Winter/Spring 2018)

                                                                                                            Page 2 of 30
                                                                                                           Ninez PONCE
                                                                                                               June 2019
       Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 90 of 327



3. HPM 237C                      Issues in Health Services Methodologies (Spring 2011 - Spring 2015; Spring
                                 2017) (Winter/Spring 2018)
                                 MS/PhD-level required course in applied econometrics.
4. HPM 237B                      Introduction to Health Services Research Methods (Winter 2007; Winter 2008)
                                 MS/PhD-level required course in applied econometrics.
5. HPM 226A                      Readings in Health Services Research (Fall 2010 co-taught with Jack
                                 Needleman; Winter 2011-2012; Fall 2013)
                                 MS/PhD-level required seminar.
6. HPM 226B                      Readings in Health Services Research (Winter 2011 co-taught with Jack
                                 Needleman; Winter 2012)
                                 MS/PhD-level required seminar.
7. HPM M236                      Microeconomic Theory of the Health Sector, (Winter 2000; Winter 2001;
                                 Winter 2004; Winter 2005; Spring 2009)
                                 MPH-level required course in health management and health policy.
8. HPM 249E; PS 266 Advanced Topics in Health Economics, (Winter 2003)
                            MPH/PhD-level elective.
9. Health Services M233          Health Policy Analysis, (Spring 2002; Spring 2003 co-taught with Robert
                                 Nordyke; Spring 2011)
                                 MPH-level required course in health policy
10. Health Services 400          Master’s Student’s course on Consulting Report, (Fall 2000)
                                 MPH-level required course in health management and health policy.

Guest Lectures:

1. “Surveys, Questionnaire Design, and a Sample of Sampling” for Professor Deborah Freund, Claremont
   Graduate University (Fall 2018)
2.   “CHIS and Health Disparities” for UCLA National Clinician Scholars Pressing Health Issues Los
     Angeles Seminar, (Summer 2018)
3. “CHIS and Southern California Health Disparities” for UCLA National Clinician Scholars Pressing
   Health Issues Los Angeles Seminar, (Summer 2017), with Professor Gerald Kominski.
4. “Surveys and Small Area Estimation: Complementary Strategies to Measure the Health of Populations”
   for RCMAR/CHIME and Project EXPORT Methodological Seminar and Work in Progress (WiP)
   Session, March 20, 2017, with Dr. Yueyan Wang.
5. “Cost Containment” for HS200A Robert Wood Johnson Clinical Scholars Program Professor José
   Escarce (Fall 2006, Fall 2007, Fall 2008; Fall 2010-Fall 2016)
6. “Surveys, Questionnaire Design, and a Sample of Sampling” for HPM 225A, Professor James Macinko
   (Fall 2016)
7. UCLA School of Medicine Comparative Effectiveness Research Module: “Community Characteristics:
   Measuring Neighborhood Effects and the Use of Geo-coded Variables” with Professor Arleen Brown
   (Winter 2012-2015)
8. “Quantitative research methods for policy analysis” for Health Policy Analysis (HS 233), Professor Jack
   Needleman (Spring 2004, Spring 2012-Spring 2014)
9. “Multicultural Survey Research” for Nursing School, Professor Margaret Compton, Winter 2012.
10. “Aging across Cultures” for VA Geriatrics Fellowship Program, Professor Josea Kramer Winter 2012.

                                                                                                  Page 3 of 30
                                                                                                 Ninez PONCE
                                                                                                     June 2019
       Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 91 of 327



11. “Healthcare Disparities” for Health Services Organization (HS 200B), Professor E. Richard Brown
    (Winter 2008; Winter 2009); Professors E. Richard Brown and Arturo Vargas Bustamante (Winter 2011);
    Arturo Vargas Bustamante (Winter 2012)
12. “Coverage and the Safety Net” for Health Services Organization (HS 200A), Professor Leah Vriesman
    (Fall 2006), Professor E. Richard Brown (Fall 2007, Fall 2008); Professors E. Richard Brown and Arturo
    Vargas Bustamante (Fall 2010)
13. “The U.S. National Health Care System ” for PH 150, Professor Roger Detels (Fall 2006, Fall 2007, Fall
    2008)
14. “Inequities in Health” for Ethics and Public Health class, Professors Emily Abel & Ruth Roemer (Winter
    2001); Patricia Parkerton (Winter 2002); Professors Patricia Ganz (Fall 2003; Winter 2005; Winter 2006;
    Winter 2007; Winter 2008).
15. “Vulnerable Populations and Managed Care” for Managed Care (HS 442), Professor Patricia Parkerton
    (Spring 2007)
16. “Health Care Financing” for Introduction to Health Services Organization (HS 100A), Professor
    Margaret Wang (Spring 2007)
17. “Cost Benefit Analysis” for Health Policy Analysis (HS 233), Professor Jack Needleman (Spring 2006)
18. “Physician and Hospital Payments” for Health Economics (HS 236), Professor Thomas Rice (Winter
    2006)
19. “Economics of Disparities” for Advanced Topics in Health Economics (HS 249E), Professor Thomas
    Rice (Spring 2005)
20. “Public Finance” for Health Policy Analysis (HS 233), Professor Jack Needleman (Spring 2004)
21. “The State of Health Insurance in California: The Evidence, the Consequences, The Fixes” for Health
    Services Organization (HS 200A), Professor Amardeep Thind (Fall 2003; Fall 2004)
22. “Medical Malpractice” for Microeconomic Theory of the Health Sector, Professor Stuart Schweitzer (Fall
    2002)
23. “Health Status and Health Behaviors of Ethnic Groups” for Ethical Considerations in Conducting
    Research with Minority Populations, Professor Vickie Mays (Winter 2001; Winter 2002)
24. “Cost-Benefit & Cost-Effectiveness Analysis” for Evaluation, Professor Roshan Bastani (Spring 2001;
    Spring 2002)
25. “A Primer on Health Economics in Developing Countries” for Professor Peabody (Spring 2002)
26. “Asian American and Pacific Islander Women’s Health: Measurement Issues in Disparities Research” for
    Professor Emily Abel (Winter 2002; Fall 2002; Fall 2004)
27. “Drug Development Cost Estimates: How Precise Are They, How Are They Used?” With Robert
    Nordyke, for Pharmaceutical Economics Seminar, Professors William Comanor and Stuart Schweitzer
    (Spring 2002)

1. Dissertation Chair:
                         1. Jeanne Black (PhD, 2007; Senior Researcher, Cedars Sinai Health Systems)
                         2. Janet Cummings (PhD 2009); Associate Professor, Emory University
                         3. Kimberly Enard (PhD 2010); Assistant Professor, St. Louis University
                         4. Melissa Gatchell (PhD 2012); Assistant Professor, Oregon Health Sciences
                            University
                         5. Michelle Ko (PhD 2012); UCSF Assistant Professor, UC Davis
                         6. Jacqueline Tran (DrPH, 2013); OCAPICA
                                                                                               Page 4 of 30
                                                                                              Ninez PONCE
                                                                                                  June 2019
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 92 of 327



                       7. Annalyn Valdez (DrPH 2014); UCLA; co-chair with Prof Kagawa-Singer
                       8. Chikarlo Leak (DrPH 2014); co-chair with Prof McCarthy
                       9. Alice Villatoro (PhD 2014); co-chair with Prof Mays; Latino Research Institute,
                           UT Austin)
                       10. Catherine Chanfreau (PhD 2015), VA, Los Angeles
                       11. Andrew Siroka (PhD 2016), Health Economist, WHO, Geneva
                       12. Lauren Gase (PhD 2016), Senior Researcher, SPARK Policy Institute, Denver,
                           CO
                       13. Joseph Viana (PhD 2018), Consultant, Los Angeles County Department of
                           Health
                       14. Linda Diem Tran (PhD 2018), Post-Doctoral Fellow, VA Palo Alto
                       15. Natalie Bradford (PhD student) co-chair Prof Chandra Ford
                       16. Dahai Yue, (PhD student) co-Chair Prof Adriana Lleras-Muney (Economics)

Thesis/Dissertation Committee Member:
                       1. Thy Bich Nguyen, (Asian American Studies, MA, 2001)
                       2. Judith Connell, (Health Services, DrPH, 2002)
                       3. Soonim Huh, (Health Services, PhD 2005) Associate Professor, University of
                            Seoul, Department of Public Affairs and Economics
                       4. Katherine Hoggatt, (Epidemiology, PhD 2005) Researcher, VA Los Angeles
                       5. Laura D’Anna, (Community Health Sciences, PhD 2006) Assistant Professor
                            Cal State Long Beach
                       6. France Nguyen, (Asian American Studies, MA 2005)
                       7. Richard Hector, (Health Services, PhD, 2007)
                       8. Cynthia Mojica, (Health Services, PhD, 2007)
                       9. Shana Alex Lavarreda (Health Services, PhD 2009); Assistant Professor, Cal
                            State Fullerton
                       10. Catherine Aqua (Health Services, MS, 2010)
                       11. Neetu Chawla (Health Services, PhD 2011) Researcher, VA Los Angeles
                       12. JoKay Ghosh, (Epidemiology, PhD 2011)
                       13. Mona Au-Young (Health Services, PhD 2013)
                       14. Selena Ortiz (Health Policy and Management, PhD 2013) Assistant Professor,
                            Penn State
                       15. Brittnie Bloom (Community Health Sciences, MS 2014)
                       16. Alison Wong (Health Services, MS, 2014)
                       17. Jeremiah Garza (Health Policy and Management, PhD 2014)
                       18. Yan Kim (Health Policy and Management, PhD 2015)
                       19. Folasade May (Health Policy and Management, PhD 2015)
                       20. Charlene Hsuan (Health Policy and Management, PhD 2016) Assistant
                            Professor, Penn State
                       21. Kimberly Narain (Health Policy and Management, PhD 2016)
                       22. Anna Davis (Health Policy and Management, PhD 2016) Research Fellow,
                            Kaiser, Southern California
                       23. Christabel Cheung (Social Welfare, PhD 2017) Assistant Professor, Social
                            Welfare, University of Hawaii, Manoa

Independent Study Student Supervision:
                         1. Ramogi Huma (MPH), Health Services, 2001
                         2. Estee Liebross (MPH), Health Services, 2005
                         3. Christabel Cheung (PhD), Social Welfare, 2015
                         4. Thalia Portney (Harvard PhD ) Health Policy, 2015, 2016
                         5. Angelo Mendoza (undergraduate) Internet Research Incubator mentee, 2018
                                                                                              Page 5 of 30
                                                                                             Ninez PONCE
                                                                                                 June 2019
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 93 of 327




Research Grant Sponsor:
                          1.    Dahai Yue (HPM PhD student) UCLA Summer Mentorship 2017
                          2.    Joseph Viana (HPM 2018) UCLA Graduate Research Mentorship 2016
                          3.    Christabel Cheung (Social Welfare 2017) Graduate Research Mentorship 2015
                          4.    Jennifer Tsui (Health Services PhD 2012) UCLA Summer Mentorship 2009
                          5.    Melissa Gatchell (Health Services PhD 2012) UCLA JCCC Seed Grant 2008-
                                2009
                          6.    Kimberly Enard (Health Services PhD 2010) UCLA Research Mentorship
                                2008
                          7.    Neetu Chawla (Health Services, PhD 2011) UCLA Summer Research
                                Mentorship 2007
                          8.    Andrew Barnes (Health Services, PhD 2011) UCLA Research Mentorship
                                2007
                          9.    Janet Cummings (Health Services PhD 2009) NIMH F-31 Dissertation Grant
                                2008-2010
                          10.   Jeanne Black (Health Services, PhD 2007) AHRQ Dissertation Grant 2003-
                                2005

Robert Wood Johnson Clinical Scholars:
                         1. Kristina Cordasco, MD, MPH
                         2. Rashmi Shetgiri, MD
                         3. Kara Odom Walker, MD
                         4. Christoph Lee, MD
                         5. Luwam Semere, MD

Robert Wood Johnson Multicultural Health Scholars:
                        1. Aimee Afable-Munsuz, PhD (Associate Professor, SUNY downstate
                            Brooklyn)
                        2. Victoria Ojeda, PhD (Associate Professor, UC San Diego)
                        3. Edna A. Viruell-Fuentes, PhD (Associate Professor, University of Illinois,
                            Urbana-Champaign)
                        4. Annalijn Conklin, PhD (Assistant Professor), University of British Columbia,
                            Vancouver, CA

Robert Wood Johnson Health Policy Research Scholars 2016-present:
                        1. Seciah Aquino, (Harvard, DrPH 2018)
                        2. Mary Keovisai (University of Illinois, PhD Candidate)
                        3. Erica Browne (UC Berkeley, DrPH Candidate)
                        4. Bukola Bakare (North Dakota State, PhD Candidate)

PhD Adviser:
                           1. Soonim Huh, (Health Services, PhD 2005)
                           2. Andrew Barnes (Health Services, PhD 2011) Associate Professor, Virginia
                              Commonwealth University
                           3. Jennifer Tsui (Health Services, PhD 2013) Assistant Professor, Rutgers
                              University
                           4. Selena Ortiz (Health Policy and Management, PhD 2013) Assistant Professor,
                              Penn State Health Policy and Administration
                           5. Sandhya Shimoga (Health Services, PhD 2014) Assistant Professor, Cal State
                              University, Northridge

                                                                                              Page 6 of 30
                                                                                             Ninez PONCE
                                                                                                 June 2019
           Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 94 of 327



                               6. Geoffrey Hoffman (Health Policy and Management, PhD 2015) Assistant
                                  Professor, University of Michigan School of Nursing
                               7. Selene Mak (Health Policy and Management, PhD Candidate)
                               8. Linh Chuong (Health Policy and Management, PhD Candidate)


IV.        PEER REVIEWED ARTICLES & BOOK CHAPTERS

PUBLICATIONS:

Peer-reviewed articles
      1.    Ponce NA, and Penserga L. Language access in health: why the policy and practice inertia?
            Harvard Health Policy Review. 2002:3(2): 47-53.
      2.    Mays VM, Ponce NA, Washington DL, Cochran SD. Classification of race and ethnicity:
            implications for public health. Annu Rev Public Health. 2003;24:83-110.
      3.    Ponce NA, Lavarreda SA, Yen W, Brown ER, DiSogra C, Satter DE. The California Health
            Interview Survey 2001: translation of a major survey for California's multiethnic population. Public
            Health Rep. 2004 Jul-Aug;119(4):388-95.
      4.    Etzioni DA, Ponce NA, Babey SH, Spencer BA, Brown ER, Ko CY, Chawla N, Breen N,
            Klabunde CN. A population-based study of colorectal cancer test use: results from the 2001
            California Health Interview Survey. Cancer. 2004 Dec 1;101(11):2523-32.
      5.    Yancey AK, Kumanyika SK, Ponce NA, McCarthy WJ, Fielding JE, Leslie JP,Akbar J. Population-
            based interventions engaging communities of color in healthy eating and active living: a review. Prev
            Chronic Dis. 2004 Jan;1(1):A09. PMCID: PMC2396989.
      6.    Ponce N, Nordyke RJ, Hirota S. Uninsured working immigrants: a view from a California county. J
            Immigr Health. 2005 Jan;7(1):45-53.
      7.    Rice T, Lavarreda SA, Ponce NA, Brown ER. The impact of private and public health insurance on
            medication use for adults with chronic diseases. Med Care Res Rev. 2005 Apr;62(2):231-49.
      8.    Ponce NA, Hoggatt KJ, Wilhelm M, Ritz B. Preterm birth: the interaction of traffic-related air
            pollution with economic hardship in Los Angeles neighborhoods. Am J Epidemiol. 2005 Jul
            15;162(2):140-8.
      9.    Ponce NA, Huh S, Bastani R. Do HMO market level factors lead to racial/ethnic disparities in
            colorectal cancer screening? A comparison between high-risk Asian and Pacific Islander Americans
            and high-risk whites. Med Care. 2005 Nov;43(11):1101-8.
      10. Peabody JW, Nordyke RJ, Tozija F, Luck J, Munoz JA, Sunderland A, Desalvo K, Ponce N,
          McCulloch C. Quality of care and its impact on population health: a cross-sectional study from
          Macedonia. Soc Sci Med. 2006 May;62(9):2216-24.
      11. Ponce NA. Gatchell M. Singhs, Watanabes, Parks and Nguyens: A comparison of surname-list
          samples to probability samples using the California Health Interview Survey, 2001. AAPI Nexus:
          Asian Americans & Pacific Islanders Policy, Practice, and Community. 2006 4(1):61-79
      12. Spencer BA, Babey SH, Etzioni DA, Ponce NA, Brown ER, Yu H, Chawla N, Litwin MS. A
          population-based survey of prostate-specific antigen testing among California men at higher risk for
          prostate carcinoma. Cancer. 2006 Feb 15; 106(4):765-74.
      13. Ponce NA, Hays RD, Cunningham WE. Linguistic disparities in health care access and health
          status among older adults. J Gen Intern Med. 2006 Jul; 21(7):786-91.

                                                                                                     Page 7 of 30
                                                                                                    Ninez PONCE
                                                                                                        June 2019
   Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 95 of 327



14. Ponce NA, Ku L, Cunningham WE, Brown ER. Language barriers to health care access among
    Medicare beneficiaries. Inquiry. 2006 Spring; 43(1):66-76.
15. Ponce NA, Chawla N, Babey SH, Gatchell MS, Etzioni DA, Spencer BA, Brown ER, Breen N. Is
    there a language divide in Pap test use? Med Care. 2006 Nov; 44(11):998-1004.
16. Pourat N, Ponce NA, Wyn R. Assessment of the state of ethnic-specific health survey data. AAPI
    Nexus: Asian Americans & Pacific Islanders Policy, Practice, and Community. 2006 5(1):97-106.
17. Mojica C, Bastani R, Boscardin J, Ponce NA. Low-income women with breast abnormalities:
    system predictors of timely diagnostic resolution. Cancer Control. 2007 Apr; 14(2):176-82.
18. Ponce NA, Afable-Munsuz A, Nordyke RJ. Conceptualising the impact of genetic testing on
    cancer disparities in the United States. International Journal of Health Technology and
    Management. 2007;8:5:536-548.
19. Kagawa-Singer M, Pourat N, Breen N, Coughlin S, McLean TA, McNeel TS, Ponce NA. Breast
    and Cervical Cancer Screening Rates of Subgroups of Asian American Women in California. Med
    Care Res Rev. 2007 Dec, 64(6):706-30.
20. Mojica C, Bastani R, Ponce NA, Boscardin J. Latinas with abnormal breast findings: patient
    predictors of timely diagnostic resolution. Journal of Women’s Health 2007 Dec;16(10):1468-77.
21. Hector RD, Anderson JP, Paul RCP, Ponce N, Hays RD, Weiss RE, Kaplan RM. Evaluation of the
    validity of the Quality of Well-being Scale in Trinidad and Tobago. West Indian Med J 2008 Mar; 57
    (2): 135-140.
22. Kratz, RE, Ponce NA, Yancey A. Process evaluation of the Los Angeles Unified School District
    Nutrition Network. Preventing Chronic Diseases. 2008 Apr;5(2):A42.1-9.
23. Ponce NA, Cochran, SD, Mays VM, Chia J, Brown ER. Health coverage of low-income citizen
    and noncitizen wage earners: sources and disparities. Journal of Immigrant and Minority Health.
    2008 Apr;10(2):167-76.
24. Lavarreda SA, Gatchell, MS, Ponce, NA Chia J, Brown ER Switching health insurance and its
    effects on access to physician services. Med Care. 2008 Oct;46(10):1055-63
25. Phillips KA, Liang, SY , Van Bebber S, The CANPERS (Cancer and Personalized Medicine)
    Research Group, Afable-Munsuz A, Elkin E, Haas J, Hassett M, Knight SJ, Kulin N, Kuppermann
    M, Ladabaum U, Marshall D, Ponce N, Walsh J. Challenges to the translation of genomic
    information into clinical practice and health policy: utilization, preferences, and economic value.
    Curr Opin Mol Ther. 2008 June; 10(3): 260–266. PMCID: PMC2910510
26. Afable-Munsuz A, Liang SY, Ponce NA, Walsh JM. Acculturation and colorectal cancer screening
    among older Latino adults: differential associations by national origin. J Gen Intern Med. 2009
    Aug;24(8):963-70. PMCID: PMC2710471
27. Shariff-Marco S, Gee GC, Breen N, Willis G, Reeve BB, Grant D , Ponce NA, Krieger N,
    Landrine H, Williams DR, Alegria M, Mays VM, Johnson TP, Brown ER. A mixed-methods
    approach to developing a self-reported racial/ethnic discrimination measure for use in multiethnic
    health surveys. Ethnicity & Disease 2009 Autumn;19(4):447-53.
28. Gee GC, Ponce N. Associations between racial discrimination, limited English proficiency, and
    health-related quality of life among 6 Asian ethnic groups in California. Am J Public Health. 2010
    May;100(5):888-95. PMCID: PMC2853608
29. Lee S, Satter DE, Ponce NA. Effect of race and ethnicity classification on survey estimates:
    Anomaly of the weighted totals of American Indians and Alaska Natives. Am Indian Alsk Native
    Ment Health Res. 2009;16(3):1-15.

                                                                                             Page 8 of 30
                                                                                            Ninez PONCE
                                                                                                June 2019
   Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 96 of 327



30. D’Anna L, Ponce, NA, Siegel J. Racial and Ethnic Health Disparities: Evidence of discrimination’s
    effects across the SEP spectrum. Ethnicity and Health 2010 Feb 2:1-23. No federal funding for this
    study.
31. Afable-Munsuz A, Ponce NA, Rodriguez M, Perez-Stable EJ. Immigrant generation and physical
    activity among Mexican, Chinese & Filipino adults in the U.S. Soc Sci Med. 2010 Mar 16. PMCID:
    PMC3042273
32. Cummings, JC, Ponce, NA, Mays VM. Comparing racial/ethnic differences in mental health service
    use among high-need subpopulations across clinical and school-based settings. Journal of
    Adolescent Health. 2010 Jun;46(6):603-6. PMCID: PMC2872636
33. Ponce NA, Cochran SD, Pizer JC, Mays VM. The effects of unequal access to health insurance for
    same-sex couples in California. Health Aff (Millwood). 2010 Aug;29(8):1539-48.
34. Shetgiri R, Kataoka S, Ponce N, Flores G, Chung PJ. Adolescent fighting: racial/ethnic disparities
    and the importance of families and schools. AcadPediatr. 2010 Sep-Oct;10(5):323-9.
35. Cordasco, K, Ponce NA, Gatchell M, Traudt B, Escarce, J. English language proficiency and
    geographical proximity to a safety net clinic as a predictor of health care access. J Immigrant and
    Minority Health 13(2): 260–267. PMCID: PMC3056133
36. Shariff-Marco S, Breen N, Landrine H, Reeve B, Krieger N, Gee GC, Williams DR, Mays VM,
    Ponce NA, Alegrıa M, Liu B, Willis G, and Johnson TP. Measuring everyday racial/ethnic
    discrimination in health surveys: how best to ask the questions, in one or two Stages, across multiple
    racial/ethnic groups? Du Bois Review. Social Science Research on Race. 2011 ; 8(10) 159-178.
37. Ponce NA. What a Difference a Dataset and Advocacy make for AAPI Health. AAPI Nexus,
    Special Issue on Forging the Future: The Role of New Research, Data, and Policies for Asian
    Americans, Native Hawaiians, and Pacific Islanders. (Invited Commentary) 2011 Oct; 9(1&2) 159-
    162.
38. Wang G, Beattie MS, Ponce NA, Phillips KA. Eligibility criteria in private and public coverage
    policies for BRCA genetic testing and genetic counseling, Genet Med. 2011 Dec;13(12):1045-50.
39. Lavarreda SA, Ponce NA, Cabezas L, Brown ER. Access to Job-Based Insurance for California's
    Workers and their Families: The effect of the Great Recession and double-digit unemployment in
    California. California Journal of Politics and Policy. 2011 Nov ;8(4) :1–13.
40. Odierna DH, Afable-Munsuz A, Ikediobi O, Beattie M, Knight S, Ko M, Wilson A, Ponce NA.
    Early developments in gene-expression profiling of breast tumors: potential for increasing black-
    white patient disparities in breast cancer outcomes? Per Med. 2011 Nov;8(6):669-679. PMCID:
    PMC3242007
41. Ponce NA, Tsui J, Knight SJ, Afable-Munsuz A, Ladabaum U, Hiatt RA, Haas JS. Disparities in
    cancer screening in individuals with a family history of breast or colorectal cancer. Cancer. 2012 Mar
    15;118(6):1656-63. PMCID: PMC3262934
42. Russ LW, Takahashi LM, Ho W, Tseng W, Ponce NA. Bridging academic-legislative divides:
    Models of policy-relevant health research and practice by the University of California. Progress in
    Community Health Partnerships: Research, Education, and Action Volume 6, Issue 1, Spring 2012,
    pp. 95-102.
43. Viruell-Fuentes E, Ponce NA, Alegría M. Neighborhood context and hypertension outcomes
    among Latinos in Chicago. Journal of Immigrant and Minority Health, 2012 Apr 18.
44. Ko, M. and Ponce, NA. Community residential segregation and the local supply of federally
    qualified health centers. Health Services Research, 2013, 48: 253–270.

                                                                                               Page 9 of 30
                                                                                              Ninez PONCE
                                                                                                  June 2019
   Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 97 of 327



45. Lee CI, Ponce NA, Ettner SL, Kahn KL, Bassett LW, Forman HP. Ordering of CT by emergency
    department provider type: analysis of a nationally representative sample. American Journal of
    Roentgenology 2012 Nov;199(5):1054-9.
46. Phillips KA, Sakowski JA, Liang SY, Ponce NA. Economic perspectives on personalized health
    care and prevention. Forum for Health Economics and Policy. July 2013.16(2):2194-6191.
47. Ko M, Needleman J, Derose KP, Laugesen MJ, Ponce NA. Residential segregation and the
    survival of U.S. urban public hospitals. Med Care Res Rev. 2014 Jun;71(3):243-60.
48. Shariff-Marco S, Yang J, John EM, Sangaramoorthy M, Hertz A, Koo J, Nelson DO, Schupp CW,
    Shema SJ, Cockburn M, Satariano WA, Yen IH, Ponce NA, Winkleby M, Keegan TH, Gomez SL.
    Impact of neighborhood and individual socioeconomic status on survival after breast cancer varies
    by race/ethnicity: the neighborhood and breast cancer study. Cancer Epidemiol Biomarkers Prev.
    2014 May;23(5):793-811.
49. Shim S, Kagawa-Singer M, Ponce NA. Federally Qualified Health Centers—A Prescription for
    Health Equity. (Editor’s Note) Asian Americans & Pacific Islanders Policy, Practice, and
    Community. 2014: 12:1 & 2: xi-xiv.
50. Pourat N, Wallace SP, Hadler MW, Ponce N. Assessing Health Care Services Used By California's
    Undocumented Immigrant Population In 2010. Health Aff (Millwood). 2014 May;33(5):840-7.
51. Gomez SL, Lichtensztajn DY, Parikh P, Hasnain-Wynia R, Ponce N, Zingmond D. Hospital
    Practices in the Collection of Patient Race, Ethnicity, and Language Data: A Statewide Survey,
    California, 2011. Journal of Hlth Care for the Poor and Underserved. 2014 Aug;25(3):1384-96.
52. Ko M, Needleman J, Derose KP, Ponce NA. Whose social capital matters? The case of U.S. urban
    public hospital closures and conversions to private ownership. Social Science & Medicine 2014
    Aug;114:188-96. doi: 10.1016/j.socscimed.2014.03.024. Epub 2014 Mar 25.
53. Johnson T, Shariff-Marco S, Willis G, Ho C, Breen N, Gee G, Krieger N, Grant D, Alegria M,
    Williams D, Landrine H, Liu B, Reeve B, Takeuchi D, Ponce NA. Sources of interactional
    problems in a survey of racial and ethnic discrimination. International Journal of Public Opinion
    Research. 2015 Summer;27(2):244-263.
54. AuYoung M, Duru, MD, Ponce NA, Mangione CM, Rodriguez HP. Frontline experiences of a
    practice redesign to improve self-management of obesity in safety net clinics. Journal of Ambulatory
    Care Management. 2015 Apr-Jun;38(2):153-63.
55. Kanzaria HK, Probst MA, Ponce NA, Hsia RY. The association between advanced diagnostic
    imaging and emergency department length of stay. The American Journal of Emergency Medicine.
    2014 Oct;32(10):1253-8
56. Scales CD Jr, Lin L, Saigal CS, Bennett CJ, Ponce NA, Mangione CM, Litwin MS; NIDDK
    Urologic diseases in America project. Emergency department revisits for patients with kidney stones
    in California. Acad Emerg Med. 2015 Apr; 22(4): 468-74.
57. Oneha, MF, DeCambra H, Ieong L, Song H, Quach T, Chang-Weir R, Ponce NA, Enos Sim S,
    Kagawa-Singer M. Creating community criteria for research participation at community health
    center. AAPI Nexus: Asian Americans & Pacific Islanders Policy, Practice, and Community. 2014:
    12:1 & 2: 1-20.
58. Quach T, Gilmer TP, Hirota S, , Ponce NA. Risk adjustment with social determinants of health
    and implications for federally qualified health centers under the Affordable Care Act. AAPI Nexus:
    Asian Americans & Pacific Islanders Policy, Practice, and Community. 2014: 12:1 & 2: 73-82.



                                                                                            Page 10 of 30
                                                                                            Ninez PONCE
                                                                                                June 2019
   Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 98 of 327



59. Li V, Song H, Meng YY, Ponce NA, Weir RC. The impact of enabling services on improving
    health outcomes at community health centers. Harvard Asian American Policy Review. 25th
    volume 2015.
60. Almario CV, May FP, Ponce, NA, Spiegel BMR. Racial and ethnic disparities in colonoscopic
    examination of individuals with a family history of colorectal cancer. Clinical Gastroenterology and
    Hepatology. 2015 Feb 28.
61. Molitor F, Sugerman S, Biehl M, Yu H, Aydin M, Levy M, Ponce NA. Reach of Supplemental
    Nutrition Assistance Program-Education (SNAP-Ed) interventions and nutrition and physical
    activity-related outcomes. Preventing Chronic Disease, Public Health Research, Practice and Policy.
    2015 Mar 12;12:E33.
62. Jans M, Viana J, Grant D, Cochran SD, Lee AC, Ponce NA. Trends in sexual orientation missing
    data over a decade of the California Health Interview Survey. The American Journal of Public
    Health. May 2015, Vol. 105, No. 5, pp. e43-e50.
63. Guerrero A, Ponce NA, Chung PJ. Obesogenic dietary practices of Latino and Asian subgroups of
    children in California: an analysis of the California Health Interview Survey, 2007-2012. American
    Journal of Public Health. 2015 Aug;105(8). Epub 2015 Jun 11.
64. Ponce NA, Ko M, Coffinier-Chanfreau C, Liaing SY, Armstrong J, Toscano M, Haas JS. Early
    diffusion of gene expression profiling in breast cancer patients associated with areas of high income
    inequality. Health Affairs. April 2015 vol. 34 no. 4 609-615.
65. May FP, Almario CV, Ponce N, Spiegel BM. Racial minorities are more likely than whites to report
    lack of provider recommendation for colon cancer screening. Am J Gastroenterol. 2015 May 12.
    doi: 10.1038/ajg.2015.138. [Epub ahead of print]PMID: 25964227
66. Kim Y, Kleerup EC, Ponce NA, Ganz PA, Lorenz KA, Needleman J. Medicare payment policy
    creates incentives for long-term care hospitals to time discharges for maximum reimbursement.
    Health Affairs. 2015 Jun;34(6):907-15.
67. Ortiz S, Perez D, Ponce NA. The quality of diabetes management among Mexican Adults in
    California: does generational status matter? Medical Care. 2015 Sep;53(9):792-9.
68. Zingmond DS, Parikh P, Louie R, Lichtensztajn DY, Ponce N, Hasnain-Wynia R, Gomez SL.
    Improving hospital reporting of patient race and ethnicity--approaches to data auditing. Health Serv
    Res. 2015 Aug;50 Suppl 1:1372-89. Epub 2015 Jun 15.
69. Wang Y, Ponce NA, Wang P, Opsomer JD, Yu H. Generating health estimates by zip code: a semi-
    parametric small area estimation approach using the California Health Interview Survey. Am J
    Public Health. 2015 Dec;105(12):2534-40.
70. Ponce NA, Bautista R, Sondik EJ, Rice D, Bau I, Ro MJ, Tseng W. Championing partnerships for
    data equity. J Health Care Poor Underserved. 2015 May;26(2 Suppl):6-15.
71. Ko M, Cummings JR, Ponce NA. Changes in the supply of us rural health centers, 2000-2011:
    implications for rural minority communities. Journal of Rural Health. 2015 Sep 16. Epub ahead of
    print]
72. AuYoung M, Ponce NA, Duru, MD, Mangione CM, Rodriguez HP. Patient activation is
    inconsistently associated with positive health behaviors among obese safety net patients. Journal of
    Immigrant and Minority Health 2015 Oct 1.
73. Siroka A, Ponce NA, Lönnroth K. Association between spending on social protection and
    tuberculosis burden: a global analysis. Lancet Infectious Disease. 2016; 16(4): 473–479.
74. Garza JR, Glenn BA, Mistry RS, Ponce NA, Zimmerman FJ. Subjective social status and self-
    reported health among us-born and immigrant Latinos. J Immigr Minor Health. 2016 Feb 19. [Epub
                                                                                            Page 11 of 30
                                                                                             Ninez PONCE
                                                                                                 June 2019
   Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 99 of 327



     ahead of print] PubMed PMID: 26895151.
75. Conklin AI, Ponce NA, Frank J, Nandi A, Heymann J. Minimum wage and overweight and obesity
    in adult women: a multilevel analysis of low and middle income countries. PLoS One. 2016 Mar
    10;11(3):e0150736. doi:10.1371/journal.pone.0150736. eCollection 2016. PubMed PMID:
    26963247; PubMed Central PMCID: PMC4786275.
76. Gase LN, Kuo T, Lai E, Stoll MA, Ponce N. The impact of two Los Angeles County teen courts on
    youth recidivism: comparing two informal probation programs. J Exp Criminol. 2016 Mar;12(1):105-
    126.
77. Charles SA, Ponce N, Ritley D, Guendelman S, Kempster J, Lewis, J, Melnikow J. Health benefits
    mandates and their potential impacts on racial/ethnic group disparities in insurance markets. J
    Immigr Minor Health. 2016 May 25. [Epub ahead of print]
78. Almario CV, May FP, Maxwell AE, Ren W, Ponce NA, Spiegel BM. Persistent racial and ethnic
    disparities in flu vaccination coverage: Results from a population-based study. Am J Infect Control.
    2016 Sep 1;44(9):1004-9. Epub 2016 Jun 29.
79. Siroka A, Law I, Floyd K, Banda RP, Hoa N, Tsolmon B, Chanda-Kapata P, Gasana M, Thandar-
    Lwin, S, Mbazi TE, Ponce NA. The effect of household poverty on tuberculosis. Int J Tuberc
    Lung Dis. 2016 Dec;20(12):1603-1608.
80. Gase LN, Glenn BA, Gomez LM, Juo T, Inkelas M, Ponce NA. Understanding racial and ethnic
    disparities in arrest: the role of individual, home, school, and community characteristics. Race Soc
    Probl. 2016 Nov06.
81. May F, Glenn BA, Crespi C, Ponce N, Spiegel B, Bastani R. Decreasing Black-White disparities in
    colorectal cancer incidence and stage at presentation in the United States. Cancer Epidemiol
    Biomarkers Prev. 2016 Dec 29. pii: cebp.0834.2016. doi: 10.1158/1055-9965.EPI-16-0834. [Epub
    ahead of print]
82. Gase LN, Glenn BA, Gomez LM, Juo T, Inkelas M, Ponce NA. Relationships between student,
    staff, and administrative measures of school climate and student health and academic outcomes. J
    School Hlth. 2017 May;87(5)319–328
83. Narain K, Bitler M, Ponce N, Kominski G, Ettner S. The impact of welfare reform on the health
    insurance coverage, utilization and health of low education single mothers. Soc Sci Med. 2017
    May;180:28-35. doi: 10.1016/j.socscimed.2017.03.021. Epub 2017 Mar 11.
84. Conroy SM, Shariff-Marco S, Koo J, Yang J, Keegan TH, Sangaramoorthy M, Hertz A, Nelson
    DO, Cockburn M, Satariano WA, Yen IH, Ponce NA, John EM, Gomez SL.
    Racial/Ethnic Differences in the impact of neighborhood social and built environment on breast
    cancer risk: the Neighborhood and Breast Cancer Study. Cancer Epidemiol Biomarkers Prev. 2017
    Apr;26(4):541-552. doi: 10.1158/1055-9965.EPI-16-0935. Epub 2017 Feb 14.
85. McMenamin SB, Shimkhada R, Hiller SP, Corbett G, Ponce N. Addressing discriminatory benefit
    design for people living with HIV: a California case study. AIDS Care. 2017 Apr 9:1-4. doi:
    10.1080/09540121.2017.1313385. [Epub ahead of print]
86. Tran, LD, Ponce, NA. Who Gets Needed Mental Health Care? Use of Mental Health Services among
    Adults with Mental Health Need in California. Californian Journal of Health Promotion.
    2017;15(1):36-45.
87. Ponce, NA, Glenn B, Shimkhada R, Scheitler AJ, Ko M. An examination of the barriers to
    breast cancer care in California. Am J Medical Res 2017;4(2): 73–126.
88. Villatoro, A, Mays V, Ponce NA, Aneshensel A. Perceived Need for Mental Health Care: The
    Intersection of Race, Ethnicity, Gender, and Socioeconomic Status. Society and Mental Health. Aug

                                                                                             Page 12 of 30
                                                                                              Ninez PONCE
                                                                                                  June 2019
  Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 100 of 327



     2017.
89. Hsuan C, Horowitz J, Ponce NA, Hsia R, Needleman J. Complying with the Emergency Medical
    Treatment and Labor Act (EMTALA): challenges and solutions. Journal of Healthcare Risk
    Management. 2017 Nov 8. doi: 10.1002/jhrm.21288.
90. Holtby, S, Lordi N, Park R, Ponce NA. Families with young children in California: findings from the
    California Health Interview Survey, 2011-2014. American Journal of Medical Research.
91. Ponce N, Shimkhada R, Raub A, Daoud A, Nandi A, Richter L, Heymann J. The association of
    minimum wage change on child nutritional status in LMICs: A quasi-experimental multi-country
    study. Glob Public Health. 2017 Aug 2:1-15. doi: 10.1080/17441692.2017.1359327. [Epub ahead of
    print]
92. Cain C, Wallace SJ, Ponce NA. Helpfulness, trust, and safety of neighborhoods: social capital,
    household income, and self-reported health of older adults, The Gerontologist. 2017.
    gnx145, https://doi.org/10.1093/geront/gnx145
93. Conklin AI, Ponce NA, Crespi CM, Frank J, Nandi A, Heymann J. Economic policy and the
    double burden of malnutrition: cross-national longitudinal analysis of minimum wage and women's
    underweight and obesity. Public Health Nutr. 2017 Dec 6:1-8.
94. Yu H, Wang Y, Opsomer J, Wang P, Ponce NA. A design-based approach to small area estimation
    using semiparametric generalized linear mixed model. Journal of the Royal Statistical Society.
    Volume181, Issue 4, October 2018 Pages 1151-1167.
95. Yue D, Rasmussen PW, Ponce NA. Racial/Ethnic Differential Effects of Medicaid Expansion on
    Health Care Access. Health Serv Res. 2018 Oct;53(5):3640-3656. doi: 10.1111/1475-6773.12834.
    Epub 2018 Feb 22. PubMed PMID: 29468669; PubMed Central PMCID: PMC6153163.
96. Anderson AC, O'Rourke E, Chin MH, Ponce NA, Bernheim SM, Burstin H. Promoting Health
    Equity and Eliminating Disparities Through Performance Measurement and Payment. Health Aff
    (Millwood). 2018 Mar;37(3):371-377. doi: 10.1377/hlthaff.2017.1301. PubMed PMID: 29505363.
97. Conklin AI, Daoud A, Shimkhada R, Ponce NA. The impact of rising food prices on obesity in
    women: a longitudinal analysis of 31 low-income and middle-income countries from 2000 to 2014.
    Int J Obes (Lond). 2018 Aug 17. doi: 10.1038/s41366-018-0178-y. [Epub ahead of print] PubMed
    PMID: 30120427.
98. Hoffman GJ, Hsuan C, Braun T, Ponce N. Health Equity and Hospital Readmissions: Does
    Inclusion of Patient Functional and Social Complexity Improve Predictiveness? J Gen Intern Med.
    2018 Aug 24. doi: 10.1007/s11606-018-4635-z. [Epub ahead of print] PubMed PMID: 30143978.
99. Ko M, Sanders C, de Guia S, Shimkhada R, Ponce NA. Managing Diversity to Eliminate
    Disparities: A Framework for Health. Health Aff (Millwood). 2018 Sep;37(9):1383-1393. doi:
    10.1377/hlthaff.2018.0438. PubMed PMID: 30179560.
100. Davis AC, Shen E, Shah NR, Glenn BA, Ponce N, Telesca D, Gould MK, Needleman, J.
     Segmentation of High-Cost Adults in an Integrated Healthcare System Based on Empirical
     Clustering of Acute and Chronic Conditions. J Gen Intern Med. 2018 Sep 4. doi: 10.1007/s11606-
     018-4626-0. [Epub ahead of print] PubMed PMID: 30182326.
101.Wang P, Meng YY, Lam V, Ponce N. Green space and serious psychological distress among adults
    and teens: A population-based study in California. Health & Place. 2019 Mar;56:184-190. doi:
    10.1016/j.healthplace.2019.02.002. Epub 2019 Feb 21. PMID: 30797185.
102. Hsuan C, Hsia RY, Horwitz JR, Ponce NA, Rice T, Needleman J. Ambulance diversions following
     public hospital emergency department closures. Health Serv Res. 2019;00:1–10.
     https://doi.org/10.1111/1475-6773.13147.
                                                                                             Page 13 of 30
                                                                                              Ninez PONCE
                                                                                                  June 2019
       Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 101 of 327




Peer-reviewed books, book chapters, Editor’s Note &Invited Commentaries
    1. Ponce NA and Guillermo T. (1993). Health Policy Framework. in Zane, Takeuchi et al. Confronting
       Health Issues in the Asian and Pacific Islander American Community. Sage Publications.
    2. Ponce NA, Gertler P and Glewwe P. (1998). Will Viet Nam Grow Out of Malnutrition? in Glewwe
       et al. Viet Nam: Household Welfare and Transition to a Market Economy. World Bank, Policy
       Research Department.
    3. Mays V, Cochran S, Ponce NA. (2004) Thinking About Race and Ethnicity in Population-Based
       Studies of Health. In Beech B, Goodman M. Race & Research, Perspectives on Minority
       Participation in Health Studies. Washington DC: American Public Health Association; 79-100.
    4. Ponce, NA. (2009) Health Insurance. In Trinh-Shevrin, Islam and Rey. Asian American
       Communities and Health: Context, Research, Policy, and Action. New York University. Jossey–Bass
       publishers; 344-363.
    5. Ponce NA, Ko M. (2013) Multilevel social determinants of health. In Gerald Kominski. Changing
       the U.S. Healthcare System, 4th ed. Jossey–Bass publishers; 135-155.

Published abstracts
    1. Ponce N. (1989) Public Health Statistics for Asian and Pacific Islander Americans. Challenges for
       Public Health Statistics in the 1990s. Proceedings of the 1989 Public Health Conference on Records
       and Statistics. July 17-19, 1989. Mayflower Hotel, Washington, DC November 1989. 500 pp. (PHS)
       65-68. available at http://www.cdc.gov/nchs/products/pubs/pubd/other/phcrs/phcrs.htm
    2. Luck J, Peabody J, Nordyke R, Tozija F, Pecelj G, and Ponce N. (1999) A comparison of the quality
       of care between the U.S. and a developing country. Journal of General Internal Medicine; 14(Supp.
       2):106.

Monographs/Technical Reports at UCLA
    1. Rice T, Ponce NA, Teleki S, Brown ER. “What Accounts for California’s Low Job-Based Coverage?”
       UC Berkeley Center for Health and Public Policy Studies and UCLA Center for Health Policy
       Research, May 2000 Policy Alert.
    2. Brown ER, Ponce NA, Rice, T, The State of Health Insurance in California, Recent Trends, Future
       Prospects. UCLA Center for Health Policy Research, January 2001.
    3. Ponce NA, Conner, T, Barrera P, Suh D, Advancing Universal Coverage in Alameda County UCLA
       Center for Health Policy Research Summary Report, September 2001.
    4. Brown ER, Ponce NA, Rice T, Lavarreda SA The State of Health Insurance in California, Findings
       from the California Health Interview Survey. UCLA Center for Health Policy Research, January 2002
    5. Ponce NA, Black JT. The Role of Race, Ethnicity & Language in Access to Basic Health Care for
       Californians. California Program on Access to Care. University of California Office of the
       President. September 2003.
    6. Ponce NA, Gatchell M, Brown EB. Cancer Screening in California. UCLA Center for Health Policy
       Research. November 2003.
    7. Ponce NA, Teleki S, Brown ER, “California’s Uninsured Children: A Closer Look at the Local Level.”
       UC Berkeley Center for Health and Public Policy Studies and UCLA Center for Health Policy
       Research, March 2000 Policy Alert.
    8. Babey S, Ponce NA, Etzioni, D, Spencer B, Brown ER, Chawla N. Cancer Screening in California. Racial and
                                                                                                 Page 14 of 30
                                                                                                  Ninez PONCE
                                                                                                      June 2019
  Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 102 of 327



    Ethnic Disparities Persist. UCLA Center for Health Policy Research. September 2003.
9. Ponce NA, Babey S, Etzioni D, Spencer B, Brown ER, Chawla N. Cancer Screening in California. UCLA
    Center for Health Policy Research. November 2003.
10. Ponce NA, Gatchell M, Brown ER. Asian Cancer Screening in California. UCLA Center for Health
    Policy Research. November 2003.
11. Lavarreda SA, Brown ER, Ponce N. Insurance rates of Asian American and Pacific Islander
    Children Vary Widely. UCLA Center for Health Policy Research. June 2005.
12. Brown ER, Lavarreda SA, Ponce N, Yoon J, Cummings J, Rice T. The State of Health Insurance in
    California: Findings from the 2005 California Health Interview Survey. Research Report. July 2007.
13. Brown ER, Ponce N, Lavarreda SA. Job-Based Insurance Declines for Moderate- and Low-Income
    Workers. UCLA Center for Health Policy Research. Policy Brief July 2007.
14. Gatchell M, Lavarreda SA, and Ponce N. 7.6 Million Californians Rely on the Safety Net of Health
    Care Providers for Regular Care. UCLA Center for Health Policy Research. Policy Brief September
    2007.
15. Ponce NA, Tseng W, Ong P, Shek YL, Ortiz S, Gatchell MS. The state of Asian American, Native
    Hawaiian and Pacific Islander health in California report : prepared for the Honorable Mike Eng. Los
    Angeles : UC AAPI Policy Multi-Campus Research Program, April 2009.
16. Brown ER, Kronick R, Ponce NA, Kincheloe JR, Lavarreda SA, Peckham E. The State of Health
    Insurance in California: Findings from the 2007 California Health Interview Survey. UCLA Center
    for Health Policy Research. Policy Brief July 2009.
17. Ponce N, Lavarreda SA, Cabezas L. The impact of health care reform on California's children in
    immigrant families Policy Brief. UCLA Center for Health Policy Research. 2011 Jun;(PB2011-8):1-6.
18. Meng YY, Rahman T, Pickett MC, Ponce NA. Health and Health Behaviors of Japanese Americans
    in California: A Sign of Things to Come for Aging Americans? Los Angeles, CA: UCLA Center for
    Health Policy Research, 2015
19. Adebiyi A, Alimat A, Chanfreau C, Haas J, Ponce N. Missed Opportunity? Twenty Percent of
    Breast Cancer Patients Don’t Know Their Recurrence Risk Status Los Angeles, CA: UCLA Center
    for Health Policy Research, May 2015
20. Ponce N, Scheitler AJ, Shimkhada R, Ko M. The Status of Evaluations and Research on Effective
    Interventions Serving Boys and Men of Color. A report for RISE for Boys and Men of Color. 2017
21. Ponce N, Glenn B, Shimkhada R, Scheitler AJ, Ko M. Barriers to Breast Cancer Care in California.
    A report presented to the California Breast Cancer Research Program. 2017.
22. Ponce N, Scheitler AJ, Shimkhada R. Understanding the Culture of Health for Asian American,
    Native Hawaiian and Pacific Islanders (AANHPIs): What Do Population-Based Health Surveys
    Across the Nation Tell Us About the State of Data Disaggregation for AANHPIs? A report
    presented to the Robert Wood Johnson Foundation. 2017
23. Holtby, S, Lordi N, Park R, Ponce N. Families with young children in California: findings from the
    California Health Interview Survey, by Geography and Home Language, 2011-2014. 2017 Los
    Angeles, CA: UCLA Center for Health Policy Research.
24. Becker T, McLaughlin K, Wang Y, Yu, H, Hughes T, Ponce NA. Assessing community health over
    the first five years of Building Healthy Communities. A report presented to the California
    Endowment. 2017.
25. Milevska-Kostova N, Chichevalieva S, Ponce N, van Ginneken E, Winkelmann J. The former
    Yugoslav Republic of Macedonia: Health system review. Health Syst Transit. 2017 May;19(3):1-160.
                                                                                           Page 15 of 30
                                                                                           Ninez PONCE
                                                                                               June 2019
       Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 103 of 327



     26. Becker T, McLaughlin K, Wang Y, Yu, H, Hughes T, Ponce NA. Assessing community health over
         the first five years of Building Healthy Communities. Supplementary Analyses: A report presented to
         the California Endowment. 2018.

 Monographs predating UCLA
     1. Ponce NA, and Peabody JW, “Technical Assistance Packet for Communications Strategy for Health
        Care Reform in Macedonia.” RAND, Santa Monica, CA, DRU 1642-WB, May 1997.
     2. Peabody JW, Ponce NA, and Molyneaux JW, “Disease Burden and Costs of Treatment:
        Establishing Policy Priorities for Health Care Reform in Macedonia.” RAND, Santa Monica, CA,
        DRU-1638-ADB, May 1997.
     3. Cahill KR, Ponce NA, and Peabody JW, “Actuarial Analysis of Basic Benefits Package Options of
        Health Care Reform in Macedonia.” RAND, Santa Monica, CA, DRU-1616-1-WB, May 1997.
     4. Paterson MA, Ponce NA, and Peabody JW, “Integrated Information Systems: Managing Decisions,
        Informing Policy & Measuring Quality of Health Care Reform in Macedonia.” RAND, Santa
        Monica, CA, DRU-1615-1-WB, May 1997.
     5. Carter, GM, Ponce NA, and Peabody JW, “Considerations for a Capitation Payment System for
        Primary Care Providers in Macedonia: Promoting Quality, Equity and Efficiency.” RAND, Santa
        Monica, CA, DRU 1641-WB, May 1997.
     6. Peabody JW, Gertler PJ, and Ponce NA, “Macedonia Health Sector Policy Reform: Technical
        Assistance Inception Report.” RAND, Santa Monica, CA, DRU-1460-WB, August 1997.
     7. Carter GM, Ponce NA, and Peabody JW, “Implementing a Capitation System for Primary Care in
        Macedonia.” RAND, Santa Monica, CA, DRU-1710-WB, September 1997.
     8. Farley DOF, and Ponce NA, “Model of Basic Benefits Package and Options with Actuarial
        Analysis.” RAND, Santa Monica, CA, DRU-1707-WB, September 1997.
     9. Ponce NA, Peabody JW, Dewallens F, “A Legislative Framework for Health Care Reform in
        Macedonia: Short and Long Term Solutions.” RAND, Santa Monica, CA, DRU-1704-WB, June,
        1998.
     10. Lubick-Goldzweig C, Ponce NA, and Peabody JW, “Developing Primary Care Practice in a
         Transitional Economy.” RAND, Santa Monica, CA, DRU-1911-WB, August 1998.
     11. Carter GM, Ponce NA, and Peabody JW, “Options for Payment of Hospital and Services in
         Macedonia.” Santa Monica, CA, DRU-1912-WB, August 1998.



V.     GRANTS (selected list)

 Preserving Health Coverage for Immigrants: Economic & Health Implications of Proposed Public
 Charge Rules on California and Local Jurisdictions
 Ninez A. Ponce (PI)
 09/01/18 – 12/31/18
 (ACTIVE)
 The UCLA Center for Health Policy Research (CHPR), with the UC Berkeley (UCB) Labor Center, and the
 California Food Policy Advocates (CFPA), proposes to estimate the health and economic impact of the
 proposed change in the public charge rules for California and its local jurisdictions.
 Funder: California Health Care Foundation

                                                                                                Page 16 of 30
                                                                                                Ninez PONCE
                                                                                                    June 2019
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 104 of 327



Total Amount: $161,045

Integrating non-communicable disease (NCD) management in primary health care: a population
health survey and action initiative
Ninez A. Ponce (PI)
10/1/2017 –9/30/ 2019
 (ACTIVE)
Synopsis: With the University of the Philippines School of Public Health, Manila, the study will provide
technical assistance for the design, conduct, and analysis of a population-based health survey on a national
scale, and use these results to inform the development of a primary care tool on readiness of primary care
centers to prevent and control non-communicable diseases.
Funder: Republic of the Philippines, Philippine Commission on Higher Education
Total Amount: $424,851

Improving Data Capacity for American Indian/Alaska Native (AI/AN) Populations
Ninez A. Ponce (PI)
9/30/2016 – 09/ 30/ 2018
(ACTIVE)
Synopsis: Misclassification and undercount of AI/ANs in population based surveys is of particular
importance and may affect sample size of this group, as this is a small population that is often dropped from
analysis for lack of statistical significance, omitted from national reports, and subsequently overlooked as
recipients of needed resources. The purpose of this project is to: 1) Identify the current approaches to code
AI/AN participants for race and ethnicity in selected population-based HHS surveys and the California
Health Interview Survey; 2) Examine the current coding used in selected surveys to analyze the percentage of
AI/AN only, AI/AN mixed race, Hispanic AI/AN and any mention of AI/AN; 3) Examine variations in
classifying, coding, and tabulating AI/ANs and the implications of variations in classification and tabulation
for the development of survey weights and post stratification adjustments for the AI/AN population; 4)
Evaluate how improper classification and post weight adjustments can affect rates and counts of key
indicators of health status, health behaviors, utilization and access to healthcare for the AI/AN population.
Funder: DHHS – Department of Health and Human Services, Office of the Assistant Secretary of Planning
and Evaluation
Total Amount: $318,000

RWJ Health Policy Research Scholar Program
Gail Wyatt (UCLA PI), Ninez A. Ponce-UCLA faculty; Thomas La Veist (PI), Harolyn Belcher
(Co-PI)
(ACTIVE)
4/1/2016 - 8/31/2017; affiliated faculty in 2018
Synopsis: The Health Policy Research Scholars program is a new national change leadership
development opportunity for full-time doctoral students from underrepresented populations or
historically disadvantaged backgrounds, entering the first or second year of their doctoral program,
from any academic discipline who are training to be researchers and are interested in health policy
research. UCLA faculty—Drs. Gail Wyatt, Gilbert Gee and Ninez Ponce are core faculty from
UCLA that advise the program Principal Investigators, Dr. Thomas LaVeist (George Washington
University) and Dr. Harolyn Belcher (Johns Hopkins University). UCLA is one of the field sites for
the program.
Funder: Robert Wood Johnson Foundation/Prime: Johns Hopkins University
Total Amount: $ $55,559



                                                                                                  Page 17 of 30
                                                                                                   Ninez PONCE
                                                                                                       June 2019
       Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 105 of 327



California Health Interview Survey (CHIS)
9/01/2013 – 08/31/2017; ~$9,000,000 annually
Ninez Ponce (PI)
(ACTIVE)
Synopsis: CHIS is a population-based health survey of over 50,000 Californians. Currently, CHIS is offered in
English, Spanish Cantonese, Mandarin, Vietnamese, Korean and Tagalog.
Funders: California Department of Public Health, California Department of Health Care Services, The California
Endowment, Kaiser Permanente Community Benefits, The California Wellness Foundation, Centers for Disease
Control, The California Healthcare Foundation, First Five California, Agency for Health Care Research and
Quality
Total Amount: ~$9,000,000 annually; $18,000,000 for a 2-year survey cycle


Completed Awards

Studying health data collection, analysis, and reporting for Asian Americans, Native Hawaiians, and
Pacific Islanders to better explain disparities
Ninez A. Ponce (PI)
9/15/2015 – 09/ 14/ 2017; total ~$100,000
Synopsis: The study examined the state of data collection for Asian Americans, Native Hawaiians and Pacific
Islanders in state and federal surveys nationwide. We conducted key informant interviews of survey leaders
and literature and legislative review to present recommendations on how survey leaders can implement more
disaggregated data collection for the Asian American, Native Hawaiian and Pacific Islander population.
Funder: Robert Wood Johnson Foundation

Disparities in Utilization of Gene Expression Profiling and Subsequent Chemotherapy Decisions
Ninez Ponce (PI); Patricia Ganz (Co-I); Jennifer Haas, Harvard University (Co-I)
July 15, 2012- December 31, 2017; direct ~$410,000
Synopsis: We conducted a mailed survey, with option of responding via a weblink, of women covered by
Aetna who received GEP identified from 2010 claims data. The target sample is 200 English-speaking white
women and 200 English-speaking non-white women diagnosed in 2010 with early stage breast cancer and a
paid claim for GEP testing. We hypothesize that key patient and provider characteristics that motivate the use
of GEP differ for whites and nonwhite women, and that the use of GEP to inform treatment decisions also
differ by race/ethnicity. For example, the acceptability of GEP as a basis for forgoing adjuvant
chemotherapy may be governed by issues of knowledge of and attitudes toward the test and chemotherapy,
provider counseling, provider trust, healthcare satisfaction, perceived discrimination, and ability to
communicate and self-advocate. Among minority patients, these issues have been identified as major sources
of disparities in receiving quality healthcare in general and in shaping attitudes towards genetic testing and
therapeutic decisions in particular.
Funder: Aetna Corporation

Barriers to Breast Cancer Care
Ninez Ponce (PI); Beth Glenn (Co-I)
November 1, 2015-May 30, 2018; direct ~$135,456
Synopsis: Our study team of health policy and cancer researchers, in consultation with community advocates,
answered the question: What are the significant barriers or challenges to access to breast cancer oncology care in California if
you are uninsured, underinsured, on public or private health insurance? Our team produced a report, a peer-reviewed
article, fact sheets, a policy briefing in Sacramento and one-on-one visits with policy makers that presented
our findings from 3 key tasks – (1) a synthesis of the peer reviewed literature, news media, reports and policy
briefs, (2) an analysis of social media, and (3) case studies from key informant interviews.
Funder: California Breast Cancer Research Program, University of California Office of the President

                                                                                                                 Page 18 of 30
                                                                                                                 Ninez PONCE
                                                                                                                     June 2019
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 106 of 327




Patient-Centered Outcomes Research in Community Health Centers
Ninez Ponce (PI); Marjorie Kagawa-Singer (Co-I);
April 1, 2012- August 31, 2017; direct $95,000
Synopsis: The Association of Asian and Pacific Community Health Organizations (AAPCHO) subcontracted
with UCLA as an academic partner to help build the scientific infrastructure for its member community
health centers to conduct patient-centered outcomes research. The key domains of the UCLA engagement
were scientific leadership participation as a Steering Committee member, planning and development of
research proposals with the community health center network espousing community based participatory
research principles, and building human and scientific capital within AAPCHO community health centers
through training, curriculum development, study design and statistical consultation, and research
dissemination of results through publications.
Funder: Association of Asian and Pacific Community Health Organizations (AAPCHO) /DHHS HRSA

California Health Benefits Review Program
Ninez Ponce, co-Vice Chair with Nadereh Pourat
September 2017-July 2018; Annual amount: $280,000
September 2014-July 2017; Annual amount: $240,000
Ninez Ponce, Vice Chair
September 2013-July 2014; Annual amount: $240,000
Synopsis: Established in 2002 to implement the provisions of its authorizing statute, the California Health
Benefits Review Program (CHBRP) responds to requests from the State Legislature to provide independent
analysis of the medical, financial, and public health impacts of proposed health insurance benefit mandates
and repeals. As the Vice Chair of cost, I led the cost team and worked with actuarial consultants to complete
each analysis during a 60-day period, usually before the Legislature begins formal consideration of a mandate
bill.
Funder: University of California, Office of the President

Field Scans on the Status of Evaluation and Research on Effective Interventions Serving Boys and
Men of Color (BMOC)
03/14/ 2016 – 12/ 16/ 2016; $40,000
Ninez A. Ponce (PI)
Synopsis: Our project highlighted the current state of understanding of programs, policies and practices that
target health and education outcomes in early and middle childhood, with a broader frame that these
interventions will impact boys and men of color (BMOC) over the life course. Drawing upon the Chandler
framework, we will produce a literature synthesis that identifies promising solutions to disparities faced by
BMOC and calls out the remaining gaps. We will pay close attention to how the literature on health and
education programs addresses special populations - Native American, and sub-ethnic populations of Black,
Latino, and Asian and Pacific Islanders. These findings will be key inputs to improving access to high quality
literature on health and education programs for BMOC.
Funder: Equal Measure: RISE for Boys and Men of Color

National Healthcare Disparities Report (NHDR)
Ninez Ponce (PI),
09/01/2013 – 08/31/2016; ~$50,000 annually
Synopsis: We provided California Health Interview Survey (CHIS) data for the 2014-2015 National
Healthcare Disparities Report (NHDR) to show trends of health care quality and disparities for Pacific
Islanders, American Indians and Alaska Natives, Asian and Hispanic subpopulations, populations with
limited English proficiency and LGBT populations.
Funder: Agency for Healthcare Research & Quality


                                                                                                  Page 19 of 30
                                                                                                  Ninez PONCE
                                                                                                      June 2019
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 107 of 327



Improving Reporting of Race, Ethnicity, and Language in California
David Zingmond (PI); Ninez Ponce (Co-I)
September 1, 2010-August 31, 2013; direct ~$3,000,000
Synopsis: A team of allied researchers led by investigators from the University of California in collaboration
with the leadership of the California Office of Statewide Health Planning and Development, conducted a
three-year programmatic intervention to improve the reliability, validity, and completeness of self-reported
race, ethnicity, and primary language provided by hospitals in the three databases that are currently within
OSHPD’s regulatory mandate.
Funder: Agency for Healthcare Research and Quality/ARRA

Medi-Cal Monitoring with the California Health Interview Survey
Ninez Ponce (PI)
Synopsis: We conducted a comparison of key access and utilization indicators between Medi-Cal enrollees
and those with employment sponsored coverage. We based our analysis on data collected in the California
Health Interview Survey (CHIS). Utilizing a framework for monitoring access to care, we produced estimates
in at least six different constructs to inform the use of, and areas of need for, Medi-Cal recipients.
March 1, 2014- March 31, 2016; direct ~$150,000
Funder: California HealthCare Foundation

Personalized Medicine for Colorectal & Breast Cancer
Kathryn Phillips (PI); Ninez Ponce (Core Director & UCLA PI)
September 2008-August 2012; direct $31,171
Synopsis: The program objective was to use an integrated, interdisciplinary approach to obtain evidence
about key aspects of the translation of genomic information for breast and colorectal cancer into clinical
practice and health policy. As the principal investigator of the Measurement in Diverse Populations Core,
I provided the leadership to improve methods for conducting research, for measurement, for recruitment of
research subjects, and for drawing statistical interpretations and conclusions for diverse populations.
Funder: National Cancer Institute; UCSF School of Pharmacy (Subcontract)

Do Safety Net Clinics Narrow the Disparity in Cervical Cancer Screening for Low-Income Women?
Ninez Ponce (PI, Faculty Sponsor) Melissa Gatchell (co-PI)
September 2008-June 2009; direct ~$21,000
Synopsis: This project determined whether closer proximity to a safety net clinic (measured by the distance
to the closest safety net clinic providing pap tests) improves the likelihood that a low-income woman of
appropriate age receives a pap test for detection of cervical cancer during the interval recommended by the
Unites States Preventive Services Task Force (USPSTF). We used CHIS 2005 data, along with data collected
on safety net clinics in California to determine the association between distance to a safety net clinic and
likelihood of cervical cancer screening.
Funder: Jonsson Comprehensive Cancer Foundation

Do socio-ecological variables influence cancer screening behaviors? A multi-level modeling study
using the California Health Interview Survey (1 K07 CA100097)
Ninez Ponce (PI); primary mentor: Roshan Bastani
September 2004-August 2010 $ 588,484 direct; $47,079 indirect, totaling $635,563
Synopsis: This study examined whether and to what extent socio-ecological predictors have an effect on
population-based cancer screening behaviors, specifically for breast, cervix, colorectal and prostate cancers.
The study sought to understand the relationship between individual and socio-ecological variables and to
determine if and to what extent these socio-ecological variables mediate individual decisions to seek
preventive cancer screening services, particularly among ethnic minority populations. The K07 is a mentored
career award program that provided 75% salary support over 5 years for the PI and additional research funds
to hire a research assistant, to procure data, and to purchase/upgrade computing resources.
Funder: National Cancer Institute K07 Award program
                                                                                                  Page 20 of 30
                                                                                                  Ninez PONCE
                                                                                                      June 2019
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 108 of 327




Network on Multicultural Health & Healthcare Research
William Vega and Michael Rodriguez (Directors), Ninez Ponce (Senior Investigator) ~$12,000/year for
mentorship, of junior faculty and program leadership
November 2007-October 2010
Synopsis: I was one of the Senior Investigators in this 3-year healthcare quality research network established
at UCLA Department of Family Medicine to address the problem of healthcare disparities among minorities
and underserved populations. The Network was composed of distinguished expert faculty from a variety of
national universities. The Network will also support five Healthcare Quality Scholars each year to address the
health and quality of care issues affecting people from underserved groups with a primary focus on
diabetes/obesity, cardiovascular disease, and cancer. These findings were widely disseminated in order to
inform strategies for eliminating healthcare disparities. The Network prioritized research on intra-group
determinants (acculturation, ethnic subgroup, language preference, demographic factors, etc.) of quality of
care in Latino and American Indian populations.
Funder: The Robert Wood Johnson Foundation

California Health Interview Survey 2007 - CHIS 2007 - Subethnicity & Acculturation Module
E. Richard Brown (PI), Ninez Ponce (co-PI)
April 2007-December 2009 Direct Costs: $211,312
Synopsis: Inclusion of questions on the 2007 California Health Interview Survey to gather detailed
information from a very large ethnically, linguistically and geographically diverse sample of California adults,
teens and children to examine how acculturation affects quality of care, health status, chronic diseases and
conditions among ethnic subgroups.
Funder: The Robert Wood Johnson Foundation

Policy Implications of the Role of Race, Ethnicity and Language for the Health of Californians
Ninez Ponce (PI); Jeanne Black (Co-I) April 2003- September 2003 ~$41,541.00
Synopsis: The specific aim was to measure the extent to which race/ethnicity and English language proficiency
contribute to disparities in health status, health care access and utilization, using data from the 2001 California
Health Interview Survey (CHIS) and weighted multivariate logit or probit models. Findings from this analysis
helped inform the policy agenda on language access policies, and Proposition 54, an initiative that would have
eliminated the government's collection of race and ethnicity data. Proposition 54 was defeated in the October
2003 recall election. We tested how the omission of race/ethnicity affects the predictive power of the models for
health status, health care access, and utilization, and we will determine the extent of the bias on other predictor
variables such as income or education. This analysis informed policy makers as to whether race/ethnicity
information is necessary in order to obtain a true understanding of the factors that lead to health disparities.
Funder: California Program on Access to Care, University of California Office of the President.

California Health Interview Survey
E. Richard Brown (PI), Ninez Ponce (co-PI), Jeff Luck (co-PI)
Synopsis: CHIS 2001 is a population-based health survey of over 55,000 California households. CHIS 2001 was
offered in English, Spanish Cantonese, Mandarin, Vietnamese, Korean and Khmer. I chaired the Multicultural
Health Technical Advisory Group and initially, the Survey and Sampling Technical Advisory Group. As co-PI I
led the conceptualization and implementation of oversampling, linguistic and cultural adaptation, and
measurement of race/ethnicity, acculturation and discrimination.
Funders:         (1) National Cancer Institute, July 1999-June 2001; $2.5 million
                 (2) The California Endowment, July. 2001-Dec. 2002; $3 million

County of Alameda Uninsured Survey
Ninez Ponce (PI), Michael Jang, Institute for Scientific Research (Co-PI), Sherry Hirota, Asian Health Services
(Co-PI)                                                                            April 2000-April 2001;
$200,000
                                                                                                    Page 21 of 30
                                                                                                    Ninez PONCE
                                                                                                        June 2019
        Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 109 of 327



  Synopsis: I developed the survey questionnaire, designed the sampling frame and contracted the survey research
  firm to conduct this random-digit dial telephone population-based survey on Alameda County's uninsured adults.
  Latinos and Asian American and Pacific Islanders (AAPI) were oversampled and the survey was conducted in
  Spanish, Cantonese, Mandarin, Vietnamese, Korean and Dari. This activity was part of an evaluation study of an
  affordable health insurance product for low to moderate-income AAPI and Latino immigrants, regardless of
  documentation status, residing in Alameda County.
  Funders: Community Voices/Asian Health Services/Kellogg Foundation/County of Alameda,


VI.     AWARDS
  AcademyHealth, Health Services Research Impact Award, 2019
  Health Affairs Editor’s pick for top ten articles of 2015 (see publication: Early diffusion of gene expression
  profiling in breast cancer patients associated with areas of high income inequality.)
  Changemaker Award, presented by the community organization CYPHER-Conscious Youth Promoting
  Health and Environmental Readiness, 2014
  Favorite Professor Award, presented by the Public Health Student’s Association, UCLA, 2013
  Favorite Professor Award nominee, presented by the Public Health Student’s Association, UCLA, 2012
  AcademyHealth Dissertation Chair of Outstanding Dissertation (Janet Cummings, PhD), 2010
  Filipino American Services Group, American Dream Award, 2010
  National Finalist for the 2009 ASPH/Pfizer Award for Teaching Excellence.
  Dean’s Award for Distinguished Teaching, 2009
  Graduate Division , Excellence in Summer Mentorship, 2009
  Royal Morales Community Achievement Award, UCLA Pilipino Alumni Association, 2009
  National Institutes of Health Merit Award for Multicultural Survey Research, 2008
  Distinguished Professor Award, presented by the Public Health Student’s Association, UCLA, 2008
  Outstanding Abstract in Disparities, AcademyHealth Meeting, Boston, 2007
  Outstanding Abstract in Disparities, AcademyHealth Meeting, Boston, 2005
  Rising Star in Cancer Disparities Research, National Cancer Institute, National Institutes of Health, 2004
  Chancellor’s Faculty Career Development Award, UCLA, 2003
  Outstanding Community Researcher Award, the Asian and Pacific Islander American Health Forum (a
  national health advocacy organization), 2001
  Delta Omega Public Health Honor Society, 2001
  Distinguished Professor Award, presented by the Public Health Student’s Association, UCLA, 2000
  Agency for Health Care Policy and Research Postdoctoral Fellowship, 1998-1999
  Agency for Health Care Policy and Research Fellowship (now AHRQ), 1992-1995
  University of California Dissertation Fellowship, 1996-1997
  University of California Research Fellowship, 1995-1996




                                                                                                     Page 22 of 30
                                                                                                     Ninez PONCE
                                                                                                         June 2019
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 110 of 327




VII. SCIENTIFIC CONFERENCES—PODIUM PRESENTATIONS (since 2007)
    1. Ponce NA. “What do population-based health surveys across the nation tell us about the state of
       data disaggregation for AANHPIs?” American Public Health Association Annual Meeting, San
       Diego, CA. November 12, 2018.
    2. Ponce NA. “Capturing Racial/Ethnic Diversity in Population-Based Surveys: The Importance of
       Data Disaggregation.” American Public Health Association Annual Meeting, San Diego, CA.
       November 13, 2018.
    3. Ponce NA. “Improving Data Capacity for American Indian/Alaska Native (AI/AN) Populations.”
       AcademyHealth, Seattle, WA. June 24, 2018.
    4. Ponce NA, “Opportunities for China-California Immigration Studies.” 2017 Annual Symposium of
       the China-USA Research Center for Life Sciences on Interdisciplinary Research with Global Public
       Health, Chinese Academy of Sciences Beijing, China, November 13, 2017.
    5. Ponce NA, session co-organizer: “Migration, Health and Health Systems: Frameworks Organized
       session” presenter: “The California Health Interview Survey CHIS: A tool for Monitoring
       Immigrant Health”. International Health Economics Association Meeting, Boston, MA, USA July 10,
       2017.
    6. Ponce NA, “So You’ve Earned a PhD.” AcademyHealth, New Orleans, CA, June 26, 2017.
    7. Ponce NA, session organizer. “How Many People are Uninsured? Variation in National and State-
       level Survey Estimates.” American Public Health Association, Denver, CO, November 1, 2016.
    8. Ponce NA with David Grant, Royce Park, Gerald Kominski, Hongjian Yu, Yueyan Wang, Matt
       Jans, Tara Becker, Kevin McLaughlin and Todd Hughes. “Do uninsured rates suffer from
       nonresponse bias? Evidence from the California Health Interview Survey (CHIS)” American Public
       Health Association, Denver, CO, November 1, 2016.
    9. Ponce NA. “Minimum Wage Policies and Child Nutritional Status in Low to Middle Income
       Countries” International Health Economics Association Meeting, Milan, Italy July 15, 2015.
    10. Ponce NA, Shimkhada R. “Does Income Inequality Make Us Sick?” Panel on Building a Social
        Movement to Become the Healthiest Nation in One Generation, American Public Health
        Association meeting, New Orleans, LA November 19, 2014.
    11. Ponce NA, Becker T. “Place Matters. Data Matters. AA & NHPI Hotspots” Panel on Becoming the
        healthiest nation in a generation, American Public Health Association meeting, New Orleans, LA
        November 18, 2014.
    12. Ponce NA, Kil J. “California Health Interview Survey: Meeting the demand for population-based
        health data on AA NHPIs” Panel on Evidence-based research and policy for health equity among
        Asian and Pacific Islander communities. American Public Health Association meeting, New Orleans,
        LA November 17, 2014.
    13. Ponce NA. National Library of Medicine panelist. “Build, Don’t Duplicate” AcademyHealth
        Research meeting , San Diego, CA June 08, 2014.
    14. Ponce NA., Cancer Prevention and Control in the US: Learning from the Past and Moving into the
        Future, International Health Economics Association Meeting, Sydney, Australia July 9, 2013.
    15. Ponce NA. Panel leader/organizer. “Use of State Population Health Survey Data to Inform Health
        Care Coverage Policy” AcademyHealth meeting ,Baltimore MD June 22, 2013
    16. Ponce NA. Panel leader/organizer. “Hospital/Facility-Level Variations: Implications for Disparities”
        AcademyHealth meeting, Boston, MA June 28, 2010

                                                                                               Page 23 of 30
                                                                                                Ninez PONCE
                                                                                                    June 2019
        Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 111 of 327



      17. Ponce NA. Panel leader/organizer. “Health Care System Interventions to Reduce Chronic Disease
          Disparities” AcademyHealth meeting, Boston, MA June 27, 2010
      18. Ponce NA. Moderator and discussant. “Advances in Health Disparities Research Methods”
          Disparities Interest Group meeting, AcademyHealth meeting, Boston, MA June 26, 2010
      19. Ponce NA, Cochran S, Mays V. “For richer or poorer, in sickness and in health: do same-sex
          marriage bans increase health insurance disparities? AcademyHealth meeting, Washington, DC June
          2009.
      20. Ponce NA. “State of Health Insurance in Asian America.” NIH Summit: The Science of
          Eliminating Health Disparities, National Harbor, MD, December 16, 2008.
      21. Ponce NA. “Wealthier but not healthier: Latino enclave effects on cancer screening.” American
          Public Health Association Meetings, San Diego, CA October 28, 2008.
      22. Ponce NA. “Disparities in Health Insurance and Cancer Screening for Asian American Women.
          American Association for the Advancement of Science–Pacific Division Asian And Asian American
          Women: Health and Welfare Session. Waimea, Hawaii, June 15-19, 2008.
      23. Ponce NA. “Measuring ethnic enclave to study associations with cancer screening among older
          adults.” Gerontological Society of America, San Francisco, CA. November 17, 2007.
      24. Ponce NA. “Ethnic enclaves, safety net location and cancer screening: Amenity or Penalty?"
          International Health Economics Meeting, 6th World Congress, Copenhagen, Denmark. July 10,
          2007.
      25. Ponce NA. “ In Sickness and in Health.” 7th Annual Economic Research Initiative on the Uninsured
          (ERIU) Summer Research Conference, Ann Arbor, June 28-29, 2007.
      26. Ponce NA. “Do safety net clinics reduce ethnic enclave risk in cancer screening?” AcademyHealth
          meeting, Orlando, FL. June 3, 2007 (Outstanding Abstract).

VIII. INVITED SPEAKING ENGAGEMENTS/ TESTIMONIES/WEBINARS/MEDIA (since 2007)
      1. Ponce NA, Lucia L, Shimada, T. “How Proposed Changes to the 'Public Charge' Rule Will. Affect
         Health, Hunger and the Economy in California.” UCLA Center for Health Policy Research, Los
         Angeles, CA, November 7, 2016.
      2. Ponce NA. “Immigration as Social Determinant of Health.” Invited Speaker. Health Services
         Research Colloquium. Center for Health Care and Policy Research. Department of Health Policy and
         Administration. Penn State. State College, PA, October 22, 2018.
      3. Ponce NA. “The California Health Interview Survey: Science & Data for Public Health Action.”
         2018 Women in Science Conference. University of Notre Dame, October 6, 2018.
      4. Ponce NA. “California Health Interview Survey, Population Health Data for Health Policy.” Invited
         lecture. World Health Organization, Geneva. July 4, 2018
      5. Ponce NA, “Immigration as Social Determinant of Health.” Keynote Speaker. Los Angeles County
         Department of Public Health. The California Endowment, Los Angeles, CA, April 12, 2018.
      6. Ponce NA, “Data for Policy Impact—California.” Invited Speaker for National Academy of
         Medicine Workshop, “Immigration as Social Determinant of Health.” Oakland, CA, November 28,
         2017.
      7. Ponce NA. Policy Café: “Breaking Barriers: Policy Implications from the California Health
         Interview Survey.” Community Clinic Association of Los Angeles. December 1, 2017.
      8. Ponce NA. Research quoted in People Magazine. “Julia Louis-Dreyfus Said She’s ‘Lucky’ to Have
                                                                                                Page 24 of 30
                                                                                                Ninez PONCE
                                                                                                    June 2019
  Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 112 of 327



    Insurance — Here’s What It’s Like to Have Breast Cancer Without It”. October 5, 2017.
9. Ponce NA. “Protecting Immigrants’ Access to Vital Services: The Impact of Public Charge on Our
   Immigrant Communities.” California State Capitol, with Assembly members Rob Bonta and David
   Chiu 15 September 2017.
10. Ponce NA. “Using the results of the California Health Interview Survey.” Managed Care Essentials,
    video hosted by the hosted by the American Journal of Managed Care.” August 4, 2017 edition.
11. Ponce, NA. “ACA Repeal Panel.” Moderated by Cliff Goodman, with Avik Roy and Sally Pipes.
    ACO and Emerging Healthcare Delivery Coalition Spring Live Meeting, hosted by the American
    Journal of Managed Care, Scottsdale, Arizona, May 7, 2017.
12. Ponce NA. Quoted in Self Magazine. “ICE Took an Undocumented Mom with a Brain Tumor from
    the Hospital.” February 24, 2017.
13. Ponce NA, “Benefits of Data Warehousing Clinical and Social Determinants of Health.” Association
    of Asian Pacific Community Health Organization, Washington, DC, 28 March 2017.
14. Ponce NA: “Improvements in the Health of Californians under the ACA: What’s at Risk?” in The
    Future of Health Reform in California: The ACA at Risk. Plenary session. Insuring the Uninsured
    Project, Sacramento, CA, 7 February 2017.
15. Ponce NA, “Moving towards Population Health.” Keynote Speaker, Keiro Inaugural Grants
    Luncheon, Japanese American National Museum, Los Angeles, CA, 22 April 2017.
16. Ponce NA. Research featured and quoted in Sacramento Bee. “What’s blocking women from timely
    breast cancer treatment? UCLA study asks lawmakers to eliminate hurdles.” January 12, 2017.
17. Ponce NA: ''Breaking the Barriers to Breast Cancer Care: Exploring Policy Options.'' Legislative
    Briefing with Senator Richard Pan, Sacramento, CA, 12 January 2017.
18. Ponce NA. “Socio-Economic Factors that Impact Health and Healthcare.” Providence Holy Cross.
    Los Angeles, CA, 16 December 2016.
19. Ponce NA with Todd Hughes. “"CHIS 2015: What's New from the Nation's Largest State Health
    Survey." UCLA Center for Health Policy Research, Los Angeles, CA, December 14, 2016.
20. Ponce NA. "Race and Ethnicity Trends in California: 'What Is the 'Landscape of Opportunity?"
    UCLA Center for Health Policy Research, Los Angeles, CA, November 29, 2016
21. Ponce NA. “Snapshot of Health in California.” Opening Plenary. California Pan Ethnic Health
    Network Annual Conference: Voices for Change: Seizing the Momentum for Health Equity. Los
    Angeles, CA October 18, 2016.
22. Ponce NA with Brian Smedley. “Demographic Change, Health Equity, and a Culture of Health.”
    Plenary session, Fall Leadership Institute, Robert Wood Johnson Foundation. Princeton, NJ
    September 27, 2016.
23. Ponce NA and Ying-Ying Meng. “CHIS Overview.” Presentation to Keiro Foundation community
    advisors, Keiro Foundation. The California Endowment. Los Angeles, CA August 16, 2016.
24. Ponce NA, “Global Health @UCLA.” Global Health Development Strategy Advisory Committee
    Meeting. Fudan University. Shanghai, China. June 20, 2016.
25. Ponce NA. “Global vs. Local: A False Dichotomy?” The Oldenborg Luncheon Colloquium and
    Medicine, Education, and Development for Low-Income Families Everywhere. Pomona College.
    April 7, 2016.
26. Ponce NA. “Value of In-Language Surveys for Public Health.” in Social Determinants of Health—
    Public Health Minute with Bill Latimer. Lehrman College. Audio available at:
                                                                                            Page 25 of 30
                                                                                            Ninez PONCE
                                                                                                June 2019
  Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 113 of 327



    http://wp.lehman.edu/public-health-minute-with-william-latimer/social-determinants-of-health-
    ninez-ponce-mph-phd-ucla-fielding-school-of-public-health/ 9 December 2015.
27. Ponce NA. “Balancing Broad Dissemination and Respondent Confidentiality.” National Science
    Foundation- National Center for Science and Engineering Statistics Expert Panel on Confidentiality
    Protection, Arlington, VA, September 17, 2015.
28. Ponce NA and Rau, Bogdan. “A Policy Tool to Assess Immigrant Health Access, Health and
    Integration.” 10th Summer Institute on Migration and Global Health, The California Endowment,
    Oakland, CA June 22, 2015.
29. Ponce NA. “Immigrant Health.” Global Health: Meeting the Greatest Challenges.” UCLA Health
    Forum, Los Angeles, CA February 27, 2015.
30. Ponce NA. “Minimum Wage Policies and Child Nutritional Status in Low to Middle Income
    Countries.” Division of GIM-HSR Friday Noon Seminar Series, UCLA, Los Angeles, CA, February
    20, 2015.
31. Ponce NA. “Emerging Markets.” Modernizing Healthcare for the New Age, Healthcare Business
    Association 1st Annual Conference, UCLA Anderson School of Management, Los Angeles, CA,
    February 13, 2015.
32. Ponce NA. “Disparities in Utilization of Gene Expression Profiling and Subsequent Chemotherapy
    Decisions.” Grand Rounds, City of Hope, Duarte, CA, February 10, 2015.
33. Ponce NA. panelist “Pass or Fail in Cambodia Town.” Moderated by Maria Hinojosa, National
    Public Radio series on “America by the Numbers.” The California Endowment. November 10,
    2014.
34. Ponce NA. Panel leader/organizer. “Population Health & Health Equity.” AcademyHealth pre-
    conference sessions, San Diego, CA June 06, 2014.
35. Ponce, NA, “Overview of CHIS and BRFSS Data Sources.” California Department of Public Health.
    Webinar. May 14, 2014.
36. Ponce, NA, “Social Determinants and Health.” Fielding School of Public Health “Continuing the
    Conversation” Webinar. March 13, 2013 .
37. Ponce, NA, “Social Determinants in Health.” Plenary speaker invitation. “Advancing Equity:
    (Re)Emerging Perspectives on Health and Health Policy.” The Robert Wood Johnson Foundation
    Center for Health Policy at the University of New Mexico: Fall 2012 Symposium.
38. Ponce NA, Invited Panelist, “Aging Across Cultures.” 34th Annual Kaiser Permanente National
    Diversity Conference, October 27, 2011.
39. Ponce, NA. “Health Data needs for Asian Americans and Pacific Islanders.” White House Asian
    American and Pacific Islander Initiative (invitation only event). December 9, 2010.
40. Ponce NA. “Data and Policy Needs to advance Asian and Pacific Islander Health.” Panel organizer
    and moderator, November 13, 2008, California State Capitol, Room.
41. Ponce, NA. “What’s the Buzz on AB 1195?” Philippine Medical Association of Southern California.
    Healthcare & Illness of Filipino Immigrants in America. Long Beach, CA. November 4, 2007.
    (Invited Speaker)
42. Ponce NA. “Health care reform and communities of color.” Meeting our Needs: Health Care
    Reform Briefing, August 21, 2007, California State Capitol, Room. (Invited Briefing)




                                                                                          Page 26 of 30
                                                                                           Ninez PONCE
                                                                                               June 2019
       Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 114 of 327




IX. SERVICE
  UCLA Service
  Campus-Wide
      1. Member, Committee on International Education                           2016-2019
      2. Review Committee for Dean of Anderson School of Management             2015-2016
      3. Committee member, Undergraduate Global Health Minor                    2015-present
      4. Divisional representative on the Academic Assembly                     2014-2018
      5. Alternate divisional representative on the Academic Assembly           2011-2014
      6. Hellman Fellows Fund Selection Committee                               2011-201
      7. Jonsson Comprehensive Cancer Center
         • Member                                                               2001-present
         • Asian American Network for Cancer Awareness, Research and Training   2000-2007
         • Seed Grant Reviewer                                                  2005, 2007
      8. Asia Pacific Center, International Institute
         • Executive Committee, Faculty Associate                               2016-present
      9. Asian American Studies, Institute for American Cultures
         • Associate Director                                                   2011-2012
         • Faculty Associate, Asian American Studies program                    2000-present
         • Institute of American Cultures grant reviewer                        2002, 2005, 2007
     10. Center for Southeast Asian Studies, International Institute
         • Faculty Associate                                                    2003-present
     11. Center for the Study of Women
         • Faculty Associate                                                    2007-present
     12. UCLA Student Organizations (Faculty Advisor)
         • Samahang Pilipino Education and Retention (SPEAR)                    2003-
             2008
         • Samahang Pilipino Advancing Community Empowerment (SPACE).           2003-2008

  Department of Health Policy and Management
      1. Director, PhD Program                                                  2016-2018
      2. Chair, Admissions                                                      2014-2015
      3. Chair, Search Committee HPM                                            2014-2015
      4. Chair, Search Committee HPM                                            2013-2014
      5. Vice Chair                                                             2013-2014
      6. Standing Personnel Committee                                           2012
      7. EMPH Advisory Committee                                                2012
      8. Acting PhD Program Director (Spring Quarter)                           2011
      9. EMPH Steering committee                                                2010-2011
      10. EMPH/EMHA Self-Sustaining Program Committee, Chair                    2010-2011

  Fielding School of Public Health
       1. Search Committee: Global Environmental Change & Health FSPH           2018
       2. Undergraduate Programs Committee                                      2016-2018
       3. Search Committee: Global Health Equity FSPH                           2015-2016
       4. Search Committee: Global Health Management FSPH                       2014-2015
       5. International Health Committee                                        2014-2016
       6. Undergraduate Programs Committee                                      2011-2014
       7. Global Health Task Force                                              2010-2011
       8. International Health Committee                                        2008-2009
       9. Committee for Alumni Hall of Fame                                     2008
                                                                                   Page 27 of 30
                                                                                   Ninez PONCE
                                                                                       June 2019
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 115 of 327



    10.   Search Committee: Director of the ERC (Education and Research Center)       2007-2008
    11.   Search Committee: Community Health Sciences/Health Education                2006-2007
    12.   Search Committee: Global Health                                             2003-2004
    13.   Student Affairs Committee, School of Public Health                          2002-2003
    14.   Bixby Program grant reviewer, School of Public Health                       2001
    15.   Faculty Executive Committee, Secretary, School of Public Health             1999-2000

Center for Global and Immigrant Health
    1. Director                                                                       2014-9/2018
    2. Faculty Affiliate                                                              9/2018-present

Center for Health Policy Research
    1. Center Director                                                                7/2018-present
    2. Associate Center Director                                                      2014-6/2018
    3. Programming Subcommittee                                                       2001-2002
    4. Research Management Committee                                                  2000-2002

Extramural Service
     1. Commissioner, One Nation AAPI                                                 2019
     2. National Advisory Board, Center for Health Policy, Meharry Medical College    2019
     3. Member: World Health Organization Healthy Ageing Network                      2018-2019
     4. Technical Advisory Panel member                                               2018-2019
         RAND/ Center for Medicare and Medicaid Services Star Rating
     5. Expert Advisory Panel member
         Brigham and Women’s Center for Surgery and Public Health                     2018-2019
         Metrics for Equitable Access and care in SURgery (MEASUR)
     6. Technical Expert Panel member:                                                2018-2019
         Yale Center for Outcomes Research and Evaluation /
         Center for Medicare and Medicaid Services Hospital Outcome Measurement
         for Patients with Social Risk Factors
     7. Advisory Board: California Program on Access to Care                          2018-2019
     8. Advisory Board: Insuring the Uninsured Project                                2018-2019
     9. Advisory Board: UC Center Sacramento Faculty Council                          2018-2019
     10. Health Affairs, planning panel on California Special Issue                   2017
     11. Board of Scientific Counselors, National Center for Health Statistics
              of the Centers for Disease Control and Prevention (CDC)                 2017-present
     12. Health Affairs invited panel on Health Equity Special Issue                  2016
     13. National Institutes of Minority Health and Health Disparities—Workgroup on
             Visioning Process on Health Disparities Measurement and Methods          2016-2018
     14. California Vital Statistics Advisory Committee                               2016-present
     15. National Quality Forum, co-Chair with Marshall Chin, U of Chicago
             Disparities Standing Committee                                           2015-2019
     16. National Quality Forum, Expert Committee on Risk Adjustment
             for Sociodemographic Factors                                             2014
     17. Multicultural Advisory Board, Nielsen Inc.                                   2015-2019
     18. Institute of Medicine, subcommittee on Race, Ethnicity, Language Data        2009
     19. Blue Ribbon Commissioner, Los Angeles Alliance for a New Economy             2006
     20. Executive Committee Board member, National Health Law Program                2005-2009
     21. Trustee, New Heights Charter School, Los Angeles, CA                         2006-2009
     22. Academic Advisory Group, Asian Pacific American Legal Center                 2005-2009
     23. Policy Committee, California Pan Ethnic Health Network                       2003-2009
     24. Member of Methods, Measurement and Reporting Expert Panel:
                                                                                         Page 28 of 30
                                                                                         Ninez PONCE
                                                                                             June 2019
           Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 116 of 327



                 Trans-HHS Cancer Health Disparities Progress Review Group,
                 National Cancer Institute, National Institutes of Health, U.S. DHHS         2003
       25.   Office of the Patient Advocate, Cultural/Linguistic Committee Member            2002-2007
       26.   Harvard Civil Rights Project, Advisory Committee                                2002-2003
       27.   Core Committee to preserve race/ethnicity in public health data collection      2001-2004
       28.   Research Advisory Board member, Asian & Pacific Islander Health Forum           1999-2000
       29.   Asian American and Pacific Islander Health National Policy Committee            2000-2002
       30.   Member, Filipino Task Force on AIDS, San Francisco, CA                          1998-1999
       31.   Grant Reviewer, Office of Minority Health, USDHHS                               1992,1994, 1998
       32.   Volunteer, South Central Los Angeles Women’s Shelter                            1994-1996
       33.   Board Member, Filipinos for Affirmative Action, Oakland, CA                     1990-1992
       34.   Volunteer, Vacaville Prison Project, Vacaville, CA                              1982-1984
       35.   Community Health Worker, Berkeley Free Clinic, Berkeley, CA                     1980-1984


X.         PROFESSIONAL MEMBERSHIPS
           1. AcademyHealth                                                                  1993-2019
                • Annual Meeting Chair 2020                                                  2019-2020
                • Planning Committee, National Health Policy Conference                      2014-2015; 2019
                • Global Public Health Systems Innovations                                   2014-2015
                • Aetna Foundation Scholars in Residence Mentor                              2014-2015
                • Executive Planning Committee for Annual Meeting                            2014-2015
                • Disparities Theme Leader                                                   2013-2014
                • Aetna Minority Scholars Mentor                                             2010-2012
                • Executive Planning Committee for Annual Meeting                            2009-2010
                • Disparities Theme Leader                                                   2009-2010
                • Outstanding Abstracts Judge                                                2009
                • Disparities Interest Group founding & co-Chair                             2006-2009
           2. American Public Health Association                                             1988-2018
                • APHA Access to Care Workgroup
                • Asian and Pacific Islander American Caucus
                         -Treasurer                                                          2003-2007
                         -Annual Meeting Scientific Program Abstract Reviewer                2004-2006
                • Medical Care Section (2004-2005)
                • Statistics Section member (1988-2003)

           3. International Health Economics Association                                     1998-2015
                • Scientific Abstract Reviewer                                               2015

XI.          REVIEWER OF PEER REVIEWED JOURNALS/PROGRAM ABSTRACTS
      1.     Health Services Research                                              2003/2007-2015/2017/2019
      2.     Journal of the American Medical Association                           2007/2018
      3.     New England Journal of Medicine                                       2017
      4.     American Journal of Public Health                                     1998/2005/2006/2015/2017
      5.     Health Affairs                                                        2005/2007/2009-2011/2014/2015/2019
      6.     Medical Care                                                          2004/2005/2006/2007/2017/2018
      7.     BMC Public Health                                                     2008/2017/2018
      8.     Journal of General Internal Medicine                                  2005/2006/2019

                                                                                                Page 29 of 30
                                                                                                Ninez PONCE
                                                                                                    June 2019
  Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 117 of 327



9.    Medical Care Research & Review                          2015/2018
10.   Social Science and Medicine                             2008/2012/2018
11.   International Journal of Health Equity                  2012
12.   Evaluation & the Health Professions                     2011
13.   Journal of Policy Analysis and Management               2011
14.   Annual Review of Public Health (Guest Editor)           2008
15.   Cancer Epidemiology, Biomarkers and Prevention          2007
16.   Social Science Quarterly                                2006
17.   American Journal of Managed Care                        2006
18.   Inquiry                                                 2005
19.   Journal of Health Policy, Politics and Law              2003
20.   Journal of Health Care for the Poor and Underserved     2003
21.   Harvard Health Policy Review                            2002
22.   Journal of Health and Social Behavior                   2002/2016
23.   AcademyHealth Scientific Program                        2006-2010/2014
24.   American Public Health Association Scientific Program   2005/2006
25.   International Health Economics Association              2015
26.   UC Global Health Day                                    2015




                                                                           Page 30 of 30
                                                                           Ninez PONCE
                                                                               June 2019
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 118 of 327




          Exhibit B
           Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 119 of 327




Trends in Noncitizens' and Citizens' Use of Public Benefits Following Welfare
Reform
1994-97
Michael E. Fix, Jeffrey S. Passel


This analysis was funded by the Ford and Andrew W. Mellon Foundations.
Support has also been provided by the Office of the Assistant Secretary for Document date: March 01, 1999
Planning and Evaluation, the Administration for Children and Families, and  Released online: March 01, 1999
the Health Care Financing Administration, U.S. Department of Health and
Human Services; the Food, Nutrition, and Consumer Services and the
Economic Research Service, U.S. Department of Agriculture; and the Immigration and Naturalization Service.

The authors would like to thank Scott Anderson for his excellent research support and Wendy Zimmermann, Leighton Ku,
and Karen Tumlin for helpful comments.

The nonpartisan Urban Institute publishes studies, reports, and books on timely topics worthy of public consideration.
The views expressed are those of the authors, and should not be attributed to The Urban Institute, its trustees, or its
funders.

Background
With the enactment of the 1996 welfare reform act,(1) Congress imposed broad new restrictions on legal immigrants'
access to public benefits, set new time limits on refugees' eligibility for many federal benefits, and introduced new bars
on the access of "unqualified immigrants" to services.(2) But perhaps more important than these changes in eligibility are
welfare reform's chilling effects which may discourage immigrants from using health, nutrition, or other types of benefits,
despite the fact that many remain eligible. These effects originate, among other things, in confusion on the part of
immigrants and providers about who is eligible for benefits and in fears relating to the application of the public charge
doctrine.(3)
An earlier study by the Urban Institute found evidence of such chilling effects in Los Angeles County.(4) In that study,
approved applications of legal noncitizen families for Medi-Cal and Temporary Assistance for Needy Families (TANF) fell
71 percent between January 1996 and January 1998, while there was no decline among citizens. The drop occurred even
though there was no change in legal immigrants' eligibility for these programs in California and denial rates in the county
remained steady during the period examined.
In this brief report we use the Census Bureau's Current Population Survey (CPS) to document national trends in
immigrants' use of public benefits in the period following welfare reform. Specifically, we examine changes in
participation between 1994 and 1997 reflected by the March CPS.(5) During 1994 changes in welfare rules were just
beginning to be broadly debated. By the end of 1997, welfare reform had been in place for a year and a half, although
full implementation was not complete. In addition, the CPS for both years provides comparable data on benefit use for
the entire nation.
The current analysis builds on methods developed by the Urban Institute over the past decade that permit us to
distinguish refugees, naturalized citizens, and temporary immigrants from other legally present immigrants.(6) Such
distinctions are important for two reasons. First, conventional comparisons between the benefit use rates of natives and
the foreign born mask substantial variation in rates and trends among substantively different segments of the
foreign-born population. Second, following welfare reform, citizenship status has become an increasingly important
determinant of eligibility for public benefits.
We should emphasize that most legal immigrants and refugees remained eligible for welfare and Medicaid benefits
throughout the period examined (1994 through 1997). (7) The same cannot be said for federal food stamps, however:
many legal immigrants' eligibility was supposed to end as of September 1997, while new noncitizen applicants became
ineligible in October 1996. Finally, while most immigrants arriving after welfare reform's enactment are barred from
federal means-tested public benefits for at least five years, (8) these "future" immigrants represented a small share of
the noncitizen population at the time of the March 1998 CPS.
Principal Findings

   When viewed against the backdrop of overall declines in welfare receipt for all households, use of public benefits
   among noncitizen households (9) fell more sharply (35 percent) between 1994 and 1997 than among
   citizen households (14 percent). These patterns hold for welfare (defined here as TANF, SSI, and General
           Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 120 of 327
  Assistance), food stamps, and Medicaid.
  Refugees experienced declines (33 percent) that were at least as steep as those within the noncitizen
  population--despite the protections for refugees incorporated into welfare reform and the fact that few refugees had
  lost their eligibility for benefits by March 1998.(10)
  For low-income populations (i.e., with incomes below 200 percent of poverty), program usage also fell
  faster for noncitizen than citizen households.
  Welfare use in noncitizen households with children also fell faster (36 percent) than in households with
  children where all adults are citizens (23 percent).
  One result of these trends is that noncitizens accounted for a disproportionately large share of the overall
  decline in welfare caseloads that occurred between 1994 and 1997. While 23 percent of the drop in welfare
  caseloads can be ascribed to noncitizens, they represented only 9 percent of households receiving welfare in 1994.
  Welfare use among elderly immigrants and naturalized citizens did not appear to change between 1994
  and 1997.
  When welfare use among all households is examined, noncitizen participation levels were higher than
  citizens' in both 1994 and 1997, despite rapid declines in noncitizen use rates. But when we look at poor
  households (i.e., with incomes under 200 percent of poverty), noncitizens' participation rates in 1994
  were no different from those of citizens; by 1997, however, levels had declined so that noncitizens had
  lower participation rates than citizens (14.5 versus 17.9 percent). When we examine poor households with
  children, noncitizen rates were lower for both 1994 and 1997--falling to almost half of the level of citizens
  in 1997 (14.0 versus 25.8 percent).
  Neither naturalization nor rising incomes accounted for a significant share of noncitizens' exits from
  public benefit use.

In the following section we examine patterns of benefit use in three different ways. First, we examine benefit use by
household, disaggregating by all households, by households with incomes below 200 percent of poverty, and by those
containing children. We then present findings for individuals, distinguishing use patterns for working-age adults (age 18
to 64) and the elderly (age 65 and over). We conclude the section by disaggregating trends by legal status, most notably
program participation by refugees and naturalized citizens. In each instance, differing units of observation reveal different
relative levels and trends in benefit use by citizens and noncitizens.
The analysis examines the use of welfare, food stamps, and Medicaid. While complete results are set out in the figures
and tables included in this report, selected outcomes are highlighted in the narrative below. Since trends in food stamp
and Medicaid use generally parallel those for welfare, we usually report results for only welfare.
DETAILED FINDINGS
A. Household-Level Analyses
Relative benefit use rates for citizens and noncitizens differ greatly depending on whether we focus on all households,
poor households, or households with children. The reasons for these differences are straightforward. Poor households are
far more likely to be eligible for and use benefits, and noncitizens are more likely to be poor. Fifty-four percent of
noncitizen households have incomes below 200 percent of poverty, compared with 31 percent of citizen households
(Table 4).
While controls for poverty have occasionally been taken into account in discussions of immigrant welfare use,(11)
differences between households with and without children have been less frequently invoked. Yet such differences are
significant because households with children are considerably more likely to use benefits, and immigrant households are
more likely to contain children. Of households headed by noncitizens of working age, 55 percent include children,
compared with 35 percent of comparable citizen households. As we report below, when we separately control for poverty
and the presence of children, differences in program use rates between citizens and noncitizens diminish and, in some
instances, disappear altogether. When we control for both poverty and the presence of children, noncitizen use of
benefits is consistently lower than that of citizens, both before and after welfare reform.
All Households. Welfare receipt by noncitizen households fell much faster (35 percent) than citizens' receipt (14
percent) between 1994 and 1997. However, despite these steeper declines, noncitizen use of welfare remained higher
than citizens' in 1997--9.0 versus 6.7 percent (Table 1 and Figure 1). By 1997, far more immigrants had lost their
eligibility for food stamps than welfare. But our data show that noncitizens' participation in each program declined at
roughly the same rate, with a marginally faster decline in welfare than in food stamps (35 percent versus 30 percent).
 Households below 200 Percent of Poverty. The picture of higher
welfare use by noncitizens shifts significantly when we control for poverty.
By 1997, noncitizens with incomes below 200 percent of poverty had use
rates that were significantly lower than citizens' rates--14.5 versus
17.9 percent (Chart A). Here again, noncitizen participation rates dropped
faster than citizens' between 1994 and 1997 (33 versus 10 percent). For
both food stamps and Medicaid, noncitizens' use also fell faster than
citizens' during the same period, so by 1997 relative participation levels
within each program were effectively the same for both groups ( Table 1
and Figure 1).
Households with Children. When we control for the presence of children,
we also see declines to the point where noncitizen welfare usage rates in
households with children are not significantly different from citizens'rates
(8.9 versus 9.6 percent, in Table 3). Rates for both declined rapidly
between 1994 and 1997--35 percent for noncitizens and 23 percent for
            Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 121 of 327
citizens--but the difference in the rate of decline is not statistically
significant (Table 3 and Figure 3).
                                                 In households with noncitizen
                                                 adults, many of the children
                                                 are citizens, in most cases
                                                 because they were born in
                                                 the United States. In fact,
                                                 there is at least one citizen
                                                 child in 85 percent of
                                                 noncitizen households with
                                                 children. These mixed-status households are of substantial demographic
                                                 importance in the United States, as about one in 10 American children lives
                                                 in a household where one or more of the parents is a noncitizen and one or
                                                 more of the children is a citizen.(12)
                                                 Households with Children and with Incomes below 200 Percent of
                                                 Poverty. Given the large share of noncitizen households that are poor and
                                                 contain children, one approach to assessing relative benefits is to control
                                                 for both poverty and the presence of children. When we do so, we see
                                                 much lower use among noncitizen households, both before and after
                                                 welfare reform. With the rapid declines that occurred for both groups,
                                                 noncitizen welfare use in 1997 is about half the rate for
                                                 citizens--14.0 versus 25.8 percent. (See Chart B, Table 3, and Figure 3.)
                                                 B. Individual-Level Analyses
                                               Individual-level analyses of welfare use among citizens and noncitizens
                                               produce results that differ from results of aggregate household-level
                                               analyses because of patterns of welfare reporting in the CPS, differences in
                                               welfare use, and structural differences in the populations. (13) "Welfare
                                               use" for an individual in the CPS is defined as having income from TANF,
General Assistance, or SSI; a household "uses welfare" if anyone in the household has welfare income. One issue in
reconciling individual and household use rates, as well as comparing survey with administrative data, is the fact that
income data in the CPS is collected only for persons age 15 and over. Thus, if a child is receiving public assistance
income, the income will either be ascribed to the parent or missed.
This income-based measure of welfare use means that most households report welfare participation as though there were
only a single welfare recipient. For example, a single mother with two children receiving TANF income is only counted as
one welfare unit or recipient, not three. The individual-level analysis differs from the household approach by ascribing use
to only the reported welfare recipient, not to other household members who are not reported as receiving welfare. One
reason it is important to examine individual level benefit use is that noncitizen households are significantly larger than
citizen households.
Because there are almost twice as many adults (197 million, see detailed table B) as households (103 million, see
Detailed Table A), welfare use rates for individuals should be lower than for households. In addition, noncitizen
households are larger than citizen households and are more likely to contain children. Thus, we would expect larger
differences in usage rates between households and individuals among noncitizens; the data support this.
Our analysis below focuses on two important subpopulations: working-age adults, age 18 to 64, and the elderly, age 65
and over.
Working-Age Adults. Working-age noncitizens' use of welfare fell roughly three times faster than citizens' between
1994 and 1997--41 versus 15 percent (Table 2). A similar pattern is evident for Medicaid.(14) By 1997, there is no
statistical difference between citizen and noncitizen participation rates for welfare (4.0 versus 3.3 percent) or Medicaid
(6.7 versus 7.2 percent). See Table 2 and Figure 2.
Elderly Immigrants. In sharp contrast to most of the other components of the analysis reported here, we find no
statistically significant decline in either welfare or Medicaid use on the part of elderly noncitizens. In fact, we find no
significant change in welfare receipt among the elderly overall, regardless of citizenship status (Table 2 and Figure 2).
Elderly noncitizen use of welfare and other benefits is much higher than is the case for citizens. In 1997, only 3.7 percent
of elderly citizens used welfare, compared to 19.0 percent of noncitizens (Table 2 and Figure 2). Higher use of welfare
(primarily SSI) and Medicaid among elderly noncitizens can be attributed to the fact that many have not worked in the
United States long enough to qualify for Social Security or Medicare. Moreover, the absence of a decline in usage since
1994 may be explained, at least in part, by the restoration of SSI benefits to pre-enactment immigrants.
One result that emerges from the analysis is an apparent rise between 1994 and 1997 in the number and share of
naturalized elderly receiving welfare benefits--from 99,000 or 5.9 percent, to 167,000 or 9.0 percent (Detailed Table B).
During the same period, there is a commensurate decline in the number of noncitizen elderly receiving benefits (from
213,000 to 163,000). One hypothesis is that the decline in noncitizen participation for this subpopulation may be
attributable in part to naturalization. However, these numerical changes are not statistically significant, so the results
cannot be treated as definitive.(15)
C. Benefit Use by Immigrant Status
Historically, immigration status has been a strong predictor of immigrant use of public benefits. This is partly because
           Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 122 of 327
the foreign-born population consists of groups with varied eligibility for benefits. While naturalized citizens and refugees
are eligible for benefits on the same terms as native-born citizens, legal permanent residents' use of benefits has been
conditioned by deeming and public charge restrictions; temporary immigrants and the undocumented are largely barred
from services. Further, the socioeconomic characteristics of the groups differ substantially, resulting in different
needs.(16) The importance of disaggregating the foreign-born population by status can be seen in the analysis of
household use rates (Table 1).
 Foreign-Born Population. Between 1994 and 1997, welfare use in
households headed by all foreign-born persons fell by 21 percent or 2.5
percentage points (from 11.7 percent to 9.2 percent). However, this
general trend masks very different levels and trends among the various
immigrant groups.
Refugees. Refugees, who have historically had the highest levels of public
benefit use among the foreign born, account for 8 percent of
immigrant-headed households, but for 21 percent of immigrants' welfare
use (Detailed Table A). Their use rate remained high--24.5 percent in
1997--but even this level represented a decline of 8.8 percentage points
from the pre-reform level of 33 percent (Chart C).
Naturalized Citizens. Naturalized citizens, who have historically had the
lowest levels of public benefit use among legally present immigrant
populations, represent the other extreme. While naturalized citizens make
up 41 percent of immigrant households, they account for only 31 percent of
immigrants' welfare use. Their use of benefits was virtually identical to that
of native citizens and did not change significantly between 1994 and 1997.
Noncitizens. The residual foreign-born subpopulation, noncitizens, had a
large decline of 4.9 percentage points to 9.0 percent in 1997, but their use
rate remained somewhat higher than that of citizens.
General Observations
Chilling Effects versus Eligibility Changes

  Because comparatively few legal immigrants were ineligible for public
  benefits as of December 1997, it appears that the steeper declines in noncitizens' than citizens' use of welfare, food
  stamps, and Medicaid owe more to the "chilling effect" of welfare reform and other policy changes than they do to
  actual eligibility changes. In addition, the fact that welfare use among noncitizens dropped as steeply as food stamp
  use (where new restrictions extended far more broadly) suggests that eligibility changes in one program may chill
  noncitizens' use of other programs. Over time, eligibility changes will become more important as most immigrants
  admitted after August 22, 1996, will be ineligible for most means-tested public benefits for at least five years after
  their entry to the country.

Noncitizens Do Not Appear to Be Naturalizing to Retain Benefits

  The consistently low share and number of naturalized immigrants who receive benefits indicate that few immigrants
  are becoming citizens in order to retain benefits. If most immigrant benefit recipients were naturalizing to retain
  benefits, the number of naturalized citizens receiving benefits would have grown substantially more than it did. (17)

Rising Incomes Do Not Explain Lower Program Participation Rates among Noncitizens

  One possible explanation for the faster declines in program participation among noncitizens than among citizens could
  be that incomes are rising faster for noncitizens. To address this issue, we use demographic standardization
  techniques (described below) to partition changes in program participation over the 1994-97 period into the share
  attributable to changes in income and the share attributable to changes in income-specific participation rates. Our
  analysis finds that most of the change is not due to rising incomes. Only 6 percent of the decline in welfare use among
  noncitizens, versus 30 percent of the decline among citizens, can be explained by rising incomes; similar results hold
  for food stamps and Medicaid (Table 4).

Reduced Use of Health and Other Benefits among Populations Not the Focus of Welfare Reform

  While the apparent decline in welfare use among noncitizens of working age may be an intended and positive policy
  outcome, these data also reveal sharp declines in the use of health, nutritional, and cash assistance within populations
  that are thought to be more vulnerable and were not a focus of welfare reform. These vulnerable populations include
  refugees and the citizen children of noncitizens. As the data presented above indicate, there have been sharp declines
  in benefits use for both populations. At the same time, health uninsurance rates for noncitizens (46 percent) remain
  much higher than among citizens (16 percent).(18) Persistently high uninsurance rates, coupled with the decline in
  program participation documented here, have broad implications for targeting outreach efforts to expand enrollment in
  programs like California's Healthy Families initiative and for other state efforts to expand enrollment in Medicaid and
  the Child Health Insurance Program. (19)

Noncitizens Do Not Demonstrate a Greater Propensity to Receive Benefits

  The data indicate that higher benefit use rates on the part of noncitizen versus citizen households are due to the fact
  that immigrant households are poorer and more likely to contain children, not because noncitizens have a greater
           Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 123 of 327
  disposition towards receiving benefits. In fact, among poor households with children, immigrants have lower use rates
  for welfare, food stamps, and Medicaid both before and after welfare reform.

Notes on the Analysis
Legal Status Distinction. This analysis employs imputation techniques developed by the Urban Institute that make it
possible to assign some legal statuses (notably refugee and nonimmigrant status) to foreign-born persons included in the
Current Population Survey. These techniques enable us to disaggregate changes in immigrants' benefit use by legal
status--despite the fact that the CPS only distinguishes citizens from noncitizens. Disaggregating the immigrant
population in this manner is important because usage patterns vary considerably by legal status and, following welfare
reform, legal status has become an increasingly important determinant of immigrants' eligibility for public benefits.
Specifically, the rules below have applied following welfare reform:
   Naturalized citizens remain eligible for public benefits on the same terms as native-born citizens.
   Noncitizen refugees retain eligibility for means-tested federal benefits, including food stamps, Child Health Insurance
   Program (CHIP), Medicaid, TANF, and SSI, for five to seven years following their entry into the United States.
   Legal immigrants entering before August 22, 1996, retain eligibility for several major means-tested public benefit
   programs: Medicaid, TANF, and the Child Health Insurance Program. Each is jointly funded by the states and the
   federal government. Welfare reform gave the states the option to extend TANF and Medicaid to pre-enactment legal
   immigrants and virtually all states have chosen to do so.

Pre-enactment legal immigrants' eligibility for federal food stamps remains limited to the elderly, disabled, and children.
California and other states have extended state-funded food stamps to working-age immigrants left out by the federal
program.
While pre-enactment immigrants' eligibility for SSI was largely eliminated by the 1996 legislation, it has been restored to
disabled or elderly immigrants who were receiving SSI when welfare reform passed or who subsequently become
disabled.

  Legal immigrants entering after August 22, 1996, have been barred from receiving federal means-tested benefits,
  including TANF, Medicaid, CHIP, SSI, and food stamps, for at least five years after entry and effectively until they
  naturalize.
  Undocumented immigrants remain generally ineligible for most major public benefits.

Partitioning the Change in Welfare Use. The percentage of a group (e.g., citizens, noncitizens, natives) using welfare
can be thought of as the product of two sets of percentages or rates: the income distribution of the group and the
percentage of each specific income category who receive welfare. To cite a specific, but simplified, example using data
from tables 1 and 4, 6.7 percent of citizen households received welfare in 1997. We arrived at this percentage from the
following calculation: 17.9 percent of citizen households with incomes below 200 percent of poverty received welfare, and
these households represent 30.7 percent of citizen households; of the 69.3 percent of citizen households with incomes
above 200 percent of poverty, only 1.7 percent receive welfare. Thus, 6.7 = 17.9 x 0.307 + 1.7 x 0.693. For noncitizen
households, 9.0 percent received welfare in 1997 (9.0 = 14.5 x 0.541 + 2.6 x 0.459). In other words, poor noncitizen
households are less likely to use welfare than poor citizen households (14.5 percent versus 17.9 percent), but poor
households are much more common among noncitizens than citizens (54.1 percent versus 30.7 percent), so overall
noncitizen households are more likely to use welfare than are citizen households.
We can think of two extreme explanations for the change in welfare use between 1994 and 1997. At one extreme, the
35 percent reduction in use for noncitizens (from 13.9 to 9.0 percent) could occur because the rate of welfare use at
every income level for noncitizens fell by 35 percent; were this to occur, the overall rate decline would be explained
completely by changes in usage rates. On the other hand, the rate of welfare use could stay constant for each income
group of noncitizens, but incomes could rise so that more of the noncitizen population fell into higher income groups
which use less welfare. In this case, the overall rate decline would be due entirely to changes in income level. In practice,
neither extreme occurs; a combination of the two accounts for the change.
A demographic technique called standardization permits us to partition the overall change in welfare use into a portion
attributable to changes in usage rates and a portion attributable to changes in income distribution. The standardization
requires four sets of percentages, two for each year: the percentage of the population falling into each income category
in 1994 and 1997 (i.e., the income distributions), and the percentage of each income category receiving welfare in 1994
and 1997 (i.e., the use rates). For the partition results shown in Table 4, we use eight household income categories:
incomes less than 50% of poverty, 50-74%, 75-99%, 100-124%, 125-149%, 150-174%, 175-199%, and 200% of
poverty or more.
The 1997 income distribution multiplied by the 1994 detailed use rates gives the percentage that would have received
welfare in 1997 if use rates had not changed (i.e., only incomes had shifted). Subtracting this hypothetical rate from the
actual 1997 overall use rate gives a measure of change attributable to income changes. We can calculate another
measure of the income effect by subtracting the actual 1994 overall use rate with the hypothetical rate computed with
the 1994 income distribution and the 1997 detailed use rates. The average of these two estimates is the amount of
change between 1994 and 1997 attributable to changes in income. Any remaining change is the share attributable to
changes in welfare usage patterns.(20)
Coverage of welfare use in the CPS. Finally, we should note that the CPS data on benefits use employed in this
analysis were reported by the Census Bureau. Both welfare use and welfare income are known to be underreported,
possibly substantially, in the CPS. We do not correct for either type of underreporting in our analysis. Further, the data
have not been adjusted to take into account program eligibility rules or the misreporting of public benefit use on the part
of immigrants and native citizens. Our uncorrected comparisons assume, in effect, that reporting patterns did not change
between the 1995 and 1998 CPS. Despite these limitations, CPS data are conventionally used to characterize trends in
            Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 124 of 327
benefit use. (21) There is no reason to believe that the trends documented in this report are biased or otherwise invalid.

Tables and Figures

 Table 1. Percent of Households Receiving Welfare, Food Stamps, and Medicaid, by Citizenship of Household
                                Head and by Poverty Status: 1994 and 1997
                                            All Households                         Households Below 200% of Poverty
                                      Percent with Any Participation                      Percent with Any Participation
                                                         '94–'97 Change                                      '94–'97 Change
        Population             1994          1997         Amt.         Pct.        1994         1997         Amt.          Pct.
Welfare (AFDC/TANF, SSI, GA)
Total                             8.3%          6.9%      -1.4% *      -16%         20.3%         17.9%      -2.5% *       -12%
Citizen                          7.8%          6.7%      -1.1% *       -15%        19.9%         17.9%       -2.0% *       -10%
   Native                         7.9%          6.6%      -1.2% *      -16%         20.2%         18.1%      -2.1% *       -10%
   Naturalized**                  6.0%          6.9%         0.9%             --    13.5%         14.9%         1.4%              --
Noncitizen**                    13.9%          9.0%      -4.9% *       -35%        21.7%         14.5%       -7.2% *       -33%
Refugee                          33.3%        24.5%       -8.8% *      -27%         49.1%         40.2%        -9.0%              --
Foreign-Born                     11.7%          9.2%      -2.6% *      -22%         21.2%         16.6%      -4.6% *       -22%
Noncitizen
  --Citizen Difference         6.1% *        2.4% *      -3.7% *          (x)       1.8%        -3.5% *      -5.2% *          (x)
Food Stamps
Total                             9.0%          7.1%      -1.9% *      -22%         24.3%         20.6%      -3.7% *       -15%
Citizen                          8.5%          6.8%      -1.8% *       -21%        23.8%         20.5%       -3.3% *       -14%
   Native                         8.7%          6.8%      -1.8% *      -21%         24.2%         20.8%      -3.4% *       -14%
   Naturalized**                  5.5%          5.4%         0.0%             --    15.0%         14.8%        -0.2%              --
Noncitizen**                    15.4%        10.8%       -4.6% *       -30%        26.3%         19.1%       -7.1% *       -27%
Refugee                          35.3%        22.1%      -13.2% *      -37%         52.0%         41.9%       -10.1%              --
Foreign-Born                     12.5%          9.3%      -3.2% *      -26%         24.7%         19.4%      -5.2% *       -21%
Noncitizen
  --Citizen Difference         6.8% *        4.0% *      -2.8% *          (x)      2.4% *         -1.4%      -3.8% *          (x)
Medicaid
Total                            14.3%        13.2%       -1.1% *        -8%        31.3%         30.5%        -0.8%              --
Citizen                         13.5%        12.6%       -0.9% *        -7%        30.3%         30.0%         -0.3%              --
   Native                        13.5%        12.5%       -1.0% *        -7%        30.5%         30.1%        -0.4%              --
   Naturalized**                 11.9%        13.6%          1.7%             --    23.8%         28.3%         4.5%              --
Noncitizen**                    26.5%        20.8%       -5.7% *       -22%        39.8%         32.0%       -7.8% *       -19%
Refugee                          42.5%        35.8%         -6.7%             --    58.8%         58.5%        -0.3%              --
Foreign-Born                     21.3%        18.7%       -2.6% *      -12%         36.1%         32.7%      -3.4% *         -9%
Noncitizen
  --Citizen Difference        13.0% *        8.2% *      -4.8% *          (x)      9.5% *          2.0%      -7.5% *          (x)
* Significant at p < 0.10.
** Excludes refugees and non-immigrants. See text for definition.
-- Change not significant.
(x) Not applicable.
Source: Urban Institute tabulations from March Current Population Surveys of 1995 and 1998, with imputations for
refugees and non-immigrants. See Detailed Table A for population data.

   Table 2. Percent of Individuals Participating in Welfare and Medicaid, by Citizenship and Age: 1994 and
                                                      1997
           Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 125 of 327
                                              Age 18–64                                           Age 65 and Over
                               Individuals with Program Participation                 Individuals with Program Participation
                                                        '94–'97 Change                                             '94–'97 Change
Population                    1994          1997        Amt.            Pct.          1994            1997          Amt.         Pct.
Welfare (AFDC/TANF, SSI, GA)
Total                            4.9%         4.0%       -0.9% *         -18%              4.9%           4.4%        -0.5%            --
Citizen                         4.7%         4.0%       -0.7% *         -15%               4.2%           3.7%       -0.5%             --
  Native                         4.8%         4.1%       -0.7% *         -15%              4.1%           3.4%        -0.7%            --
  Naturalized**                  2.5%         2.1%         -0.4%               --          5.9%           9.0%           3.1%          --
Noncitizen**                    5.6%         3.3%       -2.3% *         -41%           20.9%           19.0%         -1.8%             --
Refugee                        19.2%        10.4%        -8.8% *         -46%           48.1%             51.0%          2.9%          --
Foreign-Born                     5.5%         3.5%       -2.1% *         -37%           13.2%             14.7%          1.5%          --
Noncitizen
  --Citizen Difference          0.8%        -0.7%         -1.6%              (x)     16.6% *         15.3% *         -1.3%         (x)
Medicaid
Total                            7.9%         6.9%       -1.0% *         -13%              9.3%           9.0%        -0.3%            --
Citizen                         7.5%         6.7%       -0.8% *         -10%               8.4%           8.1%       -0.3%             --
  Native                         7.6%         6.8%       -0.8% *         -10%              8.3%           7.7%        -0.6%            --
  Naturalized**                  4.4%         4.2%         -0.2%               --       11.1%             14.9%          3.8%          --
Noncitizen**                  10.3%          7.2%       -3.1% *         -30%           28.2%           28.2%          0.1%             --
Refugee                        33.1%        17.8%      -15.3% *          -46%           64.8%             69.7%          4.9%          --
Foreign-Born                   10.2%          7.1%       -3.0% *         -30%           19.7%             22.4%          2.8%          --
Noncitizen
  --Citizen Difference        2.8% *         0.5%       -2.3% *              (x)     19.7% *         20.1% *          0.4%         (x)
* Significant at p < 0.10.
** Excludes refugees and non-immigrants. See text for definition.
-- Change not significant.
(x) Not applicable.
Source: Urban Institute tabulations from March Current Population Surveys of 1995 and 1998, with imputations for
refugees and non-immigrants. See Detailed Table B for population data.
Note: Welfare use is defined by individual reports of welfare income from persons age 15 and over. The data do not
represent cases or the full number of individuals on welfare rolls. For example, if a mother and two children are
receiving TANF income, the income would be reported by the mother only and would appear in the table as one
recipient, not three.

   Table 3. Percent of Households with Children Participating in Welfare, Food Stamps, and Medicaid, by
                  Citizenship of Adults and Children and by Poverty Status: 1994 and 1997
                                            All Households                             Below 200 Percent of Poverty
 Program and Household
      Composition                    Percent with Any Participation                        Percent with Any Participation
  (status of adults and                                '94–'97 Change                                             '94–'97 Change
         children)
                               1994         1997        Amt.          Pct.          1994           1997           Amt.          Pct.
Welfare (AFDC/TANF, SSI, GA)
Households with children        12.8%         9.7%     -3.2% *        -25%           30.1%           24.0%        -6.1% *       -20%
 All citizen adults            12.4%         9.6%     -2.8% *         -23%           31.4%          25.8%      -5.6% *          -18%
 Some noncitizen**
adults                         13.8%         8.9%     -4.9% *         -35%           20.8%          14.0%      -6.7% *          -32%
  All noncitizen** children      8.5%         4.2%     -4.2% *        -50%           11.6%            5.9%         -5.6%               --
  Some citizen children         14.8%         9.6%     -5.1% *        -35%           22.5%           15.3%        -7.2% *       -32%
 Difference from "all citizen" households
            Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 126 of 327
  Some noncitizen**
adults                              1.4%      -0.7%       -2.1%          (x)         -10.7% *      -11.8% *          -1.1%      (x)
     All noncitizen**
children                          -3.9% *     -5.4% *      -1.4%             (x)      -19.9% *      -19.9% *            0.0%     (x)
    Some citizen children         2.4% *        0.0%       -2.3%             (x)        -8.9% *     -10.5% *         -1.6%       (x)
Food Stamps
Households with children           16.0%       12.3%      -3.6% *       -23%             39.6%          32.9%      -6.7% *     -17%
 All citizen adults               15.3%       12.1%      -3.2% *       -21%             40.9%           34.7%     -6.2% *      -15%
 Some noncitizen**
adults                            19.2%       13.6%      -5.6% *       -29%             30.7%           23.3%     -7.4% *      -24%
  All noncitizen** children         9.8%        7.4%       -2.4%              --         14.0%          12.0%        -2.0%           --
  Some citizen children            20.8%       14.5%      -6.4% *       -31%             33.9%          25.1%      -8.8% *     -26%
 Difference from "all citizen" households
  Some noncitizen**
adults                            3.9% *       1.5%       -2.4%          (x)         -10.2% *      -11.4% *          -1.2%      (x)
     All noncitizen**
children                          -5.5% *     -4.6% *          0.9%          (x)      -26.9% *      -22.7% *            4.2%     (x)
    Some citizen children         5.5% *      2.4% *      -3.1% *            (x)        -7.0% *      -9.6% *         -2.6%       (x)
Medicaid
Households with children           17.5%       14.4%      -3.1% *       -18%             38.4%          33.5%      -4.8% *     -13%
 All citizen adults               16.8%       14.0%      -2.7% *       -16%             39.2%           35.1%     -4.1% *      -11%
 Some noncitizen**
adults                            21.1%       16.2%      -4.8% *       -23%             31.1%           24.9%     -6.1% *      -20%
  All noncitizen** children        15.7%       10.7%       -4.9%              --         21.8%          15.4%        -6.4%           --
  Some citizen children            22.0%       17.0%      -5.0% *       -23%             32.8%          26.5%      -6.4% *     -19%
 Difference from "all citizen" households
  Some noncitizen**
adults                            4.3% *      2.2% *      -2.1%          (x)           -8.2% *     -10.2% *          -2.0%      (x)
     All noncitizen**
children                           -1.1%       -3.3%       -2.2%             (x)      -17.5% *      -19.7% *         -2.2%       (x)
    Some citizen children         5.2% *      3.0% *       -2.2%             (x)        -6.4% *      -8.7% *         -2.2%       (x)
* Significant at p < 0.10. ** Excludes refugees and non-immigrants. See text for definition. -- Change not significant.
(x) Not applicable. Source: Urban Institute tabulations from March Current Population Surveys of 1995 and 1998, with
imputations for refugees and non-immigrants. Universe is households headed by persons 18–64 with children under
age 18. See Detailed Table C for population data.

  Table 4. Partition of 1994–97 Change in Household Participation in Welfare, Food Stamps, and Medicaid
          into Portions Due to Changes in Poverty Prevalence and Welfare Use Rates, by Citizenship
                                    Percent of Households                          Partition of '94–'97 Change in Participation***
                          Below Specified          Participating in
        Population                                                                             Due to      Due to          Pct. of
                          Level of Poverty            Program
                                                                                    Total       Use        Poverty      Change from
                           1994        1997        1994          1997              Change      Rates        Rates          Usage
Welfare (AFDC/TANF, SSI, GA)
                        100 Percent of Poverty
Total                       13.9%       12.7%           8.3%          6.9%          -1.4% *       -0.9%         -0.5%           66%
Citizen                    13.0%       11.8%            7.8%          6.7%         -1.1% *        -0.7%      -0.5%             60%
 Native                     13.0%       11.7%           7.9%          6.6%          -1.2% *       -0.7%         -0.5%           59%
 Naturalized**              11.0%       12.5%           6.0%          6.9%             0.9%           --           --                --
Noncitizen**               27.3%       25.9%       13.9%              9.0%         -4.9% *        -4.6%      -0.3%             94%
Refugee                     31.9%       25.4%       33.3%         24.5%             -8.8% *       -5.3%         -3.5%           60%
           Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 127 of 327
Foreign-Born               21.4%      20.4%         11.7%       9.2%      -2.6% *          -2.2%     -0.3%               87%
Food Stamps
                       125 Percent of Poverty
Total                      18.9%      17.5%         9.0%        7.1%      -1.9% *          -1.4%     -0.6%               70%
Citizen                   17.7%       16.4%         8.5%        6.8%     -1.8% *           -1.2%     -0.6%               68%
 Native                    17.8%      16.3%         8.7%        6.8%      -1.8% *          -1.2%     -0.6%               66%
 Naturalized**             16.2%      17.6%         5.5%        5.4%         0.0%             --           --               --
Noncitizen**              35.7%       34.8%       15.4%        10.8%     -4.6% *           -4.1%     -0.5%               89%
Refugee                    41.1%      32.7%         35.3%      22.1%    -13.2% *           -8.4%     -4.8%               64%
Foreign-Born               28.5%      27.5%         12.5%       9.3%      -3.2% *          -2.7%     -0.5%               85%
Medicaid
                       200 Percent of Poverty
Total                      34.3%      32.1%         14.3%      13.2%      -1.1% *          -0.5%     -0.7%               42%
Citizen                   32.8%       30.7%       13.5%        12.6%     -0.9% *           -0.3%     -0.6%               28%
 Native                    32.9%      30.5%         13.5%      12.5%      -1.0% *          -0.3%     -0.7%               31%
 Naturalized**             32.2%      33.6%         11.9%      13.6%         1.7%             --           --               --
Noncitizen**              55.9%       54.1%       26.5%        20.8%     -5.7% *           -5.1%     -0.6%               90%
Refugee                    60.6%      49.9%         42.5%      35.8%         -6.7%            --           --               --
Foreign-Born               47.1%      45.0%         21.3%      18.7%      -2.6% *          -2.1%     -0.6%               78%
* Significant at p < 0.10.
** Excludes refugees and non-immigrants. See text for definition.
*** Partition uses poverty-specific welfare rates for intervals of 25 percentage points for 50–200 percent of poverty
(i.e., <50%, 50–74%, 75–99%...175–199%, 200% or more). See text for details.
-- Total change not significant.
Source: Urban Institute tabulations from March Current Population Surveys of 1995 and 1998, with imputations for
refugees and non-immigrants.

 Detailed Table A. Household Receipt of Welfare, Food Stamps, and Medicaid, by Citizenship of Household
                              Head and by Poverty Status: 1994 and 1997
                                                (Populations in thousands)
                                   All Households                       Households Below 200 Percent of Poverty
                         Program Participation in Household?                   Program Participation in Household?
 Population
                          1994                        1997                       1994                           1997
                 Yes      Total    % Yes    Yes       Total    % Yes   Yes       Total      % Yes   Yes         Total   % Yes
Welfare (AFDC/TANF, SSI, GA)
Total            8,188 99,106       8.3%    7,091 102,584       6.9%   6,903 33,960         20.3%   5,877 32,888        17.9%
Citizen          7,257 92,989       7.8%    6,400    96,169     6.7% 6,084 30,525 19.9%             5,287 29,493 17.9%
 Native          7,031 89,248       7.9%    6,096    91,748     6.6%   5,920 29,320         20.2%   5,065 28,007        18.1%
 Naturalized*      225     3,741    6.0%      304     4,421     6.9%     163     1,205      13.5%    222        1,486   14.9%
Noncitizen*       723     5,209 13.9%         474     5,246     9.0%     632     2,910 21.7%         411        2,841 14.5%
Refugee            202       606   33.3%      213       872    24.5%     180         367    49.1%    175          435   40.2%
Foreign-Born     1,157     9,858   11.7%      995    10,837     9.2%     983     4,640      21.2%    811        4,881   16.6%
Food Stamps
Total            8,949 99,106       9.0%    7,263 102,584       7.1%   8,240 33,960         24.3%   6,773 32,888        20.6%
Citizen          7,924 92,989       8.5%    6,500    96,169     6.8% 7,275 30,525 23.8%             6,044 29,493 20.5%
 Native          7,720 89,248       8.7%    6,261    91,748     6.8%   7,095 29,320         24.2%   5,824 28,007        20.8%
 Naturalized*      204     3,741    5.5%      239     4,421     5.4%     180     1,205      15.0%    220        1,486   14.8%
           Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 128 of 327
Noncitizen*         801      5,209 15.4%           567     5,246 10.8%         764     2,910 26.3%        543    2,841 19.1%
Refugee             214         606     35.3%       193      872     22.1%      191      367    52.0%      182      435      41.9%
Foreign-Born     1,228        9,858     12.5%     1,003    10,837     9.3%    1,145    4,640    24.7%      949    4,881      19.4%
Medicaid
Total           14,189       99,106     14.3% 13,523 102,584         13.2% 10,630     33,960    31.3% 10,027     32,888      30.5%
Citizen         12,533 92,989 13.5% 12,102 96,169 12.6%                       9,243 30,525 30.3%         8,852 29,493 30.0%
 Native         12,088       89,248     13.5% 11,499       91,748    12.5%    8,956 29,320      30.5%    8,432 28,007        30.1%
 Naturalized*       445       3,741     11.9%       603     4,421    13.6%      287    1,205    23.8%      420    1,486      28.3%
Noncitizen*      1,379       5,209 26.5%          1,090    5,246 20.8%        1,158    2,910 39.8%        910    2,841 32.0%
Refugee             258         606     42.5%       312      872     35.8%      216      367    58.8%      254      435      58.5%
Foreign-Born     2,101        9,858     21.3%     2,024    10,837    18.7%    1,674    4,640    36.1%    1,595    4,881      32.7%
* Excludes refugees and non-immigrants. See text for definition.
Source: Urban Institute tabulations from March Current Population Surveys of 1995 and 1998, with imputations for
refugees and non-immigrants.

  Detailed Table B. Individual Welfare and Medicaid Participation, by Citizenship and Age: 1994 and 1997
                                                    (Populations in thousands)
                             Individual Participation in Program,                     Individual Participation in Program,
                                         Age 18–64                                            Age 65 and Over
 Population
                              1994                          1997                        1994                      1997
                 Yes          Total      % Yes     Yes       Total    % Yes    Yes      Total   % Yes     Yes     Total      % Yes
Welfare (AFDC/TANF, SSI, GA)
Total            7,856       160,217      4.9%     6,632   165,329     4.0% 1,549 31,350          4.9% 1,419 32,082           4.4%
Citizen          6,939 146,620           4.7%      6,047 151,104       4.0% 1,277 30,207         4.2% 1,160 31,037           3.7%
 Native          6,808       141,270      4.8%     5,908   144,513     4.1% 1,178 28,536          4.1%     993 29,188         3.4%
 Naturalized*       132         5,350     2.5%       139      6,591    2.1%      99     1,671     5.9%     167    1,849       9.0%
Noncitizen*         651       11,713     5.6%       385     11,772 3.3%         213     1,019 20.9%        163      857 19.0%
Refugee             257         1,340    19.2%       197      1,890 10.4%        60       124   48.1%       96      188      51.0%
Foreign-Born     1,048        18,947      5.5%       725     20,817    3.5%     372     2,814   13.2%      426    2,894      14.7%
Medicaid
Total           12,698       160,217      7.9% 11,372      165,329     6.9% 2,919 31,350          9.3% 2,901 32,082           9.0%
Citizen         11,011 146,620           7.5% 10,165 151,104           6.7% 2,551 30,207         8.4% 2,528 31,037           8.1%
 Native         10,773       141,270      7.6%     9,886   144,513     6.8% 2,364 28,536          8.3% 2,251 29,188           7.7%
 Naturalized*       238         5,350     4.4%       279      6,591    4.2%     186     1,671   11.1%      276    1,849      14.9%
Noncitizen*      1,211        11,713 10.3%          853     11,772 7.2%         287     1,019 28.2%        242      857 28.2%
Refugee             443         1,340    33.1%       336      1,890 17.8%        81       124   64.8%      131      188      69.7%
Foreign-Born     1,925        18,947     10.2%     1,486     20,817    7.1%     554     2,814   19.7%      650    2,894      22.4%
* Excludes refugees and non-immigrants. See text for definition.
Source: Urban Institute tabulations from March Current Population Surveys of 1995 and 1998, with imputations for
refugees and non-immigrants.

    Detailed Table C. Welfare, Food Stamp, and Medicaid Participation of Households with Children, by
    Citizenship of Adults and Children and by Poverty Status: 1994 and 1997 (Populations in thousands)
  Program and                            All Households                        Households Below 200 Percent of Poverty
   Household
                                 1994                       1997                       1994                       1997
  Composition
(Adults-Children)      Yes      Total     % Yes     Yes     Total     % Yes    Yes     Total    % Yes    Yes     Total       % Yes
Welfare (AFDC/TANF, SSI, GA)
           Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 129 of 327
Households with
children             4,713 36,784   12.8% 3,600 37,286        9.7% 4,160 13,818      30.1% 3,156      13,138   24.0%
 All citizen
adults               4,031 32,498 12.4% 3,142 32,747         9.6% 3,550 11,294 31.4% 2,755 10,670 25.8%
 One or more
noncitizen* adults    524   3,785   13.8%     346    3,880    8.9%    466    2,243   20.8%     304     2,165   14.0%
   All noncitizen*
children               47     560    8.5%      21     497     4.2%      42     359   11.6%       18     297        5.9%
   One or more
citizen children      476   3,225 14.8%      325    3,383    9.6%     424    1,885 22.5%       287    1,868 15.3%
Food Stamps
Households with
children             5,872 36,784   16.0% 4,601 37,286       12.3% 5,477 13,818      39.6% 4,323      13,138   32.9%
 All citizen
adults               4,969 32,498 15.3% 3,949 32,747 12.1% 4,622 11,294 40.9% 3,702 10,670 34.7%
 One or more
noncitizen* adults    726   3,785   19.2%     526    3,880   13.6%    689    2,243   30.7%     504     2,165   23.3%
   All noncitizen*
children               55     560    9.8%      37     497     7.4%      50     359   14.0%       36     297    12.0%
   One or more
citizen children      671   3,225 20.8%      489    3,383 14.5%       639    1,885 33.9%       469    1,868 25.1%
Medicaid
Households with
children             6,447 36,784   17.5% 5,368 37,286       14.4% 5,302 13,818      38.4% 4,405      13,138   33.5%
 All citizen
adults               5,453 32,498 16.8% 4,596 32,747 14.0% 4,433 11,294 39.2% 3,748 10,670 35.1%
 One or more
noncitizen* adults    797   3,785   21.1%     630    3,880   16.2%    697    2,243   31.1%     540     2,165   24.9%
   All noncitizen*
children               88     560   15.7%      53     497    10.7%      78     359   21.8%       46     297    15.4%
   One or more
citizen children      709   3,225 22.0%      576    3,383 17.0%       619    1,885 32.8%       495    1,868 26.5%
* Excludes refugees and non-immigrants. See text for definition.
Source: Urban Institute tabulations from March Current Population Surveys of 1995 and 1998, with imputations for
refugees and non-immigrants.

 Figure 1. Percent of Households Receiving Welfare, Food Stamps, and Medicaid, by Nativity of Household
                                       Head and by Poverty Status
         Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 130 of 327




                                                 Source: Table 1.
                     Note: Noncitizen group excludes refugees and non-immigrants. See text.
                                   * 1994-97 change is significant at p < 0.10.
Figure 2. Percent of Individuals Participating in Welfare and Medicaid, by Age and Citizenship: 1994 and 1997
    Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 131 of 327




                                           Source: Table 2.
               Note: Noncitizen group excludes refugees and non-immigrants. See text.
                             * 1994-97 change is significant at p < 0.10.
Figure 3. Percent of Househoolds with Children Receiving Welfare, Food Stamps, and Medicaid, by
             Citizenship of Adults and Children and by Poverty Status: 1994 and 1997
           Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 132 of 327




               Source: Table 3. Includes only households with children headed by persons 18-64 years old.
             Note: Noncitizen group excludes refugees and non-immigrants. See text ofr definition of groups.
                                       * 1994-97 change is significant at p < 0.10.


BIBLIOGRAPHY
Das Gupta, Prithwis. 1993. Standardization and Decomposition of Rates: A User's Manual. U.S. Bureau of the Census,
Current Population Reports, Series P23-186. Washington, D.C.: U.S. Government Printing Office. September.
Ellwood, Marilyn R., and Leighton Ku. 1998. "Welfare and Immigration Reforms: Unintended Side Effects for Medicaid."
Health Affairs 17 (3): 137-51. May/June.
Fix, Michael, and Wendy Zimmermann. 1998. "The Legacies of Welfare Reform's Immigrant Restrictions." Interpreter
Releases. November 16.
Fronstin, P. 1998. "Sources of Health Insurance and Characteristics of the Uninsured: An Analysis of the March 1998
Current Population Survey." EBRI Issue Brief 204. December.
National Research Council. 1998. From Generation to Generation, The Health and Well-Being of Children in Immigrant
Families. Washington, D.C.: Institute of Medicine, National Academy Press.
Passel, Jeffrey S., and Rebecca Clark. 1998. "Immigrants in New York: Their Legal Status, Incomes, and Taxes."
Washington, D.C.: The Urban Institute. April.
Van Hook, Jennifer, Jennifer E. Glick, and Frank D. Bean. 1999. "Public Assistance Receipt Among Immigrants and
Natives: How the Unit of Analysis Affects Research Findings." Demography 36 (1): 111-20. February.
Zimmermann, Wendy, and Michael Fix. 1998. "Declining Immigrant Applications for Medi-Cal and Welfare Benefits in Los
Angeles County." Washington, D.C.: The Urban Institute. July.

Notes
1. The Personal Responsibility and Work Opportunity Reconciliation Act, Pub. L. 104-193 (1996).
2. While most of these unqualified immigrants are undocumented immigrants, many unqualified immigrants are legally
present in the United States and have work authorization. See, generally, Michael Fix and Wendy Zimmermann, "The
Legacies of Welfare Reform's Immigrant Restrictions," Interpreter Releases, November 16, 1998.
3. "Public charge" is a term used by the Immigration and Naturalization Service (INS) and the State Department to
describe someone who is, or is likely to become, dependent on public benefits. Public charge considerations have
historically been a factor in the admissibility of aliens (i.e., grant of a green card) and, only rarely, in the deportation of
aliens who have been in the United States less than five years.
In the past several years, public charge has been inappropriately invoked in some instances where noncitizens have
attempted to reenter the United States and where immigrants have sought to naturalize. In some cases, noncitizens
seeking to adjust status, naturalize, or reenter the country have been asked to repay public benefits. The legality of
compelling repayment in these contexts is suspect.
4. See Wendy Zimmermann and Michael Fix, "Declining Immigrant Applications for Medi-Cal and Welfare Benefits in Los
Angeles County," The Urban Institute, July 1998.
5. The CPS collects information on program use and income in March for the preceding calendar year. Thus, the
information collected in the March 1995 CPS pertains to calendar year 1994; and the March 1998 CPS, to calendar year
1997. Throughout this document, we use the CPS data from March 1995 and 1998 for reference years 1994 and 1997.
The data from the March 1995 CPS have been reweighted to correct for an error in the official weights (Jeffrey S. Passel
and Rebecca Clark, " Immigrants in New York: Their Legal Status, Incomes, and Taxes," The Urban Institute, April 1998).
              Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 133 of 327
The CPS data used here are not corrected for underreporting of welfare use or welfare income. (See "Coverage of
Welfare Use in the CPS.")
6. See Passel and Clark, 1998.
7. Welfare reform gave the states the option of barring legal immigrants in the United States before August 22, 1996,
from TANF and Medicaid. However, virtually all states extended benefits to these pre-enactment immigrants. See Fix and
Zimmermann, 1998.
8. "Federal means-tested public benefits" have been determined to be Temporary Assistance for Needy Families (TANF),
Medicaid, the Child Health Insurance Program (CHIP), Supplemental Security Income (SSI), and food stamps.
9. Unless otherwise noted, the comparisons of citizens and noncitizens exclude refugees and temporary immigrants (i.e.
"nonimmigrants" according to immigration law), which are treated separately. Citizens include natives, persons born in
Puerto Rico and other outlying areas, and immigrants who have acquired citizenship through naturalization. Noncitizens
include aliens admitted as lawful permanent residents and undocumented immigrants.
10. A refugee is defined legally as a person outside his/her country of nationality who is unable to return because of a
well-founded fear of persecution. Because their departure from their home country is involuntary and unplanned and
because many suffer physical or mental trauma, refugees have been made eligible for most public benefits from the date
of their arrival.
We assign refugee status based on country of birth and period of entry to the United States. For persons entering after
1980, we define a "refugee country" as one where refugees and asylees account for more than 40 percent of total
admissions of legal permanent residents, refugees, and asylees during any two-year period. See Passel and Clark, 1998.
11. See, for example, From Generation to Generation, The Health and Well-Being of Children in Immigrant Families,
National Research Council, Institute of Medicine, National Academy Press, Washington D.C., 1998.
12. See Fix and Zimmermann, 1998.
13. See Jennifer Van Hook, Jennifer E. Glick, and Frank D. Bean, "Public Assistance Receipt Among Immigrants and
Natives: How the Unit of Analysis Affects Research Findings," Demography 36 (1, February 1999): 111-20.
14. In the CPS, food stamp usage is a household-level variable, so we do not report individual usage patterns.
15. They are, however, consistent with administrative data, specifically the Food Stamp Program Quality Control data for
fiscal years 1994 and 1997.
16. See, for example, Passel and Clark, 1998.
17. The data in Detailed Table B show that the number of naturalized citizens age 18 and over reporting welfare income
rose by only 75,000 between 1994 and 1997, while the number of naturalized citizens increased by 1,419,000. During
that period, the number of noncitizens reporting welfare use fell by 316,000.
18. P. Fronstin, "Sources of Health Insurance and Characteristics of the Uninsured: An Analysis of the March 1998
Current Population Survey," EBRI Issue Brief 204, December 1998.
19. We should note that declines in Medicaid caseloads affect more populations than just noncitizens and can also be
viewed as an unintended effect of welfare reform. See Marilyn R. Ellwood and Leighton Ku, "Welfare and Immigration
Reforms: Unintended Side Effects for Medicaid," Health Affairs 17 (3, May/June 1998): 137-51.
20. This second difference can be shown to be equivalent algebraically to the average of two separate estimates of
change attributable to difference in usage rates. One measure compares the actual 1997 overall use rate with a
hypothetical rate computed as the 1997 detailed use rates multiplied by the 1994 income distribution. The other
subtracts actual 1994 overall use rate from the hypothetical rate based on the 1994 detailed use rates and the 1997
income distribution. For more information on standardization and partition, see Prithwis Das Gupta, Standardization and
Decomposition of Rates: A User's Manual, U.S. Bureau of the Census, Current Population Reports, Series P23-186,
Washington, D.C.: U.S. Government Printing Office, September 1993.
21. See, for example, Fronstin, 1998. Planned Urban Institute reports that take into account patterns of underreporting
and program eligibility rules are expected in the summer of 1999.



Other Publications by the Authors
   Michael E. Fix
   Jeffrey S. Passel




Usage and reprints: Most publications may be downloaded free of charge from the web site and may be used and copies made for
research, academic, policy or other non-commercial purposes. Proper attribution is required. Posting UI research papers on other
websites is permitted subject to prior approval from the Urban Institute—contact publicaffairs@urban.org.
If you are unable to access or print the PDF document please contact us or call the Publications Office at (202) 261-5687.
Disclaimer: The nonpartisan Urban Institute publishes studies, reports, and books on timely topics worthy of public consideration. The views expressed are
those of the authors and should not be attributed to the Urban Institute, its trustees, or its funders. Copyright of the written materials contained within the
              Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 134 of 327
those of the authors and should not be attributed to the Urban Institute, its trustees, or its funders. Copyright of the written materials contained within the
Urban Institute website is owned or controlled by the Urban Institute.

Source: The Urban Institute, © 2012 | http://www.urban.org
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 135 of 327




          Exhibit C
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 136 of 327




                                                              Discussion Papers
    The Scope and
   Impact of Welfare
  Reform’s Immigrant
      Provisions

         Michael Fix
        Jeffrey Passel
            02–03




         January
          2002




   An Urban Institute
   Program to Assess
   Changing Social
   Policies
  Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 137 of 327



Assessing the New Federalism is a multi-year Urban Institute project designed to analyze the devolution of
responsibility for social programs from the federal government to the states. It focuses primarily on health
care, income security, employment and training programs, and social services. Researchers monitor
program changes and fiscal developments. Alan Weil is the project director. In collaboration with Child
Trends, the project studies changes in family well-being. The project provides timely, nonpartisan
information to inform public debate and to help state and local decisionmakers carry out their new
responsibilities more effectively.

Key components of the project include a household survey, studies of policies in 13 states, and a database
with information on all states and the District of Columbia. Publications and database are available free of
charge on the Urban Institute=s Web site: http://www.urban.org. This paper is one in a series of discussion
papers analyzing information from these and other sources.

The project has received funding from The Annie E. Casey Foundation, the W.K. Kellogg Foundation, The
Robert Wood Johnson Foundation, The Henry J. Kaiser Family Foundation, The Ford Foundation, The
John D. and Catherine T. MacArthur Foundation, the Charles Stewart Mott Foundation, The David and
Lucile Packard Foundation, The McKnight Foundation, The Commonwealth Fund, the Stuart Foundation,
the Weingart Foundation, The Fund for New Jersey, The Lynde and Harry Bradley Foundation, the Joyce
Foundation, and The Rockefeller Foundation.

The nonpartisan Urban Institute publishes studies, reports, and books on timely topics worthy of public
consideration. The views expressed are those of the authors and should not be attributed to the Urban
Institute, its trustees, its funders, or other authors in the series..

The authors would like to thank Kenneth Finegold and Alan Weil for helpful comments.

Publisher: The Urban Institute, 2100 M Street, N.W., Washington, D.C. 20037
Copyright © 2002. Permission is granted for reproduction of this document, with attribution to the Urban
Institute.
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 138 of 327
        Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 139 of 327




                             THE SCOPE AND IMPACT OF
                       WELFARE R EFORM' S IMMIGRANT P ROVISIONS
                                                                     by
                                               Michael Fix and Jeffrey S. Passel

                                                    TABLE OF CONTENTS

INTRODUCTION ............................................................................................................................... 1
    Summary................................................................................................................................. 1
    Background ............................................................................................................................. 3
PRWORA’S I MMIGRANT PROVISIONS : A BRIEF OVERVIEW ..................................................... 5
   Comprehensive Revision of Immigrant Eligibility................................................................. 5
   Differing Goals for Immigrants .............................................................................................. 5
   Eligible Immigrant Populations .............................................................................................. 6
   Sponsorship ............................................................................................................................. 7
   Shift in Responsibility to the States ........................................................................................ 8
M AJOR CHANGES S INCE ENACTMENT .......................................................................................... 9
    Congressional Restorations..................................................................................................... 9
    Administrative Responses....................................................................................................... 9
    The States’ Responses........................................................................................................... 10
    The Courts’ Responses ......................................................................................................... 11
PRWORA’S I MPACT ON I MMIGRANT B ENEFIT US E .................................................................. 12
   Early Evidence — “Chilling” Effects ................................................................................... 12
   New Analyses of Immigrant Program Participation............................................................. 13
        Overall Declines ........................................................................................................... 14
        Low-Income Families with Children ............................................................................ 16
        Mixed Status Families ................................................................................................... 17
        Refugees ........................................................................................................................ 18
        Change in TANF Caseloads and the Recipient Population.......................................... 19
        Medicaid Use and Health Insurance ............................................................................ 22
        State Level Changes...................................................................................................... 26
   Explaining the Trends in Immigrant Program Participation................................................. 28
        Naturalization Rates and Benefits Use ......................................................................... 29
        Income Changes............................................................................................................ 31
        Citizen-LPR Differences in Program Participation ..................................................... 33
CONSIDERING R EFORM................................................................................................................ 34




REFERENCES ................................................................................................................................. 39




                                                                   —i—
        Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 140 of 327




                                                             F IGURES
1. Participation in Means-Tested Benefit Programs for Legal Permanent Resident Alien
        Families: 1994 and 1999 ...................................................................................................15
2. Participation in Means-Tested Benefit Programs for Low-Income Legal Permanent Resident
        Alien Families with Children: 1994 and 1999 ..................................................................16
3. Participation in Means-Tested Benefit Programs for Low-Income Legal Permanent Resident
        Alien and Citizen Families with Children: 1994 and 1999...............................................17
4. Participation in Means-Tested Benefit Programs for Low-Income Families with Children:
        Refugee Aliens — 1994 and 1999; Citizens and LPR Aliens — 1999 .............................19
5. Participation in Medicaid for Low-Income Working-Age Adults (18-64), by Nativity and
       Legal Status: 1994 and 1999 .............................................................................................23
6. Participation in Medicaid for Low-Income Children (under 18), by Nativity and Status of
       Parents and Children: 1994 and 1999 ...............................................................................25
7. Health Insurance Coverage for Low-Income Children (under 18), by Status of Parents and
      Children: 1999....................................................................................................................26
8. Participation in TANF for Low-Income Legal Permanent Resident Alien Families with
       Children: U.S., California, and Selected Groups of States, 1994 and 1999 ......................27




                                                               TABLES
1. Number of Families and Families Receiving TANF, by Citizenship of Head and Spouse:
    1994 and 1999 ....................................................................................................................... 41
2. Partition of 1994-1999 Change in Use of Welfare, Food Stamps, and Medicaid into Effects of
    Poverty-Family-Specific Use Rates, Poverty Distribution, and Presence of Children
    Distribution, Using Standardization Techniques for Families in the United States, by
    Nativity and Status ................................................................................................................ 42
3. Partition of Citizen-LPR Difference in Use of Welfare, Food Stamps, and Medicaid into
    Effects of Poverty-Family-Specific Use Rates, Poverty Distribution, and Presence of
    Children Distribution, Using Standardization Techniques for Families in the United States:
    1994, 1999............................................................................................................................. 44




                                                                  — ii —
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 141 of 327




                         THE SCOPE AND IMPACT OF
                   WELFARE R EFORM' S IMMIGRANT P ROVISIONS
                                                       by
                                     Michael Fix and Jeffrey S. Passel

                                             INTRODUCTION

        The 1996 Personal Responsibility and Work Opportunity Reconciliation Act (PRWORA)

not only overhauled the nation’s welfare system, it redefined immigrants’ access to public

benefits. Indeed the law’s immigrant provisions — to which an entire title is dedicated

(Title IV) — can be viewed as a watershed in the related domains of immigrant integration and

immigration policy, as well as the federalism issues the new provisions raise. 1

        In this paper, we discuss the background and character of the changes introduced by this

comprehensive, far-reaching law and then sketch the post-enactment responses of the Congress,

the states, and the courts. We further explore the impacts that the law has had on benefit use

among immigrants, highlighting the changes in usage among different immigrant groups and

factors related to these changes, such as naturalization and rising incomes. We conclude by

discussing a number of issues that may be examined within the context of welfare

reauthorization.

Summary

        For immigrants, welfare reform went well beyond conditioning access to cash benefits on

work. Rather, the law set out a comprehensive scheme for determining immigrant eligibility for

a wide range of social benefits that are provided by governments at all levels. Reform



1
  The law’s impacts on immigrants and their families are not confined to Title IV. PRWORA’s restructuring of
TANF, the imposition of time limits, new incentives to work, and the many other changes introduced affect
low-income immigrant families eligible to receive benefits.



                                                    —1—
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 142 of 327



represented a major departure from prior policy by making citizenship more central to the receipt

of benefits, by granting the states rather than the federal government the power to determine

immigrant eligibility for benefits, and by drawing a sharp distinction between immigrants

arriving before and after PRWORA’s enactment on August 22, 1996.

       Our recently completed analysis of the 1995 and 2000 Current Population Surveys (CPS)

reveals a number of striking trends in immigrants’ use of public benefits:

       Ø There were substantial declines between 1994 and 1999 in legal immigrants’ use of
         all major benefit programs: TANF (-60 percent), food stamps (-48 percent),
         SSI (-32 percent), and Medicaid (-15 percent).
       Ø By 1999, low-income legal immigrant families with children had 1ower use rates for
         TANF and food stamps than their low-income citizen counterparts. Medicaid use
         rates for these families did not vary by citizenship, testifying, perhaps, to the success
         of policies intended to broaden the health insurance coverage among children.
       Ø Nonetheless, individual- level analyses reveal that low- income, working-age
         noncitizens had substantially larger declines in Medicaid use rates than their citizen
         counterparts. Loss of Medicaid is not being made up by other forms of health
         coverage, but rather is resulting in a total loss of health insurance.
       Ø Benefit use rates among U.S. citizen children in low- income immigrant families (i.e.,
         in poor mixed-status families) were substantially lower than for citizen children of
         native parents in poor families.
       Ø Declines in benefit participation were especially steep among low- income refugee
         families whose use rates for TANF, food stamps, and Medicaid were comparable to
         citizens by 1999.
       Ø Declines in immigrants’ use of benefits are evident across all areas of the country.
         They are especially steep among poor families living in states that make few benefits
         available to immigrants, but which have rapidly rising immigrant populations.
       Ø In general, the declining benefit use occurring between 1994 and 1999 was not
         accounted for by increased naturalizations or by rising incomes within immigrant
         families.


       Despite reduced use of public benefits, half of immigrant families were poor in 1999;

poor legal immigrants were far more likely to be uninsured than their citizen counterparts; and

immigrant children were more likely to be food insecure than children of citizens (Capps 2001).



                                              —2—
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 143 of 327



       With a recession descending and welfare reform reauthorization looming, these

precipitous declines in the face of continuing high poverty rates raise important questions. As

this is written, some participants in the reauthorization debate, concerned that that the reforms

went too far, have proposed restoring food-stamp eligibility to legal immigrants and granting

states the authority to extend Medicaid and the State Children’s Health Insurance Program

(SCHIP) to some post-enactment immigrants. These measures would grant non-cash aid to

many families and place immigrants arriving before and after welfare reform on a more equal

footing. Proposed restorations raise issues regarding the extent of sponsors’ responsibility for

immigrants, welfare reform’s impact on successfully integrating immigrant residents into the

broader society, substantially altered incentives to naturalize, equitable intergovernmental cost

sharing, and the limits to delegating federal immigration control powers to the states, especially

in an era of global competition.

Background

       At the time of welfare reform’s passage, some researchers contended that the availability

of public benefits was increasingly influencing immigrants’ migration decisions, explaining in

part a perceived decline in the quality of new immigrants — that is, their education, incomes,

and propensity to use benefits (Borjas and Hilton 1995). In fact, the power of the so-called

“welfare magnet,” the perceived decline in the quality of immigrants, and even the

disproportionately high use of benefits among noncitizen populations were all heavily contested

in the literature (Duleep and Regets 1994; Fix and Passel 1994; Van Hook, Glick, and Bean

1999). Nonetheless, the influence of this linkage of welfare to immigration flows can be seen in




                                               —3—
         Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 144 of 327



PRWORA’s departing premise that “self-sufficiency has been a basic principle of United States

immigration policies”2 (emphasis added).

           While often associated with fiscally conservative Republicans, political interest in

restricting immigrants’ access to welfare evolved in a bipartisan manner through the mid-1990s.

Initial proposals limiting noncitizens’ access to SSI 3 and, eventually, to other public benefits

originated in the Democratically-controlled House of Representatives and the Clinton

Administration. In due course, more far-reaching restrictions were written into The Contract

With America (Gingrich and Armey 1994), the policy blueprint for the Republican Congress

elected in 1994. Finally, the redefinition of immigrants’ rights to benefits that was eventually

codified in Title IV of PRWORA, was drafted by a Republican Congress and signed into law on

August 22, 1996 by a somewhat uneasy President Clinton who, despite his intent on “ending

welfare as we know it,” expressed reservations about the bill’s immigrant provisions.

           The political context within which PRWORA’s immigrant restrictions were created

should also be recalled. The law was enacted during a period of anti- immigrant sentiment, one

that witnessed the enactment of two broad laws — The 1996 Antiterrorism and Effective Death

Penalty Act 4 and the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 5 —

that, among other things, limited noncitizens’ rights of residence and judicial appeal as well as

the ability of undocumented immigrants to adjust to legal status.




2
    8 U.S.C. Section 1601(1) (Supp. V 1999).
3
  The proposal was to extend the deeming period during which a sponsor’s income is ascribed to the immigrant from
3 to 5 years.
4
    Pub.L. 104-132 (1996).
5
    Pub.L. 104-208 (1996).



                                                    —4—
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 145 of 327



              PRWORA’S IMMIGRANT PROVISIONS: A BRIEF OVERVIEW

Comprehensive Revision of Immigrant Eligibility

        For immigrants, PRWORA represented more than a simple regulation of access to cash

benefit programs. Rather, the law’s immigrant provisions were a comprehensive revision of the

nation’s laws governing access by legal immigrants, refugees, and illegal immigrants to virtually

all federal, state, and local benefits for which eligibility is in some ways restricted. In this

respect, the law departed from the piecemeal, program-by-program establishment of immigrant

eligibility that had been typical in the past.

Differing Goals for Immigrants

        The law’s immigrant provisions were driven by a somewhat different logic than the rest

of PRWORA. That is, there was little imperative to discourage out-of-wedlock births and to

encourage able-bodied adults to work. After all, low-income immigrants were more likely to

live in intact families and to be employed than natives. 6 Rather, PRWORA’s immigrant

restrictions incorporated other goals. One, alluded to above, was to alter immigration flows by

discouraging immigrants likely to seek public benefits from entering the United States. A

second was to shift responsibility for the support of immigrants away from the government and

onto newcomers’ sponsors. A third powerful goal was to realize a large, new stream of cost

savings. Altogether, the Congressional Budget Office estimated that the immigrant restrictions

would generate roughly 40 percent of welfare reform’s overall savings of $54 billion — despite

the fact that in 1996 immigrants represented only 15 percent of all welfare recipients in the

United States. (Congressional Budget Office 1997)


6
 Among immigrants, 65 percent of low-income families with children were two-parent families in the 1996 CPS
versus only 40 percent among natives. About 80 percent of working-age immigrant males in low-income families
were in the labor force versus less than 70 percent for the corresponding group of natives.


                                                   —5—
       Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 146 of 327



Eligible Immigrant Populations

        Prior to welfare reform, legal immigrants living in the United States were eligible for

public benefits on more or less the same terms as citizens. Following reform, eligibility for

federal means-tested public benefits depends more on citizenship than in the past. By rationing

access to benefits in this way, the law elevates the importance of citizenship for societal

membership in a manner that is unusual by international standards (Fix and Laglagaron 2001).

        PRWORA’s comprehensive redefinition of immigrant eligibility for benefits involved the

creation of three separate “bright lines.” One divides “qualified” and “unqualified” immigrants.

The class of unqualified aliens is composed mostly, but not exclusively, of undocumented

immigrants who are eligible only for a small, enumerated set of federal and state benefits. 7

Qualified immigrants, by contrast, are eligible for a wide range of “federal public benefits” with

restricted eligibility, including Social Security, Pell Grants for higher education, and the Earned

Income Tax Credit. 8

        Title IV drew a second bright line between legal "qualified" immigrants and naturalized

citizens. Unlike the more restricted eligibility rules for qualified immigrants, PRWORA allowed

naturalized citizens to maintain full access to all noncontributory programs defined as

“means-tested federal benefits.” These programs include Temporary Assistance for Needy

Families (TANF), Supplemental Security Income (SSI), food stamps, Medicaid, and SCHIP.

        A third “bright line” was drawn between legal immigrants entering the United States

before August 22, 1996 and those entering after. The law granted states the option of extending


7
 These include emergency Medicaid, immunizations, diagnosis and treatment of communicable diseases, and the
school lunch and breakfast programs.
8
 “Federal public benefits” include any retirement, welfare, health, disability, public or assisted housing,
post-secondary education, food assistance, unemployment benefit, or any similar benefits to which payment or




                                                     —6—
       Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 147 of 327



TANF, Medicaid, and SCHIP to the former but not to the latter. Over time, this distinction has

meant that tougher restrictions are imposed on the rapidly- growing population of post-enactment

immigrants. There are, as of this writing, roughly 3 million post-enactment immigrants in the

U.S., representing about one-third of all legal permanent resident (LPR) aliens in the country.

         In drawing these lines, PRWORA’s comprehensive new scheme of eligibility largely

exempted three noncitizen populations with strong equitable claims on benefits: refugees during

their first 5 to 7 years in the United States; immigrants with 40 quarters of work history9 ; and

noncitizens who had served in the U.S. military.

Sponsorship

         PRWORA required for the first time that immigrants’ sponsors — whether legal

immigrants or citizens — have income s that exceed a minimum level, set at 125 percent of the

federal poverty threshold. 10 In addition, the law required that sponsors sign a legally- enforceable

affidavit of support, pledging to support the entrant until they naturalize or work 40 quarters.

Sponsors remain liable for reimbursing most public benefits used by the immigrant during this

period. While roughly similar support requirements were on the books prior to PRWORA,

courts had found them legally unenforceable. Sponsors’ new income requirements and

open-ended support obligations can be viewed as a back door reform of legal immigration

intended to keep out the poorest and presumably most welfare-prone of immigrants, thereby

reinforcing PRWORA’s immigration control thrust.


assistance is provided to an individual, household, or family eligibility unit by an agency of the United States by
appropriated funds of the United States (Pub. L. 104-193, Section 401c).
9
 Benefit claimants must be able to prove that they, their spouses, or their parents have collectively worked
40 quarters (ten years) in the United States.
10
   The poverty thresholds are defined, in part, on the basis of family size. For assessing the sponsorship criteria, the
threshold is based on the numbers of adults and children in the combined families of the sponsored immigrant and
the sponsor, thus increasing the amount of income required of the sponsor.


                                                        —7—
         Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 148 of 327



Shift in Responsibility to the States

           The law’s redrawing of immigrant rights involved the devolution of broad new powers to

the states. Following reform, states could choose to discriminate against legal immigrants in

federal and state benefit programs, a power previously denied them by the courts. 11 At the same

time, the law authorized, but did not require, states to offer food, cash, and health-related benefit

programs that might substitute for lost federal benefits, benefits that would have to be financed

with state dollars. Finally, the law requires that state or local governments providing benefits to

undocumented immigrants must pass a law after August 22, 1996, affirmatively establishing

their eligibility, a mandate that is proving increasingly significant. This provision has proved to

be a powerful tool in limiting undocumented immigrants' access to benefits. The federal

government invoked the provision to strike down the State of New York’s extension of prenatal

care to undocumented mothers 12 and the Texas State Attorney General used it to bar Houston’s

public hospitals from providing nonemergency services to undocumented immigrants. 13

           Taken together, then, PRWORA’s immigrant provisions represent: (1) a comprehensive

scheme of reform that goes beyond cash assistance to almost all programs extended by the

welfare state; (2) a redefinition of the meaning of citizenship; (3) a sharp expansion in the states’

power to determine legal immigrants’ eligibility for public benefits; (4) a parallel reduction in

states’ authority to extend to state-funded benefits to the undocumented; and (5) a redefinition of

the requirements for, and obligations of, sponsorship.




11
  See, generally, Graham v. Richardson, 403 U.S. 365 (1971) holding that state discrimination against legal
noncitizens in welfare programs violates equal protection.
12
     Lewis v. Grinker, USCA 2d. May 22, 2001. Docket No. 00-6104
13
     See, Office of the Attorney General, State of Texas, Opinion No. JC-0394, July 10, 2001.



                                                        —8—
         Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 149 of 327



                                MAJOR CHANGES SINCE ENACTMENT

           Following welfare reform, Congress, the states, and immigrants themselves actively

sought to mitigate some of the law’s potential impacts. Nonetheless, many of the law’s central

provisions remain on the books, with far-reaching effects that may deepen in a recessionary

economy.

Congressional Restorations

           In 1997, Congress restored SSI and derivative Medicaid benefits to all elderly and

disabled immigrants receiving SSI at the time reform was enacted and to all legal immigrants in

the U.S. at the date of enactment who might become disabled in the future. 14 Later that year,

Congress extended food stamp benefits to legal immigrant children and to elderly and disabled

immigrants in the U.S. at the time of PRWORA’s signing. 15 However, the food stamp

restoration left out working-age adults, who constituted roughly three-quarters of the

935,000 noncitizens who lost benefits. Moreover, neither the food stamp nor SSI restoration

bills extended any benefits to the rapidly growing population of post-enactment immigrants,

thereby deepening the divide between the legal endowments of pre- and post-enactment

immigrants.

Administrative Responses

           In 1999, the federal government released guidance that clarified for the first time the

implication of noncitizen use of public benefits for becoming a public charge, i.e., an immigrant

who has become dependent on public benefits and is therefore ineligible to receive a green card.

The guidance established that public charge issues would apply to applicants for green cards, not


14
     The Balanced Budget Act of 1997, Pub. L. No. 105-33.
15
     The Agriculture, Research, Extension and Education Reform Act, P.L. 105-185 (1998).



                                                      —9—
         Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 150 of 327



to applicants for naturalization. The guidance also established that public charge issues would

arise primarily in the context of long-term dependence on cash assistance; they would not be tied

to receipt of food stamps, Medicaid, or SCHIP. In addition, public charge issues would not arise

as a result of benefits use by a green card applicant’s family members. 16

The States’ Responses

           To the surprise of many observers, the states almost uniformly employed their newfound

powers to extend Medicaid, SCHIP, and TANF to pre-enactment immigrants. To the extent that

a “race to the bottom” might ha ve been feared, it did not develop through the 1990s. At the same

time, though, states have been more reluctant to extend benefits to post-enactment immigrants,

with responses varying widely across states (Zimmermann and Tumlin 1999).

           The limits of state generosity are evident when the responses of the seven states with the

most immigrants are examined. Together, seven large immigrant-receiving states (California,

New York, Texas, Florida, Illinois, New Jersey, and Arizona) account for three quarters of the

nation’s foreign-born population. California is alone among the seven in providing substitutes in

the areas of health, cash assistance, and nutrition. Of the other six states, three now offer

substitute health programs, but little else. Even the most generous states in the nation, like

Massachusetts, condition immigrants’ access to substitute programs in ways that reduce their

availability and, in some circumstances, would be illegal if applied to citizens. 17

           States’ differential treatment of pre- and post-enactment immigrants reflects the fiscal

incentives built into PRWORA. Under the current law, the federal governments contributes to

state expenditures on pre-enactment immigrants. Expenditures on legal post-enactment


16
     See, 8 CFR Parts 212, 237, P.28676 (1999).




                                                  — 10 —
         Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 151 of 327



immigrants are fully financed with state tax dollars. The patchwork of state responses that has

evolved under this financing scheme has meant that noncitizen eligibility for public benefits has

been reduced more than citizens’ and that noncitizens face wider variation across states in their

access to safety net services.

The Courts’ Responses

           While PRWORA’s immigrant restrictions were initially somewhat unstable politically,

they have generally fared better in courts, where they have withstood numerous legal challenges.

This stability can be traced to their origins in the Congress’ immigration powers. As a result, the

restrictions have been viewed by courts as involving questions of foreign policy and national

sovereignty and within the special expertise of the Congress and the Executive. 18 Some

constitutional scholars have questioned whether the federal government’s immigration powers

are delegable to the states — an issue to which we return later (Wishnie 2001).

           Legal challenges at the state court level have produced more mixed results. In the most

significant legal reversal of PRWORA’s immigrant restrictions to date, a New York State Court

of Appeals found that PRWORA does not authorize New York State to bar post-enactment

immigrants from the state- funded Medicaid program. 19 However, the ruling is based in large

part on the New York State Constitution and may be of limited precedential value in other states.




17
  The new conditions include deeming and residency requirements; shorter time limits for receipt; and mandates
that claimants pursue naturalization.
18
   This treatment is in sharp contrast to cases of alienage discrimination that do not raise immigration considerations
and are, as a result, subject to higher levels of scrutiny. An example is the new durational residency requirements
applied to citizens and noncitizens alike that were introduced by PRWORA. These requirements limited the amo unt
of benefits available to welfare recipients who were new residents of a state to the amount they received in their
prior state of residence. These requirements were found to violate the right to travel and struck down by the
U.S. Supreme Court (Saenz v. Roe, 526 U.S. 489, 1999).
19
     Aliessa v. Novallo, 20001 NY Int. 59. June 5, 2001.



                                                           — 11 —
       Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 152 of 327



         Like their federal counterparts, however, the state courts have generally upheld new,

PRWORA-derived immigrant restrictions. For example, a Massachusetts court upheld the

state’s imposition of a six- month residency requirement for the state’s immigrant-specific cash

assistance program. The court reasoned that the state was under no legal obligation to create this

immigrant-only program in the first place and could condition its largesse in ways that were

reasonable. 20

         In sum, federal restorations, coupled with generous state eligibility rules, provided

pre-1996 immigrants with legal safeguards against many of PRWORA’s new immigrant

restrictions. However, the rapidly growing population of post-1996 immigrants confronts a

patchwork of widely varying state programs, with many states — including some of the largest

immigrant-receiving states — offering few benefits. Moreover, it is unclear whether the safety

net erected by generous states will remain intact as the economy slows and state revenues fall.


                      PRWORA’S IMPACT ON IMMIGRANT BENEFIT USE

Early Evidence — “Chilling” Effects

         PRWORA’s framers clearly succeeded in reducing immigrants’ overall use of public

benefits. Several early studies found that noncitizen use of public benefits not only declined, but

did so at a faster rate than citizens’. Zimmermann and Fix (1998) found that noncitizen use of

public benefits in Los Angele s County fell precipitously following welfare reform and was

declining at a faster rate than that of citizens. Aggregate national data from the Current

Population Survey also documented declines in welfare use for both citizens and noncitizens (Fix

and Passel 1999). Overall, the decreases for noncitizens were greater than for citizens. While


20
   The judge in the case noted, “It may indeed be true in life that no good deed goes unpunished, but it need not be a
principle of judicial review regarding legislative good deeds.” Jane Doe et al. v. Claire McIntire, Sup. Ct. of Mass. ,



                                                       — 12 —
       Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 153 of 327



decreases in use rates for citizens and noncitizens in households with children were roughly the

same, by 1997, noncitizen families with children were only about two-thirds as likely to be

receiving benefits as citizen families.

         Subsequent studies, most notably by the Department of Agriculture, confirmed these

results, finding that food stamp use among noncitizens fell 72 percent between 1994 and 1998

(Genser 1998). The Department of Agriculture study found that the effects of benefit cuts fell

not just on the noncitizens who were the targets of welfare reform, but on the U.S. citizen

children who live in their families. Between 1994 and 1998, food stamp use fell by 53 percent

among citizen children in immigrant families (i.e., families with a noncitizen parent).

         The declines documented in these various studies could not be accounted for by shifts in

eligibility because most noncitizens in the studies had arrived before 1996 and retained their

eligibility for the programs in question. Rising incomes also fail to explain the degree of change.

We have contended that the greater drops in usage among noncitizens are attributable, in part, to

welfare reform discouraging some immigrants from using benefits regardless of eligibility.

These “chilling effects” likely reflect confusion among immigrants about who is eligible for

benefits and fears about the legal consequences of seeking assistance. 21

New Analyses of Immigrant Program Participation

         In the balance of this section, we report the results of our most recent analyses that draw

on the Current Population Surveys for March 1995 through 2000. 22 Our principal focus is on


2001 Mass. Super. Lexis 153, January 25, 2001.
21
  By this definition, “chilling effects” is simply used to connote steep benefit declines among an eligible population
that are not accounted for by denials or by income gains.
22
  Compared with administrative data on caseloads, the March Supplements to the Current Population Survey are
known to understate participation. Further, there has apparently been some deterioration in coverage in recent years
(Wheaton and Giannarelli 2000). Nonetheless, the CPS data track overall trends in participation fairly well (O’Neill
and Hill 2001). In general, our work compares immigrants with natives (or citizens), so that only differential


                                                      — 13 —
       Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 154 of 327



families of legal noncitizens in comparison with citizen families, but we draw attention to other

key groups including refugees, naturalized citizens, and undocumented immigrants. 23

         The analysis reported here differs from our earlier study of declining immigrant

participation rates (Fix and Passel 1999) in three critical ways. First, while our earlier analysis

differentiated refugee from other immigrant households, we did not distinguish between legal

and undocumented immigrants, as we do here. Second, unlike our earlier study, we focus most

of our analyses here on families with children whose incomes are below 200 percent of poverty,

comparing usage patterns of low- income legal noncitizen families with those of low- income

citizen families. These families have substantial practical and policy import where TANF

reauthorization is concerned as they are the ones most likely to need and to be eligible for public

assistance. (For Medicaid, however, we expand our analysis to focus on individuals in addition

to families.) Third, this analysis updates our earlier study by relying on 1995–2000 CPSs versus

only the 1995–1998 CPSs, thus allowing for two additional years of welfare reform, and

importantly, SCHIP implementation.

Overall Declines

         We first note that the broad patterns found in the early studies cited above are still

apparent. Among families with one or more adult(s) who are legal noncitizens (also referred to


changes would affect our conclusions. In that light, work on participation of immigrants in the CPS suggests that
this group is much better covered in the March 2000 CPS than in earlier years (Passel 2001a). Consequently, the
conclusions based on CPS analyses of immigrant-native trends should not be affected by CPS undercoverage of
program participation. Note also that the CPS reports population numbers for the year of the survey, but asks about
benefit use for the use preceding the survey. Hence, the population and participation figures are for different years.
23
   The analyses employ Urban Institute-generated datasets that correct for over-reporting of naturalized citizens and
identify four groups of noncitizens: (1) refugee entrants based on country of birth and year of entry; (2) legal
nonimmigrants (i.e., temporary residents) based on occupation, year of entry, and other characteristics; (3) likely
undocumented immigrants based on occupation, country of birth, year of entry, age, and state; and (4) legal
permanent residents (LPRs). See Passel and Clark (1998) for a description of the assignment methods. Families are
classified on the basis of the head and spouse (if present) as undocumented, refugee alien, LPR alien, naturalized
citizen, native, and legal nonimmigrant.



                                                       — 14 —
       Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 155 of 327



as legal permanent resident aliens or LPR aliens), there was a notable decline in noncitizen use

of TANF, SSI, food stamps and Medicaid programs from 1994 through 1999. The sharpest

decrease occurred in TANF use, with legal noncitizens' participation rate falling from 4.9 percent

in 1994 to 2.0 percent in 1999. 24 The drop in Medicaid usage was the least dramatic, at

2.9 percent. (See Figure 1.) Further, the overall declines in participation rates for legal

noncitizen families exceeded the declines experienced by citizen families for TANF, SSI, and

food stamps, but not Medicaid.


                   Figure 1. Participation in Means -Tested Benefit Programs for
                     Legal Permanent Resident Alien Families: 1994 and 1999
              Percent Participating in Program Among LPR Alien Families
              Percent Decrease in Use Rate, 1994 to1999 (1995 & 2000 CPS)
                                                                                                    19.9%      17.0%
                                                                               14.8%
                11.2%
                                                                                         7.7%
                             6.3%     4.9%                 5.7%       3.9%
                                                 2.0%




                                                                                                         -15%




                                                               -32%


                      -44%
                                                                                  -48%


                                                              1994      1999     '94-'99 decrease (if significant)
                                          -60%

                 Welfare*               TANF                   SSI               Food                Medicaid
                                                                                Stamps
              * TANF, SSI, or GA




24
   The 60 percent decrease from 1994 to 1999 is computed as the difference in participation rates (2.9 percentage
points—4.9 percent in 1994 minus 2.0 percent in 1999) divided by the 1994 participation rate (4.9 percent). We
report one decimal place on participation rates and round the percentage decrease to whole percents. We use the
terms “participation rate,” “usage rate,” and “use rate” interchangeably as the number of program participants
divided by the population at issue. The terms are not meant to denote eligibility.



                                                             — 15 —
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 156 of 327



Low-Income Families with Children

       When we focus on these low- income families with children, a somewhat different picture

emerges than for the overall legal noncitizen population. Low- income families with children

experienced large declines in TANF and food stamp use between 1994 and 1999, with legal

noncitizen families’ use of TANF falling 53 percent from 18.7 to 8.7 percent and food stamps

38 percent from 35.1 to 21.9 percent. (See Figure 2.) Participation in Medicaid — 46.0 percent

in 1994 and 45.5 percent in 1999 — remained essentially (and statistically) unchanged.


        Figure 2. Participation in Means -Tested Benefit Programs for Low-Income
         Legal Permanent Resident Alien Families with Children: 1994 and 1999
            Percent Participating in Program Among LPR Families with Children Under 200% of Poverty
            Percent Decrease in Use Rate, 1994 to 1999 (1995 & 2000 CPS)

                                                                                                      46.0%     45.5%

                                                                               35.1%

              24.2%                                                                      21.9%
                                    18.7%
                          14.0%
                                                8.7%
                                                          5.0%      4.4%




                                                                                    -38%
                    -42%
                                                             1994       1999       '94-'99 decrease (if significant)
                                         -53%

               Welfare*                TANF                   SSI                 Food                Medicaid
                                                                                 Stamps

            * TANF, SSI, or GA



       Declines for these low-income legal immigrant families with children were not

significantly different from those experienced by similarly-situated citizen families. Thus, the

steep early declines that characterized the immigrant population are now evident for noncitizens

and citizens alike. However, we should also note that when we stratify in this way the program




                                                            — 16 —
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 157 of 327



participation rate for low-income legal noncitizen families is substantially lower than citizen

benefit use for TANF, SSI, and food stamps; for Medicaid, the use rates are no different. (See

Figure 3.) When we use individuals rather than families as the unit of analysis in Medicaid,

however, use rates for noncitizens are lower.


     Figure 3. Participation in Means -Tested Benefit Programs for Low-Income Legal
       Permanent Resident Alien and Citizen Families with Children: 1994 and 1999
                  Percent Participating in Program Among Families with Children Under 200% of Poverty
                  (1995 & 2000 CPS)
            50%
                                                                                           46.0%             45.5%

                                                                                           45.4%
            40%                                                                                              43.4%
                                                   38.9%
                                                   35.1%
            30%
                                                                               27.9%
                      23.0%
                                                                               21.9%
            20%

                      18.7%                                                                             LPR Alien
            10%
                                             11.6%                                                      Citizen
                                             8.7%


             0%

                       1994             1999              1994             1999             1994              1999

                              TANF                        Food Stamps                           Medicaid




Mixed Status Families

       PRWORA not only reduced benefit use among the noncitizens targeted by reform, it also

reduced participation among the U.S.-citizen children who live in immigrant families. The

U.S.-citizen children of immigrants are a demographically important group. About one in

10 American children live in a household where one or more of the parents is a noncitizen and

one or more of the children is a citizen (Fix and Passel 1999); about three-quarters of all children

living in immigrant- headed households are U.S. citizens (Fix and Zimmermann 2001). By law,


                                                             — 17 —
       Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 158 of 327



children born in the United States to immigrant parents (even undocumented immigrants) qualify

for public benefits on the same terms as children of native-born citizens. Yet, our analysis shows

that U.S.-born children of immigrants are much less likely than children of native-born citizens

to participate in public benefits programs.

         Among low- income immigrant 25 families with children who are U.S. citizens, 7.8 percent

received TANF in 1999 compared with 11.6 percent of low-income citizen families with

children. Similarly, the mixed-status immigrant families are considerably less likely to receive

food stamps than citizen families — 19.8 percent versus 27.9 percent. For both programs, the

mixed-status families experienced significant declines in participation from 1994 to 1999.

Medicaid is again an exception as the two groups of mixed status, low- income families did not

experience a decline in usage and ended in 1999 with participation rates essentially equal to the

citizen families — 42.7 versus 43.4 percent.

Refugees

         Sharp declines in the use of public benefits have not been confined to legal permanent

residents, they are also visible among refugees. Again, focusing on families with children and

incomes under 200 percent of poverty, we see extraordinarily large decreases in participation

among refugees 26 from 1994 to 1999: food stamps, -53 percent; TANF, -78 percent; and

Medicaid, -36 percent. Before PWRORA, participation rates for low- income refugee families

with children were much higher than the rates for either citizen or LPR alien families. For some


25
   We include here LPR aliens and undocumented aliens because the eligibility of their U.S.-born children is not
affected by the status of the parents.
26
   We use the term “refugees” to refer to noncitizens who were admitted as refugees (in 1980 or later) without regard
to their current immigration status or eligibility status. Almost all of the refugees adjust their legal status to legal
permanent resident alien after one or two years in the country, but they retain their special access to benefits. In our
refugee population, many have been in the United States longer than the period during which refugee arrivals have
special access. (Persons admitted as refugees but who have acquired U.S. citizenship by naturalization are included
in our citizen population.)



                                                       — 18 —
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 159 of 327



programs, refugee participation rates were more than double those for LPR families. By 1999,

the rates for refugee families had fallen to roughly the same level as those of citizens for TANF,

food stamps, and Medicaid. (See Figure 4.) These results are especially striking because

refugees are a protected population under PRWORA, as they are exempted for five to

seven years from the law’s bars on federal means-tested public benefits.


   Figure 4. Participation in Means -Tested Benefit Programs for Low-Income Families
    with Children: Refugee Aliens — 1994 and 1999; Citizens and LPR Aliens — 1999
            Percent Participating in Program Among Families with Children
              Under 200% of Poverty (1995 & 2000 CPS)


                                                                                    66.4%

                                                   57.2%          Refugee -- 1994
                                                                  Refugee -- 1999
                                                                  Citizen -- 1999
                                                                                                      45.5%
              42.8%                                               LPR -- 1999               42.5% 43.4%



                                                              26.7% 27.9%
                                                                            21.9%


                                 11.6%
                         9.2%         8.7%




                        TANF                          Food Stamps                       Medicaid




Change in TANF Caseloads and the Recipient Population

       What have these changes in benefit use meant for the composition of the recipient

population between 1994 and 1999? Changes in both immigrant and citizen benefit usage

between 1994 and 1999 have led to a large overall drop in families receiving TANF benefits.

These remaining families may prove to be difficult to move off TANF, especially if they face




                                                              — 19 —
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 160 of 327



barriers to work such as limited English language ability or low educational levels (Zimmermann

and Tumlin 2001).

        During this period, the CPS shows a drop of 55 percent in the number of all families

receiving TANF benefits from 4.0 to 1.8 million (Table 1). Among immigrants, two groups

experienced extremely large decreases in recipients: LPR families dropped by 216,000 or

62 percent and refugee alien families fell by 97,000 or 76 percent. At the same time, the number

of naturalized citizen families on TANF increased by 24,000 or 45 percent. The number of

undocumented families remained essentially unchanged.

        As a result of these shifts, the composition of the immigrant population remaining on

TANF has been substantially altered since the passage of welfare reform. Naturalized citizens

accounted for 9 percent of foreign-born recipient families in 1994 but 25 percent in 1999

(Table 1). The share of immigrant TANF recipients in LPR and refugee alien families dropped

from 80 to 53 percent; as a share of all recipient families, these two groups dropped from 12 to

9 percent. PRWORA seems to have succeeded in reducing both the number and share of legal

immigrants on welfare.

        To some degree, the changes in composition of immigrant TANF recipients reflect

underlying dynamics in the immigrant population itself, but the large reductions in use have

occurred in spite of substantial increases in some components of the immigrant population.

Overall, the foreign-born population grew by 16 percent from 24.5 million in the 1995 CPS to

28.4 million in the 2000 CPS. 27 But the growth differed substantially across the different legal


27
  The results of Census 2000 have created considerable uncertainty about the size of the foreign-born population
and, more specifically, the undocumented immigrant population. The March 2000 CPS which shows 28.4 million
immigrants is based on the 1990 Census. The total population from Census 2000, 281.4 million, exceeded
pre-census estimates by 5–7 million with much of the excess thought to be unmeasured immigration (Passel, 2001).
When the March 2000 CPS is re-weighted to agree with the results of Census 2000, it shows 30.1 million
immigrants. Another survey, the Census 2000 Supplementary Survey, taken during 2000 with a sample size


                                                    — 20 —
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 161 of 327



status categories. The number of naturalized citizen families increased by 28 percent from

5.2 million to 6.7 million and now represent over one-third of all immigrant families (Table 1).

        When new legal immigrants enter the country, they become part of the LPR alien

population; when they naturalize, however, they depart the LPR alien population. In recent

years, the number of new LPRs has been insufficient to replace those shifting into the naturalized

citizen category. As a result, the number of LPR alien families actually decreased by 400,000 or

6 percent to 6.6 million in the 2000 CPS. In sum, shifts in the make-up of the immigrant TANF

population are the products of: (1) increases in the number of naturalized citizens; (2) a slight

increase in the rate of benefit use by naturalized citizens; and (3) declines in benefit use among

noncitizens. These compositional changes are also driven by the fact that additions to the

number of naturalized citizens come from the population of legal noncitizens, reducing its size.

        The remaining two categories of immigrants—refugees and undocumented immigrants—

show demographic changes that are dramatically at odds with the TANF use patterns. The

number of refugee alien families increased by 13 percent between the March 1995 and March

2000 CPSs in contrast to the 76 percent drop in refugee families on TANF. For undocumented

immigrants, the number of families increased by 1.2 million or 41 percent over the five- year

period as a result of both a substantial influx of undocumented immigrants and better coverage of

the group in the 2000 CPS. Notwithstanding this very large increase in the undocumented

population, the number of undocumented families on TANF (i.e., receiving benefits for their

citizen children) remained essentially unchanged over the period as a result of substantially

decreased usage.



14 times larger than the March 2000 CPS, showed an even larger foreign-born population of 30.5 million. Almost
all of the difference in the various measures of the foreign-born population can be attributed to the number of
undocumented immigrants estimated to be represented in the different surveys (Passel 2001a).


                                                    — 21 —
       Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 162 of 327



Medicaid Use and Health Insurance

        Medicaid Participation of Families. Changes in Medicaid and SCHIP 28 participation

follow quite different trajectories from the other programs. Overall decreases in family

Medicaid/SCHIP participation are smaller than for the other programs. Moreover, among

low- income families with children there was virtually no change in Medicaid use between 1994

and 1999 for either citizens or LPR aliens (e.g., Figure 2). In addition, use of Medicaid among

low- income LPR and refugee families with children was virtually identical to the use rates for

equivalent citizen families.

        There are a number of policy–related explanations for these stable Medicaid use rates

among low-income immigrant families with children. These include the introduction of

expanded health care coverage under SCHIP, stepped up state and local outreach for child health

insurance, and the impact of new federal guidance clarifying that use of health benefits would

not be a bar to obtaining a “green card” or citizenship. In addition, Medicaid providers (doctors,

hospitals, and clinics) have incentives to keep both immigrants and natives enrolled in

government health programs to ensure the payment of medical bills. Other welfare programs do

not have third parties who have such direct incentives to make sure low- income families are

signed up for welfare benefits. Another possible explanation for the fact that Medicaid did not

decline among noncitizens may be increased use of emergency Medicaid by legal immigrant

family members.




28
  The CPS data on Medicaid are based mainly on individual responses to questions on health insurance, but also
include imputations based on other items (e.g., TANF recipients are assigned to Medicaid). In part because of the
data collection methods, CPS groups Medicaid, emergency Medicaid, state Medicaid-like programs and
supplemental programs, and SCHIP together. The data reported in this paper thus cover Medicaid, emergency
Medicaid, and SCHIP.



                                                     — 22 —
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 163 of 327



       Individual Medicaid Participation and Lack of Health Insurance. Health care services

are qualitatively different from the other benefits in that they can be delivered directly to the

individual in ways that TANF, SSI, and food stamps cannot. Health insurance can only be used

by the individual beneficiary; cash and food stamps are fungible and can provide a benefit for the

whole family. Accordingly, we focus our Medicaid/SCHIP analysis on individuals, examining

use patterns among low-income working-age individuals (18–64 years) and children (under

18 years). With this view, a clearer picture of welfare reform’s overall effects on immigrants’

benefit usage emerges. In particular, the generally high and sustained levels of participation

observed for low- income families are not found for individuals.

       Among low- income working-age adults, Medicaid use declined significantly between

1994 and 1999 for citizens (18.4 to 16.9 percent), LPR aliens (20.3 to 15.6 percent), and refugee

aliens (51.3 to 21.5 percent). (See Figure 5.) In a departure from the pattern for families, the

             Figure 5. Participation in Medicaid for Low-Income Working-Age
                Adults (18-64), by Nativity and Legal Status: 1994 and 1999
            Percent Participating in Medicaid, Adults 18-64 in Families Below 200% of Poverty
            Percent Decrease in Use Rate, 1994 to1999 (1995 & 2000 CPS)
                                                                                                51.3%*




                                           20.3%*                                                        21.5%*
               18.4%        16.9%                       15.6%
                                                                        7.9%*        6.6%*




                       -8%


                                                  -23%*

                     1994         1999         '94-'99 % decrease (if significant)



                                                                                                    -58%*
                   Citizens                   LPR Aliens               Undocumented               Refugees

            * Participation rate or change is
              significantly different from citizens.



                                                               — 23 —
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 164 of 327



decreases experienced by low-income LPR and refugee adults of working age were greater than

for citizens

        These declines in Medicaid participation did not occur because former recipients

acquired other forms of health insurance. In fact, the declines in Medicaid participation were

offset almost entirely by increases in the proportion of the population without health

insurance — 1.1 percentage points for citizens, 4.5 for LPRs, and 16.2 for refugees. Thus, the

reductions in Medicaid use are not being made up by other forms of health insurance, but rather

are leading to the total loss of healt h insurance. Further, notwithstanding equal or higher rates of

participation in Medicaid among immigrants, every immigrant group has substantially higher

proportions of low- income working-age adults who were uninsured in 1999 than do

U.S. citizens. Among citizens, 31.6 percent of working-age adults were uninsured in 1999

compared with 56.3 percent of legal permanent residents, 68.0 percent of undocumented

immigrants, and 44.6 percent of refugees.

        Children in low- income families have much higher rates of participation in Medicaid than

working-age adults. Of children in low- income U.S. citizen families, 42 percent were

participating in Medicaid in 1999, a very slight decline from 43 percent in 1994. (See Figure 6.)

Children in low- income LPR alien families showed no significant decrease from 1994 to 1999,

and had about the same degree of participation as children in citizen families regardless of their

own citizenship (45.2 percent for U.S. citizen children and 41.6 percent for noncitizen children).

Children of refugees, however, experienced a large decrease in Medicaid participation over the

period from a level well above that of citizens in 1994 (69 percent) to roughly the same level in

1999 (39 percent).




                                               — 24 —
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 165 of 327




         Figure 6. Participation in Medicaid for Low-Income Children (under 18),
              by Nativity and Status of Parents and Children: 1994 and 1999
            Percent Participating in Medicaid Among Children (Under 18)
              in Families with Incomes Under 200% of Poverty
            Percent Decrease in Use Rate, 1994 to1999 (1995 & 2000 CPS)                                68.5%*


                               47.4%* 45.2%*
             43.3% 4 2 . 1 %
                                                   40.6% 4 1 . 6 %   38.4%* 38.4%*                              39.1%


                                                                                     19.3%*
                                                                                              13.8%*




                  -3%

                   1994         1999        '94-'99 % Decrease (if significant)
                                                                                        -28%*

                                                                                                          -43%*

            Citizen Parents     LPR Parents,      LPR Parents,         Undoc.           Undoc.           Refugee
                                   Citizen         Noncitizen          Parents,        Parents,          Parents
                                  Children          Children            Citizen       Noncitizen
                                                                       Children        Children

            * Participation rate or change is
              significantly different from citizens.




       Not surprisingly, given the steady, high levels of Medicaid participation, uninsurance

rates for low- income children changed very little between 1994 and 1999. However, the levels

of uninsurance are much higher for children of immigrants than for children of citizens. Less

than 20 percent of low- income children of U.S. citizens were uninsured in 1994 and 1999

(Figure 7). The U.S. citizen children of LPRs and undocumented immigrants experienced high

uninsurance rates of 27.4 and 39.3 percent, respectively, in 1999. The situation of noncitizen

children was even worse as the noncitizen children for each immigrant group had even greater

rates of uninsurance.




                                                             — 25 —
       Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 166 of 327




          Figure 7. Health Insurance Coverage for Low-Income Children (under 18),
                           by Status of Parents and Children: 1999
               Percent Without Health Insurance Among Children (Under 18)         Note: All categories are significantly
                                                                                        different from citizen parents,
                  in Families with Incomes Under 200% of Poverty (2000 CPS)            except citizen children of refugees.



                                                                               54.6%
                      Citizen Children

                      Noncitizen Children

                                                        38.7%          39.3%
                                                                                                             35.0%

                                             27.4%

                  19.2%
                                                                                               16.7%




                   Citizen Parents             LPR Parents         Undocumented Parents        Refugee Parents




State Level Changes

         The large declines in participation noted among legal immigrants and refugees are

evident not just for the nation as a whole, but can generally be found in all parts of the country.

Figure 8 shows TANF decreases for low-income LPR families for several groups of states.

Substantial decreases occurred both in California (46 percent decrease) and outside of California

(56 percent decrease). Most striking, however, is the decrease that occurred in states that the

Urban Institute has identified as being among the least generous in providing benefits to

immigrants 29 (Zimmermann and Tumlin 1999; Passel and Zimmermann 2001). In this group of

states, TANF participation by low- income LPR families with children dropped 73 percent

29
  In their analysis of state policies determining immigrant eligibility for public benefits Zimmermann and
Tumlin (1999) group the fifty states into four categories: those where benefits are “most available,” “somewhat
available,” “less available,” and “least available.” For our purposes the less generous states are those that fall into



                                                              — 26 —
       Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 167 of 327



compared with the 45 percent decline in the other, more generous states. The larger percentage

drop occurred despite initial participation rates in these less generous states being only about half

the initial rate in the more generous states — 11.5 percent participation in 1994 compared with

23.1 percent for the more generous states. (See Figure 8.) Thus, immigrant participation levels

across states widened following welfare reform.


    Figure 8. Participation in TANF for Low-Income Legal Permanent Resident Alien
   Families with Children: U.S., California, and Selected Groups of States, 1994 and 1999
              Percent Participating in TANF Among LPR Alien Families with Children Under 200 Percent of Poverty
              Percent Decrease in Use Rate, 1994 to1999 (1995 & 2000 CPS)
                                      21.7%                                       23.1%
                18.7%
                                                            16.7%
                                                11.7%                                       12.7%       11.5%
                            8.7%                                        7.4%                                        3.1%




                                           -46%                                        -45%
                     -53%
                                                                 -56%

                       1994        1999         '94-'99 % decrease (if significant)
                                                                                                             -73%

                     U.S.              California            Other than            Generous                Less
                                                             California             States               Generous
                                                                                                          States




         While benefit use rates have been falling sharply within these less generous states, their

immigrant populations have been growing rapidly. Throughout the United States, the number of

foreign-born families with children rose by 15 percent nationwide between 1995 and 2000. In

the less generous states, they increased by 31 percent, but in the more generous states, they rose



the “less” and “least available” categories and the more generous states are those where benefits are “most” or
“somewhat available.”


                                                               — 27 —
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 168 of 327



by only 7 percent. In California, which offers legal immigrants one of the most generous

packages of public benefits, the number of foreign-born families grew by only 2 percent during

this period.

        These differential growth patterns are the result of two demographic trends. First, more

immigrant families moved out of the more generous states into less generous states than vice

versa. Second, the percentage of newly-arrived immigrants from abroad settling in the less

generous states increased during the late 1990s, notwithstanding the states’ more limited

generosity. (See Passel and Zimmermann 2001 for an exploration of these patterns.) Taken

together, these eligibility and migration trends call into question the theory underlying

PRWORA's Title IV that welfare benefits play a large role in determining where immigrants

choose to live.

        Rapid growth in immigrant populations outside the traditional receiving communities

may produce strains on state and local governments, particularly in the areas of education and

health. These strains may even be felt by states in comparatively strong economic shape.

Further, these new settlement patterns lead to questions about the potential effects of a recession

and a tightening labor market on these noncitizen families, many of whom might find themselves

excluded from increasingly localized safety nets.

Explaining the Trends in Immigrant Program Participation

        How do we explain these steep declines in public benefit use among noncitizens? To

what extent are they attributable to increased naturalization and the transformation of noncitizen

benefit users into citizen benefit users? To rising incomes among immigrant families? To

behavioral shifts among noncitizens — i.e., that result from legal exclusions or to a reduced

propensity to participate in benefits programs?


                                              — 28 —
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 169 of 327



Naturalization Rates and Benefits Use

        Between 1994 and 1999 there was a substantial increase in the number of naturalized

citizen families in the United States. Underlying the rapid increase is the demographic fact that

2. 7 million immigrants acquired legal immigrant status around 1990 under the 1986

Immigration Reform and Control Act and thus became eligible to naturalize in the mid-1990s. In

addition, rates of naturalization increased, but not just because of new, policy-driven incentives

to acquire citizenship set in motion by welfare reform. The increases also resulted from

reactions to California’s Proposition 187 (which barred illegal immigrants from public schools

and other public benefits) and to limits on noncitizens’ procedural rights embedded in the 1996

illegal immigration reform law.

        The rise in naturalizations was accompanied by a proportionately greater increase in the

number of naturalized families receiving some means-tested benefits, and a concomitant increase

in the rate of benefits receipt in these programs. For SSI, the number of naturalized citizen

families receiving benefits increased from 133,000 in 1994 to 298,000 in 1999; the rate of SSI

use by naturalized citizen families increased by 75 percent (from 2.5 percent to 4.5 percent).

Medicaid showed a more modest increase in use rates of 28 percent (from 8.1 percent to

10.4 percent). The changes in TANF and food stamp participation by naturalized citizens were

not statistically significant.

        Notwithstanding the increases in usage by naturalized citizen families, the share of the

naturalized population receiving benefits remains relatively modest and the increases account for

a small fraction of the reductions in usage among legal noncitizens. The CPS reports that while

the number of families containing a naturalized citizen grew by 1.5 million between 1994 and




                                              — 29 —
         Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 170 of 327



1999, the number of such families participating in welfare programs 30 rose by only 170,000. At

the same time, the number of legal immigrant 31 families on welfare programs dropped by

480,000. Thus, while retention of benefits may be a factor motivating naturalization, it falls well

short of offsetting decreases in usage among noncitizens.

           The shift of individuals out of the legal alien categories through naturalization appears to

play almost no role in the decreasing TANF use among legal immigrants. While the number of

naturalized citizen families with children increased by 480,000 between 1994 and 1999, the

number participating in TANF rose by only 16,000. 32 In contrast, the number of legal immigrant

families receiving TANF dropped by 300,000.

           Similar patterns can be seen in California, which experienced a sharp rise in

naturalizations between 1994 and 1999. The CPS shows that the number of families with a

naturalized citizen adult rose by over 60 percent (from 1.2 million to 1.9 million) during the

period — more than three times the national rate (18 percent). While program participation rates

for California’s naturalized citizen families appear to be higher in 1999 than in 1994 for all

programs, the measured changes are not statistically significant. Here, too, the increase in

naturalized citizen families receiving welfare — 72,000 — is much smaller than declines in legal

noncitizen families’ participation — 238,000.

           These trends in California and the United States suggest that, while an interest in

retaining access to public benefits may have played a role in some naturalizations, their dramatic


30
     Defined as TANF, SSI or General Assistance (GA).
31
  Because the naturalized citizen population includes both refugee and LPR entrants, the legal noncitizen population
for the comparisons here combines refugee aliens and LPR aliens.
32
  An alternative assumption might be that the use rate among naturalized citizen families might have decreased at
the same rate as among native or noncitizen families. Compared with this alternative, the “additional” participation
by naturalized citizen families in 1999 would be 40,000 — a figure still well short of the drop in TANF participation
among legal noncitizen families.


                                                      — 30 —
       Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 171 of 327



increase was not broadly driven by the goal of retaining benefits. Moreover, the results indicate

that naturalization rates did not vitiate the substantial declines in immigrants’ benefit use that

occurred in the wake of PRWORA, as some commentators have claimed (Borjas 2001).

Income Changes

        If naturalizations account for at most a small part of the sharp decline in legal no ncitizen

use of public benefits, do increased incomes explain it? Nationwide, the share of foreign-born

families with children whose incomes are below 200 percent of poverty fell by 5 percentage

points between 1994 and 1999. While this drop, which amounted to a 10 percent decrease in the

proportion with low incomes, could explain a drop in participation, it is unlikely to account for

the much larger decreases in participation shown in Figure 1. The parallel declines in citizen

participation noted earlier are mirrored by a 5 percentage point drop in low- income families

among natives. Nonetheless, by 1999, at the peak of the nation’s boom economy, 50 percent of

all foreign-born families with children had incomes below 200 percent of the federal poverty

line 33 versus 35 percent of citizen families.

        We have already noted that overall participation rates drop faster among LPRs than

citizens, while differences in rates of decline between low-income citizen and LPR families are

not significant. Thus, differences and changes in income composition between LPR families and

citizen families must play a role in affecting the overall trends, but how much? The

demographic technique called standardization offers a means of answering such questions.

        Standardization techniques permit the analyst to partition the change in a rate over time

or the difference in rates between two populations into portions due to various factors (Das


33
  The share of foreign-born families with children with incomes below the poverty line falls to 42 percent when
families with an undocumented adult are excluded.


                                                     — 31 —
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 172 of 327



Gupta 1993). The method enables us to apportion differences in two groups’ usage rates to

differences in group income, 34 differences in family structure, 35 and differences in a group’s

propensity to participate in a benefit program.

        When we partition the changes in overall participation rates for the various means-tested

programs for each of the citizen and noncitizen groups, it becomes starkly apparent that

PRWORA succeed in changing usage patterns, and presumably behavior, for all of the groups.

For TANF and food stamps, only about one-quarter of the reduction in the participation rates for

both citizens and LPR families is explained by changes in income between 1994 and 1999

(Table 2); an insignificant amount of the reduction -- about 10 percent -- is attributable to

changes in family composition. Remarkably, however, about two-thirds of the reduction

between 1994 and 1999 for LPR families and citizen families is attributable to changes in their

propensity to participate in the programs.

        Behavioral changes show up for other groups and other programs as well. For LPR

aliens, the reduction in SSI use, albeit small, is largely (about two-thirds) due to a reduction in

the propensity to use SSI rather than income improvements (Table 2). For natives, there was no

significant change in use from 1994 to 1999, but the propensity of native families to use SSI

actually increased while income improvements led to an offsetting reduction in use. Refugee

families experienced both larger reductions in participation rates than the other groups and larger

increases in incomes. For refugees, too, however, the largest factor accounting for the usage

decreases was the propensity to use the programs followed by income increases.

34
   For income, families are grouped according to (non-welfare) income relative to the federal poverty level in
8 categories: <50% of the federal poverty level, 50– 74%, 75– 99%, 100–124%, 125–149%, 150–174%, 175–199%,
and 200% and above.
35
   Families are grouped into 5 exhaustive categories for family composition: (1) couples (married or unmarried
partners) with children; (2) female-headed families with children; (3) other families with children; (4) couples
without children; and (5) all other families without children.


                                                    — 32 —
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 173 of 327



       The Medicaid program is, again, quite different from the others when we examine the

factors behind the change, or lack thereof, between 1994 and 1999. Income increases play a

principal role here as three-quarters of the overall LPR reduction in participation and virtually all

of the citizen reduction is attributable to income factors (Table 2). The share due to change in

usage patterns is not statistically significant for either group. Therefore, we conclude on the

basis of this analysis, too, that there was no change in the propensity of legal immigrants and

citizens to use Medicaid.

Citizen-LPR Differences in Program Participation

       Which group is more likely to participate in means-tested programs, LPR alien families

or citizen families? Superficially, it appears that LPRs are more likely to participate because

their overall use rates are higher. However, when we take into account the differences in income

and family structure between the two groups, a quite different picture emerges.

       In fact, the principal factor explaining differences in participation is income. Because

LPR families have lower incomes than citizen families, the overall participation rate in TANF,

food stamps, and Medicaid for LPR alien families is higher than the rate for citizen families.

However, the different income distributions account for more than the entire difference between

the groups for TANF, SSI, and food stamps. (See Table 3.) On the other hand, differences in the

propensity to participate in the programs leads to lower participation rates in 1999 on the part of

LPR alien families for TANF, SSI, and food stamps. Family structure differences play a much

smaller, and generally insignificant, role.

       Medicaid is again slightly different. Income differences remain important factor, but

account for only two-thirds of the difference in LPR and citizen family use rates. Family

structure makes more of a difference here than in any other case, accounting for about


                                               — 33 —
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 174 of 327



one-quarter of the LPR-citizen difference. The propensity to use Medicaid is not significantly

different between the two groups and accounts for about 10 percent of the difference.

       The analysis of participation rates subdivided by income and family distributions paints a

clear picture of the factors leading to differences between citizen families and LPR alien

families. The overall participation rates for LPR alien families are higher almost entirely

because the aliens have lower incomes than citizens. In fact, if the two groups had the same

income distributions and the same distributions by family type, then the LPR alien families

would actually have slightly lower overall participation rates than citizens in TANF, SSI, and

food stamps.


                                   CONSIDERING REFORM

       Welfare reform’s devolution of immigrant policy to the states has led to a widening

divide in both the generosity of state benefits and immigrants’ participation levels in safety net

programs. The new divisions emerge at a time of rapid migration to states with the least, rather

than the most, generous safety nets. These migration patterns raise doubts about the continuing

power of the welfare magnet — the theory on which the PRWORA’s immigrant restrictions

were at least partially based, and upon which they have been defended in the courts as elements

of the nation’s immigration not welfare policies. They also raise concerns that many immigrants

will find themselves in places with extremely porous local safety nets in a recessionary period.

       If the upcoming reauthorization of welfare reform directly addresses the law’s impacts on

immigrant populations, it seems likely that the debate will begin by revisiting the restoration of

benefits to both pre- and post-enactment immigrants. Proposals that continue to await action

include the following:




                                              — 34 —
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 175 of 327



       Restoring food stamps to working-age adults in the United States at the time of the law’s

enactment and to the families of post-enactment immigrants. Unlike the other means-tested

federal programs, food stamps remain barred to working-age, pre-enactment immigrants who

had no notice of the bars at the time they became legal permanent residents. As a result of the

restrictions’ wide scope, we have seen steep declines in immigrant use of food stamps. Our

analyses indicate that these declines are not, for the most part, accounted for by increases in

income. Like declines in other benefit programs, their effects have been felt by refugees and by

citizen children — populations largely protected by the law. Further, the restrictions’ continuing

impacts take place against the backdrop of high levels of disadvantage among the children of

immigrants. According to the 1999 National Survey of American Families (NSAF), children of

immigrants are substantially more likely than children of natives to live in families that worried

about, or encountered difficulties affording food — 37 percent versus 27 percent (Capps 2001).

       Granting states the same right to elect to provide post-enactment immigrants with

Medicaid and SCHIP that the states have been granted for pre-enactment immigrants. Welfare

reform’s restrictions on Medicaid and SCHIP represented a particularly sharp departure from

prior policy. Unlike other means-tested federal programs, Medicaid was extended to legal

immigrants from the date of their receipt of legal status, whereas the other programs were

deemed for 3 to 5 years, essentially requiring that immigrants had to wait that long after

admission to receive benefits. Our individual- level analysis of immigrants’ use of Medicaid

benefits in the wake of welfare reform indicates that noncitizens’ use declined faster than

citizens’ and that noncitizen use rates in 1999 were lower than those of citizens. The analysis

also shows that immigrants who left Medicaid did not do so because they found private

insurance. Rather, they became uninsured once they lost Medicaid coverage.



                                              — 35 —
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 176 of 327



       Again, these developments take place against a backdrop of comparative disadvantage for

immigrant populations. According to NSAF, 22 percent of immigrant children versus 10 percent

of native children are uninsured (Capps 2001). The impacts of uninsurance on children are

well-documented — including fewer doctor visits and increased use of high-cost emergency

health care — and can lead to long-term health problems for individuals and greater tax burdens

for communities.

       Providing immigrants admitted after 1996 with SSI eligibility if they should become

disabled after entry. Finally, the restoration of SSI to post-enactment immigrants who become

disabled after their entry to the United States would provide benefits to individuals whose

disabling conditions were clearly unanticipated at the time of entry immigration and who may

find it difficult — if not impossible — to naturalize. Proposals advanced at the close of the

Clinton Administration would have extended SSI benefits to post-enactment immigrants who

had lived in the United States for 5 years.


       Key Design Issues. All of these proposals to restore or expand benefits also raise a

number of common, fundamental policy-design issues that may be debated at the time of

reauthorization. One is the merit of continuing to use citizenship, rather than legal residence, to

ration access to important public benefits. It could be argued that legal immigrants, like citizens,

are compelled to pay taxes, serve in the military in dangerous times, obey all laws, and are

subject to the vicissitudes of the market. Making safety net and work-support services

contingent on naturalization creates incentives to naturalize that depart from loyalty and other

nation-building goals. Further, to the extent that benefit restrictions are intended to affect the

flow of incoming legal immigrants, it is arguably more efficient to introduce the desired criteria




                                               — 36 —
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 177 of 327



directly into admissions standards — that is, to use the “front door” of immigration policy rather

than the “back door” of immigrant policy to alter the characteristics of the immigrant stream.

       Second, proposals to restore benefits to noncitizen families raise the important, if

difficult, issue of how immigrant support obligations should be shared between sponsors and the

government. Following PRWORA’s enactment, the current system shifts the full burden onto

sponsors. Does it go too far? The central issues raised are: (1) whether sponsor deeming and

liability should be limited to a specific number of years and (2) whether sponsor deeming should

be extended beyond cash transfer programs to health insurance. With regard to the former, it

could be argued that the current law effectively extends the sponsor’s support obligation until an

immigrant attains citizenship, creating, in effect, a potentially open-ended liability for the

sponsor. With regard to the second issue, we would note here that Australia and Britain

introduced new sponsor-deeming requirements at the same time the U.S. did, but excluded health

insurance from sponsor obligations (Fix and Laglagaron 2001).

       Third, welfare reform has gone some distance toward remaking the welfare system into

an engine of mobility rather than an agent of dependence. Yet working, low- income noncitizens

are excluded, both from the safety net and from such work supports as health insurance, job

training, and transportation subsidies. The successful adaptation of immigrants and the

integration of immigrants and their children into American society are cherished American ideals

and, arguably, are or should be the goals of immigrant and immigration policy. The exclusion of

legal immigrant families from the reformed welfare system runs directly counter to this desired

outcome.

       Finally, immigration is increasingly an essential feature of national competitiveness in a

global economic system where nations vie for talented immigrants. Determination of policies


                                               — 37 —
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 178 of 327



related to immigration, like trade, are appropriately within the purview of the federal

government. In upholding PRWORA’s immigrant restrictions, the courts have said that states

are making congressionally-authorized choices in immigration — not welfare — policy. We

suggest that in this global era, it does not make sense to shift the power to determine the

incentives for entry and content of citizenship from the national government to the states.




                                              — 38 —
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 179 of 327




                                       REFERENCES

Borjas, George, J. 2001. “Welfare Reform and Immigration.” In Blank, Rebecca and Ron
        Haskins (eds.), The New World of Welfare. Washington, DC: The Brookings Institute.
Borjas, George J. and Lynette Hilton. 1995. “Immigration and the Welfare State: Immigrant
        Participation in Means Tested Entitlement Programs.” Cambridge, MA: National Bureau
        of Economic Research.
Capps, Randy. 2001. “Hardship among Children of Immigrants: Findings from the 1999
       National Survey of America’s Families.” Washington, DC: The Urban Institute.
       Assessing the New Federalism Policy Brief Series B, No. B-29.
Congressional Budget Office. 1997. Federal Budgetary Implications of The Personal
      Responsibility and Work Opportunity Reconciliation Act of 1996. Washington, DC.
      December.
Das Gupta, Prithwis. 1993. Standardization and Decomposition of Rates: A User’s Manual.
      Current Population Reports, Series P23-186. Washington, DC: U.S. Bureau of the
      Census.
Duleep, Harriet Orcutt and Mark Regets. 1994. “The Elusive Concept of Immigrant Quality.”
       Discussion Paper PRIP-UI-28, Program for Research on Immigration Policy.
       Washington, DC: The Urban Institute.
Fix, Michael and Laureen Laglagaron. 2001. “Report of the Working Group on Social Rights
       and Citizenship.” In Alienikoff, T. Alexander and Douglas Klusmeyer (eds.), Citizenship
       Policies for an Age of Migration. Washington, DC: The Carnegie Endowment for
       International Peace. Forthcoming, winter 2002.
Fix, Michael and Jeffrey S. Passel. 1994. Immigration and Immigrants: Setting the Record
       Straight. Washington, D.C.: The Urban Institute.
Fix, Michael and Jeffrey S. Passel. 1999. “Trends in Citizens’ and Noncitizens’ Use of Public
       Benefits Following Welfare Reform, 1994–1997.” Washington, DC: The Urban Institute.
Fix, Michael and Wendy Zimmermann. 2001. “All Under One Roof, Mixed Status Families in
       an Era of Reform.” International Migration Review 35 (134, Summer).
Genser, Jenny. 1998. “Who is Leaving the Food Stamp Program: An Analysis of Caseload
       Changes from 1994 to 1997.” Office of Analysis, Nutrition and Evaluation, The Food
       and Nutrition Service. Washington, DC: U.S. Department of Agriculture.
Gingrich, Newt and Richard Armey. 1994. Contract With America. New York City: Times
       Books, Random House.
O’Neill, June E. and M. Anne Hill. 2001. “Gaining Ground? Measuring the Impact of Welfare
       Reform on Welfare and Work.” Civic Report No. 17. New York: Center for Civic
       Innovation, Manhattan Institute for Policy Research.
Passel, Jeffrey S. 2001. “An Evaluation of Demographic Analysis in Census 2000.” In Final
        Report of the Census 2000 Monitoring Board, President Members. Washington, DC.



                                           — 39 —
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 180 of 327



Passel, Jeffrey S. 2002. “Estimates of Undocumented Immigrants Living in the United States.”
        Washington, DC: The Urban Institute (forthcoming)
Passel, Jeffrey S. and Rebecca L. Clark. 1998. “Immigrants in New York: Their Legal Status,
        Incomes, and Taxes.” Washington, DC: The Urban Institute.
Passel, Jeffrey S. and Wendy Zimmermann. 2001. “Are Immigrants Leaving California?
        Settlement Patterns of Immigrants in the Late 1990s.” Washington D.C.: The Urban
        Institute.
Van Hook, Jennifer, Jennifer E. Glick and Frank D. Bean. 1999. “Public Assistance Receipt
      Among Immigrants and Natives: How the Unit of Analysis Affects Research Findings.”
      Demography 36 (1): 111-20.
Wheaton, Laura and Linda Giannarelli. 2000. “Coverage of Social Benefit Programs in the
      Current Population Survey.” Paper presented at the annual meetings of the American
      Statistical Association. August.
Wishnie, Michael. 2001. “Laboratories of Bigotry? Devolution of the Immigration Power,
      Equal Protection and Federalism.” 76 New York University Law Review. 493.
Zimmermann, Wendy and Michael Fix. 1998. “Declining Immigrant Applications for Medi-Cal
     and Welfare Benefits in Los Angeles County.” Washington, DC: The Urban Institute.
Zimmermann, Wendy and Karen C. Tumlin. 1999. Patchwork Policies: State Assistance for
     Immigrants Under Welfare Reform. Assessing the New Federalism Occasional Paper
     No. 24. Washington, DC: The Urban Institute.
Zimmermann, Wendy and Karen C. Tumlin. 2001. “What Does Work First Mean for
     Immigrants on TANF in New York, Los Angeles, and Houston?” Paper presented at the
     annual meeting of the Association for Public Policy and Management. Washington, DC:
     The Urban Institute. November.




                                           — 40 —
        Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 181 of 327


                  Table 1. Number of Families and Families Receiving TANF,
                     by Citizenship of Head and Spouse: 1994 and 1999

Status of                   Families (in thousands)                         Percent Distribution
Family                                      '94-'99 Change              Of Total        Of Foreign-Born
Head/Spouse               1994      1999      Amt.      Pct.           1994      1999      1994     1999
Families Receiving TANF
Total                     4,041      1,835    -2,206     -55%           100        100           (x)      (x)
Citizen                   3,502      1,607    -1,895     -54%             87        88           (x)      (x)
    Native                3,450      1,531    -1,918     -56%             85        83           (x)      (x)
    Naturalized              52         76        24      45%              1         4             9      25
Noncitizen                 411         197      -213     -52%             10        11           70       65
  Legal                    347         132      -216     -62%              9         7           59       43
  Undocumented              63          66         2       4%              2         4           11       22
Refugee Alien              127          30       -97     -76%              3         2           21       10

All Families
Total                   132,000   138,813      6,812        5%          100        100           (x)      (x)
Citizen                 120,828   126,591      5,763       5%             92        91           (x)      (x)
    Native              115,585   119,889      4,304       4%             88        86           (x)      (x)
    Naturalized           5,243     6,702      1,459      28%              4         5           32       35
Noncitizen                9,927     10,734       807       8%              8         8           60       57
  Legal                   7,019      6,626      -394      -6%              5         5           43       35
  Undocumented            2,908      4,108     1,201      41%              2         3           18       22
Refugee Alien              846         952       106      13%              1         1            5        5

(x) — not applicable.
Source: Urban Institute tabulations from March 1995 and 2000 Current Population Surveys
   with immigration status imputed using methods based on Passel and Clark (1998).
Note: "Refugee Alien" represents persons admitted as refugees since 1980 who have not become
   naturalized citizens regardless of current status. "Legal" includes all persons who are not citizens
   and who were admitted as legal permanent residents (LPR) except those admitted as refugees.
   "Legal Nonimmigrants" or "Legal Temporary Residents" are persons with valid entry visas who
   are considered U.S. residents, such as foreign students, intracompany transfers, or H-1B "hi-tech"
   guest workers; to the extent that such persons are in the CPS, they appear in the totals but are
   not shown separately.




                                                   — 41 —
            Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 182 of 327


       Table 2. Partition of 1994-1999 Change in Use of Welfare, Food Stamps, and
    Medicaid into Effects of Poverty-Family-Specific Use Rates, Poverty Distribution, and
           Presence of Children Distribution, Using Standardization Techniques
                  for Families in the United States: By Nativity and Status

                   Percent of Families              Amount of Change in              Percent of Change
Program         Participating in Program           Participation Due to …                Due to …
and                                '94-'99        Use Poverty        Family         Use Poverty     Family
Group            1994    1999 Change             Rates    Distrib.  Distrib.       Rates Distrib. Distrib.
                                         By Nativity and Legal Status
Citizen
 Welfare1         6.5      4.8        -1.7   *     -0.8   *    -0.8   *   -0.1        45      47        8
   TANF           2.9      1.3        -1.6   *     -1.1   *    -0.4   *   -0.2 *      68      22       10
   SSI            3.4      3.4         0.0          0.4   *    -0.4   *    0.0         --      --       --
 Food Stamps      9.0      5.5        -3.5   *     -2.3   *    -0.9   *   -0.2        68      27        6
 Medicaid        11.6     10.4        -1.2   *      0.2        -1.2   *   -0.3       -21      98       23

LPR Alien
 Welfare1        11.2      6.3        -4.9   *     -3.1   *    -1.5 *     -0.4       63       30        7
   TANF           4.9      2.0        -3.0   *     -1.8   *    -0.7       -0.4       62       24       14
   SSI            5.7      3.8        -1.9   *     -1.2   *    -0.7        0.1       66       37       -3
 Food Stamps     14.8      7.7        -7.1   *     -5.0   *    -1.6 *     -0.5       70       22        7
 Medicaid        19.9     17.0        -2.9   *     -0.3        -2.1 *     -0.4       12       74       14

Undocumented Alien
 Welfare1         2.7      2.5        -0.2         -0.3         0.0       0.1         --       --        --
   TANF           2.2      1.6        -0.6         -0.6         0.0       0.0         --       --        --
   SSI            0.2      0.3         0.0          0.0         0.0       0.0         --       --        --
 Food Stamps      8.3      5.9        -2.3 *       -2.1 *      -0.3       0.1        89       13        -2
 Medicaid        13.2     12.9        -0.3          0.1        -0.6       0.3         --       --        --

Refugee Alien
 Welfare1        29.6     14.4      -15.1    *     -7.5   *    -7.0   *   -0.5       50       47        4
   TANF          15.0      3.2      -11.8    *     -5.2   *    -4.1   *   -2.5       44       35       21
   SSI           13.4      9.2       -4.2          -2.7        -3.1        1.6        --       --       --
 Food Stamps     38.0     17.2      -20.8    *    -12.9   *    -6.7   *   -1.3       62       32        6
 Medicaid        40.7     23.1      -17.6    *     -8.9   *    -7.4   *   -1.3       51       42        8

                                                 (continued)




                                                   — 42 —
              Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 183 of 327


         Table 2. Partition of 1994-1999 Change in Use of Welfare, Food Stamps, and
      Medicaid into Effects of Poverty-Family-Specific Use Rates, Poverty Distribution, and
             Presence of Children Distribution, Using Standardization Techniques
                    for Families in the United States: By Nativity and Status

                      Percent of Families               Amount of Change in                  Percent of Change
Program            Participating in Program            Participation Due to …                    Due to …
and                                   '94-'99         Use Poverty        Family             Use Poverty     Family
Group               1994    1999 Change              Rates    Distrib.  Distrib.           Rates Distrib. Distrib.
                                                      (continued)
                                                     By Program
          1
Welfare
 Citizen             6.5       4.8       -1.7 *         -0.8 *      -0.8 *    -0.1            45         47           8
 LPR Alien          11.2       6.3       -4.9 *         -3.1 *      -1.5 *    -0.4            63         30           7
 Undocumented        2.7       2.5       -0.2           -0.3         0.0       0.1             --         --          --
 Refugee            29.6      14.4      -15.1 *         -7.5 *      -7.0 *    -0.5            50         47           4

TANF
 Citizen             2.9       1.3       -1.6 *         -1.1 *      -0.4 *    -0.2 *          68         22          10
 LPR Alien           4.9       2.0       -3.0 *         -1.8 *      -0.7      -0.4            62         24          14
 Undocumented        2.2       1.6       -0.6           -0.6         0.0       0.0             --         --          --
 Refugee            15.0       3.2      -11.8 *         -5.2 *      -4.1 *    -2.5            44         35          21

SSI
 Citizen             3.4       3.4        0.0            0.4 *      -0.4 *     0.0             --         --          --
 LPR Alien           5.7       3.8       -1.9 *         -1.2 *      -0.7       0.1            66         37          -3
 Undocumented        0.2       0.3        0.0            0.0         0.0       0.0             --         --          --
 Refugee            13.4       9.2       -4.2           -2.7        -3.1       1.6             --         --          --

Food Stamps
 Citizen             9.0       5.5       -3.5   *      -2.3   *     -0.9 *    -0.2            68         27           6
 LPR Alien          14.8       7.7       -7.1   *      -5.0   *     -1.6 *    -0.5            70         22           7
 Undocumented        8.3       5.9       -2.3   *      -2.1   *     -0.3       0.1            89         13          -2
 Refugee            38.0      17.2      -20.8   *     -12.9   *     -6.7 *    -1.3            62         32           6

Medicaid
 Citizen            11.6      10.4       -1.2 *          0.2        -1.2 *    -0.3            -21        98          23
 LPR Alien          19.9      17.0       -2.9 *         -0.3        -2.1 *    -0.4             12        74          14
 Undocumented       13.2      12.9       -0.3            0.1        -0.6       0.3              --        --          --
 Refugee            40.7      23.1      -17.6 *         -8.9 *      -7.4 *    -1.3             51        42           8

* Significant at p < 0.10
-- Total change not significant, so distribution not computed.
1
  Welfare receipt is defined as receipt of Temporary Assistance for Needy Families, Aid to Families with Dependent
    Children, Supplemental Security Income, or General Assistance.
Source: Urban Institute tabulations from March 1995 and 2000 Current Population Surveys with immigration status
            imputed with methods based on Passel and Clark (1998). See text for description of partition methods
           and definitions of categories of immigrants, poverty, and family status.



                                                       — 43 —
              Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 184 of 327


        Table 3. Partition of Citizen-LPR Difference in Use of Welfare, Food Stamps, and
       Medicaid into Effects of Poverty-Family-Specific Use Rates, Poverty Distribution, and
              Presence of Children Distribution, Using Standardization Techniques
                           for Families in the United States: 1994, 1999
                       Percent of Families             Amount of Difference in              Percent of Difference
Program            Participating in Program             Participation Due to …                   Due to …
and                          LPR                       Use Poverty        Family            Use Poverty       Family
Date              Citizen   Alien        Diff.        Rates    Distrib.  Distrib.          Rates Distrib. Distrib.
                                                       By Year
1999
 Welfare1             4.8      6.3        1.5    *      -1.1 *      2.4   *    0.2            -77       164          13
   TANF               1.3      2.0        0.7    *      -0.3        0.8   *    0.2            -35       109          26
   SSI                3.4      3.8        0.4           -1.2 *      1.6   *    0.0              --        --          --
 Food Stamps          5.5      7.7        2.2    *      -0.8 *      2.6   *    0.4            -36       118          18
 Medicaid            10.4     17.0        6.5    *       0.7        4.3   *    1.5 *           10        67          23
1994
 Welfare1             6.5     11.2        4.7    *       0.2        4.1   *     0.4             4        87           9
   TANF               2.9      4.9        2.0    *      -0.5        2.0   *     0.6           -26        98          27
   SSI                3.4      5.7        2.3    *       0.4        2.0   *    -0.1            19        86          -5
 Food Stamps          9.0     14.8        5.9    *       0.3        4.8   *     0.7             5        82          12
 Medicaid            11.6     19.9        8.2    *       1.3 *      5.5   *     1.5 *          15        67          18
                                                     By Progam
          1
Welfare
 1999                 4.8      6.3        1.5 *         -1.1 *      2.4 *      0.2            -77       164          13
 1994                 6.5     11.2        4.7 *          0.2        4.1 *      0.4              4        87           9
TANF
 1999                 1.3      2.0        0.7 *         -0.3        0.8 *      0.2            -35       109          26
 1994                 2.9      4.9        2.0 *         -0.5        2.0 *      0.6            -26        98          27
SSI
 1999                 3.4      3.8        0.4           -1.2 *      1.6 *       0.0            --         --          --
 1994                 3.4      5.7        2.3 *          0.4        2.0 *      -0.1           19         86          -5
Food Stamps
 1999                 5.5      7.7        2.2 *         -0.8 *      2.6 *      0.4            -36       118          18
 1994                 9.0     14.8        5.9 *          0.3        4.8 *      0.7              5        82          12
Medicaid
 1999                10.4     17.0        6.5 *          0.7        4.3 *      1.5 *          10         67          23
 1994                11.6     19.9        8.2 *          1.3 *      5.5 *      1.5 *          15         67          18
* Significant at p < 0.10
-- Total change not significant, so distribution not computed.
1
  Welfare receipt is defined as receipt of Temporary Assistance for Needy Families, Aid to Families with Dependent
    Children, Supplemental Security Income, or General Assistance.
Source: Urban Institute tabulations from March 1995 and 2000 Current Population Surveys with immigration status
            imputed with methods based on Passel and Clark (1998). See text for description of partition methods
           and definitions of categories of immigrants, poverty, and family status.


                                                       — 44 —
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 185 of 327




          Exhibit D
    Case 4:19-cv-04975-PJH  Document 18-1 Filed 08/26/19 Page 186 of 327
                        FROM SAFETY NET TO SOLID GROUND




One in Seven Adults in Immigrant
Families Reported Avoiding Public
Benefit Programs in 2018
Hamutal Bernstein, Dulce Gonzalez, Michael Karpman, and Stephen Zuckerman
May 2019


Immigration policy has been at the center of public debate for many years, but the
debate has intensified since the 2016 presidential election. In October 2018, after
months of anticipation, the administration published a proposed rule altering “public
charge” determinations that would make it harder for immigrants to get a green card
(i.e., establish permanent residency). After a public comment period that closed in
December, the rule is being finalized. If implemented, the rule would make it more
difficult for immigrants to get green cards if they have received certain noncash public
benefits or have low incomes or other characteristics considered to increase their
likelihood of using benefits in the future. Beyond reducing future immigration numbers,
there is widespread concern this revised public charge rule would have “chilling effects”
on low-income immigrant families by discouraging them from applying for and receiving
public benefits for which they are eligible, for fear of risking future green card status.1
This chilling effect could spill over to many people, including US citizen children.

    So far, evidence on this chilling effect has largely been based on anecdotal reports from service
providers.2 In this brief, we use unique data from a nationally representative, internet-based survey
conducted in December 2018 to provide the first systematic evidence on the extent of chilling effects
among immigrant families before release of a final public charge rule. 3 The survey included nearly 2,000
nonelderly adults who are foreign born or live with one or more foreign-born family members (hereafter
called “adults in immigrant families”), who make up about one-quarter of all nonelderly adults in the US,
according to the 2017 American Community Survey. We provide here the first estimates of self-
    Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 187 of 327




reported chilling effects on participation in public benefit programs associated with the proposed public
charge rule. These findings complement projections that other researchers have developed to model
expected chilling that will follow a final rule (Artiga, Damico, and Garfield et al. 2018; Artiga, Garfield,
and Damico 2018; Batalova, Fix, and Greenberg 2018; Fiscal Policy Institute 2018; Kenney, Haley, and
Wang 2018; Laird et al. 2019; Zallman and Finnegan 2018).4

    We find the following:

           About one in seven adults in immigrant families (13.7 percent) reported “chilling effects,” in
            which the respondent or a family member did not participate in a noncash government benefit
            program in 2018 for fear of risking future green card status. This figure was even higher, 20.7
            percent, among adults in low-income immigrant families.
           Though the proposed rule would only directly affect adults who do not yet have a green card
            (i.e., lawful permanent residence), we observed chilling effects in families with various mixes of
            immigration and citizenship statuses, including 14.7 percent of adults in families where all
            noncitizen members had green cards and 9.3 percent of those in families where all foreign-born
            members were naturalized citizens.
           Hispanic adults in immigrant families were more than twice as likely (20.6 percent) as non-
            Hispanic white and non-Hispanic nonwhite adults in immigrant families (8.5 percent and 6.0
            percent, respectively) to report chilling effects in their families.
           Though the proposed rule would only directly apply to adults, many households with children
            experienced chilling effects. Adults in immigrant families living with children under age 19 were
            more likely to report chilling effects (17.4 percent) than adults without children in the
            household (8.9 percent).
           Most adults in immigrant families reported awareness of the public charge rule (62.9 percent).
            Adults who had heard “a lot” about the proposed rule were the most likely to report chilling
            effects in their families (31.1 percent).



Background on Public Charge
The administration has advanced sweeping changes to federal immigration policy, including heightened
immigration enforcement, termination of temporary protections against deportation, and cuts to
refugee and asylee admissions. In 2018, the administration also proposed expanding the criteria used in
“public charge” determinations, in which immigration officials may deny applications for permanent
residency (green cards) or temporary visas to immigrants who are deemed “likely to become a public
charge.”5

    The new approach would make it more difficult for immigrants to get green cards or temporary
visas if they received or are deemed likely to receive cash and noncash public benefits. Departing from
past practice where only primary reliance on cash benefits or long-term medical institutionalization
were considered in public charge determinations, under the proposed rule, officials would consider an


        2      ONE IN SEVEN ADULTS IN IMMIGRANT FAMILIES AVOIDED BENEFIT PROGRAMS IN 2018
    Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 188 of 327




applicant’s use of either cash or noncash benefits as “negative factors,” as well as several personal
characteristics, including income level, age, English proficiency, educational attainment, employment
status, family size, health status, credit score, and other financial resources. The proposed rule, posted
for public comment in October 2018, expanded the list of benefits to be considered in future public
charge determinations to include the Supplementary Nutrition Assistance Program (SNAP, formerly
known as food stamps), Medicaid, Section 8 housing assistance, public housing, and subsidies for drug
benefits under Medicare Part D.

    The proposed rule would affect applicants adjusting from another immigration status who already
live in the US and people applying from abroad through family sponsorship or other pathways (Capps et
al. 2018). The rule specifically excludes certain groups, such as refugees and other humanitarian
entrants, and clarifies that benefits received by eligible children will not be considered in adults’ future
immigration applications. However, there remains confusion about when and how the final rule will be
implemented and what aspects of the proposed rule will carry over to the final version. In the meantime,
a parallel change to the public charge test in the Foreign Affairs Manual, used by consular officials
considering visa applications filed abroad, was implemented in January 2018, and recent data show that
admissions decisions have already been affected; refusals of applications on public charge grounds
quadrupled to 13,500 during the 2018 fiscal year.6 News outlets have also recently reported that the
Department of Justice is preparing to publish a rule on deporting green card holders on public charge
grounds.7

    The proposed rule could have pervasive effects for immigrant families, given the complicated
nature of the regulation and widespread uncertainty about how or when it will go into effect. Already
many immigrant families are reportedly avoiding interaction with public authorities and dropping out of
or being reluctant to enroll themselves or their children in critical safety net programs like Medicaid and
the Children’s Health Insurance Program (CHIP), SNAP, or the Special Supplemental Nutrition Program
for Women, Infants, and Children, even though the latter is not on the list of benefits in the proposed
rule.8 Immigrant-serving organizations are reporting heightened reluctance and fear in immigrant
communities to receive public benefits for which adults and children are eligible, including programs
that would not be considered in public charge determinations (Greenberg, Feierstine, and Voltolini
2019). There is also evidence of far-reaching fear and insecurity among immigrant families in the
context of the administration’s immigration policy changes and rhetoric; for example, psychological
effects are widespread not only for undocumented people or temporary visa holders but among
naturalized US citizens (Cervantes, Ullrich, and Matthews 2018; Roche et al. 2018).

    Though these reports help clarify the impact of the broader immigration climate, there is no
information yet on systematic changes to participation in safety net programs among immigrant families
in the context of the debate around the proposed public charge rule. This brief provides new insight into
the extent to which immigrant families avoided participating in these programs because of concerns
about future green card status in 2018, as this proposed rule was debated. This includes both people
who would be directly affected by the rule and have not yet applied for a green card and would receive




ONE IN SEVEN ADULTS IN IMMIGRANT FAMILIES AVOIDED BENEFIT PROGRAMS IN 2018                            3
    Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 189 of 327




the revised public charge test in the future, as well as others who perceive potential risk despite the rule
not directly applying to them.



Data and Methods
Data and Sample
We draw on data from the December 2018 round of the Well-Being and Basic Needs Survey (WBNS), a
nationally representative survey of adults ages 18 to 64 launched in December 2017. This analysis is
based on the WBNS core sample and an oversample of noncitizens. For each round of the WBNS, the
core sample is a stratified random sample drawn from Ipsos’ KnowledgePanel, a probability-based
online panel recruited primarily from an address-based sampling frame, and includes a large oversample
of adults in low-income households.9 In December 2018, the survey also included an oversample of
noncitizens to support analyses of current policy issues affecting immigrant families. The panel includes
only respondents who can complete surveys that are administered in English or Spanish, and adults
without internet access are provided laptops and free internet access to facilitate participation.

    To assess chilling effects and other immigration policy issues, we constructed a set of weights for
analysis of the population of nonelderly adults who are foreign born or living with a foreign-born
relative in their household. The weights are based on the probability of selection from the
KnowledgePanel and benchmarks from the American Community Survey for nonelderly adults in
immigrant families who are English proficient or primarily speak Spanish.10 The language criterion is
used in the weighting to reflect the nature of the survey sample, because the survey is only
administered in English or Spanish.

    Our final analytic sample consists of 1,950 adults in immigrant families. When assessing the types of
programs for which respondents reported chilling, we limit the sample to the 314 adults in immigrant
families who reported any chilling effect on participation in public programs.


Measures

SELF-REPORTED CHILLING EFFECTS WITHIN A FAMILY
Our main outcome is self-reported chilling effects on participation in public programs within a family.
We define these chilling effects as either not applying for or stopping participation in a noncash
government benefit program, such as Medicaid/CHIP, SNAP, or housing subsidies, within the previous
12 months because of concerns that the respondent or a family member could be disqualified from
obtaining a green card.11 For this measure, a respondent could have defined family as both their
immediate family and other relatives who may be living with them or in another household; we have
learned from some initial qualitative follow-up work that some respondents took into account family
members living in other households when they reported chilling effects. Respondents may also have
reported chilling for a program for which they themselves may not have been eligible. For instance,




     4      ONE IN SEVEN ADULTS IN IMMIGRANT FAMILIES AVOIDED BENEFIT PROGRAMS IN 2018
    Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 190 of 327




some parents may have reported chilling effects on the program participation of a citizen child, or a
higher-income respondent may have reported chilling affecting a relative with lower income.

AWARENESS OF PROPOSED PUBLIC CHARGE RULE
To assess awareness of the proposed public charge rule published in October 2018, we asked
respondents to report how familiar they were with a proposed rule that would make it harder for
immigrants to enter the United States or become permanent residents of the US if they have low
incomes or use public benefits such as Medicaid, SNAP, or housing subsidies. Respondents could make
one selection from the options “a lot,” “some,” “only a little,” or “nothing at all.” 12


Limitations
One limitation of the WBNS is its low response rate, which is comparable to other panel surveys that
account for nonresponse at each stage of recruitment. However, studies assessing recruitment for the
KnowledgePanel have found little evidence of nonresponse bias for core demographic and
socioeconomic measures (Garrett, Dennis, and DiSogra 2010; Heeren et al. 2008), and WBNS estimates
are generally consistent with benchmarks from federal surveys (Karpman, Zuckerman, and Gonzalez
2018). WBNS survey weights reduce, but do not eliminate, the potential error associated with sample
coverage and nonresponse, and this is likely to be larger for the subgroup of adults in immigrant
families. Though the weights are designed to produce nationally representative estimates for adults in
immigrant families, the survey’s design implies that our analytic sample of 1,950 adults in immigrant
families has precision comparable to a simple random sample of approximately 800 adults, increasing
the sampling error around our estimates. We only report differences across subgroups of adults in
immigrant families that are statistically significant at the 0.05 level or lower.

    In addition, because the WBNS is only administered in English and Spanish, our analytic sample
does not describe the experiences of the full spectrum of adults in immigrant families. Our study
excludes adults with limited English proficiency whose primary language is not Spanish. We estimate
that the excluded adults who do not speak English or Spanish represent between 5 and 15 percent of all
nonelderly adults in immigrant households as defined for this brief; according to the 2017 American
Community Survey, 5 percent of this group speaks English less than “well”13 and speaks a primary
language other than Spanish.

    Some measurement error is likely for questions related to citizenship statuses of respondents and
relatives in the household, particularly among adults who are undocumented or have been in the US for
a short time (Van Hook and Bachmeier 2012). It is also possible that respondents conflated awareness
of the public charge rule with overall awareness of an increasingly hostile political climate toward
immigrants, which may have resulted in overreported awareness of the proposed public charge rule.
Moreover, follow-up qualitative interviews with respondents for a related project suggested that some
respondents did not understand the distinction between two separate survey items: “not applying for a
program” versus “stopping participating in a program.” Consequently, we have opted to combine




ONE IN SEVEN ADULTS IN IMMIGRANT FAMILIES AVOIDED BENEFIT PROGRAMS IN 2018                          5
    Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 191 of 327




responses to report on the questions in combination: either not applying for or dropping out of a
noncash assistance program.


Analysis
We assess chilling effects within a family, overall and by the following characteristics: annual family
income as a percentage of the 2018 federal poverty level, citizenship and immigration status of family
members living in the household, race and ethnicity of the respondent, presence of children under age
19 in the household, and respondents’ awareness of the proposed public charge rule. We impute missing
responses for family income, marital status, and number of children in the household using a multiple-
imputation regression approach. We allocate missing citizenship status data for respondents using their
responses to the Ipsos panel profile question on citizenship; absent that information, we impute
respondent citizenship status. All estimates are weighted to be representative of the national
population of nonelderly adults in immigrant families (as described above) and account for the complex
survey design.



Findings
About one in seven adults in immigrant families (13.7 percent) reported “chilling effects,” in which the
respondent or a family member did not participate in a noncash government benefit program in 2018 for fear
of risking future green card status. This figure was even higher, 20.7 percent, among adults in low-income
immigrant families.

    Adults in immigrant families across the income distribution reported chilling effects on their
participation in noncash public benefit programs for fear of disqualification from obtaining a green card.
Overall, one in seven (13.7 percent) reported chilling effects in his or her family (figure 1). Among adults
in low-income immigrant families (i.e., those with family incomes below 200 percent of the federal
poverty level), over one in five (20.7 percent) reported chilling, compared with 8.6 percent of adults in
immigrant families with higher incomes.




      6     ONE IN SEVEN ADULTS IN IMMIGRANT FAMILIES AVOIDED BENEFIT PROGRAMS IN 2018
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 192 of 327




FIGURE 1
Share of Adults in Immigrant Families That Avoided Noncash Public Benefits in the Past Year
Because of Green Card Concerns, Overall and by Family Income, December 2018


                                                              20.7%




                  13.7%



                                                                                                          8.6%***




     All adults in immigrant families           Family income below 200% FPL              Family income at or above 200% FPL
                                                                              By family income


                                                                                                                URBAN INSTITUTE
Source: Well-Being and Basic Needs Survey, December 2018.
Notes: FPL = federal poverty level. Adults are ages 18 to 64. Respondents reported that either they or someone in their family did
not apply for or stopped participating in noncash public benefits because they worried it would disqualify them or a family
member from obtaining a green card.
*** Estimate differs significantly from adults in immigrant families with family incomes below 200 percent of FPL at the 0.01 level,
using two-tailed tests.


     Among adults in immigrant families reporting any chilling effects, nearly half (46.0 percent)
reported that someone in their family did not apply for or stopped participating in SNAP, making it the
most common program for which chilling was reported among the programs assessed in this survey
(figure 2). Medicaid or CHIP was second, with a share of 42.0 percent among adults in immigrant
families who reported chilling. One in three (33.4 percent) adults reporting chilling within his or her
family reported not applying for or stopping participation in housing subsidies. A smaller share of adults
in immigrant families (8.6 percent) experiencing chilling reported stopping participation or not applying
for other programs, offering responses such as federal Marketplace subsidies for health insurance and
energy bill assistance programs (data not shown).

     One in six (16.7 percent) adults who reported chilling effects indicated that the implicated program
was specifically Medicaid or CHIP benefits for a child in their family (data not shown). Though this detail
is not available for the other noncash programs, we know that SNAP and housing subsidies affect the
entire household, and we found chilling effects disproportionately among households with children.




ONE IN SEVEN ADULTS IN IMMIGRANT FAMILIES AVOIDED BENEFIT PROGRAMS IN 2018                                                 7
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 193 of 327




FIGURE 2
Share of Adults in Immigrant Families in Which Someone Did Not Participate in SNAP,
Medicaid/CHIP, or Housing Subsidies, among Those That Avoided Noncash Public Benefits in the Past
Year Because of Green Card Concerns, December 2018

                   46.0%

                                                             42.0%



                                                                                                       33.4%




                   SNAP                                Medicaid or CHIP                         Housing subsidies

                                                                                                            URBAN INSTITUTE
Source: Well-Being and Basic Needs Survey, December 2018.
Notes: SNAP = Supplemental Nutrition Assistance Program. CHIP = Children’s Health Insurance Program. Adults are ages 18 to
64. Because respondents could report multiple programs, the program categories displayed are not mutually exclusive.
Respondents reported that either they or someone in their family did not apply for or stopped participating in noncash public
benefits because they worried it would disqualify them or a family member from obtaining a green card.


Though the proposed rule would only directly affect adults who do not yet have a green card (i.e., lawful
permanent residence), we observed chilling effects in families with various mixes of immigration and citizenship
statuses, including 14.7 percent of adults in families where all noncitizen members had green cards and 9.3
percent of those in families where all foreign-born members were naturalized citizens.

     Immigrant families often include a wide range of citizenship and immigration statuses, including US-
born citizens, naturalized US citizens, green card holders, and foreign-born people without permanent
residence. Among households where one or more noncitizen family members was not a permanent
resident, 20.4 percent of adults reported chilling effects (figure 3). The share was slightly lower but still
substantial (14.7 percent) for respondents in households where all noncitizen relatives were permanent
residents.

     Some respondents living in what should be the least vulnerable households, in which all foreign-
born family members are naturalized US citizens, also seem to be affected, with 9.3 percent of these
adults reporting chilling effects within their family in the previous year. This suggests spillover effects



      8       ONE IN SEVEN ADULTS IN IMMIGRANT FAMILIES AVOIDED BENEFIT PROGRAMS IN 2018
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 194 of 327




on people who will not be subject to future public charge determinations but may be confused about the
rule and who it applies to, or fear it could impair their ability to sponsor other family members for green
cards.

FIGURE 3
Share of Adults in Immigrant Families That Avoided Noncash Public Benefits in the Past Year
Because of Green Card Concerns, by Household Citizenship and Immigration Status, December 2018



                                                                                                       20.4%**



                                                             14.7%**



                    9.3%




  All foreign-born family members in the       All noncitizen family members are          One or more noncitizen family
    household are naturalized citizens                permanent residents                members in the household are not
                                                                                              permanent residents

                                                                                                               URBAN INSTITUTE
Source: Well-Being and Basic Needs Survey, December 2018.
Notes: Adults are ages 18 to 64. Categories are constructed around the citizenship and immigration status of the foreign-born
family members in the household, but each group may contain US-born family members (including the respondent). Respondents
reported that either they or someone in their family did not apply for or stopped participating in noncash public benefits because
they worried it would disqualify them or a family member from obtaining a green card.
** Estimate differs significantly from adults in households where all foreign-born family members are naturalized citizens at the
0.05 level, using two-tailed tests.


Hispanic adults in immigrant families were more than twice as likely (20.6 percent) as non-Hispanic white and
non-Hispanic nonwhite adults in immigrant families (8.5 percent and 6.0 percent, respectively) to report
chilling effects in their families.

     About 1 in 5 Hispanic adults in immigrant families (20.6 percent) reported chilling effects within his
or her family, compared with fewer than 1 in 10 non-Hispanic white adults in immigrant families (8.5
percent; figure 4). Hispanic adults also reported chilling effects at a higher rate than non-Hispanic
nonwhite respondents, of whom only 6.0 percent reported that they or a family member experienced
chilling effects on their use of noncash public benefits because of concern over future green card status.

     However, we may underestimate reported chilling effects among non-Hispanic nonwhite adults
because WBNS respondents do not include adults who do not speak Spanish or English well enough to



ONE IN SEVEN ADULTS IN IMMIGRANT FAMILIES AVOIDED BENEFIT PROGRAMS IN 2018                                                9
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 195 of 327




complete the survey. This means we cannot observe chilling effects that may have occurred within this
group.

FIGURE 4
Share of Adults in Immigrant Families That Avoided Noncash Public Benefits in the Past Year
Because of to Green Card Concerns, by Race and Ethnicity, December 2018



                    20.6%




                                                             8.5%***

                                                                                                       6.0%***




                   Hispanic                           Non-Hispanic white                      Non-Hispanic nonwhite

                                                                                                                 URBAN INSTITUTE
Source: Well-Being and Basic Needs Survey, December 2018.
Notes: Adults are ages 18 to 64. The non-Hispanic nonwhite category includes non-Hispanic respondents who either do not
identify as white or identify as more than one race. Respondents reported that either they or someone in their family did not apply
for or stopped participating in noncash public benefits because they worried it would disqualify them or a family member from
obtaining a green card.
*** Estimate differs significantly from Hispanic adults at the 0.01 level, using two-tailed tests.


Though the proposed rule would only directly apply to adults, many households with children experienced
chilling effects. Adults in immigrant families living with children under age 19 were more likely to report chilling
effects than adults without children in the household.

     As shown in figure 5, about one in six (17.4 percent) adults in immigrant families living with children
under age 19 reported chilling effects within his or her family, a share about twice as high as that of
adults without children in the household (8.9 percent).14




      10      ONE IN SEVEN ADULTS IN IMMIGRANT FAMILIES AVOIDED BENEFIT PROGRAMS IN 2018
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 196 of 327




FIGURE 5
Share of Adults in Immigrant Families That Avoided Noncash Public Benefits in the Past Year
Because of Green Card Concerns, by Presence of Children in the Household, December 2018

                             17.4%




                                                                                              8.9%***




            Any children under age 19 in household                         No children under age 19 in the household

                                                                                                               URBAN INSTITUTE
Source: Well-Being and Basic Needs Survey, December 2018.
Notes: Adults are ages 18 to 64. Respondents reported that either they or someone in their family did not apply for or stopped
participating in noncash public benefits because they worried it would disqualify them or a family member from obtaining a green
card.
*** Estimate differs significantly from adults with any children under age 19 in the household at the 0.01 level, using two-tailed
tests.


Most adults in immigrant families reported awareness of the public charge rule (62.9 percent). Adults who had
heard “a lot” about the proposed rule were the most likely to report chilling effects in their families (31.1
percent).

     Most adults in immigrant families reported awareness of the public charge rule, with 62.9 percent
having heard at least “a little” about the rule (data not shown). Adults reporting greater awareness of
the proposed rule were about five times more likely to report chilling effects on family members’ use of
public benefits than adults reporting no awareness. Among the adults in immigrant families who had
heard a lot about the proposed rule, nearly one-third (31.1 percent) reported chilling, compared with
only 6.2 percent among those who had heard nothing at all about the proposed policy. This suggests
that more publicity about the rule when it becomes final could further increase chilling effects and
avoidance of public benefits by immigrant families, including those not directly affected by the rule.




ONE IN SEVEN ADULTS IN IMMIGRANT FAMILIES AVOIDED BENEFIT PROGRAMS IN 2018                                               11
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 197 of 327




FIGURE 6
Share of Adults in Immigrant Families That Avoided Noncash Public Benefits in the Past Year Because
of Green Card Concerns, by Awareness of the 2018 Proposed Public Charge Rule, December 2018

             31.1%




                                            15.3%***
                                                                             13.9%***



                                                                                                               6.2%***




       Heard a lot about               Heard some about              Heard only a little about       Heard nothing at all about
        proposed rule                   proposed rule                    proposed rule                    proposed rule

                                                                                                                URBAN INSTITUTE
Source: Well-Being and Basic Needs Survey, December 2018.
Notes: Adults are ages 18 to 64. Respondents reported that either they or someone in their family did not apply for or stopped
participating in noncash public benefits because they worried it would disqualify them or a family member from obtaining a green
card.
*** Estimate differs significantly from adults who heard “a lot” about the proposed rule at the 0.01 level, using two-tailed tests.




Discussion
This report provides the first national data on the scope of chilling effects related to the public charge
policy debate in 2018, as the proposed rule was being developed, published, and commented on. The
data were collected before the rule was finalized, and it is reasonable to expect that chilling effects will
likely expand further if the rule is implemented. It is notable that even these early results show strong
evidence of chilling effects, aligning with the on-the-ground perspectives reported by organizations
working with immigrant families across the country (Greenberg, Feierstine, and Voltolini 2019) and new
state-level data documenting increased reluctance to engage safety net resources (O’Rourke 2019). We
find that one in seven nonelderly adults in immigrant families reported “chilling effects,” in which the
respondent or a family member did not participate in one or more noncash government benefit
programs in 2018 for fear of risking future green card status. These decisions were more common
among families most in need of safety net support, with one in five adults with family incomes below
200 percent of the federal poverty level reporting chilling effects. Though most research projections of
potential chilling have assumed several scenarios, with drops in program participation of 15, 25, or 35
percent, those estimates project chilling rates after implementation of a final rule (Artiga, Damico, and




      12      ONE IN SEVEN ADULTS IN IMMIGRANT FAMILIES AVOIDED BENEFIT PROGRAMS IN 2018
    Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 198 of 327




Garfield 2018; Artiga, Garfield, and Damico 2018; Batalova, Fix, and Greenberg 2018; Fiscal Policy
Institute 2018; Kenney, Haley, and Wang 2018; Laird et al. 2019; Zallman and Finnegan 2018).15 The
evidence we collected showing high chilling rates even before release of the final rule suggests that
rates could be even larger following implementation. 16

    The confusion and fear around when and how the proposed public charge rule could be finalized
and who it would affect appear to be leading to spillover, extending beyond people directly affected by
the rule, who have not yet applied for green cards and will receive the revised public charge test when
they do. Immigrant households often include people with a variety of immigration, residency, and
citizenship statuses, and the survey results show chilling effects in families including US-born citizens,
naturalized US citizens, green card holders, and people who lack permanent residence.17 Though chilling
effects were highest in families where one or more noncitizen family members were not permanent
residents (20.4 percent), rates were also high in less vulnerable families: 14.7 percent in families where
all noncitizen members had green cards and 9.3 percent where all foreign-born members were
naturalized citizens. Many people live in households with complex combinations of status and belong to
family networks extending across households. These family interconnections are critical for
understanding the impacts of the revised public charge rule and other restrictive immigration policy
measures on the well-being of families across the US.

    In December 2018, most adults in immigrant families reported awareness of the public charge rule
(62.9 percent). And the survey results show that people with greater awareness were more likely to
report chilling effects, reflecting the fear and confusion around the rule that advocates and service
providers have observed. Reports from the field suggest widespread confusion about actual details of
the rule (Greenberg, Feierstine, and Voltolini 2019). Under the previous public charge regulations,
service providers could convey a clear message, because all noncash benefits were excluded from
consideration in public charge determinations. The proposed regulation poses new challenges of
understanding and communication, both for the public and legal and other service providers.

    Providing families accurate information and guidance as the debate on the proposed public charge
rule continues could help mitigate further chilling effects. Investing in educating service providers who
may interact with immigrant families could also combat misconceptions and ensure families receive the
information they need to make informed choices on their and their children’s behalves. This applies to
government social services staff and practitioners in community-based organizations, as well as to staff
at schools and early childhood education providers, faith leaders, employers, and other sites where
families who are afraid of interacting with government authorities may be reached. Initiatives to
support advocacy efforts and educate providers face the challenge of accessing vulnerable and hard-to-
reach families on a national scale. Education through innovative channels, such as social media, faith-
based institutions, and schools, may help reach scale.

    Though these survey results provide new insight into the potential scope of chilling effects under
the proposed public charge rule, a forthcoming brief drawing on interviews with adults in families that
experienced chilling will provide additional qualitative information on the mechanisms and context in
which these decisions were made. In addition, such self-reported evidence of chilling should be verified


ONE IN SEVEN ADULTS IN IMMIGRANT FAMILIES AVOIDED BENEFIT PROGRAMS IN 2018                          13
       Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 199 of 327




in administrative data sources, if possible. Local and state government agencies could shed light on
changing program participation numbers by examining their own data. Community-based organizations
encountering immigrant families could also monitor family experiences. This real-time evidence on the
impacts of anticipated and implemented policy changes on the ground is critical to inform policymakers
and practitioners developing effective strategies to reduce harm.

       Losing access to programs can affect not only adults but children in the household, many of whom
are US citizens. Discouraging families from using benefits for which they are eligible will likely increase
the risk of material hardship, which can have negative long-term effects on health and well-being,
particularly among children.

       Our evidence suggests that even without a final rule, chilling effects have already occurred, both in
families who would be directly affected by the revised rule and in spillover to immigrant families more
broadly. Potential consequences for health and well-being will be important to monitor. Educating
service providers and immigrant families is one key strategy to combat misinformation and mitigate
harm.



Notes
1
    Hamutal Bernstein and Archana Pyati, “Expanding the ‘Public Charge’ Rule Jeopardizes the Well-Being of
     Immigrants and Citizens,” Urban Wire (blog), Urban Institute, October 3, 2018, https://www.urban.org/urban-
     wire/expanding-public-charge-rule-jeopardizes-well-being-immigrants-and-citizens.
2
    Emily Baumgaertner, “Spooked by Trump Proposals, Immigrants Abandon Public Nutrition Services,” New York
     Times, March 6, 2018, https://www.nytimes.com/2018/03/06/us/politics/trump-immigrants-public-nutrition-
     services.html; Caitlin Dewey, “Immigrants Are Going Hungry So Trump Won’t Deport Them,” Washington Post,
     March 16, 2017, https://www.washingtonpost.com/news/wonk/wp/2017/03/16/immigrants-are-now-
     canceling-their-food-stamps-for-fear-that-trump-will-deport-them/?utm_term=.6cc2529d5e00; Helena
     Bottemiller Evich, “Immigrants, Fearing Trump Crackdown, Drop out of Nutrition Programs,” Politico, September
     3, 2018, https://www.politico.com/story/2018/09/03/immigrants-nutrition-food-trump-crackdown-806292.
     One exception is recent research by Children’s Health Watch (Bovell-Ammon et al. 2018), which collects data in
     emergency rooms and primary care clinics in Baltimore, Boston, Little Rock, Minneapolis, and Philadelphia. Their
     data collection showed reported SNAP receipt declined in the first half of 2018 for immigrant families, especially
     among recent arrivals. They note limitations in sample size, however, and given the time frame of the drop, from
     2017 to the first half of 2018, the connection to the public charge debate is unclear. Some state-level data have
     also suggested drops in participation or increased reluctance to engage in safety net resources (O’Rourke 2019).
3 In forthcoming work,  we will analyze results from complementary qualitative data collection through
     semistructured interviews with a portion of survey respondents who reported chilling effects.
4 “Potential Effects of Public Charge Changes on California Children,” The Children’s Partnership and KidsData.org,

     accessed May 15, 2019, https://www.childrenspartnership.org/wp-content/uploads/2018/11/Potential-Effects-
     of-Public-Charge-Changes-on-California-Children-Brief.pdf; “Public Charge Proposed Rule: Potentially Chilled
     Population Data Dashboard,” Manatt, October 11, 2018,
     https://www.manatt.com/Insights/Articles/2018/Public-Charge-Rule-Potentially-Chilled-Population.
5 Inadmissibility on Public Charge Grounds, 83 Fed. Reg.   51114 (Oct. 10, 2018).
6
    Yeganeh Torbati and Kristina Cooke, “Denials of US Immigrant Visas Skyrocket after Little-Heralded Rule
     Change,” Reuters, April 15, 2019, https://www.reuters.com/article/us-usa-immigration-visas-insight-
     idUSKCN1RR0UX.




        14     ONE IN SEVEN ADULTS IN IMMIGRANT FAMILIES AVOIDED BENEFIT PROGRAMS IN 2018
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 200 of 327




7 Yeganeh Torbati, “Exclusive: Trump Administration Proposal Would Make It Easier to Deport Immigrants Who
  Use Public Benefits,” Reuters, May 3, 2019, https://www.reuters.com/article/us-usa-immigration-benefits-
  exclusive/exclusive-trump-administration-proposal-would-make-it-easier-to-deport-immigrants-who-use-
  public-benefits-idUSKCN1S91UR.
8 Emily Baumgaertner,  “Spooked by Trump Proposals, Immigrants Abandon Public Nutrition Services,” New York
  Times; Caitlin Dewey, “Immigrants Are Going Hungry So Trump Won’t Deport Them,” Washington Post; Helena
  Bottemiller Evich, “Immigrants, Fearing Trump Crackdown, Drop out of Nutrition Programs,” Politico; Emily
  Moon, “Why Is Participation in Food Assistance Programs like WIC Declining?” Pacific Standard, May 8, 2019,
  https://psmag.com/news/why-is-participation-in-food-assistance-programs-like-wic-declining.
9 For additional information on the survey design and   weighting in the WBNS, see Karpman, Zuckerman, and
  Gonzalez (2018).
10 We define adults with English proficiency as those who speak English at least “well,” as classified in the American
  Community Survey. Adults with limited English proficiency are those who speak English less than “well.” This is a
  broader measure than is commonly used to define English proficiency; in most analyses, a person must speak
  English “very well” to be classified as having English proficiency (Wilson 2014). We use the following measures
  for weighting: gender, age, race and ethnicity, educational attainment, presence of children under age 18 in the
  household, census region, homeownership status, family income as a percentage of the federal poverty level,
  access to the internet, and family composition. We benchmark non-Hispanic “other race” respondents by two
  categories: (1) other race born in Asia and (2) multiple races or other race not born in Asia.
11 We draw on measures developed by researchers at the University of California, Los Angeles,      for an immigrant
  follow-up survey to the California Health Interview Survey.
  The exact wording of the two questions on chilling effects in the WBNS were as follows:
  Question A: Was there a time in the past 12 months when you or someone in your family decided not to apply for one or
  more non-cash government benefits, such as Medicaid or CHIP, SNAP (formerly known as food stamps), or housing
  subsidies, because you were worried it would disqualify you or a family member or relative from obtaining a green card?
  [Response options: yes/no]
  Question A1: Which benefits did you or someone in your family decide not to apply for because you were worried it
  would disqualify you or a family member or relative from obtaining a green card? Check all that apply. [Response
  options: Medicaid or CHIP; SNAP (formerly known as food stamps); Housing subsidies; Other (please specify)]
  Question A2: Did you decide not to apply for Medicaid or CHIP for your children because you were worried it would
  disqualify you or a family member or relative from obtaining a green card? [Response options: yes/no]
  Question B: Was there a time in the past 12 months when you or someone in your family stopped participating in any
  non-cash government benefits, such as Medicaid or CHIP, SNAP (formerly known as food stamps), or housing subsidies,
  because you were worried it would disqualify you or a family member or relative from obtaining a green card? [Response
  options: yes/no]
  Question B1: Which benefits did you or someone in your family stop participating in because you were worried it would
  disqualify you or a family member or relative from obtaining a green card? Check all that apply. [Response options:
  Medicaid or CHIP; SNAP (formerly known as food stamps); Housing subsidies; Other (please specify)]
  Question B2: Did your children stop participating in Medicaid or CHIP because you were worried it would disqualify
  you or a family member or relative from obtaining a green card? [Response options: yes/no]
12 The exact wording for the question on awareness of the proposed public charge rule in     the WBNS was as follows:
  A proposed rule would make it harder for immigrants to enter the United States or become permanent residents of the
  United States if they have low income or use public benefits such as Medicaid, the Supplemental Nutrition Assistance
  Program (SNAP, formerly known as food stamps), or housing subsidies. How much have you heard about this proposed
  rule? [Response options: a lot, some, only a little, nothing at all]
  This question was asked later in the survey than the questions on chilling effects.
13 See endnote 10 for a definition of English proficiency.




ONE IN SEVEN ADULTS IN IMMIGRANT FAMILIES AVOIDED BENEFIT PROGRAMS IN 2018                                      15
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 201 of 327




14 Though our analysis did not consider the eligibility of individuals or family members for different public programs,

  we know that in general, adults living in families with children are more likely to have a family member who is
  eligible for a public program, which increases their exposure to potential chilling effects relative to adults who do
  not live with children.
15 “Potential Effects of Public Charge Changes on California Children,” The Children’s Partnership and

  KidsData.org; “Public Charge Proposed Rule: Potentially Chilled Population Data Dashboard,” Manatt.
16 Those estimates drew on lessons from the 1996 Personal Responsibility and   Work Authorization Act, which
  eliminated access to federal assistance for most immigrants during their first five years of residence (Fix and
  Passel 2002).
17 In fact, amongst survey respondents,
                                      one in five respondents lived in a household where one or more noncitizen
  family members were not permanent residents (22.9 percent), one in three (33.8 percent) lived in households
  where all noncitizen family members were permanent residents, and around 43 percent lived with all naturalized
  US citizen, foreign-born relatives.



References
Artiga, Samantha, Anthony Damico, and Rachel Garfield. 2018. “Potential Effects of Public Charge Changes on
  Health Coverage for Citizen Children.” San Francisco: Henry J. Kaiser Family Foundation.
Artiga, Samantha, Rachel Garfield, and Anthony Damico. 2018. “Estimated Impacts of the Proposed Public Charge
  Rule on Immigrants and Medicaid.” San Francisco: Henry J. Kaiser Family Foundation.
Batalova, Jeanne, Michael Fix, and Mark Greenberg. 2018. Chilling Effects: The Expected Public Charge Rule and Its
  Impact on Legal Immigrant Families’ Public Benefits Use. Washington, DC: Migration Policy Institute.
Bovell-Ammon, Allison, Stephanie Ettinger de Cuba, Diana Cutts, and Sharon Coleman. 2018. “Trends in Food
  Insecurity and SNAP Participation among Immigrant Families of US-Born Young Children.” Presentation given at
  American Public Health Association Annual Meeting and Expo, San Diego, November 10–14.
Capps, Randy, Mark Greenberg, Michael Fix, and Jie Zong. 2018. “Gauging the Impact of DHS’ Proposed Public-
  Charge Rule on US Immigration.” Washington, DC: Migration Policy Institute.
Cervantes, Wendy, Rebecca Ullrich, and Hannah Matthews. 2018. Our Children’s Fear: Immigration Policy’s Effects on
  Young Children. Washington, DC: Center on Law and Social Policy.
Fiscal Policy Institute. 2018. “‘Only Wealthy Immigrants Need Apply’: How a Trump Rule’s Chilling Effect Will Harm
   the US.” Latham, NY: Fiscal Policy Institute.
Fix, Michael, and Jeffrey Passel. 2002. “The Scope and Impact of Welfare Reform’s Immigrant Provisions.”
   Washington, DC: Urban Institute.
Garrett, J. Joe, Michael Dennis, and Charles A. DiSogra. 2010. “Non-Response Bias: Recent Findings from Address-
  Based Panel Recruitment.” Presented at the Annual Conference of the American Association for Public Opinion
  Research, Chicago, May 13–16.
Greenberg, David M., Sara Feierstein, and Patricia Voltolini. 2019. “Supporting the Resilience of America’s
  Immigrant Communities: How Community Organizations Are Responding to Federal Policy Changes.”
  Washington, DC: Local Initiatives Support Corporation.
Heeren, Timothy, Erika M. Edwards, J. Michael Dennis, Sergei Rodkin, Ralph W. Hingson, and David L. Rosenbloom.
  2008. “A Comparison of Results from an Alcohol Survey of a Prerecruited Internet Panel and the National
  Epidemiologic Survey on Alcohol and Related Conditions.” Alcoholism: Clinical and Experimental Research 32 (2):
  222–9.
Kenney, Genevieve M., Jennifer M. Haley, and Robin Wang. 2018. “Proposed Public Charge Rule Could Jeopardize
  Recent Coverage Gains among Citizen Children.” Washington, DC: Urban Institute.




     16      ONE IN SEVEN ADULTS IN IMMIGRANT FAMILIES AVOIDED BENEFIT PROGRAMS IN 2018
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 202 of 327




Karpman, Michael, Stephen Zuckerman, and Dulce Gonzalez. 2018. “The Well-Being and Basic Needs Survey: A
  New Data Source for Monitoring the Health and Well-Being of Individuals and Families.” Washington, DC: Urban
  Institute.
Laird, Jennifer, Isaac Santelli, Jane Waldfogel, and Christopher Wimer. 2019. “Forgoing Food Assistance out of
   Fear: Simulating the Child Poverty Impact of Making SNAP a Legal Liability for Immigrants.” Socius: Sociological
   Research for a Dynamic World 5: 1–8.
O’Rourke, Lena. 2019. “Trump’s Public Charge Proposal Is Hurting Immigrant Families Now, Even Though DHS’
  Proposed Regulation Is Not Final.” Washington, DC: Protecting Immigrant Families Campaign.
Roche, Kathleen M., Elizabeth Vaquera, Rebecca M. B. White, and Maria Ivonne Rivera. 2018. “Impacts of
  Immigration Actions and News and the Psychological Distress of US Latino Parents Raising Adolescents.” Journal
  of Adolescent Health 62 (5): 525–31.
Van Hook, Jennifer, and James D. Bachmeier. 2013. “How Well Does the American Community Survey Count
  Naturalized Citizens?” Demographic Research 29 (1): 1–32.
Wilson, Jill H. 2014. Investing in English Skills: The Limited-English Proficient Workforce in US Metropolitan Areas.
  Washington, DC: Brookings Institution.
Zallman, Leah, and Karen Finnegan. 2018. “Changing Public Charge Immigration Rules: The Potential Impact on
  Children Who Need Care.” Oakland, CA: California Health Care Foundation.




ONE IN SEVEN ADULTS IN IMMIGRANT FAMILIES AVOIDED BENEFIT PROGRAMS IN 2018                                          17
    Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 203 of 327




About the Authors
Hamutal Bernstein is a senior research associate in the Income and Benefits Policy Center at the Urban
Institute, where her research focuses on immigration and integration, workforce development and
education, and program evaluation. She has wide expertise in mixed-methods research, including
original survey development, secondary data analysis, and qualitative data collection and analysis. She is
a principal investigator on the Annual Survey of Refugees and Survey Redesign for the US Department
of Health and Human Services. Her other areas of research focus on immigrant upskilling, immigrant
inclusion at the local level, and other human services topics. Before joining Urban, Bernstein was a
program officer at the German Marshall Fund of the United States and a research associate at the
Institute for the Study of International Migration at Georgetown University. Bernstein received her BA
in international relations from Brown University and her PhD in government from Georgetown
University

Dulce Gonzalez is a research analyst in the Health Policy Center at the Urban Institute. Gonzalez has
worked at Los Angeles-based organization Maternal and Child Health Access, where she evaluated
health and well-being outcomes for its perinatal home visiting program. She currently supports
quantitative analyses of the Urban Institute’s Well-Being and Basic Needs Survey. Before joining Urban,
she was a graduate intern at the Georgetown University Center for Children and Families. Gonzalez
received her MPP from Georgetown University.

Michael Karpman is a senior research associate in the Health Policy Center. His work focuses primarily
on the implications of the Affordable Care Act, including quantitative analysis related to health
insurance coverage, access to and affordability of health care, use of health care services, and health
status. His work includes efforts to help coordinate and analyze data from the Urban Institute’s Health
Reform Monitoring Survey and Well-Being and Basic Needs Survey. Before joining Urban in 2013,
Karpman was a senior associate at the National League of Cities Institute for Youth, Education, and
Families. He received his MPP from Georgetown University.

Stephen Zuckerman is a senior fellow and vice president of the Health Policy Center. He has studied
health economics and health policy for 30 years and is a national expert on Medicare and Medicaid
physician payment, including how payments affect enrollee access to care and the volume of services
they receive. He is currently examining how payment and delivery system reforms can affect the
availability of primary care services and studying the implementation and impact of the Affordable Care
Act. Before joining Urban, Zuckerman worked at the American Medical Association’s Center for Health
Policy Research. He received his PhD in economics from Columbia University.




     18      ONE IN SEVEN ADULTS IN IMMIGRANT FAMILIES AVOIDED BENEFIT PROGRAMS IN 2018
    Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 204 of 327




Acknowledgments
This brief was funded by the Robert Wood Johnson Foundation and Heising-Simons Foundation
through their support for Urban’s From Safety Net to Solid Ground initiative. We are grateful to them
and to all our funders, who make it possible for Urban to advance its mission.

    The views expressed are those of the authors and should not be attributed to the Urban Institute,
its trustees, or its funders. Funders do not determine research findings or the insights and
recommendations of Urban experts. Further information on the Urban Institute’s funding principles is
available at urban.org/fundingprinciples.

    We are grateful for advice from Ignatius Bau, Julia Gelatt, Katrina Goering, David Kallick, Francisco
Pedraza, Katherine Roche, and Holly Straut-Eppsteiner. We also thank Ninez Ponce and Steven P.
Wallace from the California Health Interview Survey. It has been immensely valuable to be included in
conversations to convene researchers organized by Renato Rocha and David Kallick, through the
Protecting Immigrant Families campaign cochaired by the National Immigration Law Center and the
Center for Law and Social Policy. We also wish to thank our colleagues Genevieve M. Kenney, Rob
Santos, Timothy Triplett, Elaine Waxman, and Doug Wissoker, as well as Randy Capps, Katherine
Hempstead, Giridhar Mallya, and Jackie Vimo for their review of an earlier draft. We thank Rachel
Kenney for editing.




                            ABOUT THE URBAN INST ITUTE
                            The nonprofit Urban Institute is a leading research organization dedicated to
                            developing evidence-based insights that improve people’s lives and strengthen
                            communities. For 50 years, Urban has been the trusted source for rigorous analysis
                            of complex social and economic issues; strategic advice to policymakers,
                            philanthropists, and practitioners; and new, promising ideas that expand
                            opportunities for all. Our work inspires effective decisions that advance fairness and
 500 L’Enfant Plaza SW
                            enhance the well-being of people and places.
 Washington, DC 20024
                            Copyright © May 2019. Urban Institute. Permission is granted for reproduction of
 www.urban.org
                            this file, with attribution to the Urban Institute.



ONE IN SEVEN ADULTS IN IMMIGRANT FAMILIES AVOIDED BENEFIT PROGRAMS IN 2018                               19
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 205 of 327




           Exhibit E
    Case 4:19-cv-04975-PJH  Document 18-1 Filed 08/26/19 Page 206 of 327
                        FROM SAFETY NET TO SOLID GROUND




Adults in Immigrant Families Report
Avoiding Routine Activities Because of
Immigration Concerns
Hamutal Bernstein, Dulce Gonzalez, Michael Karpman, and Stephen Zuckerman
July 2019


Changes in federal immigration policies and heightened immigration enforcement over
the last several years have caused fear and insecurity for many immigrant families
across the country. In addition to stories of rising fear among families reported in the
press,1 several studies have documented evidence of widespread anxiety and instability
among immigrant families and children (Artiga and Ubri 2017; Cervantes, Ullrich, and
Matthews 2018; The Children’s Partnership and California Immigrant Policy Center
2018; Gándara and Ee 2018; Roche et al. 2018; Rogers 2017). A recent Urban Institute
study shows that nearly one in seven adults in immigrant families report that they or a
family member did not participate in a noncash government benefit program in 2018 for
fear of risking future green card status as the administration considered changing rules
for “public charge” determinations (Bernstein et al. 2019). Beyond avoiding
participation in public programs, many immigrant families may be changing how they go
about their daily lives. Reports show immigrant families increasingly avoiding routine
activities, such as interacting with teachers or school officials, health care providers, and
the police,2 which poses risks for their well-being and the communities in which they
live.

    In this brief, we use the Well-Being and Basic Needs Survey (WBNS), a nationally representative,
internet-based survey conducted in December 2018, to examine immigrant families’ reported
avoidance of activities in various public settings (box 1). The survey included nearly 2,000 nonelderly
    Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 207 of 327




adults who are foreign born or live with one or more foreign-born family members (hereafter called
“adults in immigrant families”), who make up about one-quarter of all nonelderly adults in the US,
according to the American Community Survey. In addition to questions about “chilling effects” on
participation in public assistance programs, the 2018 WBNS collected information on respondents’
avoidance of routine activities because they did not want to be asked or bothered about citizenship
status. This information allows us to document how adults in immigrant families are changing their daily
lives within the current immigration policy context.

    We find the following:

           About one in six adults in immigrant families (17.0 percent) reported that they or a family
            member avoided activities in which they could be asked or bothered about citizenship status
            during 2018. The activities avoided most were those that risk interaction with police or other
            public authorities, such as driving a car (9.9 percent), renewing or applying for a driver’s license
            (9.0 percent), and talking to the police or reporting crime (8.3 percent). Other avoided activities
            included going to public places, like parks, libraries, or stores (7.8 percent); visiting a doctor or
            clinic (6.3 percent); using public transportation (5.8 percent); and talking with teachers or
            school officials (4.7 percent).
           About one in three adults in immigrant families with a more vulnerable visa and citizenship
            status—where one or more foreign-born relatives in the household do not have a green card
            (i.e., are not permanent residents) or US citizenship—reported that they or a family member
            avoided at least one routine activity. Meanwhile, over one in nine adults in families where all
            foreign-born family members have green cards or US citizenship reported this behavior.
           Among adults in immigrant families, Hispanic adults were nearly three times more likely (24.2
            percent) than non-Hispanic white adults (8.5 percent) to report avoiding some activities.
           Controlling for observable characteristics, adults in immigrant families who avoided at least
            one activity were also more likely to report serious psychological distress.




        2                              ADULTS IN IMMIGRANT FAMILIES AVOIDING ROUTINE ACTIVITIES
    Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 208 of 327




BOX 1
Activities Captured by the Survey

For this measure, respondents were asked if they or someone in their family avoided any of the
following activities in the past 12 months because they or the family member did not want to be asked
or bothered about citizenship status:
       visiting a doctor or clinic
       talking with teachers or school officials
       talking to police or reporting crime
       renewing or applying for a driver’s license
       driving a car
       using public transportation
       going to public places, such as parks, libraries, or stores




Background
Evidence shows that immigration policy developments are leading to increased fear and anxiety and
avoidance of public space and interaction with authorities to avoid potential immigration enforcement
(Artiga and Ubri 2017; Cervantes, Ullrich, and Matthews 2018; The Children’s Partnership and
California Immigrant Policy Center 2018; Gándara and Ee 2018; Roche et al. 2018; Rogers 2017). Some
families, especially those with undocumented members, are making significant changes in their day-to-
day behavior, with some parents avoiding leaving the house and keeping their children home to avoid
potential interaction with immigration authorities or police (Artiga and Ubri 2017). Findings from a
survey of California parents highlight this fear: many respondents, especially parents of young children
and Latinos, reported that they “feel unsafe no matter where they are” (The Children’s Partnership and
California Immigrant Policy Center 2018). In surveys of service providers, most report that families
were expressing fear about taking their children to school or going to parks or participating in other
recreational activities. Immigrant-serving organizations report rising fear in immigrant communities
and have identified a need for enhanced engagement by community-based organizations to reassure
families, because they often serve as trusted sources to bridge families to public institutions and
programs (Greenberg et al. 2019).




   ADULTS IN IMMIGRANT FAMILIES AVOIDING ROUTINE ACTIVITIES                                           3
    Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 209 of 327




Data and Methods
Data and Sample
We draw on data from the December 2018 round of the Well-Being and Basic Needs Survey, a
nationally representative survey of adults ages 18 to 64 launched in December 2017. This analysis is
based on the WBNS core sample, as well as an oversample of noncitizens. For each round of the WBNS,
the core sample is a stratified random sample drawn from Ipsos’s KnowledgePanel, a probability-based
online panel recruited primarily from an address-based sampling frame, and includes a large oversample
of adults in low-income households.3 In December 2018, the survey also included an oversample of
noncitizens to support analyses of current policy issues affecting immigrant families. The panel includes
only respondents who can complete surveys administered in either English or Spanish, and adults
without internet access are provided laptops and free internet access to facilitate participation.

    We constructed a set of weights for analysis of the population of nonelderly adults who are foreign
born or living with a foreign-born relative in their household. The weights are based on the probability
of selection from the KnowledgePanel and benchmarks from the American Community Survey for
nonelderly adults in immigrant families who are proficient in English or primarily speak Spanish. 4 The
language criterion is used in the weighting to reflect the nature of the survey sample, because the
survey is only administered in English or Spanish.


Key Measures

SHARE OF ADULTS AVOIDING SELECT ACTIVITIES

We focus on the share of adults in immigrant families reporting that they or someone in their family
avoided routine activities in the past 12 months because they or a family member did not want to be
asked or bothered about citizenship status. This survey question was drawn from the National Latino
Health and Immigration Survey conducted by Latino Decisions, with some minor modifications.5
Respondents could self-define family as either their immediate family or other relatives, who may or
may not live with them in the same household.

SERIOUS PSYCHOLOGICAL DISTRESS

We assess differences in reported serious psychological distress between respondents whose families
avoided one or more activities asked about in the survey and respondents whose families did not avoid
these activities, controlling for the individual and household characteristics of these two groups. Serious
psychological distress is measured using the six-item Kessler Psychological Distress Scale (K6 scale),
which was designed to assess prevalence of nonspecific psychological distress in population surveys
(Kessler et al. 2002).6




      4                           ADULTS IN IMMIGRANT FAMILIES AVOIDING ROUTINE ACTIVITIES
    Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 210 of 327




Analysis
We compare weighted estimates of the rate of self-reported avoidance of select activities across racial
and ethnic groups and across types of households, defined according to the immigration and citizenship
status of the family members living in the household. For analyses of psychological distress, we use
multiple regression to adjust estimates for observable characteristics using the method of recycled
predictions.7

    We measure annual family incomes as a percentage of the 2018 federal poverty level. We impute
missing responses for family income, marital status, and number of children in the household using a
multiple-imputation regression approach. We allocate missing citizenship status data for respondents
using their responses to the Ipsos panel profile question on citizenship and impute respondent
citizenship status if that information is also missing. All estimates are weighted to be representative of
the national population of nonelderly adults in immigrant families (as described above) and to account
for the complex survey design.


Limitations
One limitation of the WBNS is its low response rate, which is comparable to other panel surveys that
account for nonresponse at each stage of recruitment. However, previous studies assessing recruitment
for the KnowledgePanel have found little evidence of nonresponse bias for core demographic and
socioeconomic measures (Garrett, Dennis, and DiSogra 2010; Heeren et al. 2008), and WBNS estimates
are generally consistent with benchmarks from federal surveys (Karpman, Zuckerman, and Gonzalez
2018). WBNS survey weights reduce, but do not eliminate, the potential error associated with sample
coverage and nonresponse, and this is likely larger for the subgroup of adults in immigrant families.
Though the weights are designed to produce nationally representative estimates for adults in immigrant
families, this weighting approach implies that our analytic sample of 1,950 adults in immigrant families
has precision comparable to a simple random sample of approximately 800 adults because of the design
effect, increasing the sampling error around our estimates.

    In addition, because the WBNS is only administered in English and Spanish, our restricted analytic
sample does not describe the experiences of the full spectrum of adults in immigrant families. Our study
excludes adults with limited English proficiency whose primary language is not Spanish, so the
experiences of adults with limited English proficiency who speak other languages are not captured. We
estimate that the excluded adults who do not speak English or Spanish represent between 5 and 15
percent of all nonelderly adults in immigrant households, as defined for this brief; according to the 2017
American Community Survey, 5 percent of this group speaks English less than “well”8 and speaks a
primary language other than Spanish.

    Some measurement error is likely for questions related to respondent citizenship status and that of
relatives in the household, particularly among adults who are undocumented or have been in the US for
a short time (Van Hook and Bachmeier 2013).




   ADULTS IN IMMIGRANT FAMILIES AVOIDING ROUTINE ACTIVITIES                                          5
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 211 of 327




     Because the question about avoidance of routine activities because of immigration concerns was
not included in the previous round of the WBNS, we do not have a baseline from which to measure
changes in these behaviors over time, nor can we directly assess the extent to which avoidance of these
activities is caused by recent changes in immigration policy and enforcement.



Findings
About one in six adults in immigrant families (17.0 percent) reported that they or a family member avoided
activities in which they could be asked or bothered about citizenship status during 2018. The activities avoided
most were those that risk interaction with police or other public authorities, such as driving a car (9.9 percent),
renewing or applying for a driver’s license (9.0 percent), and talking to the police or reporting crime (8.3
percent). Other avoided activities included going to public places, like parks, libraries, or stores (7.8 percent);
visiting a doctor or clinic (6.3 percent); using public transportation (5.8 percent); and talking with teachers or
school officials (4.7 percent).

     Overall, 17.0 percent of adults in immigrant families reported that they or a family member avoided
at least one of the activities identified in the survey during 2018 (figure 1). About one in eight (12.9
percent) reported avoiding more than one activity during the year.

FIGURE 1
Share of Adults in Immigrant Families in Which Someone Avoided the Following Activities in the Past
Year Because They Did Not Want to Be Asked or Bothered about Citizenship Status, December 2018

                                  Any activity                                                                        17.0%

                            Multiple activities                                                       12.9%



                                  Driving a car                                            9.9%

   Renewing or applying for driver's license                                          9.0%

           Talking to police or reporting crime                                     8.3%

                        Going to public places                                     7.8%

                     Visiting a doctor or clinic                            6.3%

                  Using public transportation                             5.8%

    Talking with teachers or school officials                        4.7%

                                                                                                              URBAN INSTITUTE
Source: Well-Being and Basic Needs Survey, December 2018.
Notes: Adults are ages 18 to 64. Respondents could report avoidance of activities for themselves or someone else in their family.




       6                                   ADULTS IN IMMIGRANT FAMILIES AVOIDING ROUTINE ACTIVITIES
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 212 of 327




About one in three adults in immigrant families with a more vulnerable visa and citizenship status—where one
or more foreign-born relatives in the household do not have a green card (i.e., are not permanent residents) or
US citizenship—reported that they or a family member avoided at least one activity. Meanwhile, over one in
nine adults in families where all foreign-born family members have green cards or US citizenship reported this
behavior.

     Avoidance of some activities was especially common among adults in families in which one or more
foreign-born relatives are not permanent residents or citizens, at 32.8 percent (figure 2). This group was
nearly three times more likely to report avoiding these activities than adults in relatively secure families
(where all foreign-born relatives have permanent residency or are naturalized US citizens).9

     However, this retreat from public spaces also occurs among immigrant families with more secure
immigration and citizenship statuses. Even within families where all foreign-born relatives have green
cards or are naturalized, more than one in nine adults (11.7 percent) reported that they or their
relatives had avoided specified activities in the previous year.

FIGURE 2
Share of Adults in Immigrant Families in Which Someone Avoided At Least One Select Activity in the
Past Year Because They Did Not Want to Be Asked or Bothered about Citizenship Status, by
Household Immigration and Citizenship Status, December 2018
                                                                                                32.8%***




                                11.7%




      All foreign-born family members in the household are               One or more foreign-born family members are not
            permanent residents or naturalized citizens                    permanent residents or naturalized citizens

                                                                                                                 URBAN INSTITUTE
Source: Well-Being and Basic Needs Survey, December 2018.
Notes: Adults are ages 18 to 64. Activities include visiting a doctor or clinic, talking with teachers or school officials, talking to
police or reporting crime, renewing or applying for a driver’s license, driving a car, using public transportation, or going to public
places, such as parks, libraries, or stores. Respondents could report avoidance for themselves or for someone else in their family.
Households are classified by the citizenship and immigration status of foreign-born members, and native-born members
(including the respondent) may be included in each group.
*/**/*** Estimate differs significantly from adults in households where all foreign-born family members are permanent residents or
naturalized citizens at the 0.10/0.05/0.01 level, using two-tailed tests.



    ADULTS IN IMMIGRANT FAMILIES AVOIDING ROUTINE ACTIVITIES                                                                 7
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 213 of 327




     Adults in families with less secure immigration statuses, where one or more foreign-born relatives
do not have green cards or naturalized citizenship, reported avoiding certain activities at higher rates.
Nearly one in five (19.7 percent) adults in this group reported that they or a family member avoided
driving a car, almost three times the rate for adults whose foreign-born family members are all
permanent residents or naturalized citizens (6.8 percent; figure 3).10 Around one in five adults in the less
secure group reported avoiding talking to the police (19.2 percent) or renewing or applying for a driver’s
license (18.2 percent); smaller shares reported avoiding going to public spaces (11.5 percent), using
public transportation (10.1 percent), or talking to teachers or school officials (7.9 percent). For five of
the seven activities, these rates were two to four times higher than those reported by adults in families
with more secure statuses, where all foreign-born relatives are permanent residents or naturalized
citizens.


FIGURE 3
Share of Adults in Immigrant Families in Which Someone Avoided the Following Activities in the Past
Year Because They Did Not Want to Be Asked or Bothered about Citizenship Status, by Household
Immigration and Citizenship Status, December 2018

      All foreign-born family members in the household are permanent residents or naturalized citizens
      One or more foreign-born family members are not permanent residents or naturalized citizens

                                                                          6.8%
                                  Driving a car
                                                                                                                    19.7%***
                                                                  4.6%
           Talking to police or reporting crime
                                                                                                                  19.2%***
                                                                       6.0%
   Renewing or applying for driver's license
                                                                                                               18.2%***
                                                                          6.5%
                        Going to public places
                                                                                         11.5%**
                                                                   4.7%
                  Using public transportation
                                                                                      10.1%*
                                                               3.6%
     Talking with teachers or school officials
                                                                              7.9%*
                                                                      5.6%
                       Visiting doctor or clinic
                                                                              7.8%

                                                                                                                URBAN INSTITUTE
Source: Well-Being and Basic Needs Survey, December 2018.
Notes: Adults are ages 18 to 64. Public places include parks, libraries, or stores. Respondents could report avoidance of activities
for themselves or for someone else in their family. Households are classified by the citizenship and immigration status of foreign-
born members, and native-born members (including the respondent) may be included in each group.
*/**/*** Estimate differs significantly from adults in households where all foreign-born family members are permanent residents or
naturalized citizens at the 0.10/0.05/0.01 level, using two-tailed tests.




       8                                  ADULTS IN IMMIGRANT FAMILIES AVOIDING ROUTINE ACTIVITIES
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 214 of 327




Among adults in immigrant families, Hispanic adults were nearly three times more likely (24.2 percent) than
non-Hispanic white adults (8.5 percent) to report avoiding some activities.

     Compared with other racial and ethnic groups, Hispanic adults were more likely to avoid some
activities. About one in four Hispanic adults (24.2 percent) reported that they or a family member
avoided the specified activities in the past year (figure 4). Hispanic adults were also more likely than
their non-Hispanic, nonwhite counterparts to report avoiding these activities (24.2 percent versus 11.4
percent).

FIGURE 4
Share of Adults in Immigrant Families in Which Someone Avoided At Least One Select Activity in the
Past Year Because They Did Not Want to Be Asked or Bothered about Citizenship Status, by
Respondent Race and Ethnicity, December 2018



                   24.2%




                                                               11.4%***

                                                                                                             8.5%***




                 Hispanic                             Non-Hispanic, nonwhite                          Non-Hispanic white

                                                                                                                    URBAN INSTITUTE
Source: Well-Being and Basic Needs Survey, December 2018.
Notes: Adults are ages 18 to 64. Activities include visiting a doctor or clinic, talking with teachers or school officials, talking to
police or reporting crime, renewing or applying for a driver’s license, driving a car, using public transportation, or going to public
places, such as parks, libraries, or stores. Respondents could report avoidance of activities for themselves or for someone else in
their family. Non-Hispanic, nonwhite includes respondents who are black and other or multiple races.
*/**/*** Estimate differs significantly from Hispanic adults at the 0.10/0.05/0.01 level, using two-tailed tests.


     Among Hispanic adults in immigrant families, 14.3 percent reported avoiding driving a car, 13.0
percent reported avoiding renewing or applying for a driver’s license, and 12.8 percent reported
avoiding talking to the police or reporting crime (figure 5). Some also reported avoiding going to public
spaces (10.2 percent), visiting a doctor or clinic (8.4 percent), using public transportation (6.0 percent),
and talking to teachers or school officials (5.1 percent).




    ADULTS IN IMMIGRANT FAMILIES AVOIDING ROUTINE ACTIVITIES                                                                   9
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 215 of 327




     For three of the seven activities surveyed, Hispanic adults were more than twice as likely as non-
Hispanic, nonwhite adults to report avoidance. For six of the seven, Hispanic adults were two to five
times more likely than non-Hispanic white adults to report that someone in their family avoided such
activities.

FIGURE 5
Share of Adults in Immigrant Families in Which Someone Avoided the Following Activities in the Past
Year Because They Did Not Want to Be Asked or Bothered about Citizenship Status, by Respondent
Race and Ethnicity, December 2018

    Hispanic       Non-Hispanic, nonwhite            Non-Hispanic white
                                                                                                                14.3%
                                        Driving a car                             6.5%***
                                                                           4.3%***
                                                                                                            13.0%
           Renewing or applying for driver's license                              6.3%***
                                                                       3.5%***
                                                                                                           12.8%
                Talking to police or reporting crime                          5.0%***
                                                                    2.7%***
                                                                                                  10.2%
                              Going to public places                             6.2%**
                                                                           4.3%**
                                                                                           8.4%
                             Visiting doctor or clinic                      4.5%**
                                                                          4.0%*
                                                                                 6.0%
                        Using public transportation                                 6.9%
                                                                          3.9%
                                                                              5.1%
            Talking with teachers or school officials                              6.6%
                                                               1.3%***†

                                                                                                                URBAN INSTITUTE
Source: Well-Being and Basic Needs Survey, December 2018.
Notes: Adults are ages 18 to 64. Public places include parks, libraries, or stores. Respondents could report avoidance of activities
for themselves or someone else in their family. Non-Hispanic, nonwhite includes respondents who are black or other or multiple
races.
*/**/*** Estimate differs significantly from Hispanic adults at the 0.10/0.05/0.01 level, using two-tailed tests.
†
  Estimate for avoiding talking with teachers or school officials among non-Hispanic white adults does not differ significantly from
zero.


Controlling for observable characteristics, adults in immigrant families who avoided at least one activity were
also more likely to report serious psychological distress.

     Adults in immigrant families that avoided surveyed activities were three times more likely to report
experiencing serious psychological distress than adults in immigrant families who did not avoid these
activities. Controlling for observable characteristics, one in five (20.0 percent) reported a score of 13 or
higher on the K6 scale, indicating serious psychological distress (figure 6). In contrast, 6.3 percent of
adults in immigrant families who did not report avoidance of such activities reported serious
psychological distress.




      10                                  ADULTS IN IMMIGRANT FAMILIES AVOIDING ROUTINE ACTIVITIES
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 216 of 327




FIGURE 6
Share of Adults in Immigrant Families Reporting Serious Psychological Distress in the Past 30 Days,
by Avoidance of Select Activities in the Past Year Because They Did Not Want to Be Asked or
Bothered about Citizenship Status, December 2018



                              20.0%




                                                                                                  6.3%***




             Someone in family avoided an activity                                No one in family avoided an activity

                                                                                                                    URBAN INSTITUTE
Source: Well-Being and Basic Needs Survey, December 2018.
Notes: Adults are ages 18 to 64. Estimates are regression adjusted. Serious psychological distress means a respondent reported a
score of 13 or higher on the K6 scale of psychological distress. Activities include visiting a doctor or clinic, talking with teachers or
school officials, talking to police or reporting crime, renewing or applying for a driver’s license, driving a car, using public
transportation, or going to public places, such as parks, libraries, or stores. Respondents could report avoidance of activities for
themselves or someone else in their family.
*/**/*** Estimate differs significantly from adults in families where someone avoided any activity at the 0.10/0.05/0.01 level, using
two-tailed tests.



Discussion
Our findings show that about one in six adults in immigrant families reported that in 2018, they or a
family member avoided routine activities, such as driving a car, talking to police or reporting crime, or
going to public places, because of concerns about being asked or bothered about their citizenship status.
Respondents saying that their families avoided these activities were also more likely to report serious
psychological distress, suggesting that the current immigration policy climate may be affecting people
beyond such changes to their daily lives; however, it is not possible to draw a causal link from these data.

     We find that nearly one-third of adults in families with less secure immigration statuses reported
that they or a family member avoided one or more specified activities in the past year. However, the
results for adults in families with relatively “safe” immigration status are even more striking: more than
one in nine adults in immigrant families where all foreign-born family members in the household have
green cards or are naturalized citizens reported that they or someone in their family avoided these



    ADULTS IN IMMIGRANT FAMILIES AVOIDING ROUTINE ACTIVITIES                                                                   11
    Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 217 of 327




activities in 2018. This illustrates the ripple effects of immigration policies and the generalized fear
within immigrant communities; even green card holders and naturalized citizens experience insecurity.
In addition, many immigrant families contain multiple immigration and citizenship statuses, including a
combination of US-born citizens, naturalized citizens, green card holders, and foreign-born people who
lack permanent residency status. Individuals may perceive a threat to themselves or to their relatives:
of immigration enforcement (i.e., deportation); risks to future visa adjustment, continuation of green
card status, or naturalization; or harassment or discrimination along ethnic lines.

    We find that Hispanic respondents are significantly more likely than non-Hispanic respondents to
avoid these activities. This aligns with evidence that Hispanic people, regardless of immigration status,
suffer mental and physical health impacts from immigration enforcement policies and experience fear
around interaction with public authorities through “racialized legal status” (Asad and Clair 2018;
Pedraza, Cruz Nichols, and LeBrón 2017; Perreira and Pedroza 2019).

    Many reports show families avoiding seeking medical care or participating in public assistance
programs for fear of immigration consequences, especially in the context of proposed changes to the
“public charge” rule (Bernstein et al. 2019; New York City Department of Social Services and Mayor’s
Office of Immigrant Affairs 2019).11 Health and well-being outcomes may be affected by this reluctance
to interact with medical providers, schools, police, and other key institutional settings in communities
where adults and children receive services and engage in routine activities. If people are afraid to leave
their houses or drive their cars, it may threaten their access to jobs and a steady income, their children’s
schools and healthy development, necessary medical services, and social connections essential for well-
being. This affects not only the members of immigrant families, but other community members who
benefit from all residents having basic needs met, being able to work, and reporting crimes to support
public safety.

    Some states and localities have taken proactive steps to reassure immigrant families who feel
vulnerable. Cities and counties have come together in coalitions like Cities for Action or Welcoming
America that include an array of measures, including legal assistance programs, know-your-rights
educational campaigns, citizenship promotion and education, and engagement and outreach efforts to
strengthen relationships with police departments and local government agencies (New York City
Mayor’s Office of Immigrant Affairs 2019). At the local level, some school districts are advancing efforts
to support students in immigrant families in school and early childhood care settings by creating safety
plans, family education materials, and community dialogues.12 States and attorneys general have
enacted legislation or issued guidance or executive orders on protecting schools, hospitals and clinics,
workplaces, and courts as spaces safe from immigration enforcement by specifying guidance for people
working in those spaces on asking about immigration status and providing information to or otherwise
cooperating with federal immigration enforcement authorities (National Immigration Law Center
2018). In addition, immigrant-serving providers, including medical professionals, educators, and
business leaders, are taking steps to support immigrant communities by educating members, building
public awareness, and adopting safe-space policies. Such efforts may help mitigate fear and patterns of
withdrawal from public spaces caused by immigration policy developments.



     12                            ADULTS IN IMMIGRANT FAMILIES AVOIDING ROUTINE ACTIVITIES
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 218 of 327




    Federal immigration policies appear to be having widespread ripple effects, with fear and retreat
from routine activities occurring in immigrant families regardless of specific immigration and citizenship
status. Our evidence suggests that many adults in immigrant families may be changing the way they live
their daily lives in their communities. In future work, it would be valuable to assess whether immigrant
families are less likely to avoid these everyday activities in places that have invested in efforts to create
welcoming and safe communities and to assess which strategies prove most effective. Potential
consequences and impacts for health and well-being, for immigrant families and the broader
communities where they reside, will be important to monitor.



Notes
1 Sara Knuth, “They Stay Home for Days, Give Up Driving, and
                                                           Won’t Sign Their Name to Documents. For
  Immigrants and Refugees in Greeley, Life Can Be Defined by Fear,” Greeley (CO) Tribune, February 17, 2019,
  https://www.greeleytribune.com/news/they-stay-home-for-days-give-up-driving-and-wont-sign-their-name-
  to-documents-for-immigrants-and-refugees-in-greeley-life-can-be-defined-by-fear/.
2 Ike Swetlitz, “Immigrants, Fearing Trump’s Deportation Policies, Avoid Doctor Visits,” Stat News, February 24,

  2017, https://www.statnews.com/2017/02/24/immigrants-doctors-medical-care/; Nicole Acevedo,
  “Immigration Policies, Deportation Threats Keep Kids out of School, Report States,” NBC News, November 20,
  2018, https://www.nbcnews.com/news/latino/immigration-policies-deportation-threats-keep-kids-out-school-
  report-states-n938566; Chantal Da Silva, “Immigration Group Sees Nearly 80 Percent Spike in Reports of
  'Abusive Partners' Threatening to Call ICE to Stop Victims from Pressing Charges,” Newsweek, April 16, 2019,
  https://www.newsweek.com/immigration-group-sees-nearly-80-spike-reports-abusive-partners-threatening-
  1398082.
3 For additional information on the WBNS’s design and weighting, see Karpman, Zuckerman, and Gonzalez (2018).

4 We define adults with English proficiency as those who speak English at least “well,” as classified in the American
  Community Survey. Adults with limited English proficiency are those who speak English less than “well.” This is a
  broader measure than is commonly used to define English proficiency; in most analyses, a person must speak
  English “very well” to be classified as having English proficiency (Wilson 2014). We use the following measures
  for weighting: gender, age, race and ethnicity, educational attainment, presence of children under age 18 in the
  household, census region, homeownership status, family income as a percentage of the federal poverty level,
  access to the internet, and family composition. We benchmark non-Hispanic “other race” respondents by two
  categories: (1) other race born in Asia and (2) multiple or other races not born in Asia.
5 “RWJF Center for Health Policy at UNM Releases Major National Survey of Latino Health and Immigration,”

  Robert Wood Johnson Foundation Center for Health Policy at the University of New Mexico, accessed July 11,
  2019, http://healthpolicy.unm.edu/node/570671. The exact phrasing of the survey question was: “We hear a lot
  these days about people getting questions about their immigration status just because of how they look or how
  they talk. For some people, this has changed how they go about their daily life. In the past 12 months, have you or
  anyone in your family ever avoided doing any of the following because you did not want to be bothered or asked
  about your citizenship status? Visiting a doctor or clinic; Talking with school teachers or officials; Talking to
  police or reporting crime; Renewing or applying for a driver’s license; Driving a car; Using public transportation;
  Going to public places, such as parks, libraries, or stores.”
6 Though not diagnostic of any one disorder, psychological distress is often characterized  by symptoms typical of
  depression and anxiety (Drapeau et al. 2012). The K6 scale includes a series of questions that asks respondents
  how often they felt the following in the past 30 days: nervous, hopeless, restless or fidgety, so sad that nothing
  could cheer them up, that everything was an effort, worthless. The scores for each response item range from 0
  (low) to 4 (high), with a cumulative score ranging from 0 to 24. Scores of 13 to 24 indicate serious psychological
  distress. Some research suggests that achieving measurement equivalence across linguistically diverse groups is
  challenging when using the K6 scale (Kim et al. 2016).




   ADULTS IN IMMIGRANT FAMILIES AVOIDING ROUTINE ACTIVITIES                                                  13
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 219 of 327




7 Characteristics include age, gender, race and ethnicity,
                                                        urban or rural residence, census region, educational
  attainment, family income, family composition, family size, presence of children in the household, presence of
  noncitizens in the household, respondent citizenship status, chronic conditions, primary language, and self-
  reported health status.
8 See endnote 4.

9 Among survey respondents, about 76 percent lived in households where all foreign-born family members in the

   household are permanent residents or naturalized citizens, and about 23 percent lived in households where one
   or more foreign-born family members are not permanent residents or naturalized citizens.
10 This group may include some undocumented immigrants. In most states, undocumented immigrants are not

  eligible for driver’s licenses. Several states are considering changing this policy, as New York did recently. See
  Alexandra Villarreal, “States Consider Driver’s Licenses for Undocumented Immigrants Amid Ramped Up
  Immigration Enforcement,” NBC, April 23, 2019, https://www.nbcwashington.com/news/politics/States-Drivers-
  Licenses-Undocumented-Immigrants-Immigration-Enforcement-508824221.html; Vivian Wang, “Driver’s
  Licenses for the Undocumented Are Approved in Win for Progressives,” New York Times, June 27, 2019,
  https://www.nytimes.com/2019/06/17/nyregion/undocumented-immigrants-drivers-licenses-ny.html.
11 Emily Baumgaertner, “Spooked by Trump Proposals, Immigrants Abandon Public Nutrition Services,” New York

   Times, March 6, 2018, https://www.nytimes.com/2018/03/06/us/politics/trump-immigrants-public-nutrition-
   services.html; Caitlin Dewey, “Immigrants Are Going Hungry So Trump Won’t Deport Them,” Washington Post,
   March 16, 2017, https://www.washingtonpost.com/news/wonk/wp/2017/03/16/immigrants-are-now-
   canceling-their-food-stamps-for-fear-that-trump-will-deport-them/?utm_term=.1f0c672c0586; Helena
   Bottemiller Evich, “Immigrants, Fearing Trump Crackdown, Drop out of Nutrition Programs,” Politico,
   September 3, 2018, https://www.politico.com/story/2018/09/03/immigrants-nutrition-food-trump-
   crackdown-806292.
12 See reference materials supporting schools and educators on the Teaching Tolerance website:

  https://www.tolerance.org/moment/supporting-students-immigrant-families.



References
Artiga, Samantha, and Petry Ubri. 2017. “Living in an Immigrant Family in America: How Fear and Toxic Stress Are
  Affecting Daily Life, Well-Being, and Health.” Menlo Park, CA: Henry J. Kaiser Family Foundation.
Asad, Asad L., and Matthew Clair. 2018. “Racialized Legal Status As a Social Determinant of Health.” Social Science &
  Medicine 199 (February 2018): 19–28.
Bernstein, Hamutal, Dulce Gonzalez, Michael Karpman, and Stephen Zuckerman. 2019. “One in Seven Adults in
  Immigrant Families Reported Avoiding Public Benefit Programs in 2018.” Washington, DC: Urban Institute.
Cervantes, Wendy, Rebecca Ullrich, and Hannah Matthews. 2018. Our Children’s Fear: Immigration Policy’s Effects on
  Young Children. Washington, DC: Center for Law and Social Policy.
The Children’s Partnership and California Immigrant Policy Center. 2018. Healthy Mind, Healthy Future: Promoting
  the Mental Health and Wellbeing of Children in Immigrant Families in California. Washington, DC: The Children’s
  Partnership.
Drapeau, Aline, Alain Marchand, and Dominic Beaulieu-Prévost. 2012. “Epidemiology of Psychological Distress.” In
  Mental Illnesses: Understanding, Prediction and Control, edited by Luciano L'Abate, 105–34. London: IntechOpen.
Gándara, Patricia, and Jongyeon Ee. 2018. “US Immigration Enforcement Policy and Its Impact on Teaching and
  Learning in the Nation’s Schools.” Los Angeles: University of Southern California Civil Rights Project.
Garrett, Joe, J. Michael Dennis, and Charles A. DiSogra. 2010. “Non-Response Bias: Recent Findings from Address-
  Based Panel Recruitment.” Presented at the Annual Conference of the American Association for Public Opinion
  Research, Chicago, May 13–16.
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 220 of 327




Greenberg, David M., Sara Feierstein, and Patricia Voltolini. 2019. “Supporting the Resilience of America’s
  Immigrant Communities: How Community Organizations Are Responding to Federal Policy Changes.”
  Washington, DC: Local Initiatives Support Corporation.
Heeren, Timothy, Erika M. Edwards, J. Michael Dennis, Sergei Rodkin, Ralph W. Hingson, and David L. Rosenbloom.
  2008. “A Comparison of Results from an Alcohol Survey of a Prerecruited Internet Panel and the National
  Epidemiologic Survey on Alcohol and Related Conditions.” Alcoholism: Clinical and Experimental Research 32 (2):
  222–9.
Karpman, Michael, Stephen Zuckerman, and Dulce Gonzalez. 2018. “The Well-Being and Basic Needs Survey: A
  New Data Source for Monitoring the Health and Well-Being of Individuals and Families.” Washington, DC: Urban
  Institute.
Kessler, Ronald C., Gavin Andrews, Lisa J. Colpe, Eva Hiripi, Daniel K. Mroczek, Sharon-Lise T. Normand, et al. 2002.
  “Short Screening Scales to Monitor Population Prevalences and Trends in Nonspecific Psychological Distress.”
  Psychological Medicine 32 (6): 959–76.
Kim, Giyeon, Jamie DeCoster, Ami N. Bryant, and Katy L. Ford. 2016. “Measurement Equivalence of the K6 Scale:
  The Effects of Race/Ethnicity and Language.” Assessment 23 (6): 758–68.
National Immigration Law Center. 2018. “Flexing Their Executive Muscle: How Governors and Attorneys General
  Can Use Their Authority to Support and Protect Immigrants.” Los Angeles: National Immigration Law Center.
New York City Department of Social Services and Mayor’s Office of Immigrant Affairs. 2019. “SNAP Enrollment
  Trends in New York City.” New York: Department of Social Services and Mayor’s Office of Immigrant Affairs.
New York City Mayor’s Office of Immigrant Affairs. 2019. State of Our Immigrant City: MOIA Annual Report for
  Calendar Year 2018. New York: New York City Mayor’s Office of Immigrant Affairs.
Pedraza, Francisco I., Vanessa Cruz Nichols, and Alan M. W. LeBrón. 2017. “Cautious Citizenship: The Deterring
  Effect of Immigration Issue Salience on Health Care Use and Bureaucratic Interactions among Latino US
  Citizens.” Journal of Health Politics, Policy, and Law 42 (5): 925–60.
Perreira, Krista, and Juan M. Pedroza. 2019. “Politics of Exclusion: Implications for the Health of Immigrants and
  their Children.” Annual Review of Public Health 40: 147–66.
Roche, Kathleen M., Elizabeth Vaquera, Rebecca M. B. White, and Maria Ivonne Rivera. 2018. “Impacts of
  Immigration Actions and News and the Psychological Distress of US Latino Parents Raising Adolescents.” Journal
  of Adolescent Health 62 (5): 525–31.
Rogers, John. 2017. Teaching and Learning in the Age of Trump: Increasing Stress and Hostility in America’s High Schools.
  Los Angeles: University of Califorinia, Los Agneles, Institute for Democracy, Education, and Access.
Van Hook, Jennifer, and James D. Bachmeier. 2013. “How Well Does the American Community Survey Count
  Naturalized Citizens?” Demographic Research 29(1): 1–32.
Wilson, Jill H. 2014. Investing in English Skills: The Limited-English Proficient Workforce in US Metropolitan Areas.
  Washington, DC: The Brookings Institution.




    ADULTS IN IMMIGRANT FAMILIES AVOIDING ROUTINE ACTIVITIES                                                        15
    Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 221 of 327




About the Authors
Hamutal Bernstein is a senior research associate in the Income and Benefits Policy Center at the Urban
Institute, where her research focuses on immigration and integration, workforce development and
education, and program evaluation. She has wide expertise in mixed-methods research, including
original survey development, secondary data analysis, and qualitative data collection and analysis. She is
a principal investigator on the Annual Survey of Refugees and Survey Redesign for the US Department
of Health and Human Services. Her other areas of research focus on immigrant upskilling, immigrant
inclusion at the local level, and other human services topics. Before joining Urban, Bernstein was a
program officer at the German Marshall Fund of the United States and a research associate at the
Institute for the Study of International Migration at Georgetown University. Bernstein received her BA
in international relations from Brown University and her PhD in government from Georgetown
University.

Dulce Gonzalez is a research analyst in the Health Policy Center at the Urban Institute. Gonzalez has
worked at Los Angeles-based organization Maternal and Child Health Access, where she evaluated
health and well-being outcomes for its perinatal home visiting program. She currently supports
quantitative analyses of the Urban Institute’s Well-Being and Basic Needs Survey. Before joining Urban,
she was a graduate intern at the Georgetown University Center for Children and Families. Gonzalez
received her MPP from Georgetown University.

Michael Karpman is a senior research associate in the Health Policy Center. His work focuses primarily
on the implications of the Affordable Care Act, including quantitative analysis related to health
insurance coverage, access to and affordability of health care, use of health care services, and health
status. His work includes efforts to help coordinate and analyze data from the Urban Institute’s Health
Reform Monitoring Survey and Well-Being and Basic Needs Survey. Before joining Urban in 2013,
Karpman was a senior associate at the National League of Cities Institute for Youth, Education, and
Families. He received his MPP from Georgetown University.

Stephen Zuckerman is a senior fellow and vice president of the Health Policy Center. He has studied
health economics and health policy for 30 years and is a national expert on Medicare and Medicaid
physician payment, including how payments affect enrollee access to care and the volume of services
they receive. He is currently examining how payment and delivery system reforms can affect the
availability of primary care services and studying the implementation and impact of the Affordable Care
Act. Before joining Urban, Zuckerman worked at the American Medical Association’s Center for Health
Policy Research. He received his PhD in economics from Columbia University.




     16                           ADULTS IN IMMIGRANT FAMILIES AVOIDING ROUTINE ACTIVITIES
    Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 222 of 327




Acknowledgments
This brief was funded by the Robert Wood Johnson Foundation as part of their support for the From
Safety Net to Solid Ground initiative. We are grateful to them and to all our funders, who make it
possible for Urban to advance its mission.

    The views expressed are those of the authors and should not be attributed to the Urban Institute,
its trustees, or its funders. Funders do not determine research findings or the insights and
recommendations of Urban experts. Further information on the Urban Institute’s funding principles is
available at urban.org/fundingprinciples.

    We are grateful for advice from Francisco Pedraza and our colleagues Genevieve M. Kenney,
Archana Pyati, and Elaine Waxman, as well as for David Kallick’s and Mayra Alvarez’s review of an
earlier draft. It has also been valuable to be included in conversations to convene researchers organized
by Renato Rocha and Jackie Vimo through the Protecting Immigrant Families campaign cochaired by
the National Immigration Law Center and the Center for Law and Social Policy. We thank Rachel
Kenney for editing.




                            ABOUT THE URBAN INST ITUTE
                            The nonprofit Urban Institute is a leading research organization dedicated to
                            developing evidence-based insights that improve people’s lives and strengthen
                            communities. For 50 years, Urban has been the trusted source for rigorous analysis
                            of complex social and economic issues; strategic advice to policymakers,
                            philanthropists, and practitioners; and new, promising ideas that expand
                            opportunities for all. Our work inspires effective decisions that advance fairness and
 500 L’Enfant Plaza SW
                            enhance the well-being of people and places.
 Washington, DC 20024
                            Copyright © July 2019. Urban Institute. Permission is granted for reproduction of
 www.urban.org
                            this file, with attribution to the Urban Institute.



   ADULTS IN IMMIGRANT FAMILIES AVOIDING ROUTINE ACTIVITIES                                              17
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 223 of 327




           Exhibit F
           Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 224 of 327




                          Health Policy Fact Sheet
                    December 2018


                     Proposed Changes to Immigration
                     Rules Could Cost California Jobs,
                     Harm Public Health
                     Ninez A. Ponce, Laurel Lucia and Tia Shimada




                    C         hanges to “public charge” rules proposed
                              by the U.S. Department of Homeland
                     Security could lead to losses of up to $1.67
                     billion in federal benefits for California and
                     even greater economic losses across the state.

                     What is the “Public Charge” Test?
                     When a person applies for lawful permanent
                     residency (a “green card”) or for a visa to enter
                     the United States, U.S. immigration officials
                     conduct what is called a “public charge” test to
                     determine if that person may become primarily
                     dependent on the government to meet their
                     basic needs.

                     What Changes are Proposed to the                                                     Photo credit: iStock.com/GOLFX

                     Public Charge Test?
                     Currently, only two public benefits­—cash                   rules, people could be denied status as lawful
                     assistance and long-term institutional care—                permanent residents if they’ve received
                     are considered for the public charge test. Under            certain health care, housing or nutrition
                     the proposed changes to federal immigration                 assistance benefits (Figure 1).


Figure 1             Public Programs and Public Charge
                                    Currently Considered                                  Proposed Additions




                     Cash assistance, e.g.   Institutionalization   CalFresh          • Medi-Cal              Housing assistance, e.g.
                     • CalWORKs              for long-term care     nutrition         • Medicare Part D       Section 8 vouchers
                     • SSI                                          assistance
                     • Local general
                       assistance
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 225 of 327
            UCLA CENTER FOR HEALTH POLICY RESEARCH                                                       2




                                                             Regardless of employment, among
           Take Action:                                      California’s immigrant adults potentially
           Submit a Public Comment                           impacted by the proposed rule:
           Public comments about the proposed                • Medi-Cal enrollees are 1.8 times more
           changes to the public charge test can               likely to have a usual place to get health
           be submitted through December 10,                   care, and are 1.5 times more likely to
           2018; all comments must be counted                  have had a preventive care visit in the
           and considered by public officials                  past year, compared with people who are
           before a final rule is issued. Visit the            uninsured, but eligible for Medi-Cal.
           Protecting Immigrant Families website at
           https://protectingimmigrantfamilies.org/          • More than 400,000 adults are food
           to learn more. Any individual, agency,              insecure, which means that they lacked
           or organization can submit a comment,               consistent access to enough food at some
           and commenting on the proposed rule                 point in the past year. Disenrollment
           is not considered lobbying.                         from CalFresh could increase food
                                                               insecurity in California.

                                                             Nearly 70 percent of California residents
          In addition, the proposed rule adds harsher
                                                             projected to disenroll from health care and
          standards for personal circumstances that make
                                                             nutrition assistance benefits would
          someone less likely to receive a green card,
                                                             be children.
          such as having limited English proficiency,
          limited educational attainment, low income,        Across California, disenrollment from
          being a child or being a senior.                   CalFresh and Medi-Cal would most
                                                             significantly impact Latinos (88 percent)
          Negative Effects on Health and Hunger
                                                             and Asians (8 percent).
          The proposed changes to immigration
          rules are complex and could lead to




                                                             ‘‘
          misinformation, confusion and fear about
          enrollment in public programs. Analysis
          indicates that this “chilling effect” could         California could lose up to
          impact up to 2.2 million Californians in
          immigrant families, most of whom would not
                                                              $1.67 billion in federal
          actually be legally subject to the proposed         benefits, yielding an even
          new public charge test.                             greater loss of spending
          If just 15 to 35 percent of those Californians      throughout the broader state
          in immigrant families disenroll from public         economy – $2.8 billion –
          programs, that is a loss of federal benefits for
          up to 765,000 people across the state.
                                                              as the loss of those federal
                                                              dollars has an economic
          Disenrollment would increase poverty,               ripple effect across multiple
          hunger and poor health in communities
          statewide by reducing the resources that
          California residents have for health care,
                                                              industries.    ’’
          food and other basic necessities.
           Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 226 of 327
                       UCLA CENTER FOR HEALTH POLICY RESEARCH                                                      3




                                                                       Negative Economic Effects
Figure 2             Lost Jobs                                         Across California

                                                                       Analysis shows that if just 35 percent
                                                                       of those touched by the “chilling effect”
                                                                       disenroll from Medi-Cal and CalFresh:
                                                                       • California could lose up to $1.67 billion
                               Other Industries    Health Care
                                    39%               47%                in federal benefits, yielding an even
                                                                         greater loss of spending throughout the
                                                                         broader state economy—$2.80 billion—
                                                                         as the loss of those federal dollars has an
                                            Food                         economic ripple effect across industries.
                     Real Estate            10%
                         4%
                                                                       • As many as 17,700 jobs could be
                     If proposed changes to the ‘public charge’          eliminated statewide (Figure 2). An
                     test go into effect, up to 17,700 jobs              estimated 57 percent of the job losses
                     across California will no longer exist.             would come from California’s health
                                                                         care sector (8,400 jobs) and food-related
                                                                         industries (1,800 jobs).




                     Proposed Changes to Immigration
                     Rules Could Cost California Jobs,
                     Harm Public Health: Data Tables
                     The following data tables contain state,          Chilling Effects of Proposed Changes
                     regional and county estimates from our            to the Public Charge Test
                     analyses on the potential effects of proposed     The proposed changes to immigration
                     changes to the “public charge” test. These        rules are complex and could lead to
                     findings focus on potential effects to CalFresh   misinformation, confusion and fear about
                     nutrition assistance and Medi-Cal health          enrollment in public programs. Analysis
                     insurance enrollment, related economic            indicates that this “chilling effect” could
                     impacts, hunger and health.                       impact up to 2.2 million Californians in
                                                                       immigrant families enrolled in CalFresh
                                                                       nutrition assistance and/or Medi-Cal health
                                                                       insurance, most of whom would not actually
                                                                       be legally subject to the proposed new
                                                                       public charge test.
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 227 of 327
             UCLA CENTER FOR HEALTH POLICY RESEARCH                                                                          4



          Table 1. Chilling Effect Population
                                                                                                           CalFresh and/or
                                  Location                                 CalFresh            Medi-Cal
                                                                                                              Medi-Cal
           California statewide                                             860,000            2,116,000      2,185,000
           Northern and Sierra region*                                       12,000              39,000          39,000
           Sacramento region                                                 14,000              63,000          63,000
           Sacramento County                                                  11,000              38,000         39,000
           El Dorado, Placer and Yolo counties (grouped)**                     3,000              25,000         25,000
           Bay Area region                                                  131,000             279,000        289,000
           Alameda County                                                     25,000              46,000         46,000
           San Francisco County                                               35,000              58,000         58,000
           San Mateo County                                                   17,000              43,000         43,000
           Santa Clara County                                                 28,000              58,000         58,000
           Solano County                                                       5,000               9,000         10,000
           Sonoma County                                                      12,000              21,000         30,000
           Contra Costa, Marin and Napa counties
                                                                               9,000              45,000         45,000
           (grouped)**
           Central Coast region                                              42,000             134,000        141,000
           Monterey County                                                    11,000              39,000         39,000
           Ventura County                                                     22,000              37,000         44,000
           San Benito, San Luis Obispo, Santa Barbara and
                                                                               9,000              58,000         58,000
           Santa Cruz counties (grouped)**
           San Joaquin region                                               152,000             361,000        366,000
           Fresno County                                                      55,000             120,000        121,000
           Kern County                                                        17,000              84,000         84,000
           Kings County                                                        6,000              12,000         13,000
           Madera County                                                      13,000              21,000         21,000
           Merced County                                                       8,000              22,000         22,000
           San Joaquin County                                                  8,000              27,000         27,000
           Stanislaus County                                                  10,000              30,000         33,000
           Tulare County                                                      35,000              45,000         46,000
           Los Angeles County                                               283,000             708,000        727,000
           Other Southern California region                                 227,000             532,000        559,000
           Imperial County                                                     6,000              28,000         28,000
           Orange County                                                      44,000             116,000        126,000
           Riverside County                                                   48,000             122,000        125,000
           San Bernardino County                                              70,000             137,000        144,000
           San Diego County                                                   59,000             129,000        137,000

          Population estimates are rounded to the closest 1,000 individuals. Estimates may
          not sum to totals due to rounding.
           *
             Northern and Sierra region includes Alpine, Amador, Butte, Calaveras, Colusa,
             Del Norte, Glenn, Humboldt, Inyo, Lake, Lassen, Mariposa, Mendocino,
             Modoc, Mono, Nevada, Plumas, Shasta, Sierra, Siskiyou, Sutter, Tehama, Trinity,
             Tuolumne and Yuba counties.
          **
             We generated county-level estimates for counties with sufficient samples and
             statistically stable estimates. Counties for which estimates were not generated
             were grouped together by region.
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 228 of 327
             UCLA CENTER FOR HEALTH POLICY RESEARCH                                                                                     5



          Demographics of the Populations
          Impacted by the Chilling Effect
          Across California, children make up the
          majority of people who would be impacted
          by the chilling effect of proposed changes
          to the public charge test (Table 2). Among
          racial/ethnic groups, Latinos and Asians would
          be most significantly impacted (Table 3).


          Table 2. Percent of the Chilling Effect Population Who Are Children
                                                                                                                     CalFresh and/or
                                   Location                                     CalFresh           Medi-Cal
                                                                                                                        Medi-Cal
           California statewide                                                  75%                    67%                 67%
           Northern and Sierra region                                             83%                   65%                 65%
           Sacramento region                                                      80%                   78%                 78%
           Bay Area region                                                        70%                   63%                 61%
           Central Coast region                                                   50%                   68%                 64%
           San Joaquin region                                                     76%                   66%                 66%
           Los Angeles County                                                     80%                   69%                 69%
           Other Southern California region                                       76%                   66%                 66%



          Table 3. Percent of the Chilling Effect Population Who Are Latino or Asian
                                                                                                                     CalFresh and/or
                                   Location                                     CalFresh           Medi-Cal
                                                                                                                        Medi-Cal
                                                                       % Latino % Asian % Latino % Asian            % Latino % Asian
           California statewide                                           91%           7%        88%         8%      88%         8%
           Northern and Sierra region                                    100%            0%       91%         5%      91%         5%
           Sacramento region                                                –              –      47%         38%     47%         39%
           Bay Area region                                                 82%          18%       76%         20%     77%         19%
           Central Coast region                                            99%             –      92%          –      93%          –
           San Joaquin region                                              97%           3%       93%         4%      93%         5%
           Los Angeles County                                              91%           6%       90%         8%      90%         8%
           Other Southern California region                                95%           2%       93%         4%      93%         4%

          – Suppressed due to insufficient sample size to make statistically reliable estimates
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 229 of 327
             UCLA CENTER FOR HEALTH POLICY RESEARCH                                                                                                 6



          Decreased access to food and health care                                 Medi-Cal and CalFresh, 765,000 people
          as a result of proposed changes to the                                   across the state will lose much-needed
          public charge test
                                                                                   federal benefits that support health and
          Analysis shows that if 35 percent of Californians                        fight hunger.
          impacted by the chilling effect disenroll from

          Table 4. Changes in CalFresh and Medi-Cal Enrollment if 35 Percent of the Chilling
          Effect Population Disenrolls from CalFresh Nutrition Assistance and Medi-Cal Health
          Insurance Programs
                                                                                                                               CalFresh and/or
                                  Location                                     CalFresh                   Medi-Cal
                                                                                                                                  Medi-Cal
           California statewide                                                -301,000                   -741,000                  -765,000
           Northern and Sierra region*                                           -4,000                    -14,000                   -14,000
           Sacramento region                                                     -5,000                    -22,000                   -22,000
           Sacramento County                                                     -4,000                     -13,000                   -14,000
           El Dorado, Placer and Yolo counties (grouped)**                       -1,000                      -9,000                    -9,000
           Bay Area region                                                      -46,000                    -98,000                  -101,000
           Alameda County                                                        -9,000                     -16,000                   -16,000
           San Francisco County                                                 -12,000                     -20,000                   -20,000
           San Mateo County                                                      -6,000                     -15,000                   -15,000
           Santa Clara County                                                   -10,000                     -20,000                   -20,000
           Solano County                                                         -2,000                      -3,000                    -3,000
           Sonoma County                                                         -4,000                      -8,000                   -10,000
           Contra Costa, Marin and Napa counties
                                                                                 -3,000                     -16,000                   -16,000
           (grouped)**
           Central Coast region                                                 -15,000                    -47,000                   -49,000
           Monterey County                                                       -4,000                     -14,000                   -14,000
           Ventura County                                                        -8,000                     -13,000                   -15,000
           San Benito, San Luis Obispo, Santa Barbara and
                                                                                 -3,000                     -20,000                   -20,000
           Santa Cruz counties (grouped)**
           San Joaquin region                                                   -53,000                   -126,000                  -128,000
           Fresno County                                                        -19,000                     -42,000                   -42,000
           Kern County                                                           -6,000                     -29,000                   -29,000
           Kings County                                                          -2,000                      -4,000                    -4,000
           Madera County                                                         -4,000                      -7,000                    -7,000
           Merced County                                                         -3,000                      -8,000                    -8,000
           San Joaquin County                                                    -3,000                      -9,000                    -9,000
           Stanislaus County                                                     -4,000                     -11,000                   -11,000
           Tulare County                                                        -12,000                     -16,000                   -16,000
           Los Angeles County                                                   -99,000                   -248,000                  -254,000
           Other Southern California region                                     -80,000                   -186,000                  -196,000
           Imperial County                                                       -2,000                     -10,000                   -10,000
           Orange County                                                        -15,000                     -41,000                   -44,000
           Riverside County                                                     -17,000                     -43,000                   -44,000
           San Bernardino County                                                -25,000                     -48,000                   -50,000
           San Diego County                                                     -21,000                     -45,000                   -48,000
          Disenrollment estimates are rounded to the closest 1,000
                                                                                   **
                                                                                        We generated county-level estimates for counties with
          individuals. Estimates may not sum to totals due to rounding.                 sufficient samples and statistically stable estimates. Counties
                                                                                        for which estimates were not generated were grouped
           *
             Northern and Sierra region includes Alpine, Amador, Butte,                 together by region.
             Calaveras, Colusa, Del Norte, Glenn, Humboldt, Inyo, Lake,
             Lassen, Mariposa, Mendocino, Modoc, Mono, Nevada, Plumas,
             Shasta, Sierra, Siskiyou, Sutter, Tehama, Trinity, Tuolumne and
             Yuba counties.
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 230 of 327
             UCLA CENTER FOR HEALTH POLICY RESEARCH                                                                                                  7



          Economic losses from proposed changes                                     $2.80 billion—as the loss of those federal
          to public charge test                                                     dollars has a negative economic ripple
          Disenrollment from CalFresh and Medi-Cal                                  effect across industries (Table 6). State
          will harm individuals, families and entire                                and local governments could lose up to
          communities. California could lose up to                                  $151 million in state and local tax revenue
          $1.67 billion in federal benefits (Table 5),                              as fewer dollars circulate through the
          yielding an even greater loss of spending                                 economy and less sales tax, income tax and
          throughout the broader state economy—                                     other tax revenue is generated (Table 7).

          Table 5. Reduction in Federally-funded Benefits to California if 35 Percent of the
          Chilling Effect Population Disenrolls from CalFresh Nutrition Assistance and Medi-Cal
          Health Insurance Programs
                                                                                                                                CalFresh and/or
                                  Location                                     CalFresh                    Medi-Cal
                                                                                                                                   Medi-Cal
           California statewide                                           $488 million                   $1.19 billion             $1.67 billion
           Northern and Sierra region*                                         $6 million                 $20 million               $26 million
           Sacramento region                                                   $8 million                 $34 million               $42 million
           Sacramento County                                                   $6 million                 $21 million               $27 million
           El Dorado, Placer and Yolo counties (grouped)**                     $2 million                 $13 million               $15 million
           Bay Area region                                                 $74 million                   $157 million              $232 million
           Alameda County                                                      $14 million                $26 million               $40 million
           San Francisco County                                                $20 million                $33 million               $52 million
           San Mateo County                                                    $10 million                $24 million               $34 million
           Santa Clara County                                                  $16 million                $33 million               $49 million
           Solano County                                                       $3 million                  $5 million                $8 million
           Sonoma County                                                       $7 million                 $12 million               $19 million
           Contra Costa, Marin and Napa counties
                                                                               $5 million                 $25 million               $30 million
           (grouped)**
           Central Coast region                                            $23 million                    $77 million              $100 million
           Monterey County                                                     $2 million                 $11 million               $13 million
           Ventura County                                                      $4 million                 $10 million               $14 million
           San Benito, San Luis Obispo, Santa Barbara and
           Santa Cruz counties (grouped)**                                     $18 million                $56 million               $73 million

           San Joaquin region                                              $83 million                   $204 million              $287 million
           Fresno County                                                       $30 million                $68 million               $98 million
           Kern County                                                         $10 million                $48 million               $57 million
           Kings County                                                        $3 million                  $7 million               $10 million
           Madera County                                                       $7 million                 $12 million               $19 million
           Merced County                                                       $4 million                 $12 million               $16 million
           San Joaquin County                                                  $5 million                 $15 million               $20 million
           Stanislaus County                                                   $6 million                 $17 million               $23 million
           Tulare County                                                       $19 million                $25 million               $44 million
           Los Angeles County                                             $165 million                   $406 million              $571 million
           Other Southern California region                               $126 million                   $289 million              $415 million
           Imperial County                                                     $4 million                 $15 million               $19 million
           Orange County                                                       $24 million                $63 million               $88 million
           Riverside County                                                    $26 million                $66 million               $93 million
           San Bernardino County                                               $39 million                $74 million               $113 million
           San Diego County                                                    $33 million                $70 million               $103 million
          Disenrollment estimates are rounded to the closest 1,000                  **
                                                                                         We generated county-level estimates for counties with
          individuals. Estimates may not sum to totals due to rounding.                  sufficient samples and statistically stable estimates. Counties
           *
             Northern and Sierra region includes Alpine, Amador, Butte,                  for which estimates were not generated were grouped
             Calaveras, Colusa, Del Norte, Glenn, Humboldt, Inyo, Lake,                  together by region.
             Lassen, Mariposa, Mendocino, Modoc, Mono, Nevada, Plumas,
             Shasta, Sierra, Siskiyou, Sutter, Tehama, Trinity, Tuolumne and
             Yuba counties.
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 231 of 327
             UCLA CENTER FOR HEALTH POLICY RESEARCH                                                                                             8



          Table 6. Lost Jobs and Lost Economic Output if 35 Percent of the Chilling Effect
          Population Disenrolls from CalFresh Nutrition Assistance and Medi-Cal Health
          Insurance Programs
                                                                                                        Jobs                Lost Economic
                                               Location
                                                                                                     Eliminated                Output
           California statewide                                                                        17,700                 $2.80 billion
           Northern and Sierra region*                                                                     300                 $37 million
           Sacramento region                                                                               400                 $73 million
           Sacramento County                                                                                300                 $46 million
           El Dorado, Placer and Yolo counties (grouped)**                                                  100                 $27 million
           Bay Area region                                                                               2,100                $397 million
           Alameda County                                                                                   400                 $68 million
           San Francisco County                                                                             500                 $89 million
           San Mateo County                                                                                 300                 $58 million
           Santa Clara County                                                                               400                 $83 million
           Solano County                                                                                    100                 $14 million
           Sonoma County                                                                                    200                 $32 million
           Contra Costa, Marin and Napa counties (grouped)**                                                200                 $52 million
           Central Coast region                                                                          1,100                $159 million
           Monterey County                                                                                  100                 $20 million
           Ventura County                                                                                   200                 $22 million
           San Benito, San Luis Obispo, Santa Barbara and Santa Cruz counties
                                                                                                            800                $117 million
           (grouped)**
           San Joaquin region                                                                            2,900                $432 million
           Fresno County                                                                                 1,000                 $147 million
           Kern County                                                                                      600                 $89 million
           Kings County                                                                                     100                 $15 million
           Madera County                                                                                    200                $28 million
           Merced County                                                                                    200                 $25 million
           San Joaquin County                                                                               200                 $30 million
           Stanislaus County                                                                                200                 $34 million
           Tulare County                                                                                    400                 $64 million
           Los Angeles County                                                                            6,200                $992 million
           Other Southern California region                                                              4,700                $714 million
           Imperial County                                                                                  200                 $33 million
           Orange County                                                                                 1,000                 $151 million
           Riverside County                                                                              1,100                 $160 million
           San Bernardino County                                                                         1,300                 $193 million
           San Diego County                                                                              1,200                 $177 million

          Job loss estimates are rounded to the closest 100 jobs. Estimates    **
                                                                                    We generated county-level estimates for counties with
          may not sum to totals due to rounding.                                    sufficient samples and statistically stable estimates. Counties
           *
             Northern and Sierra region includes Alpine, Amador, Butte,             for which estimates were not generated were grouped
             Calaveras, Colusa, Del Norte, Glenn, Humboldt, Inyo, Lake,             together by region.
             Lassen, Mariposa, Mendocino, Modoc, Mono, Nevada, Plumas,
             Shasta, Sierra, Siskiyou, Sutter, Tehama, Trinity, Tuolumne and
             Yuba counties.
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 232 of 327
             UCLA CENTER FOR HEALTH POLICY RESEARCH                                                     9



          Table 7. Lost State and Local Tax Revenue if 35 Percent of the Chilling Effect Population
          Disenrolls from CalFresh Nutrition Assistance and Medi-Cal Health Insurance Programs
                                        Location                     Lost State and Local Tax Revenue
           California statewide                                                $151 million
           Northern and Sierra region                                             $2 million
           Sacramento region                                                      $4 million
           Bay Area region                                                      $20 million
           Central Coast region                                                   $9 million
           San Joaquin region                                                   $24 million
           Los Angeles County                                                   $53 million
           Other Southern California region                                     $39 million




          Acknowledgments
          The authors wish to thank the following
          contributors to this work: Riti Shimkhada,
          AJ Scheitler, Xiao Chen, Dahai Yue, Jared Call
          and Josue Chavarin.

          These analyses were conducted by the UCLA
          Center for Health Policy Research in partnership
          with the UC Berkeley Labor Center and
          California Food Policy Advocates, with support
          from the California Health Care Foundation and
          The California Endowment.

          Suggested Citation
          Ponce NA, Lucia L, Shimada T. December 2018.
          Proposed Changes to Immigration Rules Could Cost
          California Jobs, Harm Public Health. Los Angeles,
          CA: UCLA Center for Health Policy Research,
          UC Berkeley Labor Center & California Food
          Policy Advocates.




          FS2018-6
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 233 of 327




                        Tab 3
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 234 of 327
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 235 of 327
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 236 of 327
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 237 of 327
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 238 of 327
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 239 of 327
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 240 of 327
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 241 of 327




          Exhibit A
       Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 242 of 327



                                  CURRICULUM VITAE
                                    LAUREL LUCIA

                                          June 2019

Center for Labor Research and Education
Institute for Research on Labor and Employment
University of California, Berkeley
2521 Channing Way #5555
Berkeley, CA 94702
510-642-1851
laurel.lucia@berkeley.edu

CURRENT POSITION

2017 - ___    Director, Health Care Program, Center for Labor Research and Education,
              Institute for Research on Labor and Employment, University of California,
              Berkeley.

EDUCATION

2005          University of California, Berkeley. Masters in Public Policy.

2000          Stanford University. B.A. in Public Policy.

EMPLOYMENT

2009 - ___    Center for Labor Research and Education, Institute for Research on Labor and
              Employment, University of California, Berkeley, Health Care Program Director
              (Apr.2017- ___), Health Care Program Manager (Jul. 2015-Mar. 2017), Policy
              Analyst (Oct. 2009-Jun. 2015).

2005 - 2009   Service Employees International Union, Senior Researcher/Policy Analyst (2009),
              Researcher/Policy Analyst (2005-2009).

2000 - 2003   Kaiser Permanente, Senior Healthcare Analyst (2002-2003), Healthcare Analyst
              (2000-2002).

PUBLICATIONS

Miranda Dietz, Laurel Lucia, Srikanth Kadiyala, Petra W. Rasmussen, Ken Jacobs, Dylan H.
Roby, Dave Graham-Squire, Jason Zhang, Greg Watson, Xiao Chen, and Gerald F. Kominski
(2019). 3.6 Million Californians Would Benefit if State Takes Bold Action to Expand Coverage
and Improve Affordability. UC Berkeley Center for Labor Research and Education and UCLA
Center for Health Policy Research.




June 2019                                                           Laurel Lucia CV, Page 1
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 243 of 327



Marissa Raymond-Flesch, Laurel Lucia, Ken Jacobs, and Claire Brindis (2019). Improving
Medicaid Access in Times of Health Policy Change: Solutions from Focus Groups with
Frontline Enrollment Workers. Journal of Health Care for the Poor and Underserved, Volume
30, Number 1, 280-296.

Laurel Lucia (2019). Towards Universal Health Coverage: Expanding Medi-Cal to Low-Income
Undocumented Adults. UC Berkeley Center for Labor Research.

Ninez Ponce, Laurel Lucia, and Tia Shimada (2018). Proposed Changes to Immigration Rules
Would Cost California Jobs, Harm Public Health. UCLA Center for Health Policy Research, UC
Berkeley Center for Labor Research and Education, and California Food Policy Advocates.

Miranda Dietz, Laurel Lucia, Dylan H. Roby, Ken Jacobs, Petra W. Rasmussen, Xiao Chen,
Dave Graham-Squire, Greg Watson, Ian Eve Perry, and Gerald F. Kominski (2018). California’s
Health Coverage Benefits to Erode Without Further State Action. UC Berkeley Center for Labor
Research and Education and UCLA Center for Health Policy Research.

Ken Jacobs and Laurel Lucia (2018). Universal Health Care: Lessons from San Francisco.
Health Affairs, Volume 37, Number 9, 1375-1382.

Laurel Lucia and Ken Jacobs (2018). Towards Universal Health Coverage: California Policy
Options for Improving Individual Market Affordability and Enrollment. UC Berkeley Center for
Labor Research and Education.

Rachel Siemons, Laurel Lucia and Ken Jacobs (2017). California’s Self-Employed and Small
Business Employees Experienced Large Health Coverage Gains under ACA. UC Berkeley
Center for Labor Research and Education.

Laurel Lucia, Ken Jacobs and Andrew Bindman (2017). Medi-Cal Expansion under AHCA:
Severe Coverage and Funding Loss unless State Backfills Billions in Federal Cuts. UC Berkeley
Center for Labor Research and Education.

Laurel Lucia, Miranda Dietz and Ken Jacobs (2017). Which California Industries would be Most
Affected by ACA Repeal and Cuts to Medi-Cal? UC Berkeley Center for Labor Research and
Education.

Laurel Lucia, Miranda Dietz, Gerald F. Kominski and Ken Jacobs (2017). Fact Sheets: What do
California Counties Stand to Lose under ACA Repeal? UCLA Center for Health Policy
Research, UC Berkeley Center for Labor Research and Education.

Laurel Lucia and Ken Jacobs (2016). California’s Projected Economic Losses under ACA
Repeal. UC Berkeley Center for Labor Research and Education.

Miranda Dietz, Laurel Lucia, Gerald F. Kominski and Ken Jacobs (2016). ACA Repeal in
California: Who Stands to Lose? UCLA Center for Health Policy Research, UC Berkeley Center
for Labor Research and Education.



June 2019                                                         Laurel Lucia CV, Page 2
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 244 of 327




Laurel Lucia, Xiao Chen, Ken Jacobs, and Nadereh Pourat (2016). “Health Insurance and
Demographics of California Immigrants Eligible for Deferred Action.” UCLA Luskin School of
Public Affairs: California Policy Options 2016, Daniel J. B. Mitchell (editor), Chapter 4, 93-108.

Miranda Dietz, Dave Graham-Squire, Tara Becker, Xiao Chen, Laurel Lucia and Ken Jacobs
(2016). Preliminary Regional Remaining Uninsured 2017 Data Book, California Simulation of
Insurance Markets (CalSIM) version 2.0. UCLA Center for Health Policy Research, UC
Berkeley Center for Labor Research and Education.

Laurel Lucia (2016). Balancing the Books: How Affordable is Health Insurance through Covered
California When Local Cost of Living is Taken into Account? California Health Care
Foundation.

Miranda Dietz, Nadereh Pourat, Max W. Hadler, Laurel Lucia, Dylan H. Roby and Ken Jacobs
(2016). Affordability and Eligibility Barriers Remain for California’s Uninsured. UCLA Center
for Health Policy Research, UC Berkeley Center for Labor Research and Education.

Miranda Dietz, Nadereh Pourat, Max W. Hadler, Laurel Lucia, Dylan H. Roby and Ken Jacobs
(2016). Who Had Medi-Cal and Who Remained Uninsured in the First Year of Expansion?
UCLA Center for Health Policy Research, UC Berkeley Center for Labor Research and
Education.

Marissa Raymond-Flesch, Laurel Lucia, Ken Jacobs, and Claire Brindis (2015). Lessons from
the Medi-Cal Expansion Frontlines. UCSF Philip R. Lee Institute for Health Policy Studies, UC
Berkeley Center for Labor Research and Education.

Mary June Flores and Laurel Lucia (2015). Maximizing Health Insurance Enrollment through
Covered California during Work and Life Transitions. UC Berkeley Center for Labor Research
and Education.

Laurel Lucia, Miranda Dietz, Ken Jacobs, Xiao Chen, and Gerald F. Kominski (2015). Which
Californians will Lack Health Insurance under the Affordable Care Act? UC Berkeley Center for
Labor Research and Education, UCLA Center for Health Policy Research.

Laurel Lucia, Ken Jacobs, Dave Graham-Squire, Greg Watson, Dylan H. Roby, Nadereh Pourat,
and Gerald F. Kominski (2014). A Little Investment Goes a Long Way: Modest Cost to Expand
Preventive and Routine Health Services to All Low-Income Californians. UC Berkeley Center
for Labor Research and Education, UCLA Center for Health Policy Research.

Joanne Spetz, Bianca K. Frogner, Laurel Lucia, and Ken Jacobs (2014). The Impact of the
Affordable Care Act on New Jobs. Big Ideas for Job Creation, UC Berkeley Institute for
Research on Labor and Employment.

Claire D. Brindis, Max W. Hadler, Ken Jacobs, Laurel Lucia, Nadereh Pourat, Marissa
Raymond-Flesch, Rachel Siemons, and Efrain Talamantes (2014). Realizing the Dream for



June 2019                                                            Laurel Lucia CV, Page 3
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 245 of 327



Californians Eligible for Deferred Action for Childhood Arrivals (DACA): Health Needs and
Access to Health Care. UC Berkeley Center for Labor Research and Education, UCLA Center
for Health Policy Research, UCSF Philip R. Lee Institute for Health Policy Studies.

Claire D. Brindis, Max W. Hadler, Ken Jacobs, Laurel Lucia, Nadereh Pourat, Marissa
Raymond-Flesch, Rachel Siemons, and Efrain Talamantes (2014). Realizing the Dream for
Californians Eligible for Deferred Action for Childhood Arrivals (DACA): Demographics and
Health Coverage. UC Berkeley Center for Labor Research and Education, UCLA Center for
Health Policy Research, UCSF Philip R. Lee Institute for Health Policy Studies.

Dave Graham-Squire, Ken Jacobs, and Laurel Lucia (2013). Predicted Medi-Cal Enrollment
Among Californians Working for Large Firms. UC Berkeley Center for Labor Research and
Education.

Elizabeth C. Lytle, Dylan H. Roby, Laurel Lucia, Ken Jacobs, Livier Cabezas, and Naderah
Pourat (2013). Smooth Transitions into Medi-Cal: Ensuring Continuity of Coverage for Low
Income Health Program Enrollees. UC Berkeley Center for Labor Research and Education,
UCLA Center for Health Policy Research.

Elizabeth C. Lytle, Dylan H. Roby, Laurel Lucia, Ken Jacobs, Livier Cabezas, and Naderah
Pourat (2013). Promoting Enrollment of Low Income Health Program Participants in Covered
California. UC Berkeley Center for Labor Research and Education, UCLA Center for Health
Policy Research.

Laurel Lucia, Ken Jacobs, Greg Watson, Miranda Dietz, and Dylan H Roby (2013). Medi-Cal
Expansion under the Affordable Care Act: Significant Increase in Coverage with Minimal Cost
to the State. UC Berkeley Center for Labor Research and Education, UCLA Center for Health
Policy Research.

Laurel Lucia, Ken Jacobs, Miranda Dietz, Dave Graham-Squire, Nadereh Pourat, and Dylan H.
Roby (2012). After Millions of Californians Gain Health Coverage Under the Affordable Care
Act, Who Will Remain Uninsured? UC Berkeley Center for Labor Research and Education,
UCLA Center for Health Policy Research.

Ann O’Leary, Elizabeth A. Capell, Ken Jacobs, and Laurel Lucia (2011). The Promise of
Affordable Care: Maintaining Coverage During Life Transitions. California Journal of Politics
and Policy, 3(4). DOI: 10.2202/1944-4370.1194

Sylvia A. Allegretto, Ken Jacobs, and Laurel Lucia (2011). The Wrong Target: Public Sector
Unions and State Budget Deficits. UC Berkeley Center on Wage and Employment Dynamics.

Ken Jacobs, Laurel Lucia, Ann O’Leary, and Ann Marie Marciarille (2011). Maximizing Health
Care Enrollment through Seamless Coverage for Families in Transition: Current Trends and
Policy Implications. UC Berkeley Center for Labor Research and Education, UC Berkeley
Center on Health, Economic & Family Security.




June 2019                                                           Laurel Lucia CV, Page 4
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 246 of 327



Laurel Lucia (2011). Economic Impact of Low Income Health Program Spending on Select
California Counties. UC Berkeley Center for Labor Research and Education.
Jenifer MacGillvary and Laurel Lucia (2011). Economic Impacts of Early Care and Education in
California. UC Berkeley Center for Labor Research and Education.

Laurel Lucia (2011). Fact Sheet: Analysis of Domestic Workers Bill of Rights (AB 889). UC
Berkeley Center for Labor Research and Education.

Sylvia A. Allegretto and Laurel Lucia (2011). Unemployment Benefits Critical to Jobless
Workers and Economic Recovery in California. UC Berkeley Center on Wage and Employment
Dynamics.

Ken Jacobs, Laurel Lucia, and Dave Graham-Squire (2010). Eligibility for Medi-Cal and the
Health Insurance Exchange in California under the Affordable Care Act. UC Berkeley Center for
Labor Research and Education.

Ken Jacobs, Laurel Lucia, and T. William Lester (2010). Regional Economic Impacts of
Proposed Health and Human Services Cuts. UC Berkeley Center for Labor Research and
Education.

Laurel Lucia, Ken Jacobs, and Dave Graham-Squire (2010). Federal Health Reform: Impact on
California Small Businesses, Their Employees and the Self-Employed. UC Berkeley Center for
Labor Research and Education.

Ken Jacobs, Laurel Lucia, and T. William Lester (2010). The Economic Consequences of
Proposed California Budget Cuts. UC Berkeley Center for Labor Research and Education.

Ken Jacobs, T. William Lester, and Laurel Tan (2010). Budget Solutions and Jobs. UC Berkeley
Center for Labor Research and Education.

Ken Jacobs, Laurel Lucia (formerly Tan), Dave Graham-Squire, Jon Gabel, and Roland
McDevitt (2010). The President's Health Reform Proposal: Impact on Access and Affordability
in California. UC Berkeley Center for Labor Research and Education, NORC, Towers Watson.

Ken Jacobs, William H. Dow, Dave Graham-Squire, and Laurel Lucia (formerly Tan) (2010).
Who Benefits from the Proposed Amendment to the Senate Excise Tax on Employer Health
Premiums? UC Berkeley Center for Labor Research and Education.

Jon Gabel, Ken Jacobs, Laurel Lucia (formerly Tan), Roland McDevitt, Jeremy Pickreign, and
Shova KC (2009). National Health Reform Requirements and California Employers. UC
Berkeley Center for Labor Research and Education, NORC, Towers Watson.

Ken Jacobs, Laurel Lucia (formerly Tan), Roland McDevitt, Jon Gabel, and Ryan Lore (2009).
How Would Health Care Reforms Change the Spending of California Families Without an
Employer Plan? UC Berkeley Center for Labor Research and Education, NORC, Towers
Watson.



June 2019                                                         Laurel Lucia CV, Page 5
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 247 of 327




OP-EDS

More than 500,000 Californians Estimated to be Eligible for Medi-Cal but Uninsured in 2015-
2016. Raising the Bar: UC Berkeley Labor Center blog, March 19, 2019.

California’s Policy Options: Making Individual Market Coverage More Affordable. California
Health Care Foundation blog, March 5, 2018.

550,000 fewer California jobs projected under last-ditch GOP health bill in 2027. Raising the
Bar: UC Berkeley Labor Center blog, September 26, 2017. With Ian Eve Perry and Ken Jacobs.

The GOP’s last-ditch effort to repeal the Affordable Care Act is the worst one yet for California.
Raising the Bar: UC Berkeley Labor Center blog, September 18, 2017. With Ian Eve Perry and
Ken Jacobs.

Which Congressional Districts Face the Largest Medi-Cal Coverage Losses under the Senate
Bill? Raising the Bar: UC Berkeley Labor Center blog, July 20, 2017. With Ian Eve Perry and
Ken Jacobs.

How Big are the Projected Medi-Cal Cuts under the Senate Bill in Context of the State Budget?
Raising the Bar: UC Berkeley Labor Center blog, July 5, 2017. With Ken Jacobs.

Senate Republicans’ Health Bill Especially Hurts the Lowest-Income Californians. Raising the
Bar: UC Berkeley Labor Center blog, June 22, 2017. With Ken Jacobs.

Californians with Employer-Sponsored Insurance would Lose Protections under ACA Repeal.
Raising the Bar: UC Berkeley Labor Center blog, February 23, 2017. With Rachel Siemons.

ACA Repeal: Worse than the Drought for San Joaquin Valley Jobs. Raising the Bar: UC
Berkeley Labor Center blog, January 13, 2017. With Ken Jacobs.

Hundreds of Thousands of Californians could Gain Health Insurance if Supreme Court Upholds
Obama’s Executive Action on Immigration. Raising the Bar: UC Berkeley Labor Center blog,
June 9, 2016. With Miranda Dietz and Ken Jacobs.

How Do We Make Special Enrollment Periods Work? Health Affairs blog, February 16, 2016.

The ACA Excise Tax is not a Progressive Tax Policy. Raising the Bar: UC Berkeley Labor
Center blog, December 21, 2015.

The ACA Excise Tax will Promote Cost Shift to Workers not Cost-Effectiveness. Raising the
Bar: UC Berkeley Labor Center blog, December 2, 2015.

The ACA Excise Tax Targets Where You Live and Other Factors More than Benefit Levels.
Raising the Bar: UC Berkeley Labor Center blog, November 17, 2015.



June 2019                                                             Laurel Lucia CV, Page 6
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 248 of 327




As Wages Go Up, State Health Care Spending will Decrease. Raising the Bar: UC Berkeley
Labor Center blog, July 1, 2015.

Los Angeles Times Calls Out Fight for 15 Guy and Gets it All Wrong. Capital and Main, June
10, 2015.

The Market for Local Health Plans is Getting Bigger. Zocalo Public Square, November 10,
2014.

Medi-Cal Expansion: Covered More Californians for Less. Labor’s Edge Blog, January 28,
2013.

AB101 Would Help Stabilize the Child Care System. San Francisco Chronicle, September 22,
2011.

Study: Early Care and Education Industry Strengthens Entire California Economy. Labor’s Edge
Blog, August 8, 2011.

Study: Unemployment Benefits Critical to California’s Economic Recovery. Labor’s Edge Blog,
April 26, 2011.

Benefits Could Go Beyond Small Businesses. California HealthLine, July 1, 2010. With Ken
Jacobs.


SELECTED PRESENTATIONS

Uninsurance in California, California Senate Budget Subcommittee 3, March 2019.

Universal Coverage: Is ‘Medicare for All’ the Answer? UC Berkeley School of Public Health
panel, March 2019.

California’s Health Care Landscape, USC Center for Health Journalism 2019 California
Fellowship Program, March 2019.

Expanding Medi-Cal to Undocumented Adults, California Senate Budget Committee hearing,
February 2019.

Individual Market Affordability: Progress under ACA and Remaining Challenges, California
Senate-Assembly Informational/ Oversight hearing, February 2019.

California’s Uninsured: The Past, the Present, and the Future, USC Center for Health Journalism
Collaborative on the Uninsured, January 2019.




June 2019                                                          Laurel Lucia CV, Page 7
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 249 of 327



California’s Remaining Health Coverage Gaps: Causes and State Solutions, UC Center
Sacramento Lunchtime Speaker Series, January 2019.

How Proposed Changes to the ‘Public Charge’ Rule Will Affect Health, Hunger, and the
Economy in California, UCLA Center for Health Policy Research Seminar, November 2018.

Take-Up Among Individuals Eligible for Covered California and Affordability Challenges,
Covered California AB 1810 Affordability Workgroup Meeting, October 2018.

Coverage Gaps in California and Health Care Cost Trends, California State Association of
Counties Health and Human Services Policy Committee Meeting, May 2018.

Eligibility and Affordability Gaps for California’s Uninsured, California Budget and Policy
Center Conference, March 2018.

Uninsurance in California, Insure the Uninsured Project Conference, February 2018.

Uninsured in California, California Assembly Select Committee on Healthcare Delivery Systems
and Universal Coverage, October 2017.

Economic Effects of Repeal and Replace, UC Berkeley Public Health Course 290.8,
Implementing Health Reform, September 2017.

Health Care Reform: How Questions of Shared Risk and Responsibility Underlie the Current
Federal Debates, National Academy of Social Insurance, California Discussion Forum on Social
Insurance and Inequality, April 2017.

Loss of Coverage and Economic Impact under AHCA, Joint Hearing: California Assembly
Health and Assembly Budget Subcommittee 1, March 2017.

Coverage and Economic Gains in California under ACA, USC Center for Health Journalism
Fellows, March 2017

Presentation on ACA Repeal, Affordable Care Act Town Hall with U.S. Reps. DeSaulnier,
McNerney, and Thompson, February 2017.

Cost Drivers in Health Care, California Labor Federation Annual Legislative Conference, March
2016.

Health Benefit Cost Trends and Impact, Alameda Labor Council and the County of Alameda
Public Sector Health Care Task Force, February 2016.

Panelist: Transitions from Existing Programs, Packard Foundation convening: Connecting
Newly Eligible Immigrant Children to Medi-Cal, November 2015.




June 2019                                                           Laurel Lucia CV, Page 8
      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 250 of 327



Remaining Uninsured under the ACA & Health Coverage Implications of Minimum Wage
Policies, California Legislative Staff Education Institute, November 2015.

Addressing Affordability of Health Insurance at the Local Level, California Health Care
Foundation webinar, October 2015.

Undocumented Californians' Access to Health Care, Latino Medical Students’ Association, June
2015.

California Low-Income Workers Projected to Lack Insurance, California Program on Access to
Care Legislative Briefing, May 2015.

Health Coverage for Undocumented Californians, Speaker’s Commission on Labor Education,
May 2015.

Immigration Policy Changes and Their Effect on Medi-Cal and SB 4. Panelist, California Latino
Legislative Caucus Policy Conference, February 2015.

Undocumented and Uninsured. Panelist, Commonwealth Club, November 2014.

Affordable Care Act: Latest updates, how it affects labor, you, and your retirement. Working
Assembly of Governmental Employees annual conference, January 2014.

The Affordable Care Act in California. Organizing for America – East Bay, November 2013.

Testimony on the impact of child care on the California economy. California Senate Committee
on Business, Professions, & Economic Development Hearing, May 2013.

The Affordable Care Act in California: What to Expect in 2014. Berkeley Hillside Club, April
2013.

The Affordable Care Act and Job-Based Coverage. Jobs with Justice San Francisco forum,
January 2013.

Economic impacts of early care and education in California. Child Care Planning Council of
Alameda County meeting, March 2012.

Maximizing Enrollment in Medicaid and the Exchange: Examples from California. Economic
Analysis and Research Network annual conference, December 2012.




June 2019                                                           Laurel Lucia CV, Page 9
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 251 of 327




          Exhibit B
           Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 252 of 327




                          Health Policy Fact Sheet
                    December 2018


                     Proposed Changes to Immigration
                     Rules Could Cost California Jobs,
                     Harm Public Health
                     Ninez A. Ponce, Laurel Lucia and Tia Shimada




                    C         hanges to “public charge” rules proposed
                              by the U.S. Department of Homeland
                     Security could lead to losses of up to $1.67
                     billion in federal benefits for California and
                     even greater economic losses across the state.

                     What is the “Public Charge” Test?
                     When a person applies for lawful permanent
                     residency (a “green card”) or for a visa to enter
                     the United States, U.S. immigration officials
                     conduct what is called a “public charge” test to
                     determine if that person may become primarily
                     dependent on the government to meet their
                     basic needs.

                     What Changes are Proposed to the                                                     Photo credit: iStock.com/GOLFX

                     Public Charge Test?
                     Currently, only two public benefits­—cash                   rules, people could be denied status as lawful
                     assistance and long-term institutional care—                permanent residents if they’ve received
                     are considered for the public charge test. Under            certain health care, housing or nutrition
                     the proposed changes to federal immigration                 assistance benefits (Figure 1).


Figure 1             Public Programs and Public Charge
                                    Currently Considered                                  Proposed Additions




                     Cash assistance, e.g.   Institutionalization   CalFresh          • Medi-Cal              Housing assistance, e.g.
                     • CalWORKs              for long-term care     nutrition         • Medicare Part D       Section 8 vouchers
                     • SSI                                          assistance
                     • Local general
                       assistance
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 253 of 327
            UCLA CENTER FOR HEALTH POLICY RESEARCH                                                       2




                                                             Regardless of employment, among
           Take Action:                                      California’s immigrant adults potentially
           Submit a Public Comment                           impacted by the proposed rule:
           Public comments about the proposed                • Medi-Cal enrollees are 1.8 times more
           changes to the public charge test can               likely to have a usual place to get health
           be submitted through December 10,                   care, and are 1.5 times more likely to
           2018; all comments must be counted                  have had a preventive care visit in the
           and considered by public officials                  past year, compared with people who are
           before a final rule is issued. Visit the            uninsured, but eligible for Medi-Cal.
           Protecting Immigrant Families website at
           https://protectingimmigrantfamilies.org/          • More than 400,000 adults are food
           to learn more. Any individual, agency,              insecure, which means that they lacked
           or organization can submit a comment,               consistent access to enough food at some
           and commenting on the proposed rule                 point in the past year. Disenrollment
           is not considered lobbying.                         from CalFresh could increase food
                                                               insecurity in California.

                                                             Nearly 70 percent of California residents
          In addition, the proposed rule adds harsher
                                                             projected to disenroll from health care and
          standards for personal circumstances that make
                                                             nutrition assistance benefits would
          someone less likely to receive a green card,
                                                             be children.
          such as having limited English proficiency,
          limited educational attainment, low income,        Across California, disenrollment from
          being a child or being a senior.                   CalFresh and Medi-Cal would most
                                                             significantly impact Latinos (88 percent)
          Negative Effects on Health and Hunger
                                                             and Asians (8 percent).
          The proposed changes to immigration
          rules are complex and could lead to




                                                             ‘‘
          misinformation, confusion and fear about
          enrollment in public programs. Analysis
          indicates that this “chilling effect” could         California could lose up to
          impact up to 2.2 million Californians in
          immigrant families, most of whom would not
                                                              $1.67 billion in federal
          actually be legally subject to the proposed         benefits, yielding an even
          new public charge test.                             greater loss of spending
          If just 15 to 35 percent of those Californians      throughout the broader state
          in immigrant families disenroll from public         economy – $2.8 billion –
          programs, that is a loss of federal benefits for
          up to 765,000 people across the state.
                                                              as the loss of those federal
                                                              dollars has an economic
          Disenrollment would increase poverty,               ripple effect across multiple
          hunger and poor health in communities
          statewide by reducing the resources that
          California residents have for health care,
                                                              industries.    ’’
          food and other basic necessities.
           Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 254 of 327
                       UCLA CENTER FOR HEALTH POLICY RESEARCH                                                      3




                                                                       Negative Economic Effects
Figure 2             Lost Jobs                                         Across California

                                                                       Analysis shows that if just 35 percent
                                                                       of those touched by the “chilling effect”
                                                                       disenroll from Medi-Cal and CalFresh:
                                                                       • California could lose up to $1.67 billion
                               Other Industries    Health Care
                                    39%               47%                in federal benefits, yielding an even
                                                                         greater loss of spending throughout the
                                                                         broader state economy—$2.80 billion—
                                                                         as the loss of those federal dollars has an
                                            Food                         economic ripple effect across industries.
                     Real Estate            10%
                         4%
                                                                       • As many as 17,700 jobs could be
                     If proposed changes to the ‘public charge’          eliminated statewide (Figure 2). An
                     test go into effect, up to 17,700 jobs              estimated 57 percent of the job losses
                     across California will no longer exist.             would come from California’s health
                                                                         care sector (8,400 jobs) and food-related
                                                                         industries (1,800 jobs).




                     Proposed Changes to Immigration
                     Rules Could Cost California Jobs,
                     Harm Public Health: Data Tables
                     The following data tables contain state,          Chilling Effects of Proposed Changes
                     regional and county estimates from our            to the Public Charge Test
                     analyses on the potential effects of proposed     The proposed changes to immigration
                     changes to the “public charge” test. These        rules are complex and could lead to
                     findings focus on potential effects to CalFresh   misinformation, confusion and fear about
                     nutrition assistance and Medi-Cal health          enrollment in public programs. Analysis
                     insurance enrollment, related economic            indicates that this “chilling effect” could
                     impacts, hunger and health.                       impact up to 2.2 million Californians in
                                                                       immigrant families enrolled in CalFresh
                                                                       nutrition assistance and/or Medi-Cal health
                                                                       insurance, most of whom would not actually
                                                                       be legally subject to the proposed new
                                                                       public charge test.
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 255 of 327
             UCLA CENTER FOR HEALTH POLICY RESEARCH                                                                          4



          Table 1. Chilling Effect Population
                                                                                                           CalFresh and/or
                                  Location                                 CalFresh            Medi-Cal
                                                                                                              Medi-Cal
           California statewide                                             860,000            2,116,000      2,185,000
           Northern and Sierra region*                                       12,000              39,000          39,000
           Sacramento region                                                 14,000              63,000          63,000
           Sacramento County                                                  11,000              38,000         39,000
           El Dorado, Placer and Yolo counties (grouped)**                     3,000              25,000         25,000
           Bay Area region                                                  131,000             279,000        289,000
           Alameda County                                                     25,000              46,000         46,000
           San Francisco County                                               35,000              58,000         58,000
           San Mateo County                                                   17,000              43,000         43,000
           Santa Clara County                                                 28,000              58,000         58,000
           Solano County                                                       5,000               9,000         10,000
           Sonoma County                                                      12,000              21,000         30,000
           Contra Costa, Marin and Napa counties
                                                                               9,000              45,000         45,000
           (grouped)**
           Central Coast region                                              42,000             134,000        141,000
           Monterey County                                                    11,000              39,000         39,000
           Ventura County                                                     22,000              37,000         44,000
           San Benito, San Luis Obispo, Santa Barbara and
                                                                               9,000              58,000         58,000
           Santa Cruz counties (grouped)**
           San Joaquin region                                               152,000             361,000        366,000
           Fresno County                                                      55,000             120,000        121,000
           Kern County                                                        17,000              84,000         84,000
           Kings County                                                        6,000              12,000         13,000
           Madera County                                                      13,000              21,000         21,000
           Merced County                                                       8,000              22,000         22,000
           San Joaquin County                                                  8,000              27,000         27,000
           Stanislaus County                                                  10,000              30,000         33,000
           Tulare County                                                      35,000              45,000         46,000
           Los Angeles County                                               283,000             708,000        727,000
           Other Southern California region                                 227,000             532,000        559,000
           Imperial County                                                     6,000              28,000         28,000
           Orange County                                                      44,000             116,000        126,000
           Riverside County                                                   48,000             122,000        125,000
           San Bernardino County                                              70,000             137,000        144,000
           San Diego County                                                   59,000             129,000        137,000

          Population estimates are rounded to the closest 1,000 individuals. Estimates may
          not sum to totals due to rounding.
           *
             Northern and Sierra region includes Alpine, Amador, Butte, Calaveras, Colusa,
             Del Norte, Glenn, Humboldt, Inyo, Lake, Lassen, Mariposa, Mendocino,
             Modoc, Mono, Nevada, Plumas, Shasta, Sierra, Siskiyou, Sutter, Tehama, Trinity,
             Tuolumne and Yuba counties.
          **
             We generated county-level estimates for counties with sufficient samples and
             statistically stable estimates. Counties for which estimates were not generated
             were grouped together by region.
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 256 of 327
             UCLA CENTER FOR HEALTH POLICY RESEARCH                                                                                     5



          Demographics of the Populations
          Impacted by the Chilling Effect
          Across California, children make up the
          majority of people who would be impacted
          by the chilling effect of proposed changes
          to the public charge test (Table 2). Among
          racial/ethnic groups, Latinos and Asians would
          be most significantly impacted (Table 3).


          Table 2. Percent of the Chilling Effect Population Who Are Children
                                                                                                                     CalFresh and/or
                                   Location                                     CalFresh           Medi-Cal
                                                                                                                        Medi-Cal
           California statewide                                                  75%                    67%                 67%
           Northern and Sierra region                                             83%                   65%                 65%
           Sacramento region                                                      80%                   78%                 78%
           Bay Area region                                                        70%                   63%                 61%
           Central Coast region                                                   50%                   68%                 64%
           San Joaquin region                                                     76%                   66%                 66%
           Los Angeles County                                                     80%                   69%                 69%
           Other Southern California region                                       76%                   66%                 66%



          Table 3. Percent of the Chilling Effect Population Who Are Latino or Asian
                                                                                                                     CalFresh and/or
                                   Location                                     CalFresh           Medi-Cal
                                                                                                                        Medi-Cal
                                                                       % Latino % Asian % Latino % Asian            % Latino % Asian
           California statewide                                           91%           7%        88%         8%      88%         8%
           Northern and Sierra region                                    100%            0%       91%         5%      91%         5%
           Sacramento region                                                –              –      47%         38%     47%         39%
           Bay Area region                                                 82%          18%       76%         20%     77%         19%
           Central Coast region                                            99%             –      92%          –      93%          –
           San Joaquin region                                              97%           3%       93%         4%      93%         5%
           Los Angeles County                                              91%           6%       90%         8%      90%         8%
           Other Southern California region                                95%           2%       93%         4%      93%         4%

          – Suppressed due to insufficient sample size to make statistically reliable estimates
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 257 of 327
             UCLA CENTER FOR HEALTH POLICY RESEARCH                                                                                                 6



          Decreased access to food and health care                                 Medi-Cal and CalFresh, 765,000 people
          as a result of proposed changes to the                                   across the state will lose much-needed
          public charge test
                                                                                   federal benefits that support health and
          Analysis shows that if 35 percent of Californians                        fight hunger.
          impacted by the chilling effect disenroll from

          Table 4. Changes in CalFresh and Medi-Cal Enrollment if 35 Percent of the Chilling
          Effect Population Disenrolls from CalFresh Nutrition Assistance and Medi-Cal Health
          Insurance Programs
                                                                                                                               CalFresh and/or
                                  Location                                     CalFresh                   Medi-Cal
                                                                                                                                  Medi-Cal
           California statewide                                                -301,000                   -741,000                  -765,000
           Northern and Sierra region*                                           -4,000                    -14,000                   -14,000
           Sacramento region                                                     -5,000                    -22,000                   -22,000
           Sacramento County                                                     -4,000                     -13,000                   -14,000
           El Dorado, Placer and Yolo counties (grouped)**                       -1,000                      -9,000                    -9,000
           Bay Area region                                                      -46,000                    -98,000                  -101,000
           Alameda County                                                        -9,000                     -16,000                   -16,000
           San Francisco County                                                 -12,000                     -20,000                   -20,000
           San Mateo County                                                      -6,000                     -15,000                   -15,000
           Santa Clara County                                                   -10,000                     -20,000                   -20,000
           Solano County                                                         -2,000                      -3,000                    -3,000
           Sonoma County                                                         -4,000                      -8,000                   -10,000
           Contra Costa, Marin and Napa counties
                                                                                 -3,000                     -16,000                   -16,000
           (grouped)**
           Central Coast region                                                 -15,000                    -47,000                   -49,000
           Monterey County                                                       -4,000                     -14,000                   -14,000
           Ventura County                                                        -8,000                     -13,000                   -15,000
           San Benito, San Luis Obispo, Santa Barbara and
                                                                                 -3,000                     -20,000                   -20,000
           Santa Cruz counties (grouped)**
           San Joaquin region                                                   -53,000                   -126,000                  -128,000
           Fresno County                                                        -19,000                     -42,000                   -42,000
           Kern County                                                           -6,000                     -29,000                   -29,000
           Kings County                                                          -2,000                      -4,000                    -4,000
           Madera County                                                         -4,000                      -7,000                    -7,000
           Merced County                                                         -3,000                      -8,000                    -8,000
           San Joaquin County                                                    -3,000                      -9,000                    -9,000
           Stanislaus County                                                     -4,000                     -11,000                   -11,000
           Tulare County                                                        -12,000                     -16,000                   -16,000
           Los Angeles County                                                   -99,000                   -248,000                  -254,000
           Other Southern California region                                     -80,000                   -186,000                  -196,000
           Imperial County                                                       -2,000                     -10,000                   -10,000
           Orange County                                                        -15,000                     -41,000                   -44,000
           Riverside County                                                     -17,000                     -43,000                   -44,000
           San Bernardino County                                                -25,000                     -48,000                   -50,000
           San Diego County                                                     -21,000                     -45,000                   -48,000
          Disenrollment estimates are rounded to the closest 1,000
                                                                                   **
                                                                                        We generated county-level estimates for counties with
          individuals. Estimates may not sum to totals due to rounding.                 sufficient samples and statistically stable estimates. Counties
                                                                                        for which estimates were not generated were grouped
           *
             Northern and Sierra region includes Alpine, Amador, Butte,                 together by region.
             Calaveras, Colusa, Del Norte, Glenn, Humboldt, Inyo, Lake,
             Lassen, Mariposa, Mendocino, Modoc, Mono, Nevada, Plumas,
             Shasta, Sierra, Siskiyou, Sutter, Tehama, Trinity, Tuolumne and
             Yuba counties.
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 258 of 327
             UCLA CENTER FOR HEALTH POLICY RESEARCH                                                                                                  7



          Economic losses from proposed changes                                     $2.80 billion—as the loss of those federal
          to public charge test                                                     dollars has a negative economic ripple
          Disenrollment from CalFresh and Medi-Cal                                  effect across industries (Table 6). State
          will harm individuals, families and entire                                and local governments could lose up to
          communities. California could lose up to                                  $151 million in state and local tax revenue
          $1.67 billion in federal benefits (Table 5),                              as fewer dollars circulate through the
          yielding an even greater loss of spending                                 economy and less sales tax, income tax and
          throughout the broader state economy—                                     other tax revenue is generated (Table 7).

          Table 5. Reduction in Federally-funded Benefits to California if 35 Percent of the
          Chilling Effect Population Disenrolls from CalFresh Nutrition Assistance and Medi-Cal
          Health Insurance Programs
                                                                                                                                CalFresh and/or
                                  Location                                     CalFresh                    Medi-Cal
                                                                                                                                   Medi-Cal
           California statewide                                           $488 million                   $1.19 billion             $1.67 billion
           Northern and Sierra region*                                         $6 million                 $20 million               $26 million
           Sacramento region                                                   $8 million                 $34 million               $42 million
           Sacramento County                                                   $6 million                 $21 million               $27 million
           El Dorado, Placer and Yolo counties (grouped)**                     $2 million                 $13 million               $15 million
           Bay Area region                                                 $74 million                   $157 million              $232 million
           Alameda County                                                      $14 million                $26 million               $40 million
           San Francisco County                                                $20 million                $33 million               $52 million
           San Mateo County                                                    $10 million                $24 million               $34 million
           Santa Clara County                                                  $16 million                $33 million               $49 million
           Solano County                                                       $3 million                  $5 million                $8 million
           Sonoma County                                                       $7 million                 $12 million               $19 million
           Contra Costa, Marin and Napa counties
                                                                               $5 million                 $25 million               $30 million
           (grouped)**
           Central Coast region                                            $23 million                    $77 million              $100 million
           Monterey County                                                     $2 million                 $11 million               $13 million
           Ventura County                                                      $4 million                 $10 million               $14 million
           San Benito, San Luis Obispo, Santa Barbara and
           Santa Cruz counties (grouped)**                                     $18 million                $56 million               $73 million

           San Joaquin region                                              $83 million                   $204 million              $287 million
           Fresno County                                                       $30 million                $68 million               $98 million
           Kern County                                                         $10 million                $48 million               $57 million
           Kings County                                                        $3 million                  $7 million               $10 million
           Madera County                                                       $7 million                 $12 million               $19 million
           Merced County                                                       $4 million                 $12 million               $16 million
           San Joaquin County                                                  $5 million                 $15 million               $20 million
           Stanislaus County                                                   $6 million                 $17 million               $23 million
           Tulare County                                                       $19 million                $25 million               $44 million
           Los Angeles County                                             $165 million                   $406 million              $571 million
           Other Southern California region                               $126 million                   $289 million              $415 million
           Imperial County                                                     $4 million                 $15 million               $19 million
           Orange County                                                       $24 million                $63 million               $88 million
           Riverside County                                                    $26 million                $66 million               $93 million
           San Bernardino County                                               $39 million                $74 million               $113 million
           San Diego County                                                    $33 million                $70 million               $103 million
          Disenrollment estimates are rounded to the closest 1,000                  **
                                                                                         We generated county-level estimates for counties with
          individuals. Estimates may not sum to totals due to rounding.                  sufficient samples and statistically stable estimates. Counties
           *
             Northern and Sierra region includes Alpine, Amador, Butte,                  for which estimates were not generated were grouped
             Calaveras, Colusa, Del Norte, Glenn, Humboldt, Inyo, Lake,                  together by region.
             Lassen, Mariposa, Mendocino, Modoc, Mono, Nevada, Plumas,
             Shasta, Sierra, Siskiyou, Sutter, Tehama, Trinity, Tuolumne and
             Yuba counties.
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 259 of 327
             UCLA CENTER FOR HEALTH POLICY RESEARCH                                                                                             8



          Table 6. Lost Jobs and Lost Economic Output if 35 Percent of the Chilling Effect
          Population Disenrolls from CalFresh Nutrition Assistance and Medi-Cal Health
          Insurance Programs
                                                                                                        Jobs                Lost Economic
                                               Location
                                                                                                     Eliminated                Output
           California statewide                                                                        17,700                 $2.80 billion
           Northern and Sierra region*                                                                     300                 $37 million
           Sacramento region                                                                               400                 $73 million
           Sacramento County                                                                                300                 $46 million
           El Dorado, Placer and Yolo counties (grouped)**                                                  100                 $27 million
           Bay Area region                                                                               2,100                $397 million
           Alameda County                                                                                   400                 $68 million
           San Francisco County                                                                             500                 $89 million
           San Mateo County                                                                                 300                 $58 million
           Santa Clara County                                                                               400                 $83 million
           Solano County                                                                                    100                 $14 million
           Sonoma County                                                                                    200                 $32 million
           Contra Costa, Marin and Napa counties (grouped)**                                                200                 $52 million
           Central Coast region                                                                          1,100                $159 million
           Monterey County                                                                                  100                 $20 million
           Ventura County                                                                                   200                 $22 million
           San Benito, San Luis Obispo, Santa Barbara and Santa Cruz counties
                                                                                                            800                $117 million
           (grouped)**
           San Joaquin region                                                                            2,900                $432 million
           Fresno County                                                                                 1,000                 $147 million
           Kern County                                                                                      600                 $89 million
           Kings County                                                                                     100                 $15 million
           Madera County                                                                                    200                $28 million
           Merced County                                                                                    200                 $25 million
           San Joaquin County                                                                               200                 $30 million
           Stanislaus County                                                                                200                 $34 million
           Tulare County                                                                                    400                 $64 million
           Los Angeles County                                                                            6,200                $992 million
           Other Southern California region                                                              4,700                $714 million
           Imperial County                                                                                  200                 $33 million
           Orange County                                                                                 1,000                 $151 million
           Riverside County                                                                              1,100                 $160 million
           San Bernardino County                                                                         1,300                 $193 million
           San Diego County                                                                              1,200                 $177 million

          Job loss estimates are rounded to the closest 100 jobs. Estimates    **
                                                                                    We generated county-level estimates for counties with
          may not sum to totals due to rounding.                                    sufficient samples and statistically stable estimates. Counties
           *
             Northern and Sierra region includes Alpine, Amador, Butte,             for which estimates were not generated were grouped
             Calaveras, Colusa, Del Norte, Glenn, Humboldt, Inyo, Lake,             together by region.
             Lassen, Mariposa, Mendocino, Modoc, Mono, Nevada, Plumas,
             Shasta, Sierra, Siskiyou, Sutter, Tehama, Trinity, Tuolumne and
             Yuba counties.
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 260 of 327
             UCLA CENTER FOR HEALTH POLICY RESEARCH                                                     9



          Table 7. Lost State and Local Tax Revenue if 35 Percent of the Chilling Effect Population
          Disenrolls from CalFresh Nutrition Assistance and Medi-Cal Health Insurance Programs
                                        Location                     Lost State and Local Tax Revenue
           California statewide                                                $151 million
           Northern and Sierra region                                             $2 million
           Sacramento region                                                      $4 million
           Bay Area region                                                      $20 million
           Central Coast region                                                   $9 million
           San Joaquin region                                                   $24 million
           Los Angeles County                                                   $53 million
           Other Southern California region                                     $39 million




          Acknowledgments
          The authors wish to thank the following
          contributors to this work: Riti Shimkhada,
          AJ Scheitler, Xiao Chen, Dahai Yue, Jared Call
          and Josue Chavarin.

          These analyses were conducted by the UCLA
          Center for Health Policy Research in partnership
          with the UC Berkeley Labor Center and
          California Food Policy Advocates, with support
          from the California Health Care Foundation and
          The California Endowment.

          Suggested Citation
          Ponce NA, Lucia L, Shimada T. December 2018.
          Proposed Changes to Immigration Rules Could Cost
          California Jobs, Harm Public Health. Los Angeles,
          CA: UCLA Center for Health Policy Research,
          UC Berkeley Labor Center & California Food
          Policy Advocates.




          FS2018-6
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 261 of 327




          Exhibit C
               Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 262 of 327



CALIFORNIA
Health Care Almanac




             MARCH 2019
                                            California’s Health Care Safety Net:
                                            A Patchwork of Programs and Providers
                                    Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 263 of 327

                                                                                                                         California’s Health Care Safety Net
Executive Summary
The health care safety net is a patchwork of programs and providers that serves low-income Californians. The
implementation of the Patient Protection and Affordable Care Act (ACA) in 2014 has transformed the safety-net            CONTENTS

landscape, largely through expansion of the Medi-Cal program. Most legal residents of the state earning less than
                                                                                                                         Definitions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
138% of the federal poverty level are now eligible for health care coverage through Medi-Cal. Many Californians
earning more than this threshold have gained subsidized insurance through Covered California, California’s health        Federally Qualified Health Centers. . . . . . . 4
insurance exchange.
                                                                                                                         Community Clinics. . . . . . . . . . . . . . . . . . . . .  11
This coverage expansion has affected programs and providers as well as patients. For example, far fewer patients rely
on county programs for the medically indigent relative to the pre-ACA period, as more people now have access to          Hospitals. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  15
health insurance. Meanwhile, many providers have experienced increases in demand for their services.
                                                                                                                         Glossary. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24
California’s Health Care Safety Net: A Patchwork of Programs and Providers presents data on the providers and programs
that compose California’s system for providing health care to people with low incomes.


KEY FINDINGS INCLUDE:

• Both the number of Federally Qualified Health Center (FQHC) organizations and the number of patients
   seen by them increased by 37% between 2013 and 2017. FQHCs saw 4.7 million patients in 2017, with
   Medi-Cal providing the majority of the funding for these patients.

• Many FQHCs are relatively small: The median clinic had about $14 million in revenue in 2017 and saw
   about 14,000 patients.

• Nonprofit hospitals remained the cornerstone of the state’s hospital network in the study period, providing
   62% of all hospital inpatient days and 72% of outpatient visits. Meanwhile, city/county hospitals provided a
   disproportionate share of services to Medi-Cal patients and those served by county indigent programs.

• Since 2013, the median operating margin improved for most hospital types. However, the median
   operating margin for city/county and district hospitals remained negative.




CALIFORNIA HEALTH CARE FOUNDATION                                                                                                                                                                 2
                                                     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 264 of 327

                                                                                                                       California’s Health Care Safety Net
Defining Safety-Net Programs and Providers                                                                             Definitions


The Programs                                                                                                           The safety net is comprised of
Safety-net programs, which typically use income to determine eligibility, include the following:
                                                                                                                       diverse health care programs
    • State. Medi-Cal, Restricted-Scope Medi-Cal, and Children’s Health Insurance Program (CHIP)
                                                                                                                       and providers.
    • County indigent. Also known as Medically Indigent Adult (MIA) programs

    • Episodic. Breast and Cervical Cancer Treatment Program; Child Health and Disability
        Prevention Program; Family Planning, Access, Care and Treatment (PACT); and California
        Children’s Services

    • Low-income, nongovernment insurance. Kaiser Permanente Child Health Program

The Providers
The safety net includes health care providers that by legal mandate or explicit mission provide care
for a proportionately greater share of poor and uninsured patients:
    • Hospitals. City/county, nonprofit, investor, and district hospitals with county or Medi-Cal
        contracts and/or designated as critical access or disproportionate share (DSH)

    • Clinics. Federally Qualified Health Centers (FQHCs), FQHC Look-Alikes, community clinics,
        county clinics, free clinics, and other non-FQHC clinics

    • Private doctors. Contracted care and charity care




Note: See Glossary on page 24 for more detailed information.



CALIFORNIA HEALTH CARE FOUNDATION                                                                                                                            3
                                                     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 265 of 327

                                                                                                                                                                           California’s Health Care Safety Net
Federally Qualified Health Centers                                                                                                                                         Federally Qualified Health Centers

Patients and Organizations, California, 2013 to 2017
                                                                                                                                                                           Since 2013, the number of
      Patients (in millions)                                                                                           Organizations                                      Federally Qualified Health Centers

                                                                                                                                       177                                 in California, and the number of
                                                                         176                            176                                                                patients seen by them, has risen
                                          151                                                                                                                              steadily. Both increased by 37%
           129                                                                                                                                                             between 2013 and 2017.




            3.4                               3.7                         4.1                            4.4                            4.7
            2013                              2014                        2015                           2016                           2017

Note: Data do not include FQHC Look-Alikes.
Sources: Blue Sky Consulting Group analysis of the Uniform Data System (2015–17), Health Resources and Services Administration (HRSA), bphc.hrsa.gov; and Data Warehouse
(2016 –17), HRSA, data.hrsa.gov.



CALIFORNIA HEALTH CARE FOUNDATION                                                                                                                                                                                4
                                                          Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 266 of 327

                                                                                                                                                                    California’s Health Care Safety Net
     Federally Qualified Health Center Patients                                                                                                                     Federally Qualified Health Centers

     by Payer, California, 2013 to 2017
                                                                                                                                                                    Between 2013 and 2017, the
     NUMBER OF PATIENTS (IN MILLIONS)
                                                                                                                                               Other Third Party   number of patients seen at
                                                                                                                                               Medicare/
              3.4                       3.7                       4.1                       4.4                       4.7                       Dual Eligible       Federally Qualified Health Centers
100                                                                                                                                            Medi-Cal/CHIP
             8.4%                      8.3%                      8.9%                      8.3%                      8.3%                      Uninsured
                                                                                                                                                                    increased from 3.4 million to
             5.8%                      5.9%                      6.1%                      6.3%                      6.3%                                           4.7 million. At the same time,
80         47.3%                     58.3%                     62.7%                      64.5%                     65.9%                                           the patient mix seen at these clinics
                                                                                                                                                                    also changed, with the share of
60                                                                                                                                                                  Medi-Cal patients increasing from
                                                                                                                                                                    47% of patients in 2013 to 66%
40                                                                                                                                                                  in 2017.
           38.5%
20                                   27.5%
                                                               22.4%                      20.9%                     19.6%

 0
              2013                      2014                      2015                      2016                      2017

     Notes: Data do not include FQHC Look-Alikes. CHIP is the Children’s Health Insurance Program. Segments may not total 100% due to rounding.
     Source: Blue Sky Consulting Group analysis of the Uniform Data System (2015–17), Health Resources and Services Administration, bphc.hrsa.gov.



     CALIFORNIA HEALTH CARE FOUNDATION                                                                                                                                                                    5
                                                     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 267 of 327

                                                                                                                                                                        California’s Health Care Safety Net
Federally Qualified Health Center Patients                                                                                                                              Federally Qualified Health Centers

by Service Type, California, 2015 to 2017
                                                                                                                                                                        With the exception of substance
                                                                                                                                                        G ROW T H
NUMBER OF PATIENTS (IN MILLIONS)                                                                                                                      2015 TO 2 0 1 7
                                                                                                                                                                        use services, Federally Qualified
                                                                                                              Enabling Services                           12%

                                                                             4.7                              Substance Use                                0%          Health Centers have experienced
6                                            4.4                             0.6
                                                                                                              Vision                                      48%
                                                                                                                                                                        growth in the number of patients
                                                                                                              Mental Health                               29%
              4.1                            0.6              <0.1 —
                                                                              0.2
                                                                                                              Dental                                      29%
                              <0.1 —                                          0.3                                                                                       in all service types.
5
<0.1 —
              0.5                              0.2
                                               0.3                                                            Medical                                     14%

                0.1
                                                                             1.1
                0.2
                                             1.0
4             0.9
                                             3.8                             4.0
3             3.5

2



1



0
              2015                           2016                            2017
Notes: Data do not include FQHC Look-Alikes. Growth is the change in number of primary care patients from 2015 to 2017. Enabling services include case management,
patient/community education, eligibility assistance, transportation, interpretation, and other services. Segments may not match totals due to rounding.
Source: Blue Sky Consulting Group analysis of the Uniform Data System (2015–17), Health Resources and Services Administration, bphc.hrsa.gov.



CALIFORNIA HEALTH CARE FOUNDATION                                                                                                                                                                             6
                                                      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 268 of 327

                                                                                                                                                      California’s Health Care Safety Net
Federally Qualified Health Center Patients                                                                                                            Federally Qualified Health Centers

Selected Populations, California, 2017
                                                                                                                                                      One in 10 patients served by
                                                                                             PERCENTAGE OF TOTAL PATIENT POPULATION
                                                                                                                                                      Federally Qualified Health Centers
Agricultural Workers or Dependents
                                                                                                                                                      was an agricultural worker or
                                                                                                                                                10%   dependent, 7% were homeless, and
                                                                                                                                                      5% lived in low-income housing.
Homeless

                                                                                                   7%
Low-Income Housing Residents

                                                                    5%
Students

                                    3%
Veterans

    1%
Notes: Data do not include FQHC Look-Alikes. The categories are not mutually exclusive — that is, a person could be included in multiple categories
(e.g., veterans and low-income housing residents).
Source: Blue Sky Consulting Group analysis of the Uniform Data System (2017), Health Resources and Services Administration, bphc.hrsa.gov.



CALIFORNIA HEALTH CARE FOUNDATION                                                                                                                                                           7
                                                      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 269 of 327

                                                                                                                                                                             California’s Health Care Safety Net
Federally Qualified Health Center Patients                                                                                                                                   Federally Qualified Health Centers

by Race/Ethnicity and Income, California, 2017
                                                                                                                                                                             Of those patients whose race/
                                                                                                                                                                             ethnicity and income were known,
                           Race/Ethnicity                                                                       Federal Poverty Level                                        the majority served by Federally

          Black/
                                                                                                                                                                             Qualified Health Centers (FQHCs)
African American                                     Other (2%)                                                                                   >200% FPL
                                                                                                                                                                             were poor (73% earned less than
                                                                                                                                5%                                           100% of the federal poverty level).
                           7%

            Asian
                                                                                                                                                                             Fifty-seven percent of FQHC patients
              9%                                                                                        100% to                                                              were Hispanic/Latino.
                                                                                                       200% FPL
                                                                                                           22%
                                                       Hispanic/
            White                                      Latino
            25%                                        57%                                                                                <100% FPL
                                                                                                                                          73%




Notes: Data do not include FQHC Look-Alikes. White, Black/African American, Asian, and other exclude those reported as Hispanic/Latino. Data excludes population for which
race/ethnicity (18%) and income (19%) were unknown. The federal poverty level (FPL) in 2017 was $12,060 for a single person and $24,600 for a family of four.
Source: Blue Sky Consulting Group analysis of the Uniform Data System (2017), Health Resources and Services Administration, bphc.hrsa.gov.



CALIFORNIA HEALTH CARE FOUNDATION                                                                                                                                                                                  8
                                                     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 270 of 327

                                                                                                                                                                                   California’s Health Care Safety Net
Federally Qualified Health Center Revenue                                                                                                                                          Federally Qualified Health Centers

by Source, California, 2015 to 2017
                                                                                                                                                                                   While the number of Federally
TOTALS (IN BILLIONS)
                                                                                                                                                                                   Qualified Health Center patients
                                                                                                                               Other Revenue
                        $4.2                           $4.9                           $5.5                                     Federal Grants
                                                                                                                                                                                   (see page 4) and the overall
       100.000000
                                                                                                                               Net Patient Service                                amount of revenue increased from
                       15%                             15%                            14%
                                                                                                                                                                                   2015 to 2017, the proportion of
       83.333333
                       14%                             14%                            13%                                                                                          revenue from each major source
       66.666667                                                                                                                                                                   remained largely the same.
                       71%                             71%                            72%
       50.000000



       33.333333



       16.666667




                         2015                            2016                           2017

Notes: Data do not include FQHC Look-Alikes. Other revenue includes nonfederal grants and contracts and nonpatient related revenue. Segments may not total 100% due to rounding.
Source: Blue Sky Consulting Group analysis of the Uniform Data System (2015–17), Health Resources and Services Administration, bphc.hrsa.gov.



CALIFORNIA HEALTH CARE FOUNDATION                                                                                                                                                                                        9
                                                     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 271 of 327

                                                                                                                                             California’s Health Care Safety Net
Federally Qualified Health Center Percentile Rankings                                                                                        Federally Qualified Health Centers

by Total Patients and Total Revenue, California, 2017
                                                                                                                                             Federally Qualified Health Centers
TOTAL PATIENTS
                                                                                                                                             at the median had 13,882 patients
                                                                                                                                             and $14.1 million in annual
                                                                                                                           27,866
                                                                                                                                             revenue.




                                                                       13,882


                    6,482
              25th Percentile                                            Median                                         75th Percentile
                                                           TOTAL REVENUE           (IN MILLIONS)

                       $6.9                                                $14.1                                                $34.9

Note: Data do not include FQHC Look-Alikes.
Source: Blue Sky Consulting Group analysis of the Uniform Data System (2017), Health Resources and Services Administration, bphc.hrsa.gov.



CALIFORNIA HEALTH CARE FOUNDATION                                                                                                                                                  10
                                                         Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 272 of 327

                                                                                                                                                                                                California’s Health Care Safety Net
Community Clinic Visits and Net Patient Revenue                                                                                                                                                 Community Clinics

by Payer, California, 2013 and 2016
                                                                                                                                                                                                Community clinics experienced
                                 Encounters                                       17.2 million • 17.3 million
                                                                                                          43%                                                                                   significant growth in Medi-Cal visits
                Medi-Cal
                                                                                                                                                63%
                                                                                                                                                                                                and net patient revenue since the
               Medicare
                                        7%
                                         9%                                                                                                                                                     implementation of the Affordable
    Uninsured and                                                     24%                                                                                  2013
Indigent Programs                       10%                                                                                                                2016                                Care Act in 2014. The percentage
                                      6%
  Private Insurance
                                       8%                                                                                                                                                       of Medi-Cal visits increased from
          Other Public
                                                             19%                                                                                                                                43% in 2013 to 63% in 2016. Both
                                            10%
                                 Net Patient Revenue                              $2.1 million • $2.8 million
                                                                                                                                                                                                the proportion of visits and revenue

                Medi-Cal
                                                                                                                                     57%                                                        from uninsured/indigent program
                                                                                                                                                                   73%
               Medicare
                                          8%                                                                                                                                                    patients declined, as more patients
                                           9%
    Uninsured and                                  14%                                                                                                                                          enrolled in Medi-Cal.
Indigent Programs                3%
  Private Insurance
                                   6%
                                   6%
          Other Public
                                                     15%
                                          8%
Notes: Includes Federally Qualified Health Centers (FQHCs), FQHC Look-Alikes, and other clinic types. Excludes clinics with no patient encounters and dental clinics (those where >90%
of procedures are dental services). Uninsured and indigent coverage are combined due to data-reporting inconsistencies, and include self-pay / sliding scale, free, and county indigent
program patients. Other public includes Alameda Alliance for Health, Family Pact, and all other payers. Excludes county clinics. Bars within eac group may not total 100% due to
rounding.
Source: Blue Sky Consulting Group analysis of 2013 Pivot Table – Primary Care Clinic Utilization Data and 2016 Pivot Table – Primary Care Clinic Utilization Data, Office of Statewide Health
Planning and Development, data.chhs.ca.gov.

CALIFORNIA HEALTH CARE FOUNDATION                                                                                                                                                                                                     11
                                                        Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 273 of 327

                                                                                                                                                                                            California’s Health Care Safety Net
Community Clinic Visits and Net Patient Revenue                                                                                                                                             Community Clinics

by Payer and Clinic Type, California, 2016
                                                                                                                                                                                            For Federally Qualified Health
TOTALS (IN MILLIONS)
                                                                                                                                                                                            Centers (FQHCs) and FQHC
                                                                                                                                             Other Public
              14.2               0.8               2.3                      $2,357 $114                            $364                      Private Insurance                             Look-Alike clinics, Medi-Cal
 100
                                                                             6%     3%
              8%                 6%                                                                                                          Uninsured and
                                                  26%                         4%    8%                             26%                        Indigent Programs                             patients contributed the most
              6%                 9%                                              3%                3%
                                                                                                                                             Medicare
  80          9%                 9%                                             9%               10%                                         Medi-Cal                                      revenue and made up the most
              9%                 9%                                            78%                                                                                                          visits. Other clinics relied more
                                                  17%                                            77%
                                                                                                                   20%
                                                                                                                                                                                            on other public programs and
  60         67%                67%
                                                  12%                                                                4%                                                                     private insurance.
                                                                                                                    7%
  40                                               9%
                                                                                                                   43%
                                                  36%
  20




   0
           FQHCs              FQHC                    Other               FQHCs            FQHC       Other
                            Look-Alikes                                                 Look-Alikes
                              Visits                                                Net Patient Revenue

Notes: Excludes clinics with no patient encounters and dental clinics (those where >90% of procedures are dental services). Uninsured and indigent coverage are combined due to
data-reporting inconsistencies, and include self-pay / sliding scale, free, and county indigent program patients. Other public includes Alameda Alliance for Health, Family Pact, and all
other payers. Excludes county clinics. Segments may not total 100% due to rounding.
Source: Blue Sky Consulting Group analysis of 2016 Pivot Table — Primary Care Clinic Utilization Data, Office of Statewide Health Planning and Development, data.chhs.ca.gov.



CALIFORNIA HEALTH CARE FOUNDATION                                                                                                                                                                                                 12
                                                      Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 274 of 327

                                                                                                                                                                                          California’s Health Care Safety Net
Community Clinic Total Revenue                                                                                                                                                            Community Clinics

by Source, California, 2016
                                                                                                                                                                                          Net patient revenue made up
                                                                                                                                                                                          the majority of total revenue for
                                                                                                                Contributions/Fundraising
                                                                   Other                                            State Programs (1%)
                                                                                                                                                                                          community clinics. County and
                                                                    7% 4%                                                                                                                 local programs, state programs, and
                                                                                                                        County and Local Programs
                                                                                                     3%
                                                                                                                                                                                          contributions/fundraising combined
                                                                                                                                                                                          made up just 8% of the total
                                                                                              Federal                                                                                     revenue for these clinics.
                                                                                               Funds
                                                                                                 15%
                    Net Patient
                    Revenue
                    70%




Notes: Includes Federally Qualified Health Centers (FQHCs), FQHC Look-Alikes, and other clinic types. Excludes clinics with no patient encounters and dental clinics (those where >90%
of procedures are dental services). Uninsured and indigent coverage are combined due to data-reporting inconsistencies, and include self-pay / sliding scale, free, and county indigent
program patients.
Source: Blue Sky Consulting Group analysis of 2016 Pivot Table — Primary Care Clinic Utilization Data, Office of Statewide Health Planning and Development, data.chhs.ca.gov.



CALIFORNIA HEALTH CARE FOUNDATION                                                                                                                                                                                               13
                                                       Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 275 of 327

                                                                                                                                                                                        California’s Health Care Safety Net
Community Health Center Operating Margins                                                                                                                                               Community Clinics

by Quartile, California, 2013 to 2016
                                                                                                                                                                                        Since 2013, operating margins
          75th Percentile                                                                                                                                                               have increased for community
          Median
          25th Percentile                                                                                                                              13.5%                            health centers. While community
                                                                                                                                                                                        health centers in the lowest
                                                                                                            12.0%                                                                       quartiles experienced zero or
                                                                 10.0%                                                                                                                  negative operating margins in 2013,
    7.7%                                                                                                                                                                                by 2016 all quartiles had positive
                                                                                                                                                       6.3%
                                                                                                                                                                                        operating margins.
                                                                                                            5.6%

    2.0%                                                         3.0%                                                                                  1.6%
                                                                                                            1.6%
                                                                 0.1%
 –1.3%
                2013                                       2014                                      2015                                       2016




Notes: Data are based on audited financial statements of Federally Qualified Health Centers (FQHCs) and FQHC Look-Alikes as reported by fiscal year. Operating margins are calculated
as operating income divided by revenue.
Source: California Community Health Centers: Financial and Operational Performance Analysis, 2013–2016, Capital Link, 2018, www.caplink.org (PDF).



CALIFORNIA HEALTH CARE FOUNDATION                                                                                                                                                                                             14
                                                             Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 276 of 327

                                                                                                                                                                                                   California’s Health Care Safety Net
     Inpatient Hospital Days                                                                                                                                                                       Hospitals

     by Hospital Ownership Type and Payer, California, 2017
                                                                                                                                                                                                   City/county hospitals are often
     TOTALS (IN MILLIONS)
                                                                                                                                                                                                   the safety-net hospital in their
                                                                                                                                                              Investor
                6.1                          6.6                          0.2                           3.7                        16.5                            (114 hospitals)
                                                                                                                                                                                                   community. The state’s 18 city/
100                                                                                                                                                           District
              22%                          25%                          15%                           20%                          23%                             (37 hospitals)

                                                                                                                                                              City/County                         county hospitals provided just
                                                                                                                                                                   (18 hospitals)

                                                                                                                                                              Nonprofit                           9% of all inpatient days, but
80
                                                                                                        5%
               8%                             5%                        21%                             6%                          6%                             (199 hospitals)
                                                                                                                                                                                                   provided 15% of Medi-Cal inpatient
                                              4%                                                                                    9%
              15%                                                                                     69%                                                                                          days. City/county hospitals also
60
                                           66%                          64%                                                        62%                                                             provided a large share of the care
              55%                                                                                                                                                                                  of the relatively small number of
40
                                                                                                                                                                                                   inpatients served by county indigent
                                                                                                                                                                                                   programs. The majority of hospitals
20
                                                                                                                                                                                                   in the state were nonprofit. These
                                                                                                                                                                                                   hospitals accounted for 62% of
 0
            Medi-Cal                     Medicare                   County       Other Payers                                   All Payers
                                                               Indigent Programs                                                                                                                   inpatient days in 2017.
     Notes: Total number of inpatient days noted at top of bar. Data are only for hospitals classified as comparable and thus do not include state and Kaiser hospitals or facilities classified
     as psychiatric or long-term care. Other payers includes private insurance, hospital-provided charity care, self-pay, and all other payers not included elsewhere. Investor hospitals are
     operated by an investor-individual, investor-partnership, or investor-corporation.
     Source: Blue Sky Consulting Group analysis of 2017 Pivot Table — Hospital Annual Selected File (September 2018 Extract), Office of Statewide Health Planning and Development,
     November 5, 2018, data.chhs.ca.gov.



     CALIFORNIA HEALTH CARE FOUNDATION                                                                                                                                                                                                   15
                                                              Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 277 of 327

                                                                                                                                                                                                      California’s Health Care Safety Net
     Outpatient Hospital Visits                                                                                                                                                                       Hospitals

     by Hospital Ownership Type and Payer, California, 2017
                                                                                                                                                                                                      Nearly one in four, or 3.5 million,
     TOTALS (IN MILLIONS)
                                                                                                                                                                                                      hospital outpatient visits by
                                                                                                                                                               Investor
              15.6                          14.6                           0.5                        16.2                          46.9                            (114 hospitals)
                                                                                                                                                                                                      enrollees in Medi-Cal occurred at
100                                                                                                                                                            District
              10%                           9%                             1%                         8%                             9%                             (37 hospitals)
                                                                                                                                                                                                      a city/county hospital.
               8%                           7%                           77%                          7%                             7%                        City/County
                                                                                                       5%
                                                                                                                                                                    (18 hospitals)

80                                          6%                                                                                      12%                        Nonprofit
              23%                                                                                     80%
                                                                                                                                                                    (199 hospitals)

                                            77%
                                                                                                                                    72%
60

              60%
40




20
                                                                         22%
 0
            Medi-Cal                      Medicare                  County       Other Payers                                    All Payers
                                                               Indigent Programs
     Notes: Total number of outpatient visits noted at top of bar. Data are only for hospitals classified as comparable and thus do not include state and Kaiser hospitals or facilities classified
     as psychiatric or long-term care. Other payers includes private insurance, hospital-provided charity care, self-pay, and all other payers not included elsewhere. Investor hospitals are
     operated by an investor-individual, investor-partnership, or investor-corporation. Segments may not total 100% due to rounding.
     Source: Blue Sky Consulting Group analysis of 2017 Pivot Table — Hospital Annual Selected File (September 2018 Extract), Office of Statewide Health Planning and Development,
     November 5, 2018, data.chhs.ca.gov.



     CALIFORNIA HEALTH CARE FOUNDATION                                                                                                                                                                                                      16
                                                         Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 278 of 327

                                                                                                                                                                                               California’s Health Care Safety Net
Hospital Locations                                                                                                                                                                             Hospitals

by Ownership Type, California, 2017
                                                                                                                                                                                               California has nearly 400 hospitals.
                                                                                                                                                                                               Many of these hospitals are located
                                                                                              Investor
                                                                                              Investor  (114 hospitals)
                                                                                                   (114 hospitals)
                                                                                                    District                                                                                  in urban areas, where most of the
                                                                                              District
                                                                                                 (37 hospitals)

                                                                                                   
                                                                                                   (37 City/ County
                                                                                                       hospitals)
                                                                                                                                                                                               state’s population is located.
                                                                                             
                                                                                                        (18 hospitals)
                                                                                              City/County
                                                                                                 Nonprofit
                                                                                                   (18 hospitals)
                                                                                                       (199 hospitals)

                                                                                              Nonprofit
                                                                                                   (199 hospitals)




Notes: Data are only for hospitals classified as comparable and thus do not include state and Kaiser hospitals or facilities classified as psychiatric or long-term care. Investor hospitals
are operated by an investor-individual, investor-partnership, or investor-corporation.
Source: Blue Sky Consulting Group analysis of 2017 Pivot Table — Hospital Annual Selected File (September 2018 Extract), Office of Statewide Health Planning and Development,
November 5, 2018, data.chhs.ca.gov.



CALIFORNIA HEALTH CARE FOUNDATION                                                                                                                                                                                                    17
                                                         Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 279 of 327

                                                                                                                                                                                               California’s Health Care Safety Net
Change in Inpatient Days and Outpatient Visits                                                                                                                                                 Hospitals

by Hospital Ownership Type and Payer, California, 2013 to 2017
                                                                                                                                                                                               Since the implementation of the

                                                              INVESTOR                  DISTRICT         CITY/COUNTY                 NONPROFIT
                                                                                                                                                                                               Affordable Care Act in 2014, most
 Inpatient Days                                                                                                                                                                                hospital types have experienced an
 Medi-Cal                                                            40%                  – 14%                      32%                      18%
                                                                                                                                                                                               uptick in inpatient days paid for by
 Medicare                                                              1%                 – 18%                      40%                        4%
                                                                                                                                                                                               Medi-Cal. All hospital types saw
 County Indigent Programs                                         – 73%                   – 98%                   – 87%                    – 67%
 Other Payers                                                       – 2%                  – 17%                   – 12%                    – 14%                                               an increase in Medi-Cal outpatient
 Outpatient Visits                                                                                                                                                                             visits. County indigent programs
 Medi-Cal                                                            73%                     25%                     58%                      39%                                              paid for significantly fewer days
 Medicare                                                           – 8%                    – 3%                     43%                        7%
                                                                                                                                                                                               and visits in all hospital types
 County Indigent Programs                                         – 92%                   – 99%                   – 76%                    – 85%
 Other Payers                                                     – 15%                   – 15%                   – 20%                    – 12%
                                                                                                                                                                                               during this period.




Notes: Data are only for hospitals classified as comparable and thus do not include state and Kaiser hospitals or facilities classified as psychiatric or long-term care. Investor hospitals
are operated by an investor-individual, investor-partnership, or investor-corporation. Other payers includes private insurance, hospital-provided charity care, self-pay, and all other
payers not included elsewhere.
Source: Blue Sky Consulting Group analysis 2013 Pivot Table — Hospital Annual Selected File and 2017 Pivot Table — Hospital Annual Selected File (September 2018 Extract), Office of
Statewide Health Planning and Development, November 5, 2018, data.chhs.ca.gov.



CALIFORNIA HEALTH CARE FOUNDATION                                                                                                                                                                                                    18
                                                             Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 280 of 327

                                                                                                                                                                                                  California’s Health Care Safety Net
     Net Patient Revenue                                                                                                                                                                          Hospitals

     by Payer and Hospital Ownership Type, California, 2017
                                                                                                                                                                                                  City/county hospitals were heavily
     TOTALS (IN BILLIONS)
                                                                                                                                                                                                  reliant on Medi-Cal as a source of
                                                                                                                                                    Other Payers
                $8.3                            $13.4                              $4.3                           $74.5                             County Indigent                              revenue, whereas other hospitals
100
                                                                                                                                                     Programs
                13%                              34%                               42%                             48%                              Medicare                                     received a higher percentage of net
                                — 1%                                                                                                                Medi-Cal
                                                                                                                                                                                                  patient revenue from Medicare and
80              14%
                                                                                                                                                                                                  other payers (including privately
                                                                — <1%
                71%                                                                              — <1%
                                                                                                                                                                                                  insured patients).
60
                                                 35%                                                                              — <1%
                                                                                   34%
40
                                                                                                                   29%


20                                               30%
                                                                                   24%                             23%
 0
            City/County                         Investor                          District                       Nonprofit

     Notes: Data are only for hospitals classified as comparable by the Office of Statewide Health Planning and Development (OSHPD) and thus do not include state and Kaiser hospitals
     or facilities classified as psychiatric or long-term care. Other payers includes private insurance, hospital-provided charity care, self-pay, and all other payers not included elsewhere.
     Investor hospitals are operated by an investor-individual, investor-partnership, or investor-corporation. Segments may not total 100% due to rounding.
     Source: Blue Sky Consulting Group analysis of 2017 Pivot Table — Hospital Annual Selected File (September 2018 Extract), Office of Statewide Health Planning and Development,
     November 5, 2018, data.chhs.ca.gov.



     CALIFORNIA HEALTH CARE FOUNDATION                                                                                                                                                                                                  19
                                                        Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 281 of 327

                                                                                                                                                                                          California’s Health Care Safety Net
Change in Net Patient Revenue                                                                                                                                                             Hospitals

by Hospital Ownership Type and Payer, California, 2013 to 2017
                                                                                                                                                                                          All hospital types experienced an
                                                                          Investor                   District                 City/County                       Nonprofit             increase in net patient revenue from
                         88%                                                                                                                                                              Medi-Cal and Medicare between

                                                                         67%
                                                                                                                                                                                          2013 and 2017. Fewer individuals
                                                                                                                                                                                          received care paid for by county
    45%                             42%
               40%                                                                                                                                                                        indigent programs, resulting in a
                                                                                   24%
                                                   11% 7%                                                                                         17% 11%                         19%     decrease in net patient revenue
                                                                                                                                                                       –2%                from this source.




                                                                                                  –69%
                                                                                                                                  –81%
                                                                                                                       –87%
                                                                                                            –95%

                Medi-Cal                                       Medicare                         County Indigent Programs                                   Other Payers

Notes: Data are only for hospitals classified as comparable and thus do not include state and Kaiser hospitals or facilities classified as psychiatric or long-term care. Other payers
includes private insurance, hospital-provided charity care, self-pay, and all other payers not included elsewhere. Investor hospitals are operated by an investor-individual, investor-
partnership, or investor-corporation.
Source: Blue Sky Consulting Group analysis 2013 Pivot Table — Hospital Annual Selected File and 2017 Pivot Table — Hospital Annual Selected File (September 2018 Extract), Office of
Statewide Health Planning and Development, November 5, 2018, data.chhs.ca.gov.



CALIFORNIA HEALTH CARE FOUNDATION                                                                                                                                                                                               20
                                                          Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 282 of 327

                                                                                                                                                                                          California’s Health Care Safety Net
    Total Revenue Sources                                                                                                                                                                 Hospitals

    by Hospital Ownership Type, California, 2017
                                                                                                                                                                                          Net patient revenue was the largest
     TOTALS (IN BILLIONS)
                                                                                                                                        Other Nonoperating                               revenue source for all hospital types.
             $10.6                             $4.7                          $80.2                           $13.6                      County Contribution                              County funds were an important
1002% —                                          4%                              4%            1%, 1%—                                  Other Operating
                                                 4%                              3%
              13%                                                                                             98%
                                                                                                                                        Net Patient                                      source of revenue for city and
               8%                              92%                            93%                                                                                                         county hospitals, accounting for
80
                                                                                                                                                                                          13% of their total revenue.
              77%
60




40




20




0
          City/County                         District                      Nonprofit                        Investor
    Notes: Other nonoperating includes revenue not related to the provision of health care services, such as investment income and unrestricted contributions. Other operating includes
    revenue generated by health care operations from nonpatient care services, such as cafeteria and supplies sold to nonpatients. Net patient includes gross patient revenue plus
    capitation premium revenue less deductions from revenue such as provisions for bad debts and contractual adjustments. Investor hospitals are operated by an investor-individual,
    investor-partnership, or investor-corporation.
    Source: Blue Sky Consulting Group analysis of 2017 Pivot Table — Hospital Annual Selected File (September 2018 Extract), Office of Statewide Health Planning and Development,
    November 5, 2018, data.chhs.ca.gov.



     CALIFORNIA HEALTH CARE FOUNDATION                                                                                                                                                                                          21
                                                         Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 283 of 327

                                                                                                                                                                                                 California’s Health Care Safety Net
Median Operating Margin                                                                                                                                                                          Hospitals

by Hospital Ownership Type, California, 2013 and 2017
                                                                                                                                                                                                 Between 2013 and 2017,
 2013                 2017                                                                                                                                                                     the median operating margin
                                                                                                                                                                            8.3%                 improved for most hospital types.
                                                                                                                                                         6.8%
                                                                                                                                                                                                 The median operating margin for

                                                                                                         2.3%                                                                                    city/county and district hospitals
                                                                                                                            1.8%
                                                                          –2.0%                                                                                                                  remained negative.




                                                     –10.3%
                        –13.4%

     –17.6%
             City/County                                          District                                      Nonprofit                                        Investor
Notes: Operating margin equals net income from operations divided by operating revenue (net patient revenue plus other operating revenue). The operating margin does not take
into account nonoperating revenue or expenses. Margin calculations include disproportionate share hospital funds. Hospital data are only on hospitals classified as comparable and
thus do not include state and Kaiser hospitals, or facilities classified as psychiatric or long-term care. Investor hospitals are operated by an investor-individual, investor-partnership, or
investor-corporation.
Source: Blue Sky Consulting Group analysis 2013 Pivot Table — Hospital Annual Selected File and 2017 Pivot Table — Hospital Annual Selected File (September 2018 Extract), Office of
Statewide Health Planning and Development, November 5, 2018, data.chhs.ca.gov.



CALIFORNIA HEALTH CARE FOUNDATION                                                                                                                                                                                                      22
                                                        Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 284 of 327

                                                                                                                                                                                              California’s Health Care Safety Net
Median Net Income Margin                                                                                                                                                                      Hospitals

by Hospital Ownership Type, California, 2013 and 2017
                                                                                                                                                                                              The median net income margins

 2013                 2017                                                                                                                                                                  improved for district and investor-
                                                                                                                                                                                              owned hospitals and remained
                                                                                                                                                                         8.5%
                                                                                                                                                                                              stable for city/county hospitals
                                                                                                                                                      7.4%
                                                                                                                                                                                              between 2013 and 2017.

                                                                                                       4.7%
        4.1%               4.1%                                           3.8%                                            4.0%




                                                      –1.9%

             City/County                                         District                                     Nonprofit                                        Investor




Notes: Net income margin equals total net income divided by total revenue (total operating revenue plus nonoperating revenue). Margin calculations include disproportionate share
hospital funds. Hospital data are only on hospitals classified as comparable and thus do not include state and Kaiser hospitals, or facilities classified as psychiatric or long-term care.
Investor hospitals are operated by an investor-individual, investor-partnership, or investor-corporation.
Source: Blue Sky Consulting Group analysis 2013 Pivot Table — Hospital Annual Selected File and 2017 Pivot Table — Hospital Annual Selected File (September 2018 Extract), Office of
Statewide Health Planning and Development, November 5, 2018, data.chhs.ca.gov.



CALIFORNIA HEALTH CARE FOUNDATION                                                                                                                                                                                                   23
                                          Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 285 of 327

                                                                                                                                       California’s Health Care Safety Net
Glossary
County Indigent Programs. Programs serving medically indigent adults as required by Welfare and Institutions Code § 17000:
“Every county and every city and county shall relieve and support all incompetent, poor, indigent persons, and those incapacitated
by age, disease, or accident, lawfully resident therein, when such persons are not supported and relieved by their relatives and
                                                                                                                                       ABOUT THIS SERIES
friends, by their own means, or by state hospitals or other state or private institutions.”
                                                                                                                                       The California Health Care Almanac is an online

Episodic Programs                                                                                                                      clearinghouse for data and analysis examining

   •   The Breast and Cervical Cancer Treatment Program provides cancer treatment to eligible low-income California                    the state’s health care system. It focuses on issues

       residents diagnosed with breast and/or cervical cancer who are in need of treatment.                                            of quality, affordability, insurance coverage and
                                                                                                                                       the uninsured, and the financial health of the
   •   The Child Health and Disability Prevention Program is a preventive program that delivers periodic health assessments
                                                                                                                                       system with the goal of supporting thoughtful
       and services to low-income children and youth in California.
                                                                                                                                       planning and effective decisionmaking. Learn
   •   The Family Planning, Access, Care, and Treatment Program provides comprehensive family planning services                        more at www.chcf.org/almanac.
       to eligible (incomes of less than 200% of the federal poverty level) men and women.
                                                                                                                                       Explore the full California’s Health Care Safety Net
   •   California Children’s Services (CCS) is a state program for children up to 21 years old with certain diseases or
                                                                                                                                       Almanac series at www.chcf.org.
       health problems. CCS provides diagnostic and treatment services, medical case management, and physical and
       occupational therapy services.
                                                                                                                                       AU T H O R S
Disproportionate Share Hospital (DSH). A Medi-Cal supplemental payment program established to reimburse hospitals for some             Matthew Newman and Eunice Roh
of the uncompensated care costs associated with furnishing inpatient hospital services to Medi-Cal beneficiaries and uninsured         Blue Sky Consulting Group
people. The types of hospitals and/or health facilities that are eligible to participate in the DSH program consist of general acute
care hospitals, acute psychiatric hospitals, and psychiatric health facilities.

Federally Qualified Health Center (FQHC). Community-based health care providers that receive funds from the Health
Resources and Services Administration Health Center Program to provide primary care services in underserved areas. They must
meet a stringent set of requirements, including providing care on a sliding fee scale based on ability to pay and operating under      F O R M O R E I N F O R M AT I O N
a governing board that includes patients. The defining legislation for FQHC (under the Consolidated Health Center Program) is
                                                                                                                                                       California Health Care Foundation
§ 1905(l)(2)(B) of the Social Security Act.
                                                                                                                                                       1438 Webster Street, Suite 400

FQHC Look-Alike. Community-based health care providers that meet the requirements of the Health Resources and Services                                 Oakland, CA 94612

Adminisration Health Center Program but do not receive Health Center Program funding. They provide primary care services in                            510.238.1040

underserved areas on a sliding fee scale based on ability to pay, and they operate under a governing board that includes patients.                     www.chcf.org




CALIFORNIA HEALTH CARE FOUNDATION                                                                                                                                                         24
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 286 of 327




          Exhibit D
          Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 287 of 327



                                        Covered California 2019 Open Enrollment
                                        Early Observations and Analysis


Introduction
                                        Highlights
Since the launch of the Patient
Protection and Affordable               • Covered California’s total number of plan selections at the end of open
Care Act in 2014, states served           enrollment for 2019 is virtually identical to 2018, reflecting both new
by the federally facilitated              enrollment and renewals.
marketplace (FFM), as well
as states like California               • The number of consumers who had their coverage renewed for 2019
that operate state-based                  increased by 7.5 percent, primarily because Covered California had
marketplaces (SBMs), have                 strong enrollment for the 2018 plan year, which resulted in more
regularly relied on plan                  consumers who were eligible to renew their coverage for this year.
selection and enrollment data
                                        • New enrollment dropped about 23.8 percent, which appears to be
as an important early indicator
                                          largely the result of the federal removal of the individual mandate
for measuring the overall
                                          penalty. This drop in enrollment underscores the importance of the
health of the individual market
                                          penalty and that even robust marketing cannot offset the negative
and the relative success of
                                          impact of its removal.
each year’s open-enrollment
period.                                 • Covered California’s drop in new enrollment is higher than the average
In recent years, those                    15.8 percent drop experienced by the 39 states served by the federally
comparisons have been made                facilitated marketplace (FFM) this year. The difference is likely explained
more difficult by federal                 by the fact that the FFM states have already seen sharp decreases in new
decisions to reduce enrollment            enrollment in each of the past four years, putting their 2019 decrease on
periods, cut back on                      top of an already greatly diminished pool since many healthy consumers
marketing and outreach and                have already opted out of coverage. California has maintained strong
unnecessarily affect premiums             new enrollment in each of the prior four years, leaving it more
— such as by removing direct              susceptible to drops in new enrollment due to the loss of the penalty
funding of the cost-sharing               and other factors.
reduction program. The open-            • Early analysis also indicates that the level of new enrollment for
enrollment period for the 2019            consumers seeking unsubsidized and Bronze plans experienced larger
coverage year is no exception,            drops, indicating that affordability remains a key obstacle for many.
in that it marked the first time
the marketplaces sought                 • The analysis also found that the reduced level of new enrollment for
to enroll eligible Americans              2019 did not vary significantly for most other demographics, including
following the federal removal             age and income level for those receiving subsidies. However, consumers
of the individual mandate                 who preferred to speak a language other than English experienced a
penalty.                                  larger drop for 2019 than other groups did.
California closed its three-
month open-enrollment period              This analysis was prepared by Covered California for its ongoing planning and to
for 2019 on Jan. 15, while states         inform policy making in California and nationally.


COVERED CALIFORNIA | January 30, 2019                                                                                    1
               Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 288 of 327
Covered California 2019 Open Enrollment Early Observations and Analysis

served by the federal marketplace maintained their truncated 45-day period and closed their open enrollment on
Dec. 15.

The impact on enrollment nationally for the 2019 plan year has already been documented in reports on
enrollment through the FFM, with overall plan selections dropping 4 percent, driven largely by a 16 percent
decrease in the number of new consumers signing up during open enrollment. The drop in enrollment for 2019
builds on large decreases experienced by states served by the FFM in the 2016, 2017 and 2018 open-enrollment
periods. Taken together, during the three years leading up to the 2019 open-enrollment period, states served
by the FFM experienced a 39 percent decline in new enrollments, decreasing from 4 million to 2.5 million. In
contrast, during the same three years, California saw a modest decrease in new enrollment, going from 425,000
to 388,000 (a 9 percent drop).

This issue brief examines Covered California’s final open-enrollment plan selection totals, how Covered California
compares to the FFM, the estimates experts and Covered California made prior to open enrollment regarding
how the federal removal of the individual mandate penalty would affect consumers, whether any additional issues
played a role in signing up consumers and critical areas for additional research.

Preliminary Results and Projections of the Federal Penalty Removal
The preliminary results of Covered California’s open-enrollment period show the exchange finished with a total of
1,513,833 plan selections, composed of existing consumers whose coverage was renewed for the coming year and
new consumers (see Table 1: Preliminary Analysis of Covered California 2019 Plan Selections). Overall, there is a ipsum
difference of 7,641 fewer plan selections compared to 2018 — a drop of 0.5 percent.

TABLE 1
Preliminary Analysis of Covered California 2019 Plan Selections
    Category               2018              2019            Change

    New sign-ups1        388,344           295,980           – 23.8%

    Renewals            1,133,180         1,217,903           + 7.5%

    Total               1,521,524         1,513,883           – 0.5%

Taking a closer look at the data, Covered California’s enrollment comprises 1,217,903 plan renewals, which is 7.5
percent higher than last year. The increase in renewals reflects the growth Covered California experienced from
the 2018 open-enrollment and special-enrollment periods, leading to more members who were eligible to renew
their coverage for 2019 than were eligible to renew in the prior year.

The increase in renewals was offset by a sharp reduction in the number of new consumers enrolling in coverage.
During the open-enrollment period, 295,980 consumers signed up for coverage, which represents a 23.8 percent
decrease from last year.

Prior to the start of the open-enrollment period for the 2019 coverage year, Covered California worked with
policy experts from Harvard University and Pricewaterhouse Coopers to study the potential impact that the
federal removal of the individual mandate penalty could have on enrollment.

In addition, Covered California examined published studies of independent experts who projected an enrollment
drop of anywhere from 7 and 26 percent, with different predictions on the impact of new enrollment and
renewing consumers.2

2                                                                             COVERED CALIFORNIA | January 30, 2019
          Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 289 of 327
Covered California 2019 Open Enrollment Early Observations and Analysis

For planning purposes, Covered California projected that the removal of the penalty could reduce effectuated
enrollment at the end of fiscal year 2018-19 by between 7 and 18 percent, with a midpoint base projection of a
12 percent reduction. A reduction of 12 percent would have resulted in approximately 162,000 fewer consumers
enrolled in coverage and an effectuated enrollment of 1.2 million at the beginning of July 2019.3

While Covered California’s budget projections did not specifically address the end of open enrollment, if the 12
percent reduction is applied to the current plan selection data, Covered California’s total enrollment is currently
174,942 higher than would have been expected using this methodology (see Table 2: Comparison of Covered
California Net Plan Selections to Base Projection).

TABLE 2
Comparison of Covered California Net Plan Selections to Base Projection
                                        Approximate Forecast4       Actual Versus
  Category               2019                                                          Difference
                                             (using 12%)              Forecast

  New sign-ups          295,980               341,743                 (45,763)          – 13.4%

  Renewals             1,217,903              997,198                 220,705            22.1%

  Total                1,513,883              1,338,941               174,942            13.1%


Covered California’s 2019 Open-Enrollment Results: Early Analysis Comparing California to States Served
by the Federally Facilitated Marketplace
The federal removal of the individual mandate penalty appears to have had a more substantial impact on Covered
California’s new enrollment than projected, exceeding both Covered California’s “base” projection of a 12 percent
reduction and the apparent impact on new enrollment in states served by the federally facilitated marketplace
(FFM), which saw a 16 percent drop from the previous year. However, Covered California’s overall plan selection
totals remain steady in comparison to the FFM, where enrollment dropped by 4 percent (see Table 3: Comparing
Net Plan Selections, Covered California and FFM, 2019).

TABLE 3
Comparing Net Plan Selections, Covered California and FFM, 2019 Open Enrollment
  Category                         Marketplace              2018             2019              Change

                                        FFM               2,460,431       2,072,115            – 15.8%
  New sign-ups5
                                Covered California        388,344          295,980             – 23.8%

                                        FFM               6,283,211       6,339,499            + 0.9%
  Renewals
                                Covered California        1,133,180       1,217,903            + 7.5%

                                        FFM               8,743,642       8,411,614            – 3.8%
  Total
                                Covered California        1,521,524       1,513,883            – 0.5%




COVERED CALIFORNIA | January 30, 2019                                                                                 3
               Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 290 of 327
Covered California 2019 Open Enrollment Early Observations and Analysis

Looking at year-to-year changes, however, masks the more important trends in the individual market, which
should be assessed based on multi-year trends of coverage, the changes to the rate of the uninsured and
changes in the health status of those enrolling in coverage. Over the past four years, Covered California’s total
plan selections at the end of open enrollment have hovered near 1.5 million, while enrollment in the FFM has
declined by 13 percent from 2016 to 2019 (see Figure 1: Comparing Net Plan Selections, Covered California and
FFM, 2016-19).

FIGURE 1
Comparing Net Plan Selections, Covered California and FFM, 2016-19, in millions 6,7

                      Covered California                                                      FFM
                                                                             9.6            9.2          8.7            8.4



                                                                      4.0
                                                                                    3.0            2.5          2.1
               1.6            1.6          1.5         1.5
         0.4          0.4           0.4          0.3
           2016        2017           2018        2019                 2016           2017           2018            2019



                              New Sign-ups         Total Enrollment           Linear (FFM total enrollment)


The primary driving factor in the loss among FFM enrollment has been a consistent and dramatic reduction in the
number of people newly signing up for coverage. In the past four years, the FFM has seen a 49 percent reduction
in open-enrollment plan selections (see Figure 2: Comparing New Sign-ups, Covered California and FFM, 2016-
19).

FIGURE 2
Comparing New Sign-ups, Covered California and FFM, 2016-19, in millions 8,9

                            Covered California                                              FFM
                                                                       4.0

                                                                                     3.0
                                                                                                   2.5
                                                                                                               2.1



               0.43          0.37         0.39     0.30

               2016          2017         2018     2019                2016          2017         2018         2019



As a result, while Covered California’s drop in new enrollees who signed up during the 2019 open-enrollment
period surpassed what states served by the FFM experienced, the decline in the FFM is compounded by the fact
that those markets have already experienced several sharp decreases in new enrollment.


4                                                                                           COVERED CALIFORNIA | January 30, 2019
             Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 291 of 327
Covered California 2019 Open Enrollment Early Observations and Analysis

Looking at new enrollment for plan years 2016 through 2018, FFM states suffered a 39 percent drop in the number
of new enrollees (see Table 4: Comparing Net Plan Selections, Covered California and FFM, 2016 to 2018). In
essence, going into 2019 almost 1.5 million Americans who could have enrolled in FFM states were already priced
out of coverage or had opted not to enroll. By comparison, Covered California saw a 9 percent drop in new sign-
ups during the same time.

TABLE 4
Comparing Net Plan Selections, Covered California and FFM, 2016 to 2018

                                                                      Cumulative                           Cumulative
                                                                                               % Change
 Category      Marketplace          2016        2017        2018       Change        2019                   Change
                                                                                               2018-2019
                                                                      2016-2018                            2016-2019

                   FFM            4,025,637   3,013,107   2,460,431    – 38.9%     2,072,115    – 15.8%     – 48.5%
    New
  sign-ups       Covered
                                  425,484     368,368     388,344      – 8.7%      295,980      – 23.8%     – 30.4%
                 California

                   FFM            5,600,345   6,188,698   6,283,211     12.2%      6,339,499     0.9%        13.2%
 Renewals
                 Covered
                                  1,149,856   1,188,308   1,133,180    – 1.5%      1,217,903     7.5%        5.9%
                 California

                   FFM            9,625,982   9,201,805   8,743,642    – 9.2%      8,411,614    – 3.8%      – 12.6%
   Total
             Covered California   1,575,340   1,556,676   1,521,524    – 3.4%      1,513,883    -0.5%       – 3.9%



California appears to be experiencing a greater impact from the removal of the penalty than other markets
have — such as states served by the FFM, which have already lost significant numbers of “healthy” enrollees
and whose enrollees were likelier to be less healthy before the federal removal of the penalty went into effect
this year. This observation is consistent with the reductions in California’s new sign-ups being relatively evenly
spread across demographics, except for consumers who select Bronze-tier plans (see Figure 3: Covered California
2019 Open-Enrollment Bronze Plan Selections) and the fact that California has enrolled one of the healthiest
population profiles in the country.

Statewide risk scores compiled by the Centers for Medicare and Medicaid Services consistently show California
with one of the lowest risk scores in the nation, with an average risk mix of consumers in the individual market
in California being 20 percent healthier than those enrolled in states served by the FFM. This low risk score has
resulted in premiums being about 20 percent lower than the national average.

The Wakely Consulting Group also found that Covered California’s better than average risk mix is not driven
by demographics (i.e., not driven by having a younger average age), but by the better health profile of the
individuals who enrolled across demographic groups.10

While Covered California has remained committed to reaching all eligible consumers in the state, federal policies
that have affected states served by the FFM have not reflected such a commitment. These policies include the
removal of the penalty in 2019, cutbacks in marketing and outreach, promotion of short-term and other non-
Affordable Care Act-compliant health plans that pull consumers out of the common risk pool, as well as other
policies in prior years. Taken together, these policies and affirmative steps put FFM states on a path to having an
individual market that is made up of subsidized individuals who find their way to coverage and a virtual high-risk
pool for unsubsidized consumers with poor health conditions.

COVERED CALIFORNIA | January 30, 2019                                                                                   5
                 Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 292 of 327
Covered California 2019 Open Enrollment Early Observations and Analysis

With each subsequent year in decline, the FFM is left with a sicker pool of enrollees who are more likely to
purchase coverage because they need health care — regardless of the penalty — and rising costs that price out
anyone who does not get a subsidy or have a major health condition. The consequence of such a path would
be higher premiums for unsubsidized consumers nationwide who will be forced out of the individual market
while the federal government is forced to spend more on tax credits to protect subsidized consumers who have
coverage through the exchange. While California and other SBMs can take steps that reflect their commitment
to promote enrollment and lower health care costs, the federal removal of the penalty has had significant effects
across the entire nation.

Covered California’s 2019 Open Enrollment Results: Early California Specific Analysis
Covered California reviewed enrollment demographics for new enrollees for 2019 and compared them on the
same dimensions to new enrollees for 2018 to see if the reduction in new plan selections is different in any
specific areas.
Survey research published in 2018 indicated that the following groups were more likely to report that they would
not have gotten covered if there had not been a penalty.11

    • Consumers in Bronze plans.
    • Latinos.
    • Lower-income consumers, especially those under 250 percent of the federal poverty level and eligible for
      cost-sharing reductions.
    • Younger consumers (primarily under 50 years of age).
    • Consumers with no chronic conditions.
    • Previously uninsured (in the prior year).
    • Consumers without a college education.

While Covered California data is not available on all of these dimensions, this early analysis provides a review of
new plan selections during open enrollment for several of the key categories of interest.

The enrollment tables that follow show that the share of consumers enrolled across demographic groups is
relatively stable, with similar declines in enrollment, with a few notable exceptions.

Age Does Not Appear to Be a Factor in Consumers’ Being More or Less Likely to Enroll With the Federal
Removal of the Penalty
Many observers and estimates, including the survey results cited earlier, forecasted that younger enrollees
would be less likely to enroll without a penalty. Covered California’s analysis of new plan selection results for 2019
does not show large differences in the decreases in enrollment across age brackets. In fact, the largest variation
occurred in consumers between the ages of 26 and 34, where the share of enrollees increased by 1.1 percent (see
Table 5: New Plan Selections in 2019 Compared to 2018, by Age Bracket), but this change in share is within the
swings observed in typical open-enrollment periods from one year to the next. This preliminary view suggests
that the federal removal of the penalty did not have a more pronounced effect on the share of young consumers
enrolling.




6                                                                                 COVERED CALIFORNIA | January 30, 2019
           Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 293 of 327
Covered California 2019 Open Enrollment Early Observations and Analysis

TABLE 5
New Plan Selections in 2019 Compared to 2018, by Age Bracket12

                     Covered California Enrollees                                     2019 Compared to 2018
                         2018                            2019                                                   Share
  Age                                                                   Difference         % Change
                    Open Enrollment                 Open Enrollment                                           Difference

  17 or less        38,560        9.1%          28,490          8.8%       (10,070)           – 26.1%            – 0.4%

  18-25             57,240       13.5%          43,630         13.4%       (13,610)           – 23.8%            – 0.1%

  26-34             95,360       22.5%          76,860         23.6%       (18,500)           – 19.4%              1.1%

  35-44             71,360       16.9%          53,540         16.5%       (17,820)           – 25.0%            – 0.4%

  45-54             81,650       19.3%          59,700         18.4%       (21,950)           – 26.9%            – 0.9%

  55-64             76,580       18.1%          61,150         18.8%       (15,430)           – 20.1%              0.7%

  65 or older        2,450        0.6%              1,810       0.6%          (640)           – 26.1%              0.0%

  TOTAL            423,200      100.0%         325,190        100.0%       (98,010)           – 23.2%              0.0%


Fewer Bronze Consumers Indicates a Likely Disproportionate Impact of Removal of Penalty on Healthy
Individuals and the Importance of Affordability to Healthy Individuals
New plan selections into Bronze enrollment, which offers Covered California’s lowest premium option, fell from
143,000 to 100,000, a reduction of 30.5 percent compared to 23.2 percent overall. The decline was even higher
among the unsubsidized, for whom Bronze enrollment dropped 38.1 percent compared to 28.6 percent on
average (see Figure 3: Covered California 2019 Bronze Plan Selections).

This higher drop in enrollment is consistent with projections from experts that consumers who typically select
Bronze plans are on average healthier than their counterparts are and are more apt to be affected by the removal
of the penalty. Trends in decreasing enrollment in Bronze plans are worrisome indicators of the potential decline
in the average health status of remaining enrollees and could foreshadow further premium increases by carriers
across the nation.

In California, carriers serving the individual market assumed that the federal removal of the mandate penalty
would lead to a less-healthy risk mix, which led to a substantial portion of the rate change for 2019. Covered
California will be closely watching preliminary risk mix data for plan year 2019 when it is released and will stand
ready to conduct analysis to study whether additional premium increases are warranted for the 2020 coverage
year, absent reinstituting the individual mandate penalty at either the federal or state level.




COVERED CALIFORNIA | January 30, 2019                                                                                      7
               Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 294 of 327
Covered California 2019 Open Enrollment Early Observations and Analysis

FIGURE 3
Covered California 2019 Open-Enrollment Bronze Plan Selections

          Enrollees

             160K




             120K
                                                                         -30.5%

                               -28.5%
               80K                                                                           2018 Open Enrollment

                                                                                             2019 Open Enrollment


               40K

                                                    -38.1%

                 0
                       Subsidy Eligible       Unsubsidized             Total


Enrollment Changes Based on Ethnicity and Language Preference Are Limited, but Do Not Appear to Show
Large Variation Due to Federal Removal of the Penalty
Overall, the decrease in new plan selections during open enrollment was spread evenly across racial and ethnic
groups, and there does not appear to be any specific group in which the share of enrollees reflected differential
drops in enrollment when viewed in light of the typical shifts in new sign-ups from one year to the next. (See
Appendix Table C: Covered California New Plan Selection by Race/Ethnicity, 2018-19.)

However, Covered California’s analysis found a substantial differential impact among some populations where
English is not the preferred spoken language. In particular, the number of Mandarin speakers dropped 28
percent, Spanish speakers dropped 29 percent and Korean speakers dropped 46 percent. By comparison, the
number of English speakers dropped 22 percent.

Covered California believes this is an area of concern that warrants further study and may be the result of
factors outside of the federal removal of penalty, such as concerns over whether receiving financial help for
health coverage would designate someone a “public charge” and affect their immigration status — an issue that
received substantial press coverage in “in-language” media.

Income Level and Subsidy Eligibility: Little Differential Impact for Those Eligible for Subsidies, While Those
Ineligible for Subsidies May Be More Likely to Be Affected by the Penalty Removal
Price appears to remain the number one issue for consumers enrolling in coverage. The initial analysis shows
that it appears there was not a substantial difference in the share of consumers who enrolled across income
levels who were eligible for financial help (those earning less than 400 percent of the federal poverty level). This
indicates that the financial support provided by subsidies remains a critically important element in persuading
consumers to sign up for coverage.




8                                                                                 COVERED CALIFORNIA | January 30, 2019
          Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 295 of 327
Covered California 2019 Open Enrollment Early Observations and Analysis

There was, however, a substantial difference in the number of unsubsidized consumers who signed up during
open enrollment, with plan selections dropping 31 percent, compared to 21.9 percent of those subsidized (see
Appendix Table D: Covered California New Plan Selection by Income, 2018-19).

While this differential drop in enrollment is large, it is possible that some of the decline in unsubsidized
consumers is not based on their foregoing coverage, in that they could be moving off-exchange and buying
coverage directly from a carrier. This issue is complicated by the changes instituted after the cancellation of
direct federal funding of the required cost-sharing reduction reimbursements, leaving California and many states
with different premiums for unsubsidized consumers who purchase the same coverage on- versus off-exchange.

Differences in Enrollment by Service Channel May Indicate That Healthier Individuals Are Less Likely to
Actively Seek In-Person Assistance and More Likely to Be Affected by the Federal Penalty Removal
New plan selections among consumers who signed up without assistance were 28.4 percent lower than in
2017, compared to 20.3 percent for those who got help from an agent, navigator or other Covered California
representative (see Appendix Table E: Covered California New Plan Selection by Service Channel, 2018-19). The
data suggests that consumers who seek assistance, perhaps due to greater health needs or questions about
extenuating issues, were more likely to enroll in coverage. Conversely, healthier consumers may be those who
enroll on their own and are more apt to be affected by the removal of the penalty. Again, this area deserves more
study as the changes from 2018 to 2019 build on changes also observed in the transition from 2017 to 2018, and
thus may not be solely due to changes in the penalty.

A complete set of demographic comparisons is provided in the Appendix: Detailed New Sign-up Data for
Covered California’s Open Enrollment.

Enrollment Data in Context: Understanding the Individual Market
The enrollment in any state’s individual market is made up of two groups: (1) those who enroll in their Affordable
Care Act marketplace, whether through a state-based marketplace (SBM) or the FFM, commonly referred to as
“on-exchange” and (2) consumers who enroll “off-exchange” directly through a health insurance carrier.

California’s individual market covers more than 2 million people, and just as with those who enroll in Covered
California and sign up “off-exchange” by enrolling directly with a health plan issuer, comprises existing consumers
who renew their coverage for the coming year and new consumers who sign up during open enrollment. At this
time, we do not have a clear picture of current enrollment in the off-exchange market in California or the rest of
the nation.

Since off-exchange enrollment is entirely unsubsidized, one early indicator of off-exchange enrollment may be
the experience of unsubsidized consumers who are on-exchange, which is discussed above. However, there are
reasons to be cautious about making direct comparisons given factors such as health plans’ pricing off-exchange
products lower to avoid unnecessary cost-sharing reduction surcharges to cover the costs of that required
program in the absence of direct federal funding.

Given these uncertainties, how the federal removal of the penalty affected the off-exchange market and whether
it will change the trend of existing consumers who complete their renewal and effectuate their coverage is
currently unknown.

While the data in this issue brief is California-specific, what is both known and unknown should apply to other
state and federal marketplaces.


COVERED CALIFORNIA | January 30, 2019                                                                                9
              Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 296 of 327
Covered California 2019 Open Enrollment Early Observations and Analysis

On-Exchange Populations
New Enrollment: A preliminary analysis of new plan selections during Covered California’s 2019 open-enrollment
period suggests the removal of the individual mandate penalty had a substantial impact on the number of new
enrollees. The drop in new plan selections from 2018 to 2019 was nearly 24 percent, which is above Covered
California’s base projection and near the high end of published projections. The relative health of these newly
enrolled consumers could be cause for concern since it relates to a state’s risk mix and would affirm health plans’
decisions to raise premiums in California for all consumers to offset the costs of a generally less-healthy covered
population.

Renewals: Overall, the number of renewal candidates is strong and reflects the growth Covered California
experienced in 2018, as noted earlier. However, while the number of consumers in renewal is higher than in the
previous year, it is too early to tell how many of these consumers will complete their renewal and effectuate
their coverage, either in California or nationally, for months to come.13 Considering that renewing members
comprise nearly two thirds of the total membership for a given plan year, Covered California is closely watching
this segment for indications of how the federal removal of the mandate penalty may alter consumer behavior.
This issue also deserves scrutiny at the national level, where the portion of those who effectuate coverage after
enrolling may also be affected.

Off-Exchange Population
In addition to Covered California’s enrollment, approximately 800,000 Californians have enrolled in unsubsidized
health care coverage directly from private health insurance carriers. Data on California’s off-exchange enrollment
is not available at this time, and we do not yet know whether it is experiencing the same trends as enrollment
through Covered California. However, it is important to note that nationally the most recent data shows that off-
exchange enrollment dropped 38 percent in the first quarter of 2018, compared to the same period from just one
year earlier, indicating large drops in coverage based on consumers’ being priced out of coverage.14

Areas for Further Analysis
Given the important policy discussions taking place at the national and state level, Covered California provides
this issue brief to share the experiences following the open-enrollment period for 2019. While this issue brief
shares numerous data points available at this time, there is still much we do not yet know about what it means for
the future of the individual market. Some of the issues that demand further attention are:

Effectuated enrollment: Covered California’s data shows that while net plan selections have declined slightly over
the past four years, total effectuated enrollment has remained steady with actual growth each year. However,
since this is the first year without an individual mandate penalty in place, a closer look should be taken at how
many plan selections convert into effectuated enrollees at both the state and federal level and whether the
removal of the penalty has an impact on historical conversion trends. This data should be available within two
to four months. At the national level, it will be important to analyze rates of effectuated renewals and new
enrollment to assess the impact of the penalty.

Off-exchange enrollment: While a significant amount of attention is paid to what is happening to on-exchange
enrollment, it is also important to assess what is happening in the off-exchange market. Unfortunately, data on
the millions of people enrolled directly through health insurance carriers is not as easily accessible. More needs
to be known about how premium increases (for which consumers earning more than 400 percent of FPL receive
no financial help) and the federal removal of the mandate penalty are affecting these primarily middle-class
consumers.


10                                                                             COVERED CALIFORNIA | January 30, 2019
          Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 297 of 327
Covered California 2019 Open Enrollment Early Observations and Analysis

Change in enrollee health status: The drop in new enrollees could have a profound impact on the overall
risk scores of each state’s individual market. A state with a deteriorating risk mix means it has a less-healthy
population enrolled, and consumers will see higher premiums as a result. As stated earlier, preliminary data on
the health of 2019 consumers will not be known until later this year.

Impact of the economy on enrollment and retention in the individual market: The nation continues to reap the
benefits of an economy that has been going strong for several years. In California, the state has gained more than
3 million jobs since the economic expansion began in 2010. This economic boom has happened at the same time
as the dramatic coverage expansions supported by the Affordable Care Act, and together they have contributed
to the state having an uninsured rate at a historic low level.15 More research needs to be done into how the
economy is affecting enrollment and whether newly employed consumers are moving into job-based coverage.

Econometric analysis: This brief relies on observable differences in summary statistics for the newly enrolled
population, but these early findings based on open enrollment data are not definitive and invite further study.
First, many of the categories reviewed in this brief (such as income and tier choice) are likely correlated.
Additionally, other trends in the market outside the mandate could be influencing the results described in this
brief. A deeper analysis using econometric techniques is warranted to attempt to disentangle the impacts of the
mandate from other market dynamics.

The changes in California’s individual market — namely the removal of the federal penalty for being uninsured
in 2019 and concerns of the impact of “public charge” — appear to be driving large and larger-than-forecasted
impacts on new plan selections in California. Preliminary demographic analysis does not indicate a severe drop-
off in any particular group; rather, it indicates that enrollees from across the demographic spectrum reduced
their take-up of coverage. Covered California will continue to study the impacts of the policy change on the
retention of existing consumers and on the risk profile of new and renewing consumers that result from the
federal policy change.




COVERED CALIFORNIA | January 30, 2019                                                                              11
                       Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 298 of 327

      About Covered California
      Covered California is an independent part of the state government whose job is to make the health insurance
      marketplace work for California’s consumers. It is overseen by a five-member board appointed by the
      governor and the Legislature. For more information about Covered California, please visit CoveredCA.com.




1
     Open enrollment totals are based on gross plan selections of 423,484 for 2018 and 325,458 for 2019 allowed for comparable comparison over previous
     years.
2
     PwC. “Impact of Individual Mandate Penalty Elimination and Other Market Factors on Coverage Nationally and in California,” Presentation to Covered
     California Board of Directors (May 17, 2018). https://board.coveredca.com/meetings/2018/05-17/PWC%20Slide%20Deck%20-%20pdf.pdf
3
     Covered California. “Fiscal Year 2018-2019 Budget” (Final, June 15, 2018). https://hbex.coveredca.com/financial-reports/PDFs/CoveredCA_2018-19_
     Budget-6-15-18.pdf
4
     Calculated using 2018 net plan selection totals.
5
     Open enrollment totals are based on gross plan selections of 423,484 for 2018 and 325,458 for 2019, allowing for comparable comparison over previous
     years.
6
     Table 2 displays “net” plan selections, as per FFM reports. Effectuated enrollment for 2019 is estimated using 2019 reported net plan selections and the
     2018 ratio of reported net plan selections to eventual average effectuated enrollment, as reported by ASPE.
7
     https://www.cms.gov/Research-Statistics-Data-and-Systems/Statistics-Trends-and-Reports/Marketplace-Products/index.html and https://www.
     cms.gov/newsroom/fact-sheets/final-weekly-enrollment-snapshot-2019-enrollment-period and https://www.kff.org/other/state-indicator/
     effectuated-marketplace-enrollment-and-financial-assistance/ and https://www.cms.gov/Research-Statistics-Data-and-Systems/Statistics-Trends-
     and-Reports/Marketplace-Products/Effectuated_Quarterly_Snapshots.html.
8
     Table 2 displays “net” plan selections, as per FFM reports. Effectuated enrollment for 2019 is estimated using 2019 reported net plan selections and
     2018 ratio of reported net plan selections to eventual average effectuated enrollment, as reported by ASPE.
9
     CMS. https://www.cms.gov/Research-Statistics-Data-and-Systems/Statistics-Trends-and-Reports/Marketplace-Products/index.html and https://
     www.cms.gov/newsroom/fact-sheets/final-weekly-enrollment-snapshot-2019-enrollment-period and https://www.kff.org/other/state-indicator/
     effectuated-marketplace-enrollment-and-financial-assistance/ and https://www.cms.gov/Research-Statistics-Data-and-Systems/Statistics-Trends-
     and-Reports/Marketplace-Products/Effectuated_Quarterly_Snapshots.html.
10
     Health Affairs. “National vs. California Comparison: Detailed Data Help Explain The Risk Differences Which Drive Covered California’s Success.” (July
     2018.) https://www.healthaffairs.org/do/10.1377/hblog20180710.459445/full/
11
     See results as published at Fung, Vicki, et al. “Potential Effects of Eliminating the Individual Mandate Penalty in California.” Health Affairs, 38
     No. 1 (2019): 147–154. Preliminary results were published in March 2018 on the Health Affairs Blog. https://www.healthaffairs.org/do/10.1377/
     hblog20180223.551552/full/.
12
     These profiles are based on the gross plan selections, and as a result, the totals in the tables that follow are higher than the “net” totals shown on
     Table 1.
13
     This is true even for renewing members, because premium payment data from qualified health plan issuers typically lags two to three months due to
     appeal windows.
14
     Kaiser Family Foundation, “Enrollment in the Individual Insurance Market Continued to Fall in the First Quarter of 2018, With the 12 Percent Overall
     Decline Concentrated in Off-Exchange Plans.” https://www.kff.org/health-reform/press-release/enrollment-in-the-individual-insurance-market-
     continued-to-fall-in-the-first-quarter-of-2018-with-the-12-percent-overall-decline-concentrated-in-off-exchange-plans/.
15
     EDD. “California unemployment rate rises to 4.2 percent in December.” (Jan. 18, 2019.) https://www.edd.ca.gov/About_EDD/pdf/urate201901.pdf




12                                                                                                                COVERED CALIFORNIA | January 30, 2019
              Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 299 of 327

APPENDIX:
Detailed New Sign-up Data for Covered California’s Open Enrollment

Table A: Covered California New Plan Selection by Metal Tier, 2018-19

 Metal Tier (Total)                                                                                          2019 compared to 2018
                                                                                                         Count         Percentage     Share
                                              OE 2018 TOTAL                  OE 2019 TOTAL
                                                                                                       Difference       Change      Difference
 Metal Tier (Total)                      Enrollees       (column %)     Enrollees       (column %)     Enrollees         ( Δ %)     (column %)
               met al_ level_ enhanced      all            allp ct         all            allp ct

   Minimum Coverage                           9,910              2.3%      10,230               3.1%          320            3.2%         0.8%
   Bronze                                  143,700             34.0%       99,860             30.7%       -43,840          -30.5%        -3.2%
   Silver                                  187,850             44.4%      164,540             50.6%       -23,310          -12.4%         6.2%
      Silver - 70                           42,690            10.1%        38,000            11.7%         -4,690          -11.0%        1.6%
      Silver - Enhanced 73                  23,980              5.7%       22,950              7.1%        -1,030           -4.3%        1.4%
      Silver - Enhanced 87                  71,690            16.9%        62,730            19.3%         -8,960          -12.5%        2.4%
      Silver - Enhanced 94                  49,490            11.7%        40,860            12.6%         -8,630          -17.4%        0.9%
   Gold                                     64,610             15.3%       38,300             11.8%       -26,310          -40.7%        -3.5%
   Platinum                                 17,120               4.0%      12,270               3.8%       -4,850          -28.3%        -0.3%
 Grand Total                               423,200           100.0%       325,190           100.0%        -98,010          -23.2%         0.0%




 Metal Tier (Subsidy Eligible)                                                                               2019 compared to 2018
                                                                                                         Count         Percentage     Share
                                         OE 2018 Subsidy Eligible       OE 2019 Subsidy Eligible
                                                                                                       Difference       Change      Difference
 Metal Tier (Subsidy Eligible)           Enrollees       (column %)     Enrollees       (column %)     Enrollees         ( Δ %)     (column %)
               met al_ level_ enhanced     _ c2 _           _ c3 _        _ c2 _           _ c3 _

   Minimum Coverage                           2,940              0.8%        2,980              1.1%           40            1.4%         0.2%
   Bronze                                  113,060             31.5%       80,890             28.9%       -32,170          -28.5%        -2.5%
   Silver                                  177,730             49.4%      156,520             56.0%       -21,210          -11.9%         6.5%
      Silver - 70                           32,570              9.1%       29,980            10.7%         -2,590           -8.0%        1.7%
      Silver - Enhanced 73                  23,980              6.7%       22,950              8.2%        -1,030           -4.3%        1.5%
      Silver - Enhanced 87                  71,690            19.9%        62,730            22.4%         -8,960          -12.5%        2.5%
      Silver - Enhanced 94                  49,490            13.8%        40,860            14.6%         -8,630          -17.4%        0.8%
   Gold                                     52,920             14.7%       30,340             10.8%       -22,580          -42.7%        -3.9%
   Platinum                                 12,830               3.6%        8,970              3.2%       -3,860          -30.1%        -0.4%
 Grand Total                               359,480           100.0%       279,690           100.0%        -79,790          -22.2%         0.0%




 Metal Tier (Not Subsidy Eligible)                                                                           2019 compared to 2018
                                                                                                         Count         Percentage     Share
                                          OE 2018 Unsubsidized           OE 2019 Unsubsidized
                                                                                                       Difference       Change      Difference
 Metal Tier (Not Subsidy Eligible)       Enrollees       (column %)     Enrollees       (column %)     Enrollees         ( Δ %)     (column %)
               met al_ level_ enhanced     _ c4 _           _ c5_         _ c4 _           _ c5_

   Minimum Coverage                           6,970            10.9%         7,250            15.9%           280            4.0%         5.0%
   Bronze                                   30,650             48.1%       18,980             41.7%       -11,670          -38.1%        -6.4%
   Silver                                   10,140             15.9%         8,020            17.6%        -2,120          -20.9%         1.7%
      Silver - 70                           10,120            15.9%          8,020           17.6%         -2,100          -20.8%        1.7%
      Silver - Enhanced 73                          10          0.0%                0          0.0%           -10         -100.0%        0.0%
      Silver - Enhanced 87                          10          0.0%                0          0.0%           -10         -100.0%        0.0%
      Silver - Enhanced 94                           0          0.0%                0          0.0%                0         N/A         0.0%
   Gold                                     11,690             18.3%         7,960            17.5%        -3,730          -31.9%        -0.9%
   Platinum                                   4,290              6.7%        3,300              7.3%         -990          -23.1%         0.5%
 Grand Total                                63,720           100.0%        45,500           100.0%        -18,220          -28.6%         0.0%




COVERED CALIFORNIA | January 30, 2019                                                                                               APPENDIX • 13
                         Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 300 of 327

Table B: Covered California New Plan Selection by Age, 2018-19

  Age                                                                                                                                                             2019 compared to 2018
                                                                                                                                                             Count       Percentage     Share
                                                                            OE 2018 TOTAL                               OE 2019 TOTAL
                                                                                                                                                           Difference     Change      Difference
  Age                                                                 Enrollees            (column %)             Enrollees           (column %)            Enrollees      ( Δ %)     (column %)
                         A g e_ b r acket                                  all                 allp ct                 all                    allp ct

    Age 17 or less                                                         38,560                    9.1%              28,490                      8.8%        -10,070       -26.1%         -0.4%
    Age 18 to 25                                                           57,240                  13.5%               43,630                    13.4%         -13,610       -23.8%         -0.1%
    Age 26 to 34                                                           95,360                  22.5%               76,860                    23.6%         -18,500       -19.4%         1.1%
    Age 35 to 44                                                           71,360                  16.9%               53,540                    16.5%         -17,820       -25.0%        -0.4%
    Age 45 to 54                                                           81,650                  19.3%               59,700                    18.4%         -21,950       -26.9%        -0.9%
    Age 55 to 64                                                           76,580                  18.1%               61,150                    18.8%         -15,430       -20.1%         0.7%
    Age 65+                                                                  2,450                   0.6%                1,810                     0.6%           -640       -26.1%         0.0%
  Grand Total                                                             423,200                100.0%              325,190                   100.0%          -98,010       -23.2%         0.0%




Table C: Covered California New Plan Selection by Race/Ethnicity, 2018-19

  Race/Ethnicity is a roll-up dimension that combines CalHEERS application questions on race and ethnicity, where a consumer who reports a Latino, Hispanic, or
  Spanish origin is counted as "Latino" in Race/Ethnicity, while races of Native Hawaiian or Pacific Islander are counted as "Asian" and "Other" comprises all non-Latino
  selections other than "Black or African American", "White", or "Asian" from the Race/Ethnicity dimension (including Multiple Races).

  Race / Ethnicity                                                                                                                                               2019 compared to 2018
                                                                                                                                                             Count       Percentage     Share
                                                                             OE 2018 TOTAL                              OE 2019 TOTAL
                                                                                                                                                           Difference     Change      Difference
  Race / Ethnicity                                                     Enrollees           (column %)             Enrollees           (column %)            Enrollees      ( Δ %)     (column %)
                          A g e_ b r acket                                 all                  allp ct                all                    allp ct

    Asian                                                                   66,150                 20.3%               51,660                    20.2%         -14,490       -21.9%        -0.1%
    Black or African American                                               11,330                   3.5%              10,040                      3.9%         -1,290       -11.4%         0.4%
    Latino                                                                101,360                  31.0%               78,400                    30.6%         -22,960       -22.7%        -0.5%
    Other                                                                   34,470                 10.6%               27,680                    10.8%          -6,790       -19.7%         0.2%
    White                                                                 112,630                  34.5%               88,070                    34.4%         -24,560       -21.8%        -0.1%
  Grand Total                                                             326,470                100.0%              256,240                   100.0%          -70,230       -21.5%         0.0%

    (nonrespondent)                                                         96,730                22.9%                68,950                   21.2%          -27,780       -28.7%        -1.7%




  Race/Ethnicity is a roll-up dimension that combines CalHEERS application questions on race and ethnicity, where a consumer who reports a Latino, Hispanic, or
  Spanish origin is counted as "Latino" in Race/Ethnicity, while races of Native Hawaiian or Pacific Islander are counted as "Asian" and "Other" comprises all non-Latino
  selections other than "Black or African American", "White", or "Asian" from the Race/Ethnicity dimension (including Multiple Races).

  Race / Ethnicity                                                                                                                                               2019 compared to 2018
                                                                                                                                                             Count       Percentage     Share
                                                                             OE 2018 TOTAL                              OE 2019 TOTAL
                                                                                                                                                           Difference     Change      Difference
  Race / Ethnicity                                                     Enrollees           (column %)             Enrollees           (column %)            Enrollees      ( Δ %)     (column %)
                          A g e_ b r acket                                 all                 allp ct                 all                    allp ct

    American Indian/Alaska Native                                                870                 0.3%                    630                   0.2%           -240       -27.6%         0.0%
    Asian                                                                   66,150                 20.3%               51,660                    20.2%         -14,490       -21.9%        -0.1%
    Black or African American                                               11,330                   3.5%              10,040                      3.9%         -1,290       -11.4%         0.4%
    Latino                                                                101,360                  31.0%               78,400                    30.6%         -22,960       -22.7%        -0.5%
    Multiple Races                                                           8,480                   2.6%                6,950                     2.7%         -1,530       -18.0%         0.1%
    Native Hawaiian or Pacific Islander                                          530                 0.2%                    400                   0.2%           -130       -24.5%         0.0%
    Other                                                                   25,120                   7.7%              20,100                      7.8%         -5,020       -20.0%         0.1%
    White                                                                 112,630                  34.5%               88,070                    34.4%         -24,560       -21.8%        -0.1%
  Grand Total                                                             326,470                100.0%              256,240                   100.0%          -70,230       -21.5%         0.0%
                         r ace_ et hnicit y                                all                 allp ct                 all                    allp ct

    (nonrespondent)                                                         96,730                22.9%                68,950                   21.2%          -27,780       -28.7%        -1.7%
  All % calculations except the non- respondents calculated out of respondents only. Non- respondent % is of total population of enrollees.




14 • APPENDIX                                                                                                                                             COVERED CALIFORNIA | January 30, 2019
                 Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 301 of 327

Table C (continued): Covered California New Plan Selection by Race/Ethnicity, 2018-19

 Race                                                                                                                                                                2019 compared to 2018
                                                                                                                                                              Count                 Percentage      Share
                                                                             OE 2018 TOTAL                              OE 2019 TOTAL
                                                                                                                                                            Difference               Change       Difference
 Race                                                                 Enrollees            (column %)             Enrollees           (column %)             Enrollees                 ( Δ %)     (column %)
                           r ace_ sum                                      all                 allp ct                 all                   allp ct

   American Indian or Alaska Native                                          1,500                  0.6%                 1,120                    0.5%                -380               -25.3%         0.0%
   Asian Indian                                                              8,650                  3.2%                 8,100                    3.8%                -550                -6.4%         0.6%
   Black or African American                                               11,860                   4.4%               10,480                     5.0%             -1,380                -11.6%         0.6%
   Cambodian                                                                     550                0.2%                     500                  0.2%                 -50                -9.1%         0.0%
   Chinese                                                                 25,390                   9.4%               19,460                     9.2%             -5,930                -23.4%        -0.1%
   Filipino                                                                10,410                   3.8%                 8,540                    4.1%             -1,870                -18.0%         0.2%
   Guamanian or Chamorro                                                         140                0.1%                     110                  0.1%                 -30               -21.4%         0.0%
   Hmong                                                                         290                0.1%                     260                  0.1%                 -30               -10.3%         0.0%
   Japanese                                                                  2,040                  0.8%                 1,390                    0.7%                -650               -31.9%        -0.1%
   Korean                                                                    9,680                  3.6%                 5,950                    2.8%             -3,730                -38.5%        -0.8%
   Laotian                                                                       270                0.1%                     270                  0.1%                    0               0.0%          0.0%
   Multiple Races                                                          11,160                   4.1%                 9,060                    4.3%             -2,100                -18.8%         0.2%
   Native Hawaiian                                                               150                0.1%                     120                  0.1%                 -30               -20.0%         0.0%
   Other                                                                   44,140                 16.3%                33,440                   15.9%             -10,700                -24.2%        -0.4%
   Other Asian                                                               1,250                  0.5%                     610                  0.3%                -640               -51.2%        -0.2%
   Other Pacific Islander                                                        150                0.1%                     80                   0.0%                 -70               -46.7%         0.0%
   Samoan                                                                        170                0.1%                     150                  0.1%                 -20               -11.8%         0.0%
   Vietnamese                                                                8,310                  3.1%                 7,150                    3.4%             -1,160                -14.0%         0.3%
   White                                                                  134,420                 49.7%              103,870                    49.3%             -30,550                -22.7%        -0.4%
 Grand Total                                                              270,510               100.0%               210,620                  100.0%              -59,890                -22.1%         0.0%
                           r ace_ sum                                      all                 allp ct                 all                   allp ct

   (nonrespondent)                                                        152,690                 36.1%              114,570                   35.2%              -38,120               -25.0%         -0.8%
 All % calculations except the non- respondents calculated out of respondents only. Non- respondent % is of total population of enrollees.




 Ethnicity                                                                                                                                                           2019 compared to 2018
                                                                                                                                                              Count                 Percentage      Share
                                                                             OE 2018 TOTAL                              OE 2019 TOTAL
                                                                                                                                                            Difference               Change       Difference
 Ethnicity                                                            Enrollees            (column %)             Enrollees           (column %)             Enrollees                 ( Δ %)     (column %)
                        et hnicit y_ sum                                   all                 allp ct                 all                   allp ct

   (Hispanic/Latino/Spanish origin)*                                       19,270                   5.5%               14,530                     5.3%             -4,740                -24.6%        -0.2%
   (Not Hispanic/Latino/Spanish origin)**                                 246,010                 70.8%              194,380                    71.3%             -51,630                -21.0%         0.4%
   Cuban                                                                         570                0.2%                     460                  0.2%                -110               -19.3%         0.0%
   Guatemalan                                                                1,200                  0.3%                     950                  0.3%                -250               -20.8%         0.0%
   Mexican/Mexican American/Chicano                                        55,320                 15.9%                41,770                   15.3%             -13,550                -24.5%        -0.6%
   Multiple Ethnicities                                                      2,540                  0.7%                 2,280                    0.8%                -260               -10.2%         0.1%
   Other                                                                   19,090                   5.5%               15,620                     5.7%             -3,470                -18.2%         0.2%
   Puerto Rican                                                              1,080                  0.3%                     890                  0.3%                -190               -17.6%         0.0%
   Salvadoran                                                                2,290                  0.7%                 1,900                    0.7%                -390               -17.0%         0.0%
 Grand Total                                                              347,370               100.0%               272,780                  100.0%              -74,590                -21.5%         0.0%
                        et hnicit y_ sum                                   all                 allp ct                 all                   allp ct

   (nonrespondent)                                                         75,830                 17.9%                52,410                  16.1%              -23,420               -30.9%         -1.8%
 All % calculations except the non- respondents calculated out of respondents only. Non- respondent % is of total population of enrollees.
 "Hispanic/Latino/Spanish origin" respondents answered "Yes" to application question "Are you of Hispanic, Latino, or Spanish origin?" but did not indicate a specific ethnicity.
 "Not Hispanic/Latino/Spanish origin" respondents answered "No" to application question "Are you of Hispanic, Latino, or Spanish origin?" but did not indicate a specific ethnicity.




COVERED CALIFORNIA | January 30, 2019                                                                                                                                                             APPENDIX • 15
                           Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 302 of 327

Table D: Covered California New Plan Selection by Income, 2018-19

 FPL                                                                                                                                                           2019 compared to 2018
                                                                                                                                                           Count       Percentage     Share
                                                                              OE 2018 TOTAL                               OE 2019 TOTAL
                                                                                                                                                         Difference     Change      Difference
 FPL                                                                    Enrollees            (column %)             Enrollees            (column %)       Enrollees      ( Δ %)     (column %)
                 sub sid y_ F PL_ b r acket ( T o t al)                      all                 allp ct                 all                allp ct


   138% FPL or less                                                          11,430                   2.7%                 7,000                 2.2%         -4,430       -38.8%        -0.5%
   138% FPL to 150% FPL                                                      55,810                 13.2%                44,870                13.8%         -10,940       -19.6%        0.6%
   150% FPL to 200% FPL                                                    112,380                  26.6%                87,890                27.0%         -24,490       -21.8%        0.5%
   200% FPL to 250% FPL                                                      71,640                 16.9%                54,850                16.9%         -16,790       -23.4%        -0.1%
   250% FPL to 400% FPL                                                    113,010                  26.7%                89,900                27.6%         -23,110       -20.4%        0.9%
   400% FPL or greater & Unsubsidized                                        58,940                 13.9%                40,690                12.5%         -18,250       -31.0%        -1.4%
 Grand Total                                                               423,200                100.0%               325,190               100.0%          -98,010       -23.2%        0.0%




Table E: Covered California New Plan Selection by Service Channel, 2018-19

 Service Channel                                                                                                                                               2019 compared to 2018
                                                                                                                                                           Count       Percentage     Share
                                                                             OE 2018 TOTAL                                OE 2019 TOTAL
                                                                                                                                                         Difference     Change      Difference
 Service Channel                                                       Enrollees            (column %)              Enrollees            (column %)       Enrollees      ( Δ %)     (column %)
                         ser vice_ channel                                  all                 allp ct                 all                allp ct

   Assisted                                                                274,880                 65.0%               218,950                 67.3%         -55,930       -20.3%         2.4%
         Certified Enrollment Counselor                                     21,110                   5.0%                17,410                 5.4%          -3,700       -17.5%        0.4%
         Certified Insurance Agent                                         193,550                 45.7%               157,100                48.3%          -36,450       -18.8%        2.6%
         Certified Plan-based Enroller                                        2,230                  0.5%                 2,550                 0.8%            320        14.3%         0.3%
         County Eligibility Worker                                            2,020                  0.5%                 1,400                 0.4%            -620       -30.7%        0.0%
         Service Center Representative                                      55,970                 13.2%                 40,490               12.5%          -15,480       -27.7%        -0.8%
   Unassisted                                                              148,320                 35.0%               106,250                 32.7%         -42,070       -28.4%        -2.4%
 Grand Total                                                               423,200                100.0%               325,190               100.0%          -98,010       -23.2%         0.0%
 Service Channel reflects the latest assister type to submit an application or enroll a consumer, including change reports.
 For this measure, prior contact with a CEC, PBE, or agent overwrites a more recent activity that was unassisted or performed by SCRs.




16 • APPENDIX                                                                                                                                           COVERED CALIFORNIA | January 30, 2019
                 Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 303 of 327

Table F: Covered California New Plan Selection by Preferred Spoken Language,
2018-19

 Language Spoken Roll-Up                                                                                                                                       2019 compared to 2018
                                                                                                                                                        Count             Percentage        Share
                                                                            OE 2018 TOTAL                              OE 2019 TOTAL
                                                                                                                                                      Difference           Change         Difference
 Preferred Spoken Language                                            Enrollees           (column %)             Enrollees           (column %)         Enrollees              ( Δ %)     (column %)
                      lang uag e_ sp o ken                                all                 allp ct                all                 allp ct

   English                                                               349,590                 84.0%              273,900                  85.2%         -75,690               -21.7%         1.2%
   Spanish                                                                 41,360                  9.9%               29,280                  9.1%         -12,080               -29.2%        -0.8%
   Asian and Pacific Islander                                              23,670                  5.7%               16,880                  5.3%           -6,790              -28.7%        -0.4%
   Other                                                                    1,650                  0.4%                1,470                  0.5%             -180              -10.9%         0.1%
 Grand Total                                                             416,260               100.0%               321,520                  100.0%        -94,740               -22.8%         0.0%
                      lang uag e_ sp o ken                                all                 allp ct                all                 allp ct

   (nonrespondent)                                                          6,940                 1.6%                 3,670                  1.1%           -3,270             -47.1%         -0.5%
 All % calculations except the non- respondents calculated out of respondents only. Non- respondent % is of total population of enrollees.
 Some individuals do not have a preferred language because language preference is only required for primary applicants, and may be blank for other members of the household.




 Language Spoken                                                                                                                                               2019 compared to 2018
                                                                                                                                                        Count             Percentage        Share
                                                                            OE 2018 TOTAL                              OE 2019 TOTAL
                                                                                                                                                      Difference           Change         Difference
 Preferred Spoken Language                                            Enrollees           (column %)             Enrollees           (column %)         Enrollees              ( Δ %)     (column %)
                      lang uag e_ sp o ken                                all                 allp ct                all                 allp ct

   Arabic                                                                       350                0.1%                    280                0.1%               -70             -20.0%         0.0%
   Armenian                                                                     240                0.1%                    200                0.1%               -40             -16.7%         0.0%
   Cambodian                                                                    130                0.0%                    120                0.0%               -10              -7.7%         0.0%
   Cantonese                                                                3,650                  0.9%                2,830                  0.9%             -820              -22.5%         0.0%
   English                                                               349,590                 84.0%              273,900                  85.2%          -75,690              -21.7%         1.2%
   Farsi                                                                        460                0.1%                    440                0.1%               -20              -4.3%         0.0%
   Hmong                                                                        70                 0.0%                    40                 0.0%               -30             -42.9%         0.0%
   Korean                                                                   4,320                  1.0%                2,320                  0.7%           -2,000              -46.3%        -0.3%
   Mandarin                                                                11,690                  2.8%                8,450                  2.6%           -3,240              -27.7%        -0.2%
   Russian                                                                      600                0.1%                    550                0.2%               -50              -8.3%         0.0%
   Spanish                                                                 41,360                  9.9%               29,280                  9.1%          -12,080              -29.2%        -0.8%
   Tagalog                                                                      660                0.2%                    550                0.2%             -110              -16.7%         0.0%
   Vietnamese                                                               3,150                  0.8%                2,570                  0.8%             -580              -18.4%         0.0%
 Grand Total                                                             416,260               100.0%               321,520                  100.0%         -94,740              -22.8%         0.0%
                      lang uag e_ sp o ken                                all                 allp ct                all                 allp ct

   (nonrespondent)                                                          6,940                 1.6%                 3,670                  1.1%           -3,270             -47.1%         -0.5%
 All % calculations except the non- respondents calculated out of respondents only. Non- respondent % is of total population of enrollees.
 Some individuals do not have a preferred language because language preference is only required for primary applicants, and may be blank for other members of the household.




COVERED CALIFORNIA | January 30, 2019                                                                                                                                                     APPENDIX • 17
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 304 of 327




                        Tab 4
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 305 of 327



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL L. NEWMAN
     Senior Assistant Attorney General
 3   CHEROKEE DM MELTON
     Supervising Deputy Attorney General
 4   JENNIFER C. BONILLA
     LISA CISNEROS
 5   JULIA HARUMI MASS
     ANITA GARCIA VELASCO
 6   BRENDA AYON VERDUZCO
     ANNA RICH, State Bar No. 230195
 7   Deputy Attorneys General
        1515 Clay Street, 20th Floor
 8      P.O. Box 70550
        Oakland, CA 94612-0550
 9      Telephone: 510-879-0296
        Fax: 510-622-2270
10      E-mail: Anna.Rich@doj.ca.gov
     Attorneys for Plaintiff State of California, by and
11   through Attorney General Xavier Becerra

12
                               IN THE UNITED STATES DISTRICT COURT
13
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
14

15

16     STATE OF CALIFORNIA, DISTRICT OF                     CASE NO. 3:19-cv-04975
       COLUMBIA, STATE OF MAINE,
17     COMMONWEALTH OF                                      DECLARATION OF TOM K. WONG IN
       PENNSYLVANIA and STATE OF                            SUPPORT OF PLAINTIFF’S MOTION
18     OREGON,                                              FOR PRELIMINARY INJUNCTION

19                                            Plaintiffs,

20           v.

21
       U.S. DEPARTMENT OF HOMELAND
22     SECURITY; KEVIN MCALEENAN, in his
       official capacity as Acting Secretary of
23     Homeland Security; U.S. CITIZENSHIP
       AND IMMIGRATION SERVICES; and
24     KENNETH T. CUCCINELLI, in his official
       capacity as Acting Director of U.S. Citizenship
25     and Immigration Services,

26                                          Defendants.

27

28

               DECL. OF TOM K. WONG IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                         Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 306 of 327



 1          I, Tom K. Wong, declare as follows:

 2          1.      I have personal knowledge of the facts set forth in this declaration. If called as a

 3   witness, I could and would testify competently to the matters set forth below.

 4          2.      I am a tenured Associate Professor at the University of California, San Diego

 5   (UCSD). I work in the Political Science Department, which U.S. News & World Report

 6   consistently ranks as one of the top ten political science departments nationally. I first joined the

 7   Department at UCSD in 2012, and became an Associate Professor with tenure in 2016. At

 8   UCSD, I am the Director of the U.S. Immigration Policy Center (USIPC), which I founded in

 9   2018, and the Director of the International Migration Studies Program Minor.

10          3.      Prior to this, I served as an advisor to the White House Initiative on Asian

11   Americans and Pacific Islanders (WHIAAPI), where I worked on the immigration portfolio,

12   during the 2015-2016 academic year. I received a Ph.D. in Political Science from the University

13   of California, Riverside in 2011.

14                                  PROFESSIONAL BACKGROUND

15          4.      I am an expert on U.S. immigration policy. I have written two peer-reviewed

16   books and several peer-reviewed journal articles, book chapters, and reports on this subject. My

17   most recent book analyzes 31,193 roll call votes on immigration-related legislation in Congress

18   from 2005 to present, which makes it the most comprehensive analysis to date on contemporary

19   immigration policies in the United States.

20          5.      I have expertise in the conceptualization, design, and implementation of survey

21   research, including surveying hard-to-reach undocumented populations. Several of the peer-

22   reviewed academic journal articles and reports that I have published are based on survey research

23   that I conceptualized, designed, and implemented. This includes embedding survey experiments

24   into questionnaires in order to randomize respondents to different experimental conditions to

25   identify causal treatment effects. The survey and data presented here represent a survey

26   experiment administered to a probability-based sample of undocumented immigrants to identify

27   the causal treatment effect of the then-Proposed Rule.

28
                                                       1
              DECL. OF TOM K. WONG IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 307 of 327



 1          6.         I have attached a true and complete copy of my curriculum vitae as Exhibit A to

 2   this Declaration, which includes a list of all of my publications over the past ten years.

 3                                 PUBLIC CHARGE INADMISSIBILITY

 4          7.         The Immigration and Nationality Act (INA) states that a person seeking admission

 5   into the U.S. or seeking to adjust status to that of a person lawfully admitted for permanent

 6   residence (i.e., a green-card holder) is inadmissible if the person is determined likely to become a

 7   public charge.1

 8          8.         Under the INA’s Section 212(a)(4), inadmissibility based on public charge is

 9   determined by the statute’s “totality of the circumstances” test, which includes, at minimum,

10   consideration of the following factors: (1) age; (2) health; (3) family status; (4) assets, resources,

11   and financial status; and (5) education and skills.2

12          9.         Under this framework, an official from the United States Citizenship and

13   Immigration Services (USCIS) operating under authority from the Department of Homeland

14   Security (DHS) and pursuant to DHS regulations, evaluates these factors to determine if the

15   noncitizen applicant is “likely to become primarily dependent on the government for subsistence

16   as demonstrated by either the receipt of public cash assistance for income maintenance or

17   institutionalization for long-term care at government expense.”3 Generally, the Department of

18   Homeland Security (DHS) does not take into account non-cash assistance and special-purpose

19   cash assistance for the purposes of public charge determinations.4

20          10.        DHS explains that, “Non-cash or special-purpose cash benefits are generally

21   supplemental in nature and do not make a person primarily dependent on the government for

22   subsistence.”5

23

24          1
               Section 212(a)(4) of the Immigration and Nationality Act (INA); 8 U.S.C. 1182(a)(4)
            2
               U.S. Citizenship and Immigration Services (USCIS) (last accessed August 5, 2019),
25   https://www.uscis.gov/greencard/public-charge; Inadmissibility and Deportability on Public
26   Charge Grounds, 64 Fed. Reg. 28,676, 28, 677 (May 26, 1999).
             3
               U.S. Citizenship and Immigration Services (USCIS) (last accessed August 5, 2019),
27   https://www.uscis.gov/greencard/public-charge.
             4
               Ibid.
28           5
               Ibid.
                                                     2
                DECL. OF TOM K. WONG IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                          Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 308 of 327



 1          11.      According to DHS guidance, non-cash assistance and special-purpose cash

 2   assistance, includes:
                     Medicaid and other health insurance and health services (including public
 3                   assistance for immunizations and for testing and treatment of symptoms of
                     communicable diseases, use of health clinics, short-term rehabilitation services,
 4
                     and emergency medical services) other than support for long-term institutional
 5                   care;
                     Children’s Health Insurance Program (CHIP);
 6                   Nutrition programs, including Supplemental Nutrition Assistance Program (SNAP,
                     formerly “Food Stamps”), the Special Supplemental Nutrition Program for
 7                   Women, Infants and Children (WIC), the National School Lunch and School
 8                   Breakfast Program, and “other supplementary and emergency food assistance
                     programs”;
 9                   Housing benefits;
                     Child care services;
10                   Energy assistance;
11                   Emergency disaster relief;
                     Foster care and adoption assistance;
12                   Educational assistance;
                     Job-training programs; and
13
                     In-kind, community-based programs, services, or assistance, including soup
14                   kitchens, crisis counseling and intervention, and short-term shelter.6

15          12.      DHS guidance currently maintains the same listed programs in a section entitled,

16   “What publicly funded benefits may not be considered for public charge purposes,” in its

17   Frequently Asked Questions (FAQ) about public charge.7

18   I.    DHS’S PROPOSED PUBLIC CHARGE RULE

19          13.      On October 10, 2018, DHS published a Notice of Proposed Rulemaking in the

20   Federal Register entitled “Inadmissibility on Public Charge Grounds” (the Proposed Rule).8 The

21   Proposed Rule stated that, “[a]liens who seek adjustment of status or a visa, or who are applicants

22   for admission, must establish that they are not likely at any time to become a public charge.” 9

23   Additionally, under this Proposed Rule, “DHS propose[d] to require all aliens seeking an

24

25
            6
26            Ibid.
            7
              Ibid.
            8
27            DHS, “Inadmissibility on Public Charge Grounds,” October 10, 2018, p. 51114.
            9
              Ibid.
28
                                                      3
                DECL. OF TOM K. WONG IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                          Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 309 of 327



 1   extension of stay or change of status to demonstrate that they have not received, are not currently

 2   receiving, nor are likely to receive, public benefits as defined in the proposed rule.”10

 3          14.     Among other changes, the Proposed Rule aimed to create significant new

 4   definitions:
                        Public Charge would mean “an alien who receives one or more public
 5                      benefit”11;
 6                      Public Benefits would be expanded to include new programs: Medicaid,
                        Supplemental Nutrition Assistance Program (SNAP), Medicare Part D Low
 7                      Income Subsidy, Section 8 housing, Section 8 Project-Based rental assistance,
                        and federal Public Housing.
 8

 9                      Benefits would be quantified in a number of ways:12

10                          (1) Monetizable benefits are benefits that can be quantified. The threshold
                                for use of monetizable benefits would determined by the cumulative
11                              value of the benefits exceeds 15 percent of the Federal Poverty
                                Guidelines (FPG) for a household of one within any period of 12
12                              consecutive months;
13                          (2) Non-Monetizable benefits are benefits with an undetermined value.
14                              The threshold for use of non-monetizable benefits would be limited to
                                12 months in the aggregate within a three-year period;
15
                            (3) If both monetizable and non-monetizable benefits are used, the use of
16                              Non-Monetizable benefit received is limited to 9 months in the
                                aggregate within a three-year period.
17
     II.   NONCITIZENS IN THE U.S. AND THE PROPOSED PUBLIC CHARGE RULE
18
            15.     The public charge test applies to a person “who is applying for admission to the
19
     United States or is applying for adjustment of status to that of lawful permanent resident before
20
     DHS.”13 However, the statute exempts select categories of immigrants, such as refugees and
21
     asylum seekers, from the public charge test. Under the Proposed Rule, this would include not
22
     only noncitizen immigrants currently living in the U.S. seeking to adjust their status to that of a
23
     permanent resident, but also noncitizens seeking to extend their visas or change their visa
24
     category.
25

26          10
               Ibid.
            11
27             Ibid, p. 51289.
            12
               Ibid, pp. 51289-51290.
28          13
               Ibid, p. 51134.
                                                       4
              DECL. OF TOM K. WONG IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 310 of 327



 1          16.       According to the Proposed Rule, DHS’s purpose is to promote self-sufficiency

 2   among immigrants seeking admission.

 3          17.       Nevertheless, DHS acknowledges a past policy of public charge determinations

 4   based only on the consideration of cash assistance. For example, the Proposed Rule discusses the

 5   implementation of the Immigration Reform and Control Act (IRCA) of 1986, which made

 6   noncitizens who had arrived in the country prior to January 1, 1982 eligible for legal permanent

 7   residency. IRCA waived a noncitizen’s inadmissibility under Section 212(a)(4), so long as the

 8   “applicant demonstrated a history of self-support through employment and without receiving

 9   public cash assistance, he or she would not be ineligible for adjustment of status on public charge

10   grounds.” 14

11   III. EVALUATING THE IMPACT OF THE PROPOSED PUBLIC CHARGE RULE

12         A.       Survey Methodology

13          18.       To evaluate the impact of the Proposed Rule, I recently conducted a representative

14   survey of undocumented Mexican nationals in San Diego County. Between January 2019 and

15   May 2019, I fielded a survey that included 506 respondents.

16          19.       Through a partnership between the US Immigration Policy Center (USIPC) and

17   the Mexican Consulate in San Diego (the Consulate), I created a sample frame of undocumented

18   Mexican nationals in San Diego County.

19          20.       The sample frame is comprised of individuals who receive consular services

20   unique to those living in the U.S. without authorization. Consulates provide a broad range of

21   services to their nationals abroad. The sample frame, which includes approximately 73,000

22   people, accounts for nearly the entire universe of undocumented Mexican nationals who currently

23   live in San Diego County. The Center for Migration Studies (CMS), for example, estimates that

24   there are currently 82,406 undocumented immigrants who were born in Mexico who live in San

25   Diego County (CMS 2015).

26          21.       Working with staff at the Consulate, I assigned random ID numbers to each record

27   and then cut the sample frame into random draws of approximately 5,000 records for each survey

28          14
                 Ibid, p. 51125.
                                                       5
                DECL. OF TOM K. WONG IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                          Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 311 of 327



 1   module in the “Undocumented in America” project. The Undocumented in America project is

 2   based out of the USIPC at UC San Diego. Call sheets with limited information about each

 3   respondent—the random ID number assigned to each record, first name, and phone number—are

 4   then printed out. Phone numbers are manually dialed by enumerators trained by myself. Phone

 5   numbers are dialed once with no additional follow up. After each paper call sheet is completed, it

 6   is immediately reviewed and then destroyed. All surveys are conducted in Spanish, unless the

 7   respondent prefers to speak in English.

 8          22.       I tested respondents’ concerns over the Proposed Rule and its impact on their

 9   behavior regarding accessing public benefits using a survey experiment. In the survey

10   experiment, I randomly assigned respondents to one of two groups. In one group (n = 256

11   respondents), I prefaced questions with language about the DHS’ existing public charge rule. In

12   the second group (n = 250 respondents), I prefaced questions with language about the existing

13   public charge rule and additional language about the Proposed Rule change. The exact survey

14   text is below:
         Currently, immigration officials can deny an application to become a legal permanent resident
15       (i.e., get a green card) if they think that someone is likely to become a public charge, meaning
         someone who is primarily dependent on the government for support. To determine whether
16       someone is likely to become a public charge, immigration officials look at whether green card
         applicants have received cash assistance from the government, among other factors...
17
         [There is currently a proposal to add more programs to the list of programs that
18       immigration officials look at to determine whether someone is likely to become a public
         charge. This includes using food stamps (in California, this is called CalFresh), receiving
19
         rental assistance for low-income families (these are called Section 8 Housing Vouchers), and
20       obtaining some healthcare services using Medicaid (in California, this is called Medi-Cal).
         For each of the following, please tell me how likely you are to do the following if needed…
21            - Get emergency healthcare services
              - Get preventative healthcare services, such as regular doctor’s visits
22            - Get free immunization services, such as flu shots, at County Public Health Centers
              - Use food stamps (in California, this is called CalFreh)
23            - Use the welfare-to-work program, which helps parents obtain employment and provides
                  services such as childcare and transportation
24       (for those with children)
              - Get emergency healthcare services for your children
25
              - Get preventative healthcare services, such as regular doctor’s visits, for your children
26            - Get free immunization services, such as flu shots, at County Public Health Centers for
                  your children
27       (for those with children in public K-12 education)
              - Get free or reduced price school meals for your children
28
                                                          6
              DECL. OF TOM K. WONG IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 312 of 327



 1          23.     All respondents were asked about their likelihood of using the following:

 2                  Emergency health services;
                    Preventive health services, such as doctor’s visits;
 3
                    Free immunization services, such as flu shots, at County Public Health Centers;
 4                  Food stamps (in California, this is called CalFresh); and
                    Welfare-to-Work program (which helps parents obtain employment and provides
 5                  services such as childcare and transportation).
 6
            24.     Those with children were also asked about their likelihood of using the following:
 7
                    Emergency healthcare services for your children;
 8
                    Preventive healthcare services, such as regular doctor’s visits, for your children;
 9                  Free immunization services, such as flu shots, at County Public Health Centers for
                    your children; and;
10                  Free or reduced price school meals for their children (for respondents with
                    children in public K-12 education).
11

12          25.     An experiment such as this is superior to analyzing observational survey data (i.e.,
13   survey data that is not based on an experimental design) because asking respondents about one
14   scenario is insufficient for determining how their behavior may or may not change based on the
15   second scenario. Asking respondents about one scenario and then the second scenario would
16   likely produce biased results because responses related to the first scenario would likely influence
17   responses to the second scenario (e.g., “I said I would do this in the first scenario, so maybe I
18   should say I wouldn’t do that in the second scenario”). Random assignment to one of the two
19   groups balances the two groups across the broad range of covariates (e.g., age, gender, etc.) that
20   need to be controlled for in observational analysis. Additionally, random assignment to one of
21   the two groups means that differences in responses can be casually attributed to the variation in
22   the two scenarios (i.e., the treatment effect that results because of the Proposed Rule). Survey
23   experiments embedded into representative probability-based samples of broader populations have
24   “become an ostensible ‘gold standard’ for generalizable causal inferences.”15
25
            15
26             Mullinix, Kevin J., Thomas J. Leeper, James N. Druckman, and Jeremy Freese. "The
     generalizability of survey experiments." Journal of Experimental Political Science 2, no. 2
27   (2015): 109-138. The authors further find that results obtained from convenience samples, that is,
     samples of populations that may not be representative, also “provide causal effects comparable to
28   those found on population-based samples.”
                                                     7
              DECL. OF TOM K. WONG IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 313 of 327


                                             SURVEY RESULTS
 1
             26.     I found the following results regarding the impact of the Proposed Rule on
 2
     respondents’ future benefit use.
 3
     I.    ALL RESPONDENTS
 4
                                           Emergency Health Services
 5
             27.     When respondents are told about the existing public charge rule, 71.5 percent are
 6
     “likely” or “very likely” to get emergency healthcare services when needed. When respondents
 7
     are told about the existing public charge rule and the Proposed Rule, 56.5 percent are “likely” or
 8
     “very likely” to get emergency healthcare services when needed. In other words, respondents are
 9
     15.1 percent less likely to get emergency healthcare services when needed when they are told
10
     about the Proposed Rule change (p < .001). This result is highly statistically significant.
11
                                           Preventive Health Services
12
             28.     When respondents are told about the existing public charge rule, 50.6 percent are
13
     “likely” or “very likely” to get preventive healthcare services. When respondents are told about
14
     the existing public charge rule and the proposed changes, 32.3 percent are “likely” or “very
15
     likely” to get preventive healthcare services. In other words, respondents are 18.3 percent less
16
     likely to get preventive healthcare services when they are told about the Proposed Rule change (p
17
     < .001). This result is highly statistically significant.
18
                                             Immunization Services
19
             29.     When respondents are told about the existing public charge rule, 48.6 percent are
20
     “likely” or “very likely” to get free immunization services, such as flu shots, at County Public
21
     Health Centers. When respondents are told about the existing public charge rule and the
22
     proposed changes, 39.5 percent are “likely” or “very likely” to get free immunization services,
23
     such as flu shots, at County Public Health Centers. In other words, respondents are 9.1 percent
24
     less likely to get free immunization services, such as flu shots, at County Public Health Centers
25
     when they are told about the Proposed Rule change (p = .040). This result is also statistically
26
     significant.
27

28
                                                         8
              DECL. OF TOM K. WONG IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 314 of 327



 1                                           Food Stamps (CalFresh)

 2           30.     When respondents are told about the existing public charge rule, 24.1 percent are

 3   “likely” or “very likely” to use food stamps (in California, this is called CalFresh). When

 4   respondents are told about the existing public charge rule and the proposed changes, 17.7 percent

 5   are “likely” or “very likely” to use food stamps (in California, this is called CalFresh). In other

 6   words, respondents are 6.4 percent less likely to use food stamps (in California, this is called

 7   CalFresh) when they are told about the Proposed Rule change (p = .080).

 8   II.   RESPONDENTS WITH CHILDREN

 9                                          Emergency Health Services

10           31.     When respondents with children are told about the existing public charge rule,

11   88.7 percent are “likely” or “very likely” to get emergency healthcare services for their children

12   when needed. When respondents with children are told about the existing public charge rule and

13   the proposed changes, 82.1 percent are “likely” or “very likely” to get emergency healthcare

14   services for their children when needed. In other words, respondents with children are 6.6 percent

15   less likely to get emergency healthcare services for their children when needed when they are told

16   about the Proposed Rule change (p = .058). This result borders on statistical significance.

17                                          Preventive Health Services

18           32.     When respondents with children are told about the existing public charge rule,

19   79.8 percent are “likely” or “very likely” to get preventive healthcare services for their children.

20   When respondents with children are told about the existing public charge rule and the proposed

21   changes, 71.2 percent are “likely” or “very likely” to get preventive healthcare services for their

22   children. In other words, respondents with children are 8.6 percent less likely to get preventive

23   healthcare services for their children when they are told about the Proposed Rule change (p =

24   .043). This result is statistically significant.

25                                             Immunization Services

26           33.     When respondents with children are told about the existing public charge rule,

27   81.8 percent are “likely” or “very likely” to get free immunization services, such as flu shots, at

28   County Public Health Centers for their children. When respondents with children are told about
                                                     9
              DECL. OF TOM K. WONG IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 315 of 327



 1   the existing public charge rule and the proposed changes, 69.3 percent are “likely” or “very

 2   likely” to get free immunization services, such as flu shots, at County Public Health Centers for

 3   their children. In other words, respondents with children are 12.4 percent less likely to get free

 4   immunization services, such as flu shots, at County Public Health Centers for their children when

 5   they are told about the Proposed Rule change (p = .003). This result is highly statistically

 6   significant.

 7                                  Free or Reduced Priced School Meals

 8           34.     When respondents with children in public K-12 education are told about the

 9   existing public charge rule, 81.2 percent are “likely” or “very likely” to get free or reduced price

10   school meals for their children. When respondents with children in public K-12 education are told

11   about the existing public charge rule and the proposed changes, 72.1 percent are “likely” or “very

12   likely” to get free or reduced price school meals for their children. In other words, respondents

13   with children are 9.1 percent less likely to get free or reduced price school meals for their children

14   when they are told about the Proposed Rule change (p = .049). This result is statistically

15   significant.

16   Table Summary

17
                                         Existing      Existing + Proposed       Difference p-value
18                                       Rule          Rule
      Emergency Health Services            71.5%               56.5%              -15.1%       <.001
19    Preventive Healthcare Services       50.6%               32.3%              -18.3%       <.001
      Free Immunization Services           48.6%               39.5%               -9.1%       .040
20    Food Stamps                          24.1%               17.7%               -6.4%       .080
      Welfare-to-Work                      18.6%               18.9%                0.3%       .915
21    (w/children)
      Emergency Health Services for        88.7%               82.1%               -6.6%        .058
22    children
      Preventive Healthcare for your       79.8%               71.2%               -8.6%        .043
23    children
      Free Immunizations for your          81.8%               69.3%              -12.4%        .003
24    children
25    (w/children in K-12 education)
      Free or reduced-price school         81.2%               72.1%               -9.1%        .049
26    meals

27

28
                                                      10
              DECL. OF TOM K. WONG IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 316 of 327


     III. RESULTS FOR RESPONDENTS WITH U.S. CITIZEN CHILDREN
 1
            35.     A total of 370 respondents have U.S. citizen children. Respondents with U.S.
 2
     citizen children are 7.7 percent less likely to get emergency healthcare services for their children
 3
     when needed when they are told about the Proposed Rule change (p = .032). Respondents with
 4
     U.S. citizen children are 9.6 percent less likely to get preventive healthcare services for their
 5
     children when they are told about the Proposed Rule change (p = .032). Respondents with U.S.
 6
     citizen children are also 12.8 percent less likely to get free immunization services, such as flu
 7
     shots, at County Public Health Centers for their children when they are told about the Proposed
 8
     Rule change (p = .004).
 9
            36.     A total of 318 respondents have U.S. citizen children in public K-12 education.
10
     Respondents with U.S. citizen children in public K-12 education are 9.5 percent less likely to get
11
     free or reduced price school meals for their children when they are told about the Proposed Rule
12
     change (p = .041).
13
                                         SUMMARY OF RESULTS
14
            37.     Altogether, my data show:
15                  Undocumented immigrants are 15.1 percent less likely to get emergency healthcare
                    services for themselves when needed when they are told about the Proposed Rule
16                  change (p < .001);
17
                    Undocumented immigrants are 18.3 percent less likely to get preventive healthcare
18                  services for themselves when they are told about the Proposed Rule change (p <
                    .001);
19
                    Undocumented immigrants are 9.1 percent less likely to get free immunization
20                  services, such as flu shots, at County Public Health Centers when they are told
                    about the Proposed Rule change (p = .040);
21

22                  Undocumented immigrants with children are 6.6 percent less likely to get
                    emergency healthcare services for their children when needed when they are told
23                  about the Proposed Rule change (p = .058);
24                  Undocumented immigrants with children are 8.6 percent less likely to get
                    preventive healthcare services for their children when they are told about the
25
                    Proposed Rule change (p = .043);
26
                    Undocumented immigrants with children are 12.4 percent less likely to get free
27                  immunization services, such as flu shots, at County Public Health Centers for their
                    children when they are told about the Proposed Rule change (p = .003);
28
                                                       11
              DECL. OF TOM K. WONG IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 317 of 327


                    Undocumented immigrants with children are 9.1 percent less likely to get free or
 1                  reduced price school meals for their children when they are told about the
                    Proposed Rule change (p = .049);
 2

 3                  Undocumented immigrants with U.S. citizen children are 7.7 percent less likely to
                    get emergency healthcare services for their children when needed when they are
 4                  told about the Proposed Rule change (p = .032);

 5                  Undocumented immigrants with U.S. citizen children are 9.6 percent less likely to
                    get preventive healthcare services for their children when they are told about the
 6                  Proposed Rule change (p = .032);
 7
                    Undocumented immigrants with U.S. citizen children are 12.8 percent less likely to
 8                  get free immunization services, such as flu shots, at County Public Health Centers
                    for their children when they are told about the Proposed Rule change (p = .004);
 9                  and
10                  Undocumented immigrants with U.S. citizen children in public K-12 education are
11                  9.5 percent less likely to get free or reduced price school meals for their children
                    when they are told about the Proposed Rule change (p = .041)
12

13
                                               CONCLUSION
14
            38.     My survey results show that the changes to public charge, contained in the
15
     Proposed Rule, would have had a significant chilling effect on noncitizen families’, including
16
     families with U.S. citizen children, use of public benefits.
17
            39.     When undocumented immigrants are told about the Proposed Rule change, they
18
     are signiﬁcantly less likely to get emergency healthcare services for themselves when needed, are
19
     signiﬁcantly less likely to get preventive healthcare services, and are signiﬁcantly less likely to
20
     get free immunization services. These patterns hold when focusing the analysis on respondents
21
     with U.S. citizen children. Undocumented immigrants with U.S. citizen children are signiﬁcantly
22
     less likely to get emergency healthcare services for their children when needed, are signiﬁcantly
23
     less likely to get preventive healthcare services for their children, and are signiﬁcantly less likely
24
     to get free immunization services, such as ﬂu shots, at County Public Health Centers for their
25
     children when they are told about the Proposed Rule change. Respondents with U.S. citizen
26
     children in public K-12 education are signiﬁcantly less likely to get free or reduced-price school
27
     meals for their children when they are told about the Proposed Rule change.
28
                                                       12
              DECL. OF TOM K. WONG IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 318 of 327



 1

 2                           Cross Analysis Comparisons on the Proposed Rule

 3          40.     My survey results also complement other research anticipating the chilling effect,

 4   or lack of participation by immigrant groups in public benefit programs because of the Proposed

 5   Rule. For example, using in-depth qualitative interviews with twenty-five adults in immigrant

 6   families, the Urban Institute similarly found that interviewees avoided participation in SNAP

 7   (formerly “Food Stamps”) and Medicaid because of the Proposed Rule, and also raised concerns

 8   about additional programs not listed in the Proposed Rule.16 My survey results show that the

 9   experiences of the individuals who were interviewed are shared more broadly among noncitizens.

10

11                                                DHS’s Final Rule

12          41.     It is important to note that these results likely underestimate the impact of DHS’s

13   Final Rule, which was published in the Federal Register on August 14, 2019.17 When describing

14   the Proposed Rule, the survey experiment used language stating, “There is currently a proposal.”

15          42.     The Final Rule, contains many of the same factors and changes contained in the

16   Proposed Rule, with slight differences and exceptions that I anticipate will not cure the chilling

17   effect that my survey results demonstrated. Like the Proposed Rule, the Final Rule establishes a

18   list of new enumerated public benefit programs, and a set of positive and negative factors that are

19   considered when determining a noncitizen’s inadmissibility on public charge grounds.

20          43.     The Final Rule includes: Medicaid, with certain exceptions; SNAP (Supplemental

21   Nutrition Assistance Program); Section 8 housing, Section 8 Project-Based rental assistance,

22   Federal Public Housing; Cash benefits for income maintenance, Social Security Income (SSI),

23   and Temporary Assistance for Needy Families (TANF). Unlike the various ways used to quantify

24   benefits in the Proposed Rule (Monetizable and Non-Monetizable benefits discussed above), the

25

26
            16
27             Urban Institute. 2019. Safety Net Access in the Context of the Public Charge Rule:
     Voices of Immigrant Families. Washington, DC: Urban Institute.
28          17
               84 Fed. Reg. 41,292.
                                                     13
             DECL. OF TOM K. WONG IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                       Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 319 of 327



 1   Final Rule would count use of these benefits as a negative factors when used for more than 12

 2   months in the aggregate within any 36 month period.

 3          44.     The Final Rule excludes programs such as, the Medicare Part D Low Income

 4   Subsidy previously included in the Proposed Rule and marketplace coverage subsidies made

 5   available under the Affordable Care Act (ACA), and declines to include the Children’s Health

 6   Insurance Program, which it was still considering at the Proposed Rule stage. The Final Rule also

 7   carves out as exempted, Medicaid use by children under 21 years old and women during

 8   pregnancy, including 60 days after pregnancy ends.

 9          45.     The changes to the Final Rule, do not amount to a significant or meaningful

10   change in direction from those public benefit programs included in the Proposed Rule. Therefore,

11   I anticipate that the Final Rule will have similar if not more acute negative effects among

12   undocumented immigrant groups.

13          I declare under penalty of perjury that the foregoing is true and correct and of my own

14   personal knowledge.

15          Executed on August 26, 2019, in San Diego, California.

16

17

18                                                   ______________________________
                                                     Tom K. Wong
19                                                   Associate Professor
                                                     University of California at San Diego
20
21

22

23

24

25

26
27

28
                                                     14
             DECL. OF TOM K. WONG IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                       Case No. 3:19-cv-04975
Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 320 of 327




              EXHIBIT A
              Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 321 of 327
                                                                                                              Wong: CV (9/2018)




                                                TOM K. WONG, PH.D.
                               Email: tomkwong@ucsd.edu | Google Voice: (619) 354-9913
                               Website: www.tomwongphd.com | bit.ly/tomkwong_citations

ACADEMIC APPOINTMENTS
2017 -            ASSOCIATE PROFESSOR, POLITICAL SCIENCE
                  University of California, San Diego

2012 - 2017       ASSISTANT PROFESSOR, POLITICAL SCIENCE
                  University of California, San Diego

OTHER POSITIONS
2019 -            DIRECTOR, U.S. IMMIGRATION POLICY CENTER (USIPC)
                  University of California, San Diego

2018 -            APPOINTED MEMBER (GUBERNATORIAL APPOINTMENT)
                  STATE OF CALIFORNIA CENSUS COMPLETE COUNT COMMITTEE

2016              ADVISOR, IMMIGRATION PORTFOLIO
                  WHITE HOUSE INITIATIVE ON ASIAN AMERICANS AND PACIFIC ISLANDERS

2013 -            DIRECTOR, INTERNATIONAL MIGRATION STUDIES PROGRAM MINOR
                  University of California, San Diego

EDUCATION
2011              PH.D. IN POLITICAL SCIENCE
                  University of California, Riverside

2005              B.A. IN POLITICAL SCIENCE
                  University of California, Riverside
                  Magna Cum Laude

BOOKS
(2) Tom K. Wong. 2017. The Politics of Immigration: Partisanship, Changing Demographics, and American National Identity.
       Oxford University Press.
       NPR, ABC News/Yahoo.com, LA Times, Univision, Monkey Cage

(1) Tom K. Wong. 2015. Rights, Deportation, and Detention in the Age of Immigration Control. Stanford University Press.

JOURNAL ARTICLES
(7) Tom K. Wong, Angela Garcia, and Carolina Valdivia. 2018. “The Political Incorporation of Undocumented
       Youth,” Social Problems vol. 66 no. 3: 356-372.

(6) Tom K. Wong and Hillary Kosnac. 2017. “Does the Legalization of Undocumented Immigrants in the US
       Encourage Unauthorized Immigration from Mexico? An Empirical Analysis of the Moral Hazard of
       Legalization,” International Migration vol. 55 no. 2: 159-173.


                                                                                                                              i
           Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 322 of 327
                                                                                                              Wong: CV (9/2018)




(5) Tom K. Wong and Angela Garcia. 2016. “Does Where I Live Affect Whether I Apply? The Contextual
       Determinants of Applying for Deferred Action for Childhood Arrivals (DACA),” International Migration Review
       vol. 50 no. 3: 699-727.
       C-Span, Associated Press

(4) Tom K. Wong, Donald Kerwin, Jeanne M. Atkinson, and Mary Meg McCarthy. 2014. “Paths to Lawful
       Immigration Status: Results and Implications from the PERSON Survey,” Journal of Migration and Human
       Security vol. 2 no 4: 287-304.
       NBC News.com

(3) Tom K. Wong. 2014. “The Politics of Interior Immigration Enforcement,” California Journal of Politics and Policy vol.
       6 no 3: 381-399.

(2) Tom K. Wong and Justin Gest. 2013. “Organizing Disorder: Indexing Migrants’ Rights and International
       Migration Policy,” Georgetown Immigration Law Journal vol. 28 no 1: 257-269.

(1) Tom K. Wong. 2012. “The Politics of Interior Immigration Control in the United States: Explaining Local
       Cooperation with Federal Immigration Authorities,” Journal of Ethnic and Migration Studies vol. 38 no. 5: 737-
       756.


POLICY AND DATA REPORTS
(9) Tom K. Wong, Jeremiah Cha, and Erika Villareal-Garcia. 2019. The Impact of Changes to the Public Charge Rule on
       Undocumented Immigrants Living in the U.S. La Jolla, CA: U.S. Immigration Policy Center (USIPC) at UC San
       Diego.

(8) Tom K. Wong et al. 2018. Do Family Separation and Detention Deter Immigration? Washington, D.C.: Center for
       American Progress.

(7) Tom K. Wong et al. 2018. Amid Legal and Political Uncertainty DACA Remains More Important Than Ever. Washington,
       D.C.: Center for American Progress.

(6) Tom K. Wong et al. 2017. DACA Recipients’ Economic and Educational Gains Continue to Grow. Washington, D.C.:
       Center for American Progress.

(5) Tom K. Wong. 2017. The Effects of Sanctuary Policies on Crime and the Economy. Washington, D.C.: Center for
       American Progress.

(4) Tom K. Wong et al. 2016. New Study of DACA Beneficiaries Shows Positive Economic and Educational Outcomes.
       Washington, D.C.: Center for American Progress.

(3) Tom K. Wong et al. 2015. Results from a Nationwide Survey of DACA Recipients Illustrate the Program’s Impact.
       Washington, D.C.: Center for American Progress.

(2) Tom K. Wong. 2014. Statistical Analysis Shows that Violence, Not Deferred Action, Is Behind the Surge of Unaccompanied
       Children Crossing the Border. Washington, D.C.: Center for American Progress.

(1) Tom K. Wong et al. 2013. Undocumented No More: A Nationwide Analysis of Deferred Action for Childhood Arrivals
       (DACA). Washington, D.C.: Center for American Progress.



                                                                                                                             ii
           Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 323 of 327
                                                                                                              Wong: CV (9/2018)




BOOK CHAPTERS
(4) Tom K. Wong. 2014. “Conceptual Challenges and Contemporary Trends in Immigration Control.” In Controlling
       Immigration: A Global Perspective (3rd edition), edited by James F. Hollifield, Philip Martin, and Pia Orrenius.
       Stanford University Press.

(3) Tom K. Wong. 2014. “Nation of Immigrants or Deportation Nation? Analyzing Deportations and Returns in the
       United States, 1892-2010.” In The Nation and Its Peoples: Citizens, Denizens, and Migrants, edited by John S.W.
       Park and Shannon Gleeson. Routledge.

(2) James F. Hollifield and Tom K. Wong. 2014. “The Politics of International Migration: How Can We ‘Bring the
        State Back In’?” In Migration Theory: Talking Across Disciplines (3rd edition), edited by Caroline B. Brettell and
        James F. Hollifield. Routledge.

(1) Karthick Ramakrishnan and Tom K. Wong. 2010. “Partisanship, Not Spanish: Explaining Municipal Ordinances
        Affecting Undocumented Immigrants.” In Taking Local Control: Immigration Policy Activism in U.S. Cities and
        States, edited by Monica W. Varsanyi. Stanford University Press.

WORKS UNDER REVIEW/IN PROGRESS (SELECTED LIST)
(Book Project: 2019) DACA: Undocumented Youth and the Politics of Immigrant Illegality
       This project leverages five consecutive years of surveying DACA recipients about their economic,
       societal, and civic integration. These surveys span the Obama and Trump administrations, and
       include both the periods before and after the rescission of DACA. NPR, CNN, Washington Post, New York
       Times, NBC News, CNBC, Atlantic, Vox, Forbes, 538, Politifact, WNYC, C-Span, Associated Press

(Book Project: 2019) The Impact of Immigration Enforcement on Undocumented Immigrants.
       This project draws from a first-of-its-kind probability-based survey of undocumented immigrants. This
       project includes several survey experiments that uncover how the day-to-day behaviors of undocumented
       immigrants, as well as the trust that they have in public institutions, is affected by differential levels of local
       law enforcement cooperation with federal immigration enforcement officials. Washington Post, NPR, KPBS,
       USA Today, City Lab, Chicago Tribune, Factcheck.org

(Book Project: 2020) Tom K. Wong. “Mobilizing Low-Propensity Voters of Color.” This project examine how
       demographic changes are reshaping the American electorate and how policymakers are responding. The
       project includes multiple voter mobilization experiments utilizing direct voter contact run during the 2016
       presidential cycle, as well as voter mobilization experiments that will be run during the 2018 midterm cycle.

(Database: ongoing) w/Justin Gest. “International Migrants Bill of Rights.” This project aims to create cross-national
        indicators on government respect for and recognition of the human rights of migrants. Funding from the
        World Bank (obtained by Gest) will be used to pilot a 58 item index across 5 countries. A pilot of five
        countries was published by the World Bank (see here)

(Article: 2019) Tom K. Wong and Justin Gest. “Looks Skin Deep: Do Immigrant Legislators Better Represent
          Immigrant Interests?”

RESEARCH GRANTS (AS A FACULTY MEMBER)

•   $341,127, Multiple Funders, “U.S. Immigration Policy in the 21st Century,” 2017-2019
•   $22,500, UCSD USMEX Fellowship, 2016-2017
•   $16,000, UCLA Institute for Research on Labor and Employment, 2015-2016


                                                                                                                             iii
          Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 324 of 327
                                                                                                     Wong: CV (9/2018)




•   $365,000, MacArthur Foundation, 2015-2017 (partially awarded, terminated after the DAPA program was enjoined by
    the U.S. Supreme Court)
•   $25,000, UCSD Frontiers of Innovation Scholars Program Grant, 2015-2016
•   $15,000, UCSD Faculty Career Development Program Grant, 2014-2015
•   $30,000, Unbound Philanthropy, 2014
•   $100,000, Department of Homeland Security, 2013
•   $30,000, Center for American Progress, 2013
•   $10,000, UCSD Center for International, Comparative, and Area Studies Grant, 2013
•   $10,000, UCSD Academic Senate, 2013
•   $1,500, UCSD Diversity, Equity, and Inclusion Grant, 2013

TEACHING AT UCSD
•   Diversity, Equity, and Inclusion Teaching Award, 2014-2015
•   The Politics of Immigration (upper-division, 280 students)
•   International Human Rights Law: Rights of Migrants (upper-division, 200 students)
•   The Politics of Multiculturalism (upper-division, 100 students)
•   Immigration Politics and Policy (graduate seminar, 4 students)
•   Undergraduate Honors Seminar (upper-division, 15 students)


INVITED PRESENTATIONS — LAST 5 YEARS (SELECTED)
2018 |          “Surveying Undocumented Immigrants.” UC Berkeley, June 12, 2018.

                “The Integration of DACA Recipients.” Scripps College, May 3, 2018.

                “The Impact of the Trump Administration’s Immigration Policies on Undocumented Immigrants:
                Evidence from Survey Experiments.” Race, Ethnicity, and Politics Workshop, Northwestern
                University, April 13, 2018.

                “Immigrant Political Incorporation.” UC Migration Conference, UCSD, March 2, 2018.

                “The Future of DACA.” Columbia University, February 22, 2018.

                “Immigration and DACA in the Age of Uncertainty, Middlebury College, February 20, 2018.

2017 |          “The Future of U.S. Immigration Policy in the Age of Trump.” Citizenship and Equality Colloquium,
                University of Colorado, November 16, 2017.

                “The Determinants and Effects of Sanctuary Policies.” Cornell University, November 9-10, 2017.

                “The Determinants and Effects of Sanctuary Policies.” Presentation at the 2017 APPAM Fall
                Research Conference, Chicago, IL, November 2-4, 2017.

                “Immigration and the U.S. Constitution.” Seminar at the Robert H. Smith Center for the
                Constitution at James Madison’s Montpelier, Orange, VA, July 31-August 2, 2017.

                “The Determinants of U.S. Immigration Policy.” University of California, Santa Barbara, June 1,
                2017.


                                                                                                                    iv
         Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 325 of 327
                                                                                                   Wong: CV (9/2018)




             “Paths to Legal Status for Undocumented Immigrants.” Presentation at the CLINIC annual
             conference, Atlanta, GA, May 25, 2017.

             “The Effects of Sanctuary Policies on Crime and the Economy.” Presentation at the Sanctuary Cities
             Convening, New York City Council, New York, NY, March 27-28, 2017.

             “The Future of U.S. Immigration Policy in the Age of Trump.” Yankelovich Center for Social
             Science Research, University of California, San Diego, March 15, 2017.

             “Child Migration.” World Migration Report workshop, International Organization for Migration
             (IOM) Geneva, Switzerland, March 9-10, 2017.

             “The Politics of Immigration.” American Academy of Arts and Sciences, San Diego Program
             Committee, University of California, San Diego, February 9, 2017.

2016 |       “Post-Election Panel.” Center for Comparative Immigration Studies (CCIS), University of California,
             San Diego, November 21, 2016.

             “Mobilizing Immigrant Communities in the Age of Trump.” Tulane University, October 14, 2016.

             “Immigrant Integration and the Obama Administration: DACA, DAPA, and Implications for the
             2016 Presidential Election.” Institute for Research on Labor and Employment, UCLA, April 28,
             2016.

             “Mobilizing Low-Propensity Voters of Color: Towards an Electorate That Reflects a Changing
             America.” Presentation at the Asian Americans Advancing Justice conference, Los Angeles, CA,
             March 31, 2016.

             “Immigrants in American Society.” Presentation at KPBS, San Diego, CA, March 21, 2016.

             “Immigration Policy.” Presentation to Mi Familia Vota, Riverside, CA, January 14, 2016.

2015 |       “The European Refugee Crisis.” Center for Comparative Immigration Studies (CCIS), the European
             Studies Program, the Lifelong Learning Program of the EU, and the Scholars Strategy Network
             (SSN), University of California, San Diego, October 27, 2015.

             “U.S. Immigration Politics and the 2016 Presidential Election.” Presentation at the Wilson Center,
             Washington DC, October 26, 2015.

             “The Political Incorporation of Undocumented Youth.” Presentation at the “Challenging Borders”
             conference, University of California, Riverside, October 23, 2015.

             “The Consequences of Inequality: Why Does it Matter and How.” Symposium on Capital in the 21st
             Century with Thomas Piketty, University of California, San Diego, October 22, 2015.

             “U.S. Immigration Politics and Policy.” Presentation at the U.S. Consulate in Tijuana, October 13,
             2015.

             “UC National Summit on Undocumented Students.” University of California Office of the President,
             May 7-8, 2015.



                                                                                                                  v
         Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 326 of 327
                                                                                                    Wong: CV (9/2018)



             “Irregular Migration.” Presentation at the “Politics and Policies of International Migration: Europe
             and the U.S.” conference, Université Libre de Bruxelles, Belgium, April 28-29, 2015.

             “Opportunities and Limits of the Executive Actions Proposed by President Obama.” Presentation at
             the Mexican Ministry of Foreign Affairs, Mexico City, Mexico, April 13-14, 2015.

             “Administrative Relief Implementation and Impact Project.” Presentation at the Center for
             Migration Studies (CMS), New York, NY, March 25, 2015.

             “Research Roundtable.” Presentation at the “Ready America: Implementing Immigration Action”
             conference, Washington DC, February 9-11, 2015.

2014 |       “Insights from Implementing DACA for Administrative Relief.” Presentation at the National
             Immigrant Integration Conference, Los Angeles, CA, December 16, 2014.

             “Deferred Action for Childhood Arrivals.” American Immigration Council (AIC), Washington, D.C.,
             November 7, 2014.

             “Immigration Policy and the November 2014 Midterm Elections.” California Immigrant Policy
             Center (CIPC), October 29, 2014.

             “The Many Paths to Legal Status: Results and Implications from the PERSON Survey.” Presentation
             to the Center for Migration Studies (CMS), New York, NY, September 29, 2014.

             “The Congressional Politics of Interior Immigration Enforcement.” Presentation at the “Migration
             During Economic Downturns” workshop, German Historical Institute, Washington, DC, April 4-5,
             2014.

             “Mapping DACA Renewals.” Presentation to U.S. Citizenship and Immigration Services (USCIS),
             March 13, 2014.

             “Latino Politics: Left, Right, or Down the Middle?” Presentation at the Hispanic Radio annual
             conference, San Diego, CA, March 10, 2014.

2013 |       “Undocumented No More: A Nationwide Analysis of Deferred Action for Childhood Arrivals.”
             Center for Comparative Immigration Studies (CCIS), University of California, San Diego, October 2,
             2013.

             “DACA Turns 1.” Presentation at the Center for American Progress, Washington, DC, August 15,
             2013. [Televised on CSPAN]

             “The Prospects for Comprehensive Immigration Reform.” Presentation at the Mexican Ministry of
             Foreign Affairs, Mexico City, Mexico, August 12, 2013.

             “A Look at the Stats: How Will Congressional Representatives Vote on Comprehensive Immigration
             Reform?” Presentation at the “Changing Face of America” conference, University of California,
             Berkeley, May 3, 2013.

             “Will Comprehensive Immigration Reform Pass? Predicting Legislative Support and Opposition to
             CIR.” Center for Comparative Immigration Studies (CCIS), Univeristy of California, San Diego,
             April 29, 2013.



                                                                                                                    vi
           Case 4:19-cv-04975-PJH Document 18-1 Filed 08/26/19 Page 327 of 327
                                                                                                                  Wong: CV (9/2018)



                  “Race, Ethnicity, the 2012 Elections, and the Politics of Comprehensive Immigration Reform.”
                  Presentation at the Beyond the Headlines speaker series, UCLA, February 26, 2013.

                  “International Migrants Bill of Rights (IMBR) Initiative.” Georgetown Law School, Washington, DC,
                  February 8-9, 2013.

PROFESSIONAL ACTIVITIES
•   Reviewer: American Journal of Political Science, American Politics Research, American Sociological Review, British Journal
    of Political Science, Citizenship Studies, Du Bois Review, International Migration, International Migration Review,
    International Studies Quarterly, Journal of Ethnic & Migration Studies, Journal of Peace Research, Journal of Politics,
    Journal of Race, Ethnicity, and Politics, Law & Social Inquiry, Migration Studies, National Science Foundation, Oxford
    University Press, Politics, Groups, and Identities, Political Research Quarterly, Russell Sage Foundation, Social Identities,
    Social Problems
•   Advisory Board, Center for Comparative Immigration Studies (CCIS), 2012-2018
•   Advisory Board, Integrated Voter Engagement study, 2016
•   Advisory Board, Unbound Philanthropy, 2015-2017
•   APSA, Executive Committee, Migration and Citizenship Section, Treasurer, 2012-2015
•   APSA, Migration and Citizenship Section Program Co-Chair, 2018
•   Editorial Board, Journal of Migration and Human Security (JMHS), 2014-present
•   Editorial Board, Politics, Groups, and Identities (PGI), 2016-present
•   Executive Committee, Center for Comparative Immigration Studies (CCIS), 2015-2018
•   MPSA, International Relations and Domestic Politics Section Program Chair, 2016
•   WPSA, (Im)Migration and Citizenship Section Program Chair, 2015, 2017
•   WPSA, Dissertation award committee, 2016




                                                                                                                                vii
